Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 1 of 227




                   EXHIBIT A
                   Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 2 of 227

                                                                                                                                                                                          US00788598 B2


(12)     United States Patent                                                                                                         ( io)           Patent No.:     US 7,885,981 B2
         Kaufman et al.                                                                                                               (45)            Date of Patent:      Feb. 8, 2011

( 54) SYSTEM AND METHOD FOR GENERATING                                                                                                       5 ,495,567                       A       *          2/1996      Iizawaetal           ..  715/762
      AUTOMATIC USER INTERFACE FOR                                                                                                           5,499,371                        A       *          3/1996      Henninger et al .    ..  717/108
      ARBITRARILY COMPLEX OR LARGE                                                                                                           5 ,553,218                       A       *          9/1996      Li et al             ..  707/803
      DATABASES                                                                                                                              5 ,627,979                       A       *          5/1997      Chang etal           ..  715/763
                                                                                                                                             5 ,742,813                       A       *          4/1998      Kavanagh et al . .         707/8
(75)      Inventors: Michael Philip Kaufman, 77 E. 12th                                                                                      5 ,778,356                       A       *          7/1998      Heiny                      707/2
                     St ., Suite 2FG, New York, NY (US)                                                                                      5 ,778,375                       A       *          7/1998      Hecht                ... 707/101
                     10003; Micah Philip Silverman,                                                                                          5,835,910                        A       *         11/1998      Kavanagh et al . .    707/ 103 R
                     Huntington Station, NY (US)                                                                                             5,838,965                        A       *         11/1998      Kavanagh et al . .    707/ 103 R
                                                                                                                                             5 ,873,093                       A       *          2/1999      Williamson et al.     707/ 103 R
(73)      Assignee: Michael Philip Kaufman, New York,                                                                                        5,950,190                        A       *          9/1999      Yeager et al               707/3
                    NY (US)                                                                                                                  5,970,490                        A       *         10/1999      Morgenstern           ... 707/10
                                                                                                                                             6,016,394                        A       *          1/2000      Walker               ... 717/104
(*)       Notice:      Subject to any disclaimer, the term of this
                       patent is extended or adjusted under 35
                       U.S.C. 154 (b) by 362 days.
                                                                                                                                                                                                        (Continued )
(21)      Appl . No.: 11/925,236
                                                                                                                            Primary Examiner- Shahid A Alam
(22)      Filed:       Oct. 26, 2007                                                                                        (74) Attorney, Agent, or Firm—Hughes Hubbard & Reed
                                                                                                                            LLP; Ronald Abramson
( 65 )                    Prior Publication Data
                                                                                                                            (57)                                                                        ABSTRACT
          US 2008/0046462 Al           Feb. 21, 2008

                    Related U.S. Application Data                                                                           A software system automatically and dynamically generates
(63)      Continuation of application No. 10/ 428,209, filed on                                                             a fully functional user interface (UI) based upon, and con-
                                                                                                                            nected directly to, an underlying data model (as instantiated
          Apr. 30, 2003, now Pat . No. 7,318,066, which is a
          continuation-in-part of application No. 09/703, 267,                                                              within a relational database management system (RDBMS)).
          filed on Oct . 31, 2000, now abandoned .                                                                          The UI derives from an automated interrogation of the
                                                                                                                            RDBMS, and comprises all mode displays (e.g., browse,
(51) Int. Cl.                                                                                                               search, edit, add) for all tables, and a full complement of
     G06F 17/30             (2006.01)                                                                                       mechanisms—integrated directly into the mode displays—
(52) U.S. Cl.                   707/802; 707/728; 707/912                                                                   for representing, navigating, and managing relationships
                                                                                                                            across tables, regardless of the complexity of the underlying
(58) Field of Classification Search                  707/4,
                                                                                                                            RDBMS schema. It utilizes a hierarchical “context stack” for
                  707/104.1, 713, 802, 704, 708, 728, 783,                                                                  suspending the working state of a particular table while “drill -
                               707/912; 715/783; 717/113
                                                                                                                            ing down” to work with related -table information and return
     See application file for complete search history.
                                                                                                                            relevant changes to the base table. The embodiment further
( 56 )                    References Cited                                                                                  provides methods to enhance and extend the internal repre-
                                                                                                                            sentation of table structures, constraints, relationships, and -
                    U.S. LATENT DOCUMENTS                                                                                   special requirements (“business rules”) for improved revela -
         5 ,353,401 A * 10/ 1994 Iizawaetal                                             715/763                             tion of the schema structure through external interrogation.
         5 ,355 ,474 A * 10/ 1994 Thuraisngham et al .                                  ..707/9
         5 ,418,957 A * 5/ 1995 Narayan                                                 717/113                                                                              6 Claims, 35 Drawing Sheets


                                         flit Ecc We
                                             =
                                             C
                                                    .
                                       >il octmt.mlwa - Microsoft frrtamw Ejqiiorar
                                                        Ftvanws &oW U»tp
                                                                        S       a            jS         1 ii«n«|g|hHp^»     wiiw.»ctiaiuliv» comfSctmnalM/Biowsa.iap
                                                                                                                                                                                                    -
                                                                                                                                                                                                    H3X


                                           »
                                           1            Fprwud          Slop   Atfrwn             #

                                                                                                                                                                                                        £
                                                  Browse ® SearchQ OPPORTUNITY                    CONTACT EVENT                    PEOPLE
                                        I Select table to browse
                                                                         ~

                                                                         H                                                                                      SCHEA/LAWi
                                        STATE OR PROVINCE [BROWSE]
                                                                                                                                                     BROWSING STATE OR PROVINCE
                                         State Or Province options: FULL BROWSE. NEW SEARCH OR ADO                 .
                                                                                     Page 3 ol 9 (voicing 6S recalls 9j8       I rows per page)                                    I Reset Rows!
                                                                                  Jilate or Pravl nee    Cour      Entered by Users H Etniy Dam            Moditied by Users Lasl ModifioJ Dale
                                                                                      ^                            KauJinan , Michael 110 /13/2001                  ion,
                                                                   IE             Indiana               lUSA                           02:17:4a                                    ng; i 7;4a
                                                                                                                                                                       . Michael 02:17:48
                                                                                                        luiTIS
                                                                                                                       ^
                                                                                                                                                                   ian
                                                                   HA             Iowa
                                                                 Tics             Kansas                                                                                   Michael 10 /13/2001
                                                                                                                                                                                   02.17:48
                                         Mil                     TKY             , Kentucky                                                            lrlpwrmsw
                                                                 EA                                     1l USA
                                                                                                                                                                                                "



                                                                                                                                                        Pjjijjlman, Micruel § 10/13/200)
                                                                                                                                                       “




                                         mi                                      l| Louisiana
                                                                                 }[ Maine                                                              IS                        ®
                                                                                                                                                                         , MicftMl f 10713^2001
                                                                 ]MB                Manitoba            Icanafel                                                   Wfi
                                                                                                                                                                                   102:17:49
                                                                   IMD          1Maryland               IUSA1Eg* ' Mcrm\11002:13
                                                                                                                           1    /2001
                                                                                                                              17:48
                                                                                                                                         /                 I
                                                                                                                                                               Pieman, Mtffiaei 1110/13/2001
                                                                                                                    j Top of UstllPrevious 8 RowsB Next 8 Rows 1Bottom of List [

                                        6 Done                                                                                                                                   1 I # Internet
         Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 3 of 227


                                                    US 7,885,981 B2
                                                           Page 2


              U.S. R4TENT DOCUMENTS                                     6,292,827   B1 * 9/2001 Raz              709/217
                                                                        6,487,552   B1 * 11/2002 Lei et al       .. 707/4
6 ,035 ,300   A *    3/ 2000   Cason et al           707/102            6,591,272   Bl * 7/2003 Williams ....    707/802
6 ,061, 515   A *    5/ 2000   Chang et al           717/114        2001/0034733    Al * 10/2001 Prompt etal .   707/102
6 ,199 ,068   Bl *   3/ 2001   Carpenter             707/100        2001/0037331    Al * 11/2001 Lloyd           .. 707/4
6 ,275 ,824   Bl *   8/ 2001   O’Flaherty et al .   .. 707/9
6 ,279 ,008   Bl *   8/ 2001   TungNg etal. .        707/102    * cited by examiner
                                               Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 4 of 227




                                                                                                                                                                                              Xfl
® Scr^irrtaiSvB                               Expioror                                                                                                       Llfltxl
  £ite £cfat \ftew Favorites Ipois fteip
                                                                                                                                                                                              P
          o
          Back
                     O
                    Forward
                              r        ®
                                       Stop
                                                 a
                                                Refresh
                                                             a
                                                            Home
                                                                       »
                                                                            Address   g http://www.schemative.com/Schemalive/Browse.jsp                     ^lfGo
                                                                                                                                                                                              S3
                                                                                                                                                                   I;
                                                                                                                                                                        *-
                                                                                                                                                                        <

           Browse ® Searcho OPPORTUNITY                            CONTACT EVENT                    PEOPLE
  Select table to browse                                                                                                         SCHEMAUVI
  STATE OR PROVINCE [BROWSE]
                                                                                                                                                                                              fD
                                                                                                                          BROWSING STATE OR PROVINCE                                          cr
                                                                                                                                                                             i                co
  State Or Province options: FULL BROWSE , NEW SEARCH, OR ADD                                                                                                                i                K>
                                                                                                                                                                                i             O

                                                      Page 3 of 9 {totaling 65 records @ ] 8 | rows per page)                                        Reset Rows]
  r       "'              ~
      State of Province 1[ Stit or
      u

    IINumber
      #                            ^
                         jiprovince ID
                                                   State or Province
                                                   Name                    Country Entered by Users Entry Date               Modified by Users Last Modified Date   t
                                                                                                                                                                    t
  12  15                   IN                      Indiana                         <aufman, Michael 110/13/2001
                                                                           USA Philip                102:17:48               j<aj|fman, Michael 10  /13/2001
                                                                                                                                                  02:17:48         i
                                                                                                                                                                                              cr
  name                            IA               Iowa                    USA Philipaufmam Michael JT0/1372001
                                                                                       ^             § 02:17:48              ie      ® Michael 10/13/2001
                                                                                                                                                  02:17:48
                                                                                                                                                                                              fD
                                                                                                                                                                                              fD

  a            17                 KS               Kansas                           <
                                                                           USA Philip
                                                                                      aufman, Michael 10/13/2001
                                                                                                     102:17:48
                                                                                                                              ^      jjjmah
                                                                                                                                       , Michael 110/13/2001
                                                                                                                                                  02:17:48
                                                                                                                              Ca jjfman, Michael 10/13/2O0 T
                                                                                                                                                                                              o
                                                                                                  Ifl b/13/2001
                                                                                      §1® Michael 102
                                                                                                                                 '            "




      2Qi 18                      KY               Kentucky                USA                         :17:48                                     02:17:48
           17                                                                     Kaufman, Michael 110/13/2001               <Philip
                                                                                                                                aufman, Michael 10/13/2001         I
      21 19                       LA                Louisiana              USA Philip              102:17:48                                     102:17:48
      22 20                       ME                                              Kaufman, Michael 110/13/2001                j<a[jfman, Michael 02
                                                                                                                                                  10/13/2001            i
                                                    Maine                  USA Philip              102:17:48
                                                                                       ® Michael wraraor
                                                                                                                                                     :17:48
                                                                                                                                 ufman, MichaeF 10/1372001        M
                                                                                                                                                                        «
                                                                                      if                                     j
      23 54
                              IMP.
                                  MB                Manitoba               Canada
                                                                                       j    .fman, Michael
                                                                                                             02:17:49
                                                                                                             T07T37200T       ^
                                                                                                                              paufman, Michael 10
                                                                                                                                                  02:17 :49
                                                                                                                                                     /13/2001     II
  124          21                                   Maryland               USA
                                                                                       ^                     02:17:48

                                                                                           Top ot List|[Previous 8 Rows Next 8 Rows Bottom of List
                                                                                                                                                  02:17 :46       a/
                                                                                                                                                                        1§
                                                                                                                                                                            f                 C/ 5
                                                                                                                                                                            m
                                                                                                                                                                            m
                                                                                                                                                                            y
                                                                                                                                                                                              -4
                                                                                                                                                                                              oo
                                                                                                                                                                                              00
                                                                                                                                                                                              in
 ® Done                                                                                                                                           D # Internet
                                                                                                                                                                                              oo
                                                                                                                                                                                    FIG . 1   CO
                                                    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 5 of 227




                                                                                                                                                                                           d
                                                                                                                                                                                           Xfl
I© Schemata - Microsoft internet Explorer                                                                                                                       PfH
1 £ile Edit   View    Favorites   Tjpols    tjefr                                                                                                                                          p
      <>
     Back
               w       =>
                     Forward
                                  „        ®         a        (3         AddressQ hitpy/www.scheniafeve.c<xn/Schemalive/AddE(iFomi.jsp?tali>eName=SECURITY_GRCXI ^ (‘' Go
                                           Stop     Refresh   Home
                                                                                                                                                                                           s
            Browse O Search ® OPPORTUNITY                            CONTACT EVENT            PEOPLE
  Select table to search

  Security Group Table [Search]
                                                                                                                                                                                           CD
                                                                                                                                                                                           cr
                                                                                                             SEARCHING SECURITY GROUP TABLE                                                co
                                                                                                                                                                                           K>
  Security Group Table options: FULL BROWSE , NEW SEARCH, OR ADD                                          Search for Records in Security Group Table                                       o
                                                                                                            Enable 'express edit'
   Security Group Table Number:

                     Security Group:
                                                                                                                                                                                           sr
                                                                                                                                                                                           CD
                      Security Table;                                                                                                                                                      CD

                         Can Browse;          QVes GNo                                                                                                                                     o
                               Can Edit:       GVes GNO
                               Can Add:        QYes GNo
                            Can Delete:        QYes GNo
                    Entered Bv Users:
                            Entry Date:                                                                                                                                     .-=
                                                                                                                                                                        TTJ C:




                   Modified By Users:
                                                                                                                                                                                            d
                                                                                                                                                                                            in
                   Last Modified Date:                                                                                                                                                      -00
                                                                                                                                                                                             4
                                                                                                                                                                                            00

  © Done                                                                                                                                   ID 9 Internet                                    oo
                                                                                                                                                                                  FIG. 2    a
                                                Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 6 of 227




                                                                                                                                                                     cl
Cl Schetnalive - Microsoft internet £xp orar
  £ite £oit View Favorites Ipots       fcje4p
                                                   .                                                                                         Llfllx
                                                                                                                                                                     P
     O
    Back
                    =o
                 Forward
                           ^       ®
                                   Stop
                                                   a
                                                  Refresh
                                                             a
                                                            Home
                                                                    »
                                                                        Address © http://www.schemalive .com/Schemalive/AddEdrtForm.jsp      IC^ Go                  fD
                                                                                                                                                                     S3
           Browse ® Search O OPPORTUNITY                           CONTACT EVENT          PEOPLE
  Select table to browse                                                                                              SCHEMAEMI
  STATE OR PROVINCE [ EDIT]                                                                                                                                          n
                                                                                                                                                                     rD
                                                                                                                                                                     cr
                                                                                                                 EDITING STATE OR PROVINCE                           oo
                                                                                                                                                                     N>
  State or Province options: FULL BROWSE , NEW SEARCH, OR                                 ADD                Update Record in State Or Province   \                  o


    State Or Province Number:              3

           State Or Province ID:            AZ                                                                                                                       C/5
                                                                                                                                                                     cr
       State Or Province Name:                                                                                                                                       rD
                                            Arizona                                                                                                                  rD

                         Country:           USA
                                                                                                                                                                     o
                               City;        2 entries



                                                                                                                                                      ter




                                                                                                                                                                     d
                                                                                                                                                                     C/5
                                                                                                                                                                     -4
                                                                                                                                                                     00
                                                                                                                                                                     00
                                                                                                                                                                     in
 © Done                                                                                                                          LO & Internet                        oo
                                                                                                                                                            FIG. 3    CO
                                             Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 7 of 227




                                                                                                                                                                                 d
                                                                                                                                                                                 Xfl
4E) Scbemaliva - Microsoft Internet Explorer                                                                                                                     glxl
                                                                                                                                                                                 P
 ~



] £tie Edit View Favorites
 r
                             Xpots
                             "
                                     0
                                      Help
                                        ”
                                                  a        a        Address   g[ httpi/www.schemaiive.cofrvSchemaiive/AckiEc^ofm.ispTtabteName^ITV&moctocld&da
                                                                                                                                                                 *Go             fD
                                                                                                                                                                                 s
             V
      Back       Forward             Stop        Refresh   Home

              Browse O Search ® OPPORTUNITY                    CONTACT EVENT            PEOPLE
     Select table to search                                                                                                  SCHEMAGJMi
 CITY [ ADD]                                                                                                                                                                     fD
                                                                                                                                                                                 cr
                                                                                                                                            ADDING TO CITY                       co
                                                                                                                                                                                 s#

                                                                                                                                                                                 K>
     City options: FULL BROWSE , NEW SEARCH, OR ADD                                                                                    Add Record to City |                      o
                                                                                                                                        Enable 'power add'
                   City Number ;            33

                     City Name:                                                                                                                                                   S/2
                                                                                                                                                                                  sr
             State Or Province:                                                                                                                                                   fD
                                                                                                                                                                                  fD
                        Country:                                                                                                                                                  4^
                                                                                                                                                                                  o




                                                                                                                                                                                      d
                                                                                                                                                                                      C/2
                                                                                                                                                                                      -4
                                                                                                                                                                                      00
                                                                                                                                                                                      00
                                                                                                                                                                                      01
 ® http//www.schemalive,com/Schemalive/
                                                                                                                                                                                      00
                                                                                                                                                                        FIG. 4
                                                                                                                                                                                      tS
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 8 of 227


U.S. Patent       Feb. 8, 2011       Sheet 5 of 35      US 7,885,981 B2




  SECURITY TABLE                             SECURITY GROUP TABLE
  SECURITY _TABLE_KEY
  SECURITY_TABLE_NAME                        SECURITY TABLE KEY
  ENTERED_BY_USERS_KEY
  ENTRY_DATE
  MODIFIED_BY_USERS_KEY
  LAST MODIFIED DATE




                                 Fig. 5A
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 9 of 227


U.S. Patent        Feb. 8, 2011       Sheet 6 of 35         US 7,885,981 B2




  USERS                                        SECURITY GROUP USER
  USERS_KEY
  PEOPLE_KEY                                   USERS KEY
  LOGINJD
  ENTERED_BY_USERS_KEY
  ENTRY_DATE                                   PEOPLE
  MODIFIED_BY_USERS_KEY                        PEOPLE KEY
  LAST MODIFIED DATE




                                  Fig. 5B
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 10 of 227


U.S. Patent       Feb. 8, 2011    Sheet 7 of 35        US 7,885,981 B2




  SECURITY GROUP TABLE
 SECURITY _GROUP_TABLE_KEY
                                        SECURITY GROUP
 SECURITY_GROUP_KEY                     SECURITY GROUP KEY
 SECURITY_TABLE_KEY
 CAN_BROWSE_FLAG
 CAN_EDIT_FLAG
 CAN_ADD_FLAG
 CAN_DELETE_FLAG
 ENTERED_BY_USERS_KEY                   SECURITY TABLE
 ENTRY_DATE
 MODIFIED_BY_ USERS_KEY                 SECURITY TABLE KEY
 LAST MODIFIED DATE




                             Fig. 5C
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 11 of 227


U.S. Patent       Feb. 8, 2011       Sheet 8 of 35       US 7,885,981 B2




  SECURITY GROUP USER
                                             SECURITY GROUP
  SECURITY_GROUP_USER _KEY
  SECURITY_GROUP_KEY                         SECURITY GROUP KEY
  USERS_KEY
  ENTERED_BY_USERS_KEY
  ENTRY_DATE
  MODIFIED_BY_USERS_KEY
  LAST MODIFIED DATE
                                             USERS
                                             USERS KEY




                                 Fig. 5D
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 12 of 227


U.S. Patent       Feb. 8, 2011    Sheet 9 of 35        US 7,885,981 B2




    PEOPLE
    PEOPLE_KEY
    LAST_NAME
    FIRST_NAME
    MIDDLE_NAME
    COMPANY_KEY                              CONTACT PARTICIPANTS
    JOB_TITLE
    SALUTATION_NAME                          PEOPLE KEY
    ADDRESS_1
    ADDRESS_2
    CITY_KEY                                 OPPORTUNITY
    STATE_OR_PROVINCE_KEY
    POSTAL_CODE
    COUNTRY_KEY                              CONTACT PERSON KEY
    WORK_PHONE
    CELL_PHONE                              REFERRED BY KEY
    WORK_FAX
    WORK_PAGER
    WORK _EMAIL                             COMPANY
    ACTIVE_FLAG                             COMPANY KEY
    NOTES
    ENTERED_BY_USERS_KEY
    ENTRY_DATE                              CITY
    MODIFIED_BY_USERS_KEY                   CITY KEY
    LAST MODIFIED DATE

                                         STATE OR PROVINCE
                                         STATE OR PROVINCE KEY


                                            COUNTRY
                                            COUNTRY KEY
                Fig. 5E
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 13 of 227


U.S. Patent       Feb. 8, 2011    Sheet 10 of 35       US 7,885,981 B2




    CONTRACTUAL RELATIONSHIP
    CONTRACTUAL_RELATIONSHIP_KEY
    CONTRACTUAL_RELATIONSHIP_NAME
    DESCRIPTION
    ENTERED_BY_USERS„KEY
    ENTRY_DATE
    MODIFIED_BY_USERS_KEY
    LAST MODIFIED DATE


    COMPANY

    CONTRACTUAL RELATIONSHIP KEY




                                      Fig. 5F
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 14 of 227


U.S. Patent          .
                  Feb 8, 2011       Sheet 11 of 35        US 7,885,981 B2




    PRIORITY
                                           COMPANY
   PRIORITY_KEY
   PRIORITY_NAME
   DESCRIPTION                             PRIORITY KEY
   ENTERED_BY_USERS_KEY
   ENTRY_DATE
   MODIFIED_BY_USERS_KEY
   LAST MODIFIED DATE




                                Fig. 5G
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 15 of 227


U.S. Patent       Feb. 8, 2011       Sheet 12 of 35    US 7,885,981 B2




  SECURITY GROUP
                                            SECURITY GROUP TABLE
  SECURITY_GROUP_KEY
  SECURITY_GROUP_NAME
  ENTERED_BY_USERS_KEY                      SECURITY GROUP KEY
  ENTRY_DATE
  MODIFIED_BY_USERS_KEY
  LAST MODIFIED DATE

                                            SECURITY GROUP USER

                                            SECURITY GROUP KEY




                                 Fig. 5H
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 16 of 227


U.S. Patent       Feb. 8, 2011       Sheet 13 of 35     US 7,885,981 B2




                                           FOLLOW UP ACTIONS
   CONTACT PARTICIPANTS
   CONTACT_PARTICIPANT_KEY                 CONTACT PARTICIPANT KEY
   CONTACT_EVENT_KEY
   PEOPLE_KEY
   ENTERED_BY_USERS_KEY
   ENTRY_DATE
   MODIFIED_BY_USERS_KEY
   LAST MODIFIED DATE
                                           CONTACT EVENT
                                           CONTACT EVENT KEY

                                           PREVIOUS EVENT KEY




                                           PEOPLE
                                           PEOPLE KEY




                                 Fig. 51
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 17 of 227


U.S. Patent       Feb. 8, 2011       Sheet 14 of 35       US 7,885,981 B2




                                               PEOPLE
  COMPANY
  COMPANY_KEY                                  COMPANY KEY
  COMPANY _NAME
  NDA_FLAG
                                             CONTRACTUAL_RELATION
  CONTRACTUAL_RELATIONSHIP_                  SHIP
       KEY
  PRIORITY_KEY                               CONTRACTUAL_RELATION
  ADDRESS_1                                      SHIP KEY
  ADDRESS_2
  CITY_KEY
       _
  STATE OR_PROVINCE KEY_                       PRIORITY
  POSTAL_CODE
  COUNTRY_KEY                                  PRIORITY KEY
  PHONE
  COMPANY_URL
  NOTES
                                              CITY
  ENTERED_BY_USERS_KEY
  ENTRY_DATE                                  CITY KEY
  MODIFIED_BY_USERS_KEY
  LAST MODIFIED DATE

                                           STATE OR PROVINCE
                                           STATE OR PROVINCE KEY


                                              COUNTRY
                                              COUNTRY KEY




                                 Fig. 5J
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 18 of 227


U.S. Patent       Feb. 8, 2011    Sheet 15 of 35       US 7,885,981 B2




                                        OPPORTUNITY TYPE

    OPPORTUNITY                         OPPORTUNITY KEY
   OPPORTUNITY_KEY
   OPPORTUNITY_TITLE
   OPPORTUNITY_DATE
   CONTACT_PERSON_KEY                   CONTACT EVENT
   REGION_KEY
   REVENUE_POTENTIAL                    OPPORTUNITY KEY
   PROFIT_POTENTIAL
   AMOUNT_SPENT_YTD
   PROBABILITY_OF _SUCCESS              PEOPLE
   REFERRED_BY_KEY
   OPPORTUNITY_STATUS_KEY               PEOPLE KEY
   NOTES
   ENTERED_BY_USERS_KEY
   ENTRY_DATE
   MODIFIED_BY_USERS_KEY
   LAST MODIFIED DATE


                                       OPPORTUNITY STATUS
   REGION
                                       OPPORTUNITY STATUS KEY
   REGION KEY




                             Fig. 5K
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 19 of 227


 ..
U S Patent         Feb. 8, 2011    Sheet 16 of 35       US 7,885,981 B2




 FOLLOW UP ACTION
                                        CONTACT PARTICIPANTS
 FOLLOW_UP_ACTIONS_KEY
 CONTACT _PARTICIPANT_KEY               CONTACT PARTICIPANT KEY
 DESCRIPTION
 DUE_DATE
 COMPLETED_DATE
 ENTERED_BY_USERS_KEY
 ENTRY_DATE
 MODIFIED_BY_USERS_KEY
 LAST MODIFIED DATE




                              Fig. 5L
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 20 of 227


U.S. Patent          Feb. 8, 2011    Sheet 17 of 35       US 7,885,981 B2




 CITY
                                          PEOPLE
 CITY_KEY
 CITY_NAME
 STATE_OR _PROVINCE_KEY                   CITY KEY
 COUNTRY _KEY
 ENTERED_BY_ USERS_KEY
 ENTRY_DATE
 MODIFIED_BY_USERS_KEY                    COMPANY
 LAST_MODIFIED_DATE
                                          CITY KEY



                                                  _
                                          STATE OR _PROVINCE
                                          STATE OR PROVINCE KEY




                                          COUNTRY
                                         COUNTRY KEY




                               Fig. 5M
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 21 of 227


U.S. Patent       Feb. 8, 2011       Sheet 18 of 35        US 7,885,981 B2




   HELP OBJECT
                                             HELP SCHEMA
   HELP_OBJECT_KEY
   HELP_OBJECT_NAME                          HELP SCHEMA KEY
   HELP_SCHEMA_KEY
   POP_UP_TEXT
   ENTERED_BY _USERS_KEY
   ENTRY_DATE
   MODIFIED_BY_USERS_KEY
   LAST MODIFIED DATE




                                 Fig . 5 N
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 22 of 227


 ..
U S Patent         Feb. 8, 2011      Sheet 19 of 35       US 7,885,981 B2




      OPPORTUNITY TYPE
      OPPORTUNITY_TYPE_KEY
      OPPORTUNITY _KEY
      PRODUCTS_AND_SERVICES_KEY
      ENTERED_BY_USERS_KEY
      ENTRY_DATE
      MODIFIED_BY _USERS_KEY
      LAST_MODIFIED_DATE




                                      PRODUCTS AND SERVICES
                                      PRODUCTS AND SERVICES KEY




                                            OPPORTUNITY
                                            OPPORTUNITY KEY




                                  Fig. 50
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 23 of 227


U.S. Patent          .
                  Feb 8, 2011       Sheet 20 of 35       US 7,885,981 B2




  OPPORTUNITY STATUS                      OPPORTUNITY
  OPPORTUNITY_STATUS_KEY            “

  OPPORTUNITY_ STATUS_NAME           L OPPORTUNITY      STATUS KEY
  DESCRIPTION
  ENTERED_BY _USERS_KEY
  ENTRY_DATE
  MODIFIED_BY_USERS_KEY
  LAST MODIFIED DATE




                                Fig. 5P
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 24 of 227


U.S. Patent       Feb. 8, 2011    Sheet 21 of 35       US 7,885,981 B2




    CONTACT EVENT
                                        CONTACT_PARTICIPANTS
   CONTACT_EVENT_KEY
   OPPORTUNITY_KEY
   CONTACT_TYPE_KEY                     CONTACT EVENT KEY
   PREVIOUS_EVENT_KEY
   EVENT_DATE
   NOTES
   DESCRIPTION
   ENTERED_BY_USERS_KEY
   ENTRY_DATE
   MODIFIED_BY_USERS_KEY
   LAST MODIFIED DATE




   CONTACT TYPE
   CONTACT TYPE KEY



   OPPORTUNITY
   OPPORTUNITY KEY




                             Fig. 5Q
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 25 of 227


U.S. Patent       Feb. 8, 2011      Sheet 22 of 35       US 7,885,981 B2




   STATE_OR_PROVINCE
                                           CITY
  STATE_OR _PROVINCE_KEY
  STATE_OR _PROVINCE_ID
  STATE_OR_PROVINCE_NAME                   STATE OR PROVINCE KEY
  COUNTRY_KEY
  ENTERED_BY_USERS_KEY
  ENTRY_DATE
  MODIFIED_BY_USERS_KEY                    PEOPLE
  LAST MODIFIED DATE
                                           STATE OR PROVINCE KEY



                                           COMPANY

                                           STATE OR PROVINCE KEY



                                           COUNTRY
                                           COUNTRY KEY




                                 Fig. 5R
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 26 of 227


 ..
U S Patent         Feb. 8, 2011       Sheet 23 of 35       US 7,885,981 B2




  HELP SCHEMA
                                             HELP OBJECT
  HELP_SCHEMA_KEY
  HELP_SCHEMA _TABLE
  HELP_SCHEMA_COLUMN                         HELP SCHEMA KEY
  POPUP_TEXT
  ENTERED_BY_USERS_KEY
  ENTRY_DATE
  MODIFIED_BY_USERS_KEY
  LAST MODIFIED DATE




                                  Fig. 5S
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 27 of 227


U.S. Patent       Feb. 8, 2011      Sheet 24 of 35      US 7,885,981 B2




   PRODUCTS AND SERVICES
   PRODUCTS_AND_SERVICES_KEY
   PRODUCTS_AND_SERVICES_NAME
   DESCRIPTION
   ENTERED_BY_USERS_KEY
   ENTRY_DATE
   MODIFIED_BY _USERS_KEY
   LAST MODIFIED DATE




                                 OPPORTUNITY TYPE

                                 PRODUCTS_AND SERVICES KEY




                                 Fig. 5T
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 28 of 227


U.S. Patent       Feb. 8, 2011    Sheet 25 of 35        US 7,885,981 B2




 CONTACT TYPE
                                       CONTACT EVENT
 CONTACT_TYPE_KEY
 CONTACT_TYPE_NAME
 DESCRIPTION                           CONTACT TYPE KEY
 ENTERED_BY_USERS_KEY
 ENTRY _DATE
 MODIFIED_BY_USERS_KEY
 LAST MODIFIED DATE




                             Fig. 5U
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 29 of 227


 ..
U S Patent         Feb. 8 , 2011       Sheet 26 of 35       US 7,885,981 B2




  COUNTRY
                                              CITY
  COUNTRY _KEY
  COUNTRYJMAME
  REGION_KEY                                  COUNTRY KEY
  ENTERED_BY_USERS_KEY
  ENTRY_DATE
  MODIFIED_BY_USERS_KEY
  LAST_MODIFIED_DATE                          PEOPLE

                                              COUNTRY KEY



                                              COMPANY

                                              COUNTRY KEY


                                             STATE OR PROVINCE

                                             COUNTRY KEY


                                             REGION
                                             REGION KEY




                                   Fig. 5V
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 30 of 227


U.S. Patent       Feb. 8, 2011    Sheet 27 of 35       US 7,885,981 B2




  REGION
                                        OPPORTUNITY
 REGION_KEY
 REGION_NAME
 DESCRIPTION                            REGION KEY
 ENTERED_BY_USERS_KEY
 ENTRY_DATE
 MODIFIED_BY_USERS_KEY
 LAST MODIFIED DATE
                                        COUNTRY

                                        REGION KEY




                             Fig. 5 W
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 31 of 227




                                                                cl
                                                                G0

                                                                P
                                                                <D
                                                                S3



                                                                n
                                                                rD
                                                                cr
                                                                00
                                                                K>
                                                                O




                                                                C
                                                                i /1
                                                                <1
                                                                00
                                                                00
                                                                in
                                                                 VO
                                                                 00

                                                                 03
                                                                 N>
                                               Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 32 of 227




                                                                                                                                                                                                                cl
                                                                                                                                                                                               IBB              C/5
© Schamallve - Microsoft Sntemet Explorer
I £iie   £dit View Favorites ]pols Help                                                                                                                                                         E*J
                                                                     »
                                                           (3                                                                                                                                   r' Go           P
     Back
               v
                   Forward         Stop     Refresh        Home
                                                                         Address   £| http://www.schemalive.CQm/Schemalive/BrQWse.jsp
                                                                                                                                                                                                                <D
           Browse O Search ® OPPORTUNITY                          CONTACT EVENT                    PEOPLE                                                                                                       S3
 fSelectlable to search   h
                             "
                                                                                                                                                                  SCHEMALM!
 SECURITY GROUP TABLE [BROWSE                                  704                                                 702                                                            712
                                                                                                                                                                                                                n
                                                                                                            708                                BROWSING SECURITY GROUP TABLE                                    n>
                                                                                                                                                                                                                cr
                                                                                                                                                                   (FILTERED)

                                                                                                                                                                   —
                                                                                                                                                                                                                00

 Security Group Table options: FULL BROWSE , FILTERED BROWSE NEW SEARCH REVISED SEARCH                            /                            OR ADDJ l
                                                                                                                                                       "
                                                                                                                                                             ‘
                                                                                                                                                              r
                                                                                                                                                                       710                                      N>
                                                                                                                                                                                                                O

                                                                  Page 3 of 6 (totaling 42 records @ [8               rows per page                          I Reset Rows               708
         Security Group!Security                                         Can    Can Can Can
    # Table Number 1Group                 Security Table                 Browse Edit Add DeletepEntered by Users                ) Entry Date             Modified by Users      Last Modified Date
   13 13                ; Administrator Priority                            X           X     X          Kaufman, Michael Philip!10/12/2001 17:17:31 Kaufman, Michael Philip 10/12/2001 17:17:31
                                                                                                                                                                                                                cr
   14 14               |Administratorj)Products and Services                X           X     X                                |
                                                                                                         Kaufman, Michael PhiHp 10/12/ 2Q01 17.17.31 Kaufman, Michael Philip 10/12/2001 17:17.31
                                                                                                                                                                                                                CD


   15    15               Administrator : Region                             X          X     X          Kaufman, Michael Philipf 10/12/2001 17:17:31    Kaufman, Michael Philip 10/12/2001 17:17:31
                                                                                                                                                                                                                o
   15    16             [ Administrator Security Group                       X          X     X          Kaufman, Michael Philipf 10/12/2001 17:17:31    Kaufman, Michael Philip 10/12/2001 17:17:31            -
                                                                                                                                                                                                                l    H

   12    17               Administrator Security Group Table                                             Kaufman, Michael Philipjl 10/12/2001 17:17:31                                                          '   ji
                                                                             X          X     X                                                          Kaufman, Michael Philip 10/12/2001 17:17:31

   15    18                Administrator Security Group User                 X          X     X           Kaufman, Michael Philip# 10/12/2001 17:17:31 Kaufman, Michael Philip 10/12/2001 17:17:31

    IS 19                [ Administrator Security Table                      X          X      X          Kaufman, Michael PhiUpj 10/12/2001 17:17:31 Kaufman, Michael Philip h 0/12/2001 17:17:31

   22 20                   Administrator State or Province                   X          X      X          Kaufman, Michael Philij 10/12/2001 17:17:31 Kaufman, Michael Philip 10/12/2001 17:17:31
                                                                                                                                                                                                 m              Cl
                                                                                                                 Top of List | Previous 8 Rows               Next 8 Rows          Bottom of List m
              706                                                                             708^^                                                                                                             -oo  4
                                                                                                                                                                                                       -
                                                                                                                                                                                                       MvC
                                                                                                                                                                                                           V'   00
 © Done                                                                                                                                     P ® Internet                                                        Ut


                                                                                                                                                                                          FIG. 7                    OO

                                                                                                                                                                                                                    03
                                       Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 33 of 227




                                                                                                                                                                               cl
                                                                                                                                                                               E/1

                                                                                                                                                                               P
Q ScihamaHve                                                                                                                                          Clgfx
                  «
                      Microsoft internet Exptorer                                                                                                                              fD
1 £ite Edit $ew    Favorites   Ipois    tlo p
                                           *          a
i   Back
                      o
                  Forward      -       ®
                                       Stop          Refresh
                                                                  3
                                                                  (
                                                                 Home
                                                                             Address
                                                                                                                                    ^
                                                                                       http://www.schemaJive.com/ScfternaJive/AddEditFofTn.jsp     pi Go

            Browse O Search ® OPPORTUNITY CONTACT EVENT PEOPLE
 [ Select table to search
                                                                                                              802
                                                                                                                             SCHEMAWI
                                                                                                                                                                               n>
  STATE OR PROVINCE [EDIT}                             '   804                                                                                                                 cr
                                                                                                                                                                               00
                                                                                                        814               DITING STATE OR PROVINCE                             K>
                                                                                                                                                                               O


  State or Province options:
                                                             /"u 812     -
                                                FULL BROWSE, NEW SEARCH, OR                       ADD            Update Record in State Or Province      |          816
    State or Province Number                   3
                                                                                                                                                                               C/5
           State or Province ID            AZ                                                                                                                                  cr
                                                                                                                                                                               rD
                                                                                                                                                                               rD
      State Or Province Name               Arizona                                                       811
      806                 Country          USA                          810                                                                                                    O
                                                                                                                                                                               o
                                               2 entries
                                Sift
                                       K 808                                                                                                                 zm.
                                                                                                                                                             e
                                                                                                                                                             Is
                                                                                                                                                             *r
                                                                                                                                                             £
                                                                                                                                                             E=
                                                                                                                                                             rH
                                                                                                                                                             £.s

                                                                                                                                                             C3
                                                                                                                                                             if ?
                                                                                                                                                                               d
                                                                                                                                                                               C/5
                                                                                                                                                             SE

                                                                                                                                                             a                 -
                                                                                                                                                                               00
                                                                                                                                                                                 4
                                                                                                                                                                                00
 ® Done                                                                                                                                                                        _t/l
                                                                                                                                         1X3 0Internet                         V

                                                                                                                                                                                   *

                                                                                                                                                                      FIG. 8       00

                                                                                                                                                                                   03
                                       Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 34 of 227




                                                                                                                                                                                              d
                                                                                                                                                                                              in
      © Schemaliva - Microsoft intern^ Explorer                                                                                                                      lt9fX
       Erie Edit View Favorites   ]pois    fcielp
                                                                                                                                                                                              p
          O             =>        „       ®          a           3                                                                                                1 Go
          Back
                  V
                      Forward             Stop      Refresh
                                                                 (
                                                                Home
                                                                            Address   g) http://www.schemalive.CQm/Scrtemalive/Browse. jsp
                                                                                                                                          ^                                 .
                                                                                                                                                                          4ft
                                                                                                                                                                                              fD
                                                                                                                                                                                              s
                  Browse 0 SearchO OPPORTUNITY                         CONTACT EVENT                    PEOPLE
       1 Select table to browse                                                                                                   SCHEMMJMi
       COUNTRY [BROWSE]
                                                                                                                                        BROWSING COUNTRY
                                                                                                                                                                                               <t>
        Countryoptions: FULL BROWSE, NEW SEARCH, OR                                      ADD                                                                                                  cr
                                                                                                                                                                                              GO
                                                                                                                                                     Reset Rows ]
                                                                                                                                                                                              s#

                                                      PAGE 2 OF 2 (totaling 21 records    @   [12 [ rows per page)                                                                            K>
                                                                                                                                                                                              O
         # Country Number          Country Name        Region             jEntered by Users         | Entry Date            Modified by Users      Last Modified Date
        10 26                      Greece              EMEA                Kaufman,Michael Philip } 10/17/2001 17:21:22 Kaufman, Michael Philip 10/17/2001 17:21.22

        11 16                     1Ireland             EMEA                                         !
                                                                           Kaulman, Michael Philip 10/17/2001 17:10:10 Kaufman, Michael Philip 10/17/2001 17:10:10

        daiii                      Italy               EMEA                                       |
                                                                           Kaufman,Michael Fhilip 10/17/2001 17:14:38 Kaufman, Michael Philip 10/17/2001 17:14:38                              cr
        rj[29                      Norway              EMEA                Kaufman, Michael Ptiilip|[ 10/17/2001 17:22:42 Kaufman, Michael Philip 10/17/2001 17:22:42
                                                                                                                                                                                               fD
                                                                                                                                                                                               fD

        1j{22                      Poland              EMEA                Kaulman. Michael PhiBpf 10/17/2001 17:16:281 Kaufman, Michael Philip 10/17/2001 17:16:28
                                                                                                                                                                                               o
        15 14                     |Scotland            EMEA                Kaulman, Michael PhiCp   110/17/2001 17:09:10 Kaufman, Michael Philip 10/17/2001 17:09:10
        15 : 20                   lSpain                EMEA               Kaufman, Michael Philips 10/17/2001 17:14:55 Kaufman, Michael Philip 10/17/2001 17:14:55                           ' ji
        11 30                         Sweeden           EMEA               Kaufman, Michael Philip   110/17/2001 17:22:58   Kaufman, Michael Philip 10/17/2001 17:22:58

        M27                           Turkey            EMEA                                        ]
                                                                           Kaufman, Michael Philip 10/17/2001 17:21:38 | Kaufman, Michael Philip 10/17/2001 17:21:38

        m2                            USA               NAR West           Kaufman, Michael Philip j 10/12/2001 17:53:31 Kaufman, Michael Philip 10/12/2001 17:53:31

         2Q 15                        Wales             EMEA               Kaufman, Michael Philip j 10/17/2001 17:09:34 | Kaufman, Michael Philip 10/17/2001 17:09:34                         d
902                                                                                                                                                                                            C/ 3
         21 25                        Yugoslavia        EMEA               Kaufman, Michael Philip 110/17/2001 17:20:46 [ Kaufman, Michael Philip 10/17/2001 17:20:46
                                                                                                                                                        Top of List |
                                                                                                                                                                                               -
                                                                                                                                                                                               OO
                                                                                                                                                                                               OO
                                                                                                                                                                                                 4

                                                                                                                                                                                               C/I
       © Done                                                                                                                                   3D
                                                                                                                                                      •   Internet              A   FIG. 9A        oo
                                                                                                                                                                                                   W
                                               Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 35 of 227




© Scftemalive - Microsoft Internet Bqptorer                                                                                                       G lx
                                                                                                                                                 ^                           C /5
  Qte Edit
     <>
                Favorites
                  =>
                 <!
                            Ipols    h[e1p
                                                  a        (3      »
                                                                                      http /www.schemalive.com/SchemaJiveyAddEditForm.jsp
                                                                                                                                                  *
                                                                                                                                                WGO                          hd
    Back       Forward              Stop         Refresh   Home
                                                                       Address
                                                                                 ^]      ^                                                                                   P
           Browse ® Search O OPPORTUNITY                        CONTACT EVENT                 PEOPLE                                                                         53
  Select table to browse
 COUNTRY [EDIT]
                                                                                                                             EDITING FOR COUNTRY                             *n
                                                                                                                                                                             <t>
                                                                                                                                                                             cr
                                                                                                                                                                             00
  Country options: FULL BROWSE , NEW SEARCH, OR                                   ADD                                      Update Records in Country]                        K>
                                                                                                                                                                             O


             Country Number:               2

               Country Name: \ USA
                         Region:           NARWest                                                                                                                           S/2
                                                                                                                                                                             5T
                                                                                                                                                                             fD
                                                                                                                                                                             fD
                             City:         6 entries

             State or Province:            51 entries
                                                                                                                                                                             o
                                                                                                                                                                             -
                                                                                                                                                                             > b

                                    904                                                                                                                    -
                                                                                                                                                        5fxc   '




                                                                                                                                                                             n
                                                                                                                                                                             -
                                                                                                                                                                             00
                                                                                                                                                                             00
                                                                                                                                                                               4

 © Done                                                                                                                                O © Internet                          (M



                                                                                                                                                                   FIG. 9B   00

                                                                                                                                                                             W
                                                   Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 36 of 227




                                                                                                                                                                                              Xfl
II] Schemalive - yicrosoft Interna                 Expiom                                                                                                            in
 ] file Edit View Favorites   Ipots    jjeip   *                                                                                                                            *                 p
      < >
     Back
              V

                  Forward             Stop
                                                      a
                                                     Refresh
                                                                ta
                                                               Home
                                                                       »
                                                                             Addressjg) http /www.schemalive.com/Schemalive/Browse.isp
                                                                                            ^                                                                      ^^ l Go                    fD
                                                                                                                                                                                              s
            Browse ® SearchO OPPORTUNITY                               CONTACT EVENT PEOPLE
   Select table to browse                                                                                                           SCHEMAEJM1
  COUNTRY [EDIT] -> STATE OR PROVINCE [BROWSE]^~2__ _ Qflfi                                                                                                                                    Tj
                                                                                                                                                                                               *
                                                                                                                                                                                              <t>
                                                                                                                                                                                              cr
            908                                                                                        912             ^   BROWSING STATE OR PROVINCE                                         CO
                                                                                                                                       FOR COUNTRY #2                                         s#

                                                                                                                                                                                              K>
                                                                                                                                                                                              O
  State Or Province options: FULL BROWSE , NEW SEARCH, OR ADP^~7_
                                                                                                                     0|- Q
                                                          Page 1 of 7 (totaling 51 records @ |8                l rows per page                          Reset Rows]
        State or Province! State or            State or
    # Number                  rovim            Province Name Country Entered by Users                 Entry Date             Modified by Users         Last Modified Date
                                                                                                                                                                                               sr
    1Q                      AL                 Alabama           USA       Kaufman, Michael Philip 10/13/2001 2:17:47        Kaufman, Michael Philip Ji 0/13/2001 2:17:47                      fD
                                                                                                                                                                                               fD

    £ 2                     AK                 Alaska            USA       Kaufman, Michael Philip   110/13/2001 2:17:48     Kaufman, Michael Philip fl0/13/2001 2:17:48
    3 3                       AZ               Arizona           USA       Kaufman, Michael Philip   110/13/2001 2:17:48     Kaufman, Michael Philip ft 0/13 2001 2:17:48
                                                                                                                                                           /                                   o

    4 4                  [ AR                  Arkansas          USA       Kaufman, Michael Philip 10/13/2001 2:17:48        Kaufman, Michael Philip 610/13/2001 2:17:48                      ' ji
    a  5                    CA                 California        USA       Kauiman, Michael Philip   110/13 2001 2:17:48
                                                                                                           /                 Kaufman, Michael Philip 10/13/2001 2:17:48

    fi 6                    CO                 Colorado          USA                               j
                                                                           Kaufman, Michael Philip 10/13/2001 2:17:48 Kaufman, Michael Philip f10/13/2001 2:17:48

   17                       CT                 Connecticut       USA       Kaufman, Michael Philip 110/13/2001 2:17:48       Kaufman, Michael Philip Ji 0/13/2001 2:17:48

   fl 8                       DE                   Delaware      USA       Kaufman, Michael Philip 10/13/2001 2:17:48        Kaufman, Michael Philip [ 10/13/2001 2:17:48                          d
                                                                                                                                                                                                   C/ 3
                                                                                                                                                  ~
                                                                                                                                  Next 8 Rows |l Bottom of List I m
                                                                                                                                                                  m                                -4
                                                                                                                                                                                                   00
                                                                                                                                                                                                   00
                                                                                                                                                                                V
                                                                                                                                                                                                   in

  © Done                                                                                                                                           O ® Internet                     FIG. 9C        oo
                                                                                                                                                                                                   W
                                          Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 37 of 227




                                                                                                                                                                           Xfl
Cl ^Uhamalfve - Microsoft Internet Expfiorar                                                                                                             uaxi
|rfile £dil yiew Favorites Ipois y elp~
                                     ,                                                                                                                   15
                          I Stop
      <P
                     ^           ®       a        a                                                                                                                        p
                                                                                                                                                    '




                                                                     [g] ht                                                                              | Go
      Back
            ^7
                Forward                 Refresh   Home
                                                           Address
                                                                            ^^www.schem ive.com/Scheinaive/AddEc Ofm.isp?tableNameaCrrY&mode=acic>&da|
                                                                                       ^                       ^
                                                                                                                                                                           S
           Browse ® Search O OPPORTUNITY              CONTACT EVENT                PEOPLE
  Select table to browse                                                                                            SCHEMMiM!
  COUNTRY [EDIT] ~> STATE OR PROVINCE [ SEARCH] ^7         - — 914      ^


                                                                                                         SEARCHING STATE OR PROVINCE                                       CD
                                                                                       920                                                                                 cr
                                                                                                                                 FOR COUNTRY #2                            00
                                                                                                                                                                           K>
  State Or Province options: FULL BROWSE, NEW SEARCH, OR ADD                                        Search tor Records in State Or Province ],                  918        O


                                                                                                       Enable 'express edit *
     State or Province Number:
                                                                                                                                                                           S/2
           State or Province ID:                                                                                                                                           5T
                                                                                                                                                                           CD
                                                                                                                                                                           CD
       State Or Province Name:           North                                               916
                         Country: USA                                                                                                                                      4^
                                                                                                                                                                           o
                 Entered by Users:
                       Entry Date:

             Modified bv Users:
            Last Modified Date;


                                                                                                                                                                           in
                                                                                                                                                                           -4
                                                                                                                                                                           00
                                                                                                                                                                           00
 ® Done                                                                                                                             O © Internet                           (M


                                                                                                                                                                 FIG. 9D   00

                                                                                                                                                                           W
                                                  Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 38 of 227




© Schemata - Microsoft Internet Exptorer                                                                                                                      HEEi                   Xfl
 Eite £d* t
  ‘
              jftew    Favorites ftols    ftelp

      Back
               v
                      Forward            Stoc
                                                      a
                                                    Refresh
                                                               tS
                                                              Home
                                                                       »
                                                                             Addmss[g| http://wvw.schemalive.com/Schemalive/DoAddEdit.isp                    ^l^ Go                  p
                                                                                                                                                                                     fD
            Browse ® SearchO OPPORTUNITY                               CONTACT EVENT PEOPLE
                                                                                                                                                                                     ss
  Select table to browse                                                                                                      SCHEMAHMl
 COUNTRY [ EDIT] > STATE OR PROVINCE [BROWSE]
                                                                             —          922
                                                                                                                     BROWSING STATE OR PROVINCE
                                                                                                                                                                                     <t>
                                                                                                                                                                                     o*
                                                                                                    926                          FOR COUNTRYI2                                       00

                                                                                                                                      (FILTERED)                                     K>
                                                                                                                                                                                     O

                                                                                  924
 State Or Province options: FULL BROWSE , FILTERED BROWSEINEW SEARCH, REVISED SEARCH OR ADD
                                                   PAGE t OF t (totaling 2 records @ 8             rows per page)                                  Reset Rows 1                      5T
                                                                                                                                                                                     fD
        State or Province State or    State or                                                                                                                                       fD
   n 11 Number            Province ID Province Name             Country Entered by Users          Entry Date           Modified fay Users       Last Modified Date

 L4L 31                     NC                    North Carolina USA       Kaufman, Michael Philip 10/13/2001 02:17:48 Kaufman, Michael Philip flO/13/2001 02:17:48                  'oji
  mr                       ]ND                    North Dakota USA         Kaufman, Michael Philip 10/13/2001 02:17:48 Kaufman, Michael Philip 10/17/ 2001 02:17:48




                                                                                                                                                                      m
                                                                                                                                                                      m
                                                                                                                                                                      m
                                                                                                                                                                                     in

                                                                                                                                                                      JM
                                                                                                                                                                                     -4
                                                                                                                                                                                     00
                                                                                                                                                                                     00
                                                                                                                                                                                     (M
 © Done                                                                                                                                      Q 9 Internet                  FIG. 9E   00

                                                                                                                                                                                     W
              Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 39 of 227


                                                            US 7,885,981 B2
                                 1                                                                                 2
    SYSTEM AND METHOD FOR GENERATING
       AUTOMATIC USER INTERFACE FOR                                                                           -continued
      ARBITRARILY COMPLEX OR LARGE
                                                                                                                                      Date of       Size in
                DATABASES                                                        File Name and Path                                   Creation       Bytes
                                                                            5
            CROSS-REFERENCE TO RELATED                                         Schemalive/WEB-                                        10/30 /2001    1,319
                                                                               INF/classes/sess ionUtils /ManageS ession. java
                   APPLICATIONS                                                Schemalive/WEB-                                        10/30 /2001    5,045
                                                                               INF/classes/sess ionUtils /StackE lement. java
                                                                               Schemalive/WEB-                                        10/30 /2001    8,732
   This application is a continuation of U.S. patent applica -              10 INF/classes/sess ionUtils /StackTag.j ava
tion Ser. No. 10/428, 209 filed Apr. 30, 2003 (now issued as                   Schemalive/WEB-                                        10/30 /2001      581
U.S. Pat . No. 7,318,066), which is a continuation of Interna -                INF/classes/sess ionUtils /StackTagExtralnfo .java
                                                                               Schemalive/WEB- INF/classes /tagUtils /View Tag.java   10/30 /2001    2,461
tional Application No. PCT/US01/ 42867, filed Oct. 31, 2001,                   Schemalive/WEB-                                        10/30 /2001      785
which claims priority to U.S. patent application Ser. No.                      INF/classes/tagUtils/ViewTagExtralnfo.java
09/703,267, now abandoned, filed Oct . 31, 2000, and U.S.                   15 Schemalive/WEB- iNF/taglib /stack.tld                  10/30 /2001 1,219
provisional patent application Ser. No. 60/ 276,385 filed Mar.                 Schemalive/WEB-INF/taglib/view.tld                     10/30 /2001    922
                                                                               SQL/CreateSchema.sql                                   10/30 /2001 32,698
16, 2001.

             COMPUTER PROGRAM LISTING
                                                                            20              BACKGROUND OF THE INVENTION
   The computer program listing submitted on compact disc
                                                                                    1. Field of the Invention
is hereby incorporated by reference. The compact disc con-
tains the following directory structure:
                                                                                    The present invention relates to the field of data processing,
                                                                                 and more particularly to relational computer databases, and to
                                                                            25   systems and methods for automatically generating without
                                                                                 any custom programming a user interface for the database,
                                                     Date of      Size in        and/or a complete application utilizing the database.
File Name and Path                                   Creation      Bytes            2. Description of the Related Art
SchemaliVe/AddEditForm. jsp                          10 /30 /2001 36*431             Modem databases—and in particular, complex or large
Schemalive/BalloonHelp .jsp                          10/30/2001 2 375 30         databases which serve many concurrent users are con-
Schemalive/Browse.jsp                                10/30/2001 42,376           structed as “client/ server” or “n-tier” (client/ server/server )
Schemalive/DataDictionary. jsp                       10 /30 /2001 1,501          systems, wherein specialized components perform separate
Schemalive/DoAddEdit.jsp
Schemalive/DoViewGenerator.jsp
                                                     10/30/2001 18,925
                                                     10 /30 /2001 1 356
                                                                                      ,      -
                                                                                 (/and carefully
                                                                                            x n    A r    + A\
                                                                                                   delineated )*
                                                                                                               tunctions. AtA+      • •
                                                                                                                               a mimmum     , suchu
Schemalive/Error500 .jsp                             10/30/2001 3,670            systems are generally composed of a “back-end” relational
Schemalive/Exp ired Sess ion .jsp                    10/30/2001 3,853 35         database management system (RDBMS)—which maintains
Schemalive/OutOfSequence.jsp                         10 /30 /2001 4,306          and manipulates information according to requests submitted
Schemalive/show Session, jsp
Schemalive/com m on /Empty'ParamCheck.jsp            10 /30 /2001    592          by other components or software processes (or expert human
Schemalive/common/EntryP oints. jsp                  10/30/2001      319         administrators) via open-standard query languages (i .e.,
Schemalive/common/GlobalHeaderHTML. jsp              10/30/2001 4,096            SQL)—and a “front-end” presentation layer or user interface,
Schemalive/common /GlobalHeaderJavascript.jsp        10 /30 /2001 13,557         which mediates the end -users’ work with the back-end data .
Schemalive/common/GlobalHeaderVARS.jsp               10/30/2001      952
Schemalive/WEB- INF/web.xml                          10/30/2001 3,783               Developing such a database system consists both in defin-
Schemalive/WEB- INF/classes/Connection prop erties
                                      ,              10/30/2001      186         ing the organizational structure to be used by the back-end for
SchemaliveAVEB- INF/classes/common /Debug.java       10/30/2001 1,591            storing data (that is, the complement of tables which store
SchemaliveAVEB-                                      10/30/2001      552         data, and the relational links between these tables)—known
INF/classes/dbUtils /CustomC aps .java
SchemaliveAVEB-                                      10/30/2001    1,218 45      as a “schema” or “data model”—and in building a front -end
INF/classes/dbUtils /CustomDrillDown .java                                       program (or “application”) via which end-users can manipu -
SchemaliveAVEB-                                      10/30/2001    1,094         late this data (and which communicates with the back-end on
INF/classes/dbUtils /CustomDropDown .java                                        the users’ behalf ). And although the back- and front -end
SchemaliveAVEB-                                      10/30/2001      968
INF/classes/dbUtils /CustomDropDownComponent. java                               components must be closely synchronized and reflect similar
SchemaliveAVEB-                                      10/30/2001    8,892 50      structures, these respective development efforts are typically
INF/classes/dbUtils /DataDictionary. java                                        rather separate—with the requisite synchronization and par-
SchemaliveAVEB-                                      10/30/2001    6,864         allels in structuring being effected only manually.
INF/classes/dbUtils /DataDictionaryServlet.java
SchemaliveAVEB-                                      10/30/2001 11,537               Moreover, the construction of front -end applications is
INF/classes/dbUtils /DataDictionaryTD.java                                       generally undertaken using conventional third- or fourth-gen-
SchemaliveAVEB-                                      10/30/2001    2,537 55      eration computer languages, which require by -hand coding at
INF/classes/dbUtils /MasterDetail.java
SchemaliveAVEB-                                      10/30/2001    3,922
                                                                                 a very low level of functionality. Current tools for easing the
INF/classes/dbUtils /MasterDetailServlet.java                                    development burden are limited to fairly specific (and , still ,
SchemaliveAVEB- INF/classes/dbUtils /SQLUtil.java    10/30/2001 3,390            fairly low -level ) uses—among them, providing more-sophis -
SchemaliveAVEB-                                      10/30/2001 21,728           ticated or “richer” controls for manipulating individual data
INF/classes/dbUtils /TableDescriptor.java
SchemaliveAVEB-                                      10/30/2001 21,979
                                                                            60   elements; associating individual user-interface elements with
INF/classes/dbUtils .ViewGenerator. java                                         specific back-end storage locations ; or—at best—offering
SchemaliveAVEB-                                      10/30/2001    1,325         “form generator” or “wizard” facilities to automatically gen-
INF/classes/HTMLUtils/Balloon. java                                              erate the code for a simple UI display which manipulates a
SchemaliveAVEB-                                      10/30/2001    5,264
INF/classes/HTMLUtils/BalloonHelp .java
                                                                                 single underlying ( back-end ) data table.
SchemaliveAVEB-                                      10/30/2001 41,339 65           Even with such tools, considerable work remains in build -
INF/classes/HTMLUtils/TableDescriptorDisplay.java                                ing a complete, fully -functional UI for a back-end schema of
                                                                                 any appreciable size or complexity—especially where indus -
             Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 40 of 227


                                                        US 7,885,981 B2
                                3                                                                       4
trial-grade performance and reliability is required. And as                        BRIEF DESCRIPTION OF THE DRAWINGS
enterprise-scale data models continue to grow, the attendant
explosion of manual-coding requirements quickly becomes                      The following briefly describes the accompanying draw -
unwieldy—and eventually, untenable.                                        ings:
                                                                      5       FIG. 1 is a normal “browse mode” display from the refer-
        BRIEF SUMMARY OF THE INVENTION                                     ence implementation.
                                                                              FIG. 2 is a normal “search mode” display from the refer-
   It is an object of the invention to provide a complete and              ence implementation.
fully functional user interface (UI ) for any arbitrarily com-                FIG. 3 is a normal “edit mode” display from the reference
                                                                      10
plex or large database schema, without any custom software                 implementation.
programming.                                                                  FIG. 4 is a normal “add mode” display from the reference
                                                                           implementation.
   It is another object of the invention that , once a back-end
schema has been designed and constructed within the                           FIGS. 5A-5W is a diagram of the demonstration RDBMS
                                                                           schema from the reference implementation.
RDBMS, the system can automatically “interrogate” this                15
schema, and “absorb” its structure into an internal cache (or,                FIG. 6 is a diagram of the relationship types comprised in
at the cost of real-time performance, the internal caching                 the paradigm of the present invention.
mechanism can be sidestepped).                                                FIG. 7 is an annotated screen dump showing the active
                                                                           elements in a “browse mode” display.
   It is a further object of the invention to present to end-users5
                                                                  ,

                                                                      20      FIG. 8 is an annotated screen dump showing the active
for any arbitrarily complex or large database, a comprehen-
                                                                           elements in an “edit” “add” or “search” mode display.
sive application through which the back-end can be operated,
                                                                              FIGS. 9A-9E show an exemplary “master/detail drill -
and through which all conventional database activities—
                                                                           down” and a doubly -constrained subordinate table search as
searching, listing, adding, editing—can be supported, across
                                                                           rendered in the reference implementation.
all base-tables comprising the schema.                                25      In addition, the complete source code for the reference
   It is yet a further object of the invention that the application        implementation, and scripts for creating the reference dem-
so presented reveals (and enforces) the relational /hierarchical           onstration schema (and demonstrating the extended back-end
organization among the tables within the back-end via                      annotational methods employed ) are set forth in the annexed
smoothly integrated UI mechanisms which are embedded                       appendix.
directly into the base-table screen displays—providing a              30
natural, powerful , and easy-to -use environment for managing                 DETAILED DESCRIPTION OF THE PREFERRED
complex data relationships and interactions.                                              EMBODIMENT
   One embodiment (the “reference implementation”) of the
present invention achieves these and other objects by provid-         35
                                                                            The preferred embodiment of the invention, as illustrated
ing a system, currently written in Java and JSP, which auto -            in FIGS. 1 through 9E, corresponds in most respects to an
matically and dynamically (“on-the-fly”) generates (in                   implementation of the invention being developed under the
HTML, Javascript , and HTTP/CGI code), a fully functional                trademark SCHEMALIVE which is herein referred to as
UI system, based upon, and connected directly to, the under-             the “reference implementation .” The preferred embodiment
lying data model (as instantiated within an Oracle8i SQL                 is filrther rePresented substantially in full by the reference-
                                                                      4n
RDBMS). The UI is built based on an automated interroga -                implementation source code files, documentation and scripts
tion of the RDBMS, either as needed (on-the-fly) or by build-            in the appendices accompanying and incorporated by refer-
ing an in-memory representation of the data model. The gen-
                                                                         ence into this application, as further described in the text that
                                                                         follows. The preferred embodiment includes in addition some
erated UI comprises all mode displays (e.g., browse, search,
                                                                         further developments which are herein described which have
edit, and add ) for all tables, and a full complement of mecha -      45
                                                                         not as yet been rendered in the reference implementation.
nisms, integrated into the mode displays for representing,
                                                                            Although the invention has been most specifically illus -
navigating, and managing relationships across tables. This
                                                                         trated with a particular preferred embodiment , it should be
embodiment has the capability of creating such a UI where
                                                                         understood that the invention concerns the principles by
the underlying RDBMS is complex and comprises a plurality
                                                                      50 which such embodiment may be designed, and is by no means
of tables, constraints, and relationships. It utilizes a hierar-         limited to the configuration shown.
chical “context stack” for maintaining (and suspending) the
                                                                            As can be more fully appreciated by studying the accom-
working state of a particular table (comprising selected                 panying source code, the preferred embodiment operates in
record , display “mode”, pending form-field entries, in-effect           accordance with a comprehensive and formalized paradigm
search-filter parameters, Browse-mode scroll position, and
                                                                      55 for presenting a(n end -)user interface to any arbitrarily large
any filter constraints imposed from above stack contexts)                or complex relational database schema (or “data model”), as
while “drilling down” across relationships to work with                  represented via generally accepted data -modeling conven-
related information (in a possibly constrained working con-              tions (comprising the explicit declaration of any cross -table
text ) and returning relevant changes to the parent-context              “referential integrity” [RI] constraints, and full exploitation
table, and a corresponding UI convention for displaying and           60 of available native- RDBMS datatype- and constraint-at -
navigating this stack. The embodiment provides a set of rules            tribute declaration mechanisms) and instantiated within a
for traversing/navigating the context stack. It further provides         commercial -grade SQL RDBMS engine (OracleBi, for
naming conventions and annotational methods for enhancing                example, in the reference implementation). The paradigm
and extending the representation of table structures, con-               encompasses:
straints, and relationships within the back-end so as to more         65    A set of “modes” for interacting with a(ny) given database
fully support revelation of the schema structure through                       table (which modes, taken together, cover all desired
external interrogation.                                                        end-user operations which may be effected upon such
          Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 41 of 227


                                                   US 7,885,981 B2
                            5                                                                    6
  tables), and a corresponding display format (“screen” or            simply by adding (according to the user’s access rights,
  “window” architecture) for each mode. These modes                   potentially) another pushbutton within the Edit -mode
  comprise:                                                           display
  BROWSE (full or filtered, possibly context-constrained)           A set of rules and methods for moving among the modes
     (see FIG. 1)                                               5     (and, hence, displays) for a given table (see “mode navi -
  SEARCH (new or revised, full or context-constrained) (see           gation” in FIG. 7), comprising:
     FIG. 2)                                                          Explicit (manual) mode-selection via the mode-naviga -
  EDIT (hill or context-constrained ) (see FIG. 3)                       tion bar
  ADD (full or context -constrained ) (see FIG. 4)                    Browse-to -Edit mode-transition for a specific record , by
Certain key screen elements for navigation control /support l o          clicking on a Browse-row’s leftmost -column “row
  are shared across all of these displays (see FIGS. 7-8):               label” link
  A TITLE BAR 712, 814 which indicates current mode,                  Implicit return-to -Browse transitions from other modes:
     current table, context-constraint (if any), and filter              From Edit mode, upon record commit (UPDATE push-
     indicator (if search -filter is in effect )                            button )
  A TABLE-NAVIGATION HEADER 702, 802 which provides 15                   From Add-mode, upon record commit (.ADD pushbut -
     direct “random access” to any system table, in either                  ton), with optional override via an on-screen check-
     Browse or Search mode, via either a full (dropdown-)                   box setting which “locks” user into Add mode for
     list of all (available) system tables or a short list of               the current table until checkbox is cleared, or until
     (clickable) “quick links” to key tables. Use of this                   user explicitly navigates away
     header will also reset (and abandon) any nested stack- 20
                                                                         From Search mode, upon filter commit (SEARCH push-
     contexts in effect
                                                                            button), with optional override via an on-screen
  A CONTEXT-STACK DISPLAY 704, 804 which indicates the
                                                                            checkbox setting which enables direct Search-to -
     active table and mode at each level in the context stack
                                                                            Edit transitions for single-row result-sets, provided
     (described below), and also allows direct navigation
                                                                            user has requisite edit rights. In the reference
     (“pop -up”) to any suspended (“higher”) stack-level 25
                                                                            implementation, this checkbox setting is session-
     (with abandonment of all lower levels)
                                                                            persistent (that is, it remains in effect until the
  A MODE-NAVIGATION BAR 710, 812 which allows the user
                                                                            user’s session terminates, so long as the user does
     to move amongst the various available mode displays
                                                                            not explicitly turn it off ); it could as easily be made
     for the current working table (or “stack level”). The
     list of available modes varies, dynamically, according 30
                                                                            “sticky” to a variety of degrees—lasting for only a
                                                                            single search, for a single stack-context session, or
     to both the user’s access rights (described below) and
                                                                            even across system sessions (via database-stored
     the current state of the working session (i .e., whether
                                                                            user “preferences”)
     a search-filter is currently in effect ). The full list of
     possible mode-navigation options is: FULL                      A set of “relationship types” between individual database
     BROWSE, FILTERED BROWSE, NEW SEARCH, 35                          tables (which types, taken together, cover all desired
     REVISED SEARCH, and ADD. Note that FIL-                          connections between any two tables), and a correspond -
     TERED BROWSE and REVISED SEARCH appear                           ing UI convention for representing each type of relation-
     only when a search- filter is currently in effect; if so,        ship “in-place” within the (single-table mode displays.
     the former restores a Browse-mode display with the               As shown in FIG. 6, these “relationship types” comprise:
     most recent filter and scroll-position, while the latter 40      CROSS-REFERENCE 602 (a.k.a. “foreign key” or “FK”)—
     pre-populates a Search-mode display with the current                single primary -table record keeps pointer to any
     filter parameters                                                   single foreign-table record
  Additional MODE-NAVIGATION 706 to allow “edit mode”                 MASTER/DETAIL 604 (a.k.a. “parent/child” or “one-to -
     for a single table record                                           many”)—multiple foreign-table records keep point -
  SCROLL NAVIGATION 708 allowing a (n end ) user to navigate 45          ers to single primary -table record
     through all the records in a table and also allowing the       A set of rules and methods both for extending the repre-
     user to dynamically change the number of records                 sentation of any single table (according to its relation-
     contained in the webpage displayed (i.e., dynamic                ships to other tables) (FIGS. 7 and 8), and for managing
     page-sizing)                                                     (and navigating across) these relationships (comprising
  HOT LINK 806 for “drill -down” to cross -reference table 50         the resolution, display, and manipulation of cross-refer-
     (e.g., in the embodiment shown in FIG. 8, “Country”)             enced elements within a primary table’s display context ,
  HOT LINK 808 for “drill-down” to master-detail table                and the creation or revision of related -table information
     (e.g., in the embodiment shown in FIG. 8, “City”)                within the context of a primary table by “drilling down”
  CROSS-REFERENCE FIELD 810 to generate dropdown lists of             to a secondary table, constraining the “working context”
     available foreign-key values (with automatic correla - 55        of that secondary table as necessary, and “passing back”
     tion to display-name labels)                                     relevant changes to the primary -table context) (see FIG.
  FIELD 811 for free-form text entry, to provide automatic            9). Said rules and methods comprise:
     client-side data validation according to back-end                Foreign-key fields occurring within a table—that is,
     datatype (for edit/add mode only)                                   fields which contain “keys” that uniquely identify
  SUBMIT BUTTON 816 commits changes, and executes 60                     cross-referenced records from secondary (a .k.a . “for-
     appropriate mode-switch (and stack-context return, if               eign”, or “referenced”) tables—are automatically
     appropriate )                                                       “resolved” for display purposes, so as to substitute a
Note that, although not shown in the reference implemen-                 corresponding (and, presumably, more meaningful )
  tation, DELETE capability is also readily incorporated—                “name” field from the foreign-table record (in lieu of
  as either (or both) true record -removal from the under- 65            the key value itself —which, per generally accepted
  lying table, and/or record “flagging” for UI suppression               data -modeling conventions, is generally intentionally
  (with continued underlying-table record retention)—                    devoid of intrinsic meaning):
       Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 42 of 227


                                                 US 7,885,981 B2
                          7                                                                   8
  The paradigm specifies a “default” behavior for deter-               Resolves all FK displays, per above
     mining this name field within the foreign -table                  Incorporates any and all default-behavior overrides
     record, based (optionally) upon a combination of                  By rendering (and, subsequently, executing) this view
     field-naming conventions, field datatype (i.e., char-                in the native language of the underlying RDBMS
     acter data ), field constraints (i .e., unique values), 5            (i.e., SQL), effectively “projects” this extended
     and/or order of appearance within the table defini -                 representation of the table (according to its rela -
     tion (i .e., first non-primary -key field meeting other              tionships to other tables) from the software (where
     requirements )                                                       it is derived ) back into the RDBMS environment
  In the reference implementation, this field is the first                itself, for significantly improved rendering perfor-
                                   _
     one whose name ends with “ NAME”—or, in spe- 10                      mance and reduced network- and application-
     cial -case handling for tables containing “LAST     _                server loading
                          _
     NAME”, “FIRST NAME”, and “MIDDLE                    _        See the discussion, below, of rules and methods for travers -
     NAME” columns, a composite “Last , First                       ing/navigating the context stack, for more information
     Middle” value. Additional special -case processing             on the creation and revision of related -table information
     supports successive cross-referencing through 15               within the context of a primary table
                               _
     multiple tables until a “ NAME” field is discov -            A set of user-interface conventions for signaling other
     ered , if (and only if ) intervening tables include            (non-referential ) data constraints, and for enforcing
     unique-value constrained FK columns. If no name                adherence to same, across all Add/Edit/Search forms,
     field can be resolved, the UI displays the actual key          comprising:
     values (that is, the primary-key values from the 20            For “required” fields (i .e., underlying table-columns
     foreign table) themselves                                         with “NOT NULL” CHECK constraints, in the refer-
  Alternatively, the rules for determining the name field              ence implementation), the corresponding data-field
     can themselves be made “soft”—that is, specified                  labels (descriptive names appearing to the left of the
     once (globally) by a system administrator, and used               entry areas) are displayed in boldface (see FIG. 3)
     thereafter to drive all (default ) name-field construe- 25     The physical width of text -entry (vs. dropdown) fields—
     tions. (See the discussion of naming conventions                  as well as the maximum permitted length for entered
     and amiotational methods, below.)                                 text —is driven directly by the specified data -length of
  The default behavior for name-field resolution can                   the underlying table columns.
     also be overridden with (either or both) “global”              For text fields whose length-limit exceeds a certain
     and/or “local” custom-name definitions for specific 30            threshold (globally defined , in the reference imple-
     tables, as described below (within the discussion of              mentation, though potentially user-preference config-
     extensions to, and customization of, the baseline UI              urable), the on-screen field is presented as a multiline,
     paradigm)                                                         vertically scrollable control with multiple-row vis -
  Auto -resolution of display -names applies to both                   ibility, rather than the default single-row (and non-
     Browse-mode cells (where a single display -name is 35             scrollable) entry field . (In the reference implementa -
     derived and substituted for a given foreign-key                   tion, this is an HTML “TEXTAREA” rather than an
     value), and Add/ Edit/Search form-fields (where a                 “INPUT” field .) Note that this functionality is also
     dropdown list includes the display -names for all                 applied to Browse-mode table cells, so that occasional
     foreign-table records, and UI actions on this list are            lengthy cell-entries are made scrollable (and therefore
     correlated to the underlying keys)                      40        don’t distort an otherwise reasonable table-layout )
For “master” tables in any master/detail relationships (as          Required fields (per above)—along with numeric, date,
  specified via the core complement of naming conven-                  and text fields (whose length might exceed the thresh-
  tions and amiotational methods, discussed below),                    old specification described above)—also generate
  record displays incorporate a “pseudo -field” for each               automatic validation logic which prompts the user to
  associated detail-table, which indicates the number 45               correct any erroneous or problematic data -entries
  (i.e., count ) of corresponding detail (or “child”)                  locally—that is, on the end -user’s (or “client”) com-
  records belonging to the displayed master (or “par-                  puter, before any communication with the database
  ent”) record:                                                        takes place. In the reference implementation (which is
  In the reference implementation, the master/detail                   web -based), this manifests as client-side Javascript
     pseudo -fields are included only for Edit-mode dis- 50            routines—along with all requisite invocation logic,
     plays (so as to allow for streamlined system logic                automatically embedded into the appropriate entry -
     and , therefore, improved run-time performance)                   field specifications—which are delivered along with
  Alternatively, these pseudo -fields can also be (and                 the (system -generated) web -page. Failed validation
     have been, in alternate implementations) readily                  (upon field -exit and/or at page-submission time,
     incorporated into the Browse-, Search-, and Add- 55               depending on the type of validation) puts the “focus”
     mode displays, at the cost of added complexity in                 back into the corresponding problem-field (or the first
     supporting views (i.e., correlated -subqueries for                of several), highlights (“selects”) the entire field con-
     Browse-mode displays) and state-management                        tents, and displays an informational pop -up dialog
     logic (i.e., transitioning to Edit mode for not -yet -            box explaining the problem . This effectively
     completed Add-mode transactions before allowing 60                “projects” constraint-awareness from the back-end
     navigation to associated detail-table contexts                    RDBMS (where the constraints are defined) into the
     where the user might add dependent “child”                        front-end client, for significantly improved perfor-
     records), and the attendant performance implica -                 mance and reduced network- and database-loading
     tions                                                        A hierarchical “context stack” for maintaining (and sus -
To enhance the run-time performance of Browse-mode 65               pending) the working state of a particular table (com-
  displays, the system automatically generates a corre-             prising selected record , display mode, pending form-
  sponding back-end “view” for every table, which:                  field entries, in-effect search-filter parameters, Browse-
            Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 43 of 227


                                                      US 7,885,981 B2
                              9                                                                 10
  mode scroll position, and any filter constraints imposed              Full lateral movement (mode-switching) is supported
  from above stack contexts) while “drilling down” across                 within the subordinate stack context
  relationships to work with related information (in a pos-             User can “return” (ascend the context stack) either by
  sibly constrained working context) and returning rel -                  “committing” a lower-level action (a database edit or
  evant changes to the parent -context table, and a corre- 5              addition), or by abandoning the subordinate stack
  sponding UI convention for displaying and navigating                    context (via the context -stack display or table-navi -
  this stack                                                              gation header). In the former case, committed
A set of rules and methods for traversing/navigating the                  changes are automatically propagated to the above
  context stack, among them:                                              stack context and displayed in the corresponding
  The user is always working at the “bottom” (or right - 10               mode display (i.e., “results” are “returned”) unless the
     most, within the stack display) level of the context                 user has enabled POWER .ADD in the lower context; in
     stack. Typically (i .e., at initial system entry, or follow -        the latter case, any pending changes are abandoned ,
     ing direct access via the table- navigation header),                 and the above stack context is restored exactly as
     there is only one level in the stack (that is, no nested or          originally suspended
     suspended stack contexts are in effect)                       15   Cross-reference drill -downs are “context sensitive” to
  Changing modes for a given table (or “stack context”) is                the parent-field status: A drill -down from a blank
     referred to as “lateral” or “horizontal” movement                    parent -field enters the subordinate stack context in
     (see, e.g., FIG. 7)                                                  “Add” mode, while a drill-down from a non-blank
     e.g., in the embodiment shown in FIG. 9A, a click on                 parent -field enters the subordinate stack context in
        a mode transition button 902 (shown in this 20                    “Edit” mode for the already -selected (cross-refer-
        example as “19”) allows for a “lateral” or “horizon-              enced) secondary -table record. Nevertheless, the
        tal” mode transition to “edit” (shown in FIG. 9B)                 default drill-down mode can be “overridden” (that is,
  Traversing relationships (either cross -reference or mas-               abandoned) via a lateral or horizontal mode-switch in
     ter/detail) is referred to as “drill-down” (and, upon                the lower stack context. In any event (and regardless
     return, “pop -up”) or “vertical” movement across 25                  of intervening actions), a “committed” return from a
     tables (and nested stack contexts) (see, e.g., FIG. 9)               subordinate stack context will always properly update
     e.g., in the embodiment shown in FIG. 9B, a click on                 the parent record
        a “drill -down” button 904 (shown in this example               Master/detail drill -downs generally enter the subordi -
        as “State or Province”) allows for a “drill -down” to             nate stack context in “Browse” mode, although this
        related detail records (shown in FIG. 9C)                  30     behavior can be modified as a “business rule” via the
  Vertical navigation therefore always increases or                       described customization mechanisms (see FIG. 9 and
     decreases the “stack depth”, while horizontal naviga -               the CreateSchema.sql script )
     tion merely alters the “view” of the current table—                The user may always return directly to any suspended
     affecting only the current ( bottom-most) stack level                (“higher”) stack-context by clicking on the corre-
  Drill -downs are supported by enabling “hot -linked” (or 35             sponding stack-display entry 908. Doing so effec -
     “clickable”) labels for the related data fields in the               tively “pops” the stack, and abandons any work-in-
     primary table (stack context ) (see FIGS. 9B and 9C)                 progress in all lower contexts. (For the embodiment
  A drill -down traversal “suspends” the above stack con-                 shown in FIG. 9C, for example, clicking on “COUN-
     text                                                                 TRY [EDIT]” abandons the current stack content and
  Drilling-down across a cross-reference relationship             40      restores the above context exactly as originally sus -
    imposes no “context constraints” on the lower stack                   pended, i.e., as shown in FIG. 9B.)
    context, while drilling-down across a master/detail                 The user may further search or filter records at the sub -
    link constrains the subordinate table to only those                   ordinate stack context level by clicking on the “New
    records “belonging” to the above stack-context table-                 Search” link in Mode Navigation 910. In the embodi -
    record (see, e.g., FIG. 9C), such that:                       45      ment shown, the further search page (see, e.g., FIG.
    A superseding filter is applied to all detail-table mode              9D) comprises the following screen elements:
       displays, separate from (and invisible to) any                     STACK DISPLAY 914 which still shows the nested con-
       lower-context search-filters which may subse-                         texts
       quently be applied by the user                                     SEARCH FIELD 916. In the embodiment shown in FIG.
    Even a “full browse” request (with no explicit search-        50         9D, search field 916 is free-form text entry, wherein
       filter) therefore shows only related child-records                    the text “North” adds an additional “filter,” requir-
    The title bar 912, 920, 926 (across all modes) sepa -                    ing that “State or Province Name” begins with
       rately indicates the subordinate-table context con-                   “NORTH”.
       straint      with       a      “FOR         <PARENT-               TITLE BAR 920 which still shows the context constraint
       TABLExfARENT RECORD>”-style suffix (vs.                    55      SEARCH INITIATING BUTTON 918, which, when clicked ,
       the “(FILTERED)” suffix, which indicates a user-                      initiates a “lateral” or “horizontal” mode transition
       applied search-filter). (For example, Title Bar 912                   to (filtered) “browse” mode (see, e.g., FIG. 9E).
       of FIG. 9C shows constraint from above stack con-                     The embodiment shown in FIG. 9E comprises the
       text, Title Bar 920 of FIG. 9D still shows the con-                   following screen elements:
       text-constraint, and Title Bar 926 of FIG. 9E              60         STACK DISPLAY 922 which still shows nested con-
       reflects both the above context-constraint and the                       texts
       presence of a current-context “filter.”)                              TITLE BAR 926 which now reflects both the above
    In Edit mode (for a specific child-table record), the                       context -restraint (as shown, e.g., in FIG. 9D) and
       user is prevented from changing the datum that                           the presence of current -context “filter”
       links the child record to its parent record, by filter-    65         SCROLL NAVIGATION 924 allowing the user to navigate
       ing the dropdown-list for the corresponding FK                           through all the records in a table and also allow -
       field so that it contains only the parent -record value                  ing the user to dynamically change the number
            Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 44 of 227


                                                       US 7,885,981 B2
                              11                                                                        12
              of records displayed . In the embodiment shown              “attachment”, explicit object -naming (within the annotations
              in FIG. 9E, manipulating the Scroll Navigation              themselves), or pointers or keys (attached to the objects them-
              924 has no effect because all the records under             selves)—the methods ultimately concern the principles by
              the current constraint and filter are displayed on          which such embodiments may be designed and applied to
              one page, since only two rows now meet both            5    illuminating the schema, rather than any particular configu -
              parent -context constraint and the current “filter.”        ration or embodiment itself. Within the reference implemen-
  Integrated , group-based security mediation, “granular”                 tation, then, the attachment of annotations, as XML-format -
     both in scope (i.e., global-, table-, row -, or field-level)         ted “comments”, directly to database objects, should be
     and by task (browse, edit, add , delete), which dynami -             considered illustrative of, rather than essential to, the methods
     cally adjusts all system displays (throughout the entire        10   so described. The core conventions and methods comprise:
     UI paradigm) according to the user’s granted access-                    The indication of column-datatypes not natively (or explic -
     rights, such that prohibited options are always hidden                      itly) supported by the underlying RDBMS (for example,
                                                                                 “binary” or “yes/no” fields in the OracleBi -based refer-
Note, finally, that while the preferred embodiment operates                      ence implementation) yet subject to special handling
according to the particular paradigm described above, it             15          within the UI paradigm, via the use of specific object -
remains possible to effect alternate paradigms which would                                       _
                                                                                 name suffixes (“ FLAG”, in this example)
nevertheless be consistent with the basic principles of the                  The specification of master/detail relationships between
invention. For instance, it may be desirable in some instances                   tables (as distinguished from a [reverse-]cross -reference
to realize instead a “modeless” UI paradigm, such that all                       relationship), by associating a table-level annotation
end -user activities (browsing, searching, editing, adding) are      20          with the master (or “parent”) table, and indicating both
supported by a single, unified display context (such as a                        the table name and the parent -referencing FK field for
“spreadsheet” display).                                                          each detail table (see comments in the CreateSchema.sql
   Software (written in Java and JSP, in the reference imple-                    script)
mentation) automatically and dynamically (“on-the-fly”)                      Following the paradigm, the generated UI comprises all
generates a fully functional UI system (written in HTML,             25   mode displays for all tables, with integrated (-into -the-mode-
Javascript, and HTTP/CGI in the reference implementation)                 displays) mechanisms for representing, navigating, and man-
based upon, and comiected directly to, the underlying data                aging relationships across tables (comprising hierarchical
model (as instantiated within the RDBMS ), and in full con-               context constraint/enforcement, and pass -through/“pop -up”
formance to the described paradigm. In order to generate the              return, or “propagation”, of subordinate-context results). In
UI, the RDBMS is first interrogated or scanned by this soft-         30   rendering this UI , the preferred embodiment applies logic to
ware, applying a body of rules to interpret the data model                (re-) convert column- and table-names retrieved through
(comprising its tables; their column-complements, datatypes,              RDBMS interrogation from all-uppercased text, if necessary
and constraints; and relationships across the tables), and to             (as it is with OracleBi, in the reference implementation) into
correlate same to the UI paradigm (either “on-the-fly”, or by             mixed-case, initial -caps text (where only the first letter of
building an in-memory representation, or “cache”, of said            35   each word or “token” is capitalized), and to replace
data model , and by automatically deriving enhanced back-                 underscore characters with spaces. The case-restoration logic
end “views” of all tables, which are consistent with the para -           is designed to also consider a list of approved acronyms—or,
digm and which, further, coherently incorporate any and all               more generally, “exceptions”—which, when encountered as
extensions, customizations, adaptations, or overrides which               tokens within object-name strings, are instead cased exactly
may have been specified as described below ) . In the reference      40   as they appear in the list . (This could mean all -uppercase,
implementation, the results of this RDBMS interrogation are               all- lowercase, or any non-conventional mixture of cases, such
used to construct an internal object representation of the                as “ZIPcode”.) This case-exceptions list is provided once,
schema, conforming to a graph in which the nodes represent                globally, for the entire system, and impacts all table- and
database tables, and the edges represent relationships (i.e.,             column-name references throughout the UI presentation. (In
referential integrity links) between these tables. As the UI is      45   the reference implementation, the list is defined as a string
rendered for any given database table, this underlying object             array within a public “CustomCaps” object; this object could
representation is referenced, and appropriate components for              in turn be initialized via a disk file, or a special database
depicting and traversing all cross table links are automatically        table.)
included in the resulting display.                                         The software also constructs and utilizes the above-de-
   A core complement of naming conventions and annota -              50 scribed hierarchical context stack for maintaining (and sus -
tional methods (written in XML, in the reference implemen-              pending) the working state of a particular table (comprising
tation) is used for enhancing and extending the representation          selected record, display mode, pending form-field entries,
of the table structures and relationships (entirely within the          in-effect search-filter parameters, Browse-mode scroll posi -
back-end representation of the data model, in the reference             tion, and any filter constraints imposed from above stack
implementation) so as to more fully support revelation of the        55 contexts) while “drilling down” across relationships to work
schema structure through external interrogation. Said meth -            with related information (in a possibly constrained working
ods consist of “annotations” (or “comments”) which are                  context ) and returning relevant changes to the parent-context
“attached to” (or “associated with”) individual tables or table-        table, and a corresponding UI convention for displaying and
columns within the back-end RDBMS; in discussing these                  navigating this stack (see, e.g., stack display 906 in FIG. 9C,
methods, it is important to note that although there are any         60 which displays the nested contexts). Note further that , in
number of alternative embodiments for the formatting, stor-             addition to its core function in supporting nested working
age, and association of such annotations with their corre-              contexts (and by virtue of its always being on-screen), the
sponding objects—including (but not limited to): formatting             context stack also enables certain ancillary capabilities:
as XML-tagged , name/value-paired , or fixed-sequence data;                Since the current context (or “table-session”) always cor-
storage within native-RDBMS “comment” fields, applica -              65      responds to the “bottom” of the stack (i .e., the rightmost
tion-defined database tables, or external (operating system)                 link in the display), the user can “refresh” his current
disk files ; and association via native-RDBMS comment                        table-session session by clicking on this link. This can be
             Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 45 of 227


                                                       US 7,885,981 B2
                               13                                                                    14
      useful, for instance, when the user wishes to “undo” or               A specification consists of a listing of the desired table-
      revert numerous changes made to a current Edit- or                       columns, in the desired display order (either by name
      Add-mode form (but not yet committed) without having                     or, alternatively, by ordinal position in the actual
      to re-navigate to the current table and record                           underlying table )
   When a system exception (security violation, internal             5      If a specification is made, then any columns not explic -
      error, etc .) occurs, the resulting error screen also incor-             itly included within that specification will be sup -
      porates a stack display. Although the default error-                     pressed from the UI mode displays
      screen behavior is to restart the user’s session after a              Specifications are associated as table-level annotations
      timed delay (and thereby abandon all work in progress),                  with the actual underlying table
      the user will often be able to recover his session by          10     In the reference implementation, specifications are
      making a selection from the error-page stack display                     made via a special XML tag (“<columnOrder>”)
   The preferred embodiment further provides a structured                      which contains sub-tags (“<cl >”) indicating the
collection of methods, mechanisms, tools, techniques, and                      desired columns in order and by name, and is attached
facilities for extending, customizing, adapting, or overriding                 to the table as a “comment”
the baseline UI paradigm and software to support non-stan-           15   Support for composite or “custom views” of multiple-table
dard and/or special requirements (“business rules”), compris-               data which mimic a single base-table. Such a derived
ing:                                                                         (non-table) result-set is typically generated by a “stored
   Means to “override” the default behavior for FK “display -               query” or “SQL VIEW” within the back-end RDBMS,
      name” resolution with (either or both) “global” and/or                and nevertheless can be rendered and presented by the
      “local” custom specifications on how to generate dis-          20      UI as if it were an actual single base-table (subject to
      play-names for a given foreign-key:                                   certain limitations which may be imposed by the under-
      Such overrides can be useful , for example, when the                  lying RDBMS—particularly, the inability to edit or add
         foreign (referenced) table lacks a (resolvable) name               “records” for such result -sets, rendering them effec -
         column; when a composite (multiple-field), treated,                tively “read-only”)
         or otherwise modified display-name is desired; when         25   Ability to manually define Search-mode “dropdown
         the sort-order within display lists should be modified;            fields” (which list the range of possible values for a given
         or when the foreign-table records depend on yet other              column) for such custom views:
         table- records (foreign, in turn, to the FK -referenced             Because, by its nature, the custom view appears to be an
         table) for full name construction (for instance, where                actual table—and therefore obscures the underlying
         FKs into a “CITY” table depend in turn on FKs from          30        (real ) tables on which it is based—the system cannot
         CITY into a “STATE” table in order to distinguish                     automatically resolve the referential -integrity (RI )
         like-named cities, such as Portland, Oreg. and Port -                 links that would normally serve to identify the appro -
         land , Me.)                                                           priate value lists (i .e., foreign-table values)
      A custom specification consists of an explicit SQL                     Moreover, the normal value-to -key translations man-
         expression that generates key -value/display -name          35        aged by dropdown fields are inappropriate for custom
         pairs for any and all foreign-table key values                        views anyway, since these views actually incorporate
      Such specifications will automatically propagate                         the cross -referenced values themselves (rather than
         throughout the entire UI, including all relevant                      foreign keys that point to these values, as base-tables
         Browse-mode cells and Add/ Edit/Search form-fields                    do)
      Global display -name specifications are associated as          40     To support custom-view dropdown lists that (appear to)
         table-level annotations (see above) with the refer-                   behave consistently with the general (actual-table) UI
         enced foreign table                                                   paradigms, then, a manual (explicit ) dropdown-list
      Local specifications are associated instead as column -                  specification is made for each corresponding custom-
         level annotations with the referencing (foreign-key )                 view column
         column in the base-table itself                             45     A specification identifies the foreign table which con-
      In this way, both “default” (global, or system-wide) and                 tains the dropdown-list values, and the column (either
         “special -case” (local , or single referencing-table                  by name or, alternatively, by ordinal position within
         only) custom display -names can be defined for the                    that table) which supplies the actual values
         same foreign table. If a “local” specification is defined          Specifications are associated as column-level annota -
         for a given FK-column, it will supersede any “global”       50        tions with their corresponding custom-view columns
         or “default” specification also defined for the refer-             In the reference implementation, specifications are
         enced (foreign) table.                                                made via a special XML tag (“<manualDrop -
      In the reference implementation, specifications are                      Down>”) which, in turn, contains sub -tags indicating
         made via a special XML tag (“<sql>”) which is                         the related foreign-table name (“<foreignTable-
         attached to the table or column (for global or local        55        Name>”) and key field (“<foreignKeyField>”), and is
         specifications, respectively) as a “comment”                          attached to the corresponding view -column as a
   Ability to alter the order and visibility of individual table-              “comment”
      columns across all mode displays (Browse, Add, Edit,                In-place pass-through (drill-down) from custom views to
      Search) vs. the actual column-complement and -order-                  Edit-mode displays for underlying (component) base-
      ing of the associated (underlying) table:                      60     table members:
      This is sometimes desirable in a post-production envi -                Because the “stored queries” or “SQL VIEWs” that
         ronment, especially when the particular back -end                     underlie custom views are typically non-updateable
         RDBMS product in use makes it impractical or                          (according to RDBMS limitations), the usual UI
         impossible to alter the actual structure of the under-                mechanisms for editing data cannot be used with
         lying table once it has been populated with data and is     65        these views. Nevertheless, it is often desirable to pro -
         participating in referential-integrity relationships                  vide users with easy access to editing for (at least
         with other populated tables                                           some of ) the data behind the views
       Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 46 of 227


                                                  US 7,885,981 B2
                         15                                                                        16
To enable such editing access, a mechanism is provided                      detail-style transitions to secondary Browse-mode
  to create a (series of ) cross-referential link(s) from the               displays of records which “belong to” the selected
  individual cells (row -values) in a given column of a                     custom-view record
  Browse-mode display, with each link forwarding the                      In the reference implementation, specifications are
  user to a secondary display—most commonly, to an              5           made via a special XML tag (“<customDrillDown>”)
  Edit form for the underlying base-table containing                        which, in turn, contains sub -tags indicating the target
  that cell’s value (although it is, in fact , possible to                  base-table        (“<tableName>”),         display -mode
  link-through to any arbitrary table, row, and column,                     (“<mode>”), identifying-FK field within the custom
  and in any “mode”)                                                        view (“<keyColumn>”), constraining-context or
                                                                10          master/detail key, if any (“<parentColumn>”), and
While such links usually reference the same underlying                      target field (“<focusField >”), and is attached to the
  base-table (and -field ) for every row in the column,                     corresponding view -column as a “comment”
  special-case extension logic can reference different                 The preferred embodiment also supports the specification
  tables for different rows, according to “trigger” or               and enforcement of both global and granular (by table and
  “switching” values from another column in that same                function) access rights and activity -stamping, according to a
  display-row                                                   ^    group-based (rather than hierarchical ) permissions scheme,
A further variation of the mechanism (described below)               and based on table entries which themselves can be entered
  modifies the behavior of the leftmost-column “row                  and maintained via the system:
  label” links, rather than the interior Browse-mode                   In the reference implementation, six tables support these
  table-values themselves                                       20        security features: PEOPLE, USERS, SECURI -
On-screen, the link appears as a highlighting (in the
                                                                                                         _
                                                                          TYJIABLE, SECURITY GROUP, SECURITY                        _
  reference implementation, a “clickable link” or                         GROUPJJSERS, and SECURITY GROUP TABLE: _        _
  HTML “HREF”) of the cell-value itself. (Empty cells
                                                                                                                     _
                                                                          The PEOPLE table contains an Active Flag field , which
  display the value “NONE” so as to still enable drill -                    allows for “deactivation” of individuals without
  down navigation.) When the user selects (clicks on)           25          destroying existing RI links throughout the database.
  the link, the display forwards (typically) to an Edit                     Every system user must appear in the PEOPLE table
  form for the corresponding record in the appropriate                      (among other reasons, to support hill -name resolution
  underlying base-table, with the proper edit -field pre-                   when displaying usage-tracking fields through the
  selected (i.e., given the “focus”). In effect, the system                 UI ), and if/when a user’s PEOPLE.ActiveJFlag is
  auto -navigates to the same exact base-table Edit form,       30          turned off, the user is immediately blocked from all
  selected-record, and edit -field that the user could                      further system access
  (theoretically) navigate to himself, manually, in order                 The USERS table incorporates (among others) a Log-
  to alter the underlying datum that supplies the custom
                                                                               _
                                                                            in ID field, which is correlated against the system-
  view                                                                      user’s operating-environment credentials. (In the ref -
The working context for this drilled -down Edit form is         35          erence implementation, this is the UID which has
  constrained by the same mechanisms that govern                            been authenticated and forwarded by the web server;
  master/detail drilldowns (as described above)—that                        alternatively, it could be the user’s OS login.) When
  is, a stack-context filter is imposed on the edit session                 the system establishes a new user-session (upon the
  in order to prevent the user from changing the datum                      user’s initial contact), it attempts this correlation to a
  that links the base-table record to the custom view           40          valid USERS.Login_ID. If no correlation can be
                                                                            made, access to the system is denied; otherwise, the
  (note that this also requires a separate, explicit speci -
  fication of the base-table as a “detail table” to the
                                                                                                             _
                                                                            corresponding USERS.Users Key value is hence-
                                                                            forth associated with that user’s session
  custom view) ; and if/when the user “commits” the
  drilled -down edit session (by pressing the “Update”
                                                                                       _
                                                                          SECURITY TABLE maintains a list of all security -
  button), she is automatically returned to the “parent”        45          mediated tables and custom views. (Alternatively, this
  custom view                                                               list could be automatically derived from the system’s
                                                                            data -model interrogation; the use of an explicit and
A specification identifies the underlying (or “target”)                     hand-managed table supports the manual exclusion of
  base-table; the (initial) base-table display -mode                        “special” or “hidden” tables and/or views)
  (typically, “Edit”); the custom-view column whose             50        SECURITY_GROUP supports the definition of func -
  corresponding row -value contains the identifying key                     tional security roles. In and of themselves, entries to
  for the target base-table record; the custom -view col -                  the SECURITY_GROUP table are little more than
  umn (if any) whose corresponding row -value contains                      descriptive names ; their primary purpose is to serve as
  the “constraining” (master/detail ) key; and the base-                    “connective conduits” between USERS and SECU-
  table field-name which should be selected (i .e., the         55          RITY_TABLEs. It is important to note (again) that
  field that contains the target value, and should there-                   SECURITY_GROUPs are non-hierarchical; that is,
  fore receive the “focus”)                                                 each group can be granted any mix of rights to any
Specifications are associated as column-level annota -                      arbitrary set of tables, without respect to the rights of
  tions with their corresponding custom-view columns                        other groups. And USERS can be assigned to any
A special-case extension of the specification can be            60          number of SECURITY_GROUPs ; When a user
  associated as a table-level annotation with the custom                    belongs to multiple groups, her aggregate rights com-
  view itself (rather than one of its columns). In this                     prise a superset of the rigilts for each of the groups to
  context, the specification will modify the behavior of                    which she belongs
  the leftmost-column “row label” links (which, in nor-                   SECURITY_GROUP_USERS simply effects many-to-
  mal-table Browse-mode displays, link to Edit -mode            65          many relationships between USERS and SECURI -
  displays for the corresponding table-records). A com-                            _
                                                                            TY GROUPs, and is defined (via the methods
  mon use for such specifications is to support master/                     described above) as a “detail” table to both of these
          Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 47 of 227


                                                     US 7,885,981 B2
                       17                                                                        18
  Similarly,    SECURITY_GROUP_TABLE                  supports            A specification thus identifies the filter condition (i.e.,
     many -to -many relationships between SECURITY            _             WHERE clause) that relates one or more table-
     GROUPS and SECURITYJABLEs (and is a “detail”                           columns to (some transformation/ JOIN-sequence
     table to both). Additionally, however, the SECURI -                    on) the current user. (Note that such “user rela -
                   _
     TY_GROUP TABLE incorporates Boolean (true/                    5        tions” may optionally involve attributes of the par-
     false) columns which indicate permission for the                       ticular user, and/or those of “security groups” to
                               _
     related SECURITY GROUP to (respectively)                               which the user belongs)
     browse, add to, edit, or delete from the corresponding               Specifications are associated as table-level annota -
                    _
     SECURITY_ TABLE. This forms the nexus of                               tions with the actual underlying table
     access -rights control                                        10
                                                                          Because there are no effects upon the structure or
All UI displays automatically adjust to the current user’s                  “shape” of the data, these filters can be “encapsu -
  access rights. In particular, the following navigational                  lated”, effectively, and introduced as a (logical )
  elements (“links”, as defined in the reference implemen-                  “shim” layer between the raw back-end tables and
  tation), appear or are suppressed according to the user’s                 the data -dictionary object model.
  rigilts:                                                         15
                                                                          By exploiting the identical column structure of each
  Mode-navigation bar links 710 (browses/searches/add);                     such “shim view” to its underlying base-table, on
     here, suppressed links are entirely removed from the                   the one hand, and to the “virtualized” schema view
     display, rather than simply “disabled” (or made “non-                  (as constructed during the interrogation phase) of
     clickable”, as is done for all other links, below)                     that table, on the other, the rest of the system logic
  Record -edit links 706 (in the first column of Browse-           20
                                                                            and infrastructure can be insulated from any aware-
     mode displays )                                                        ness of (or sensitivity to) this mechanism
  Drill -through cross-reference links (on the labels of                  Application of the row -level filter consists of “surgi -
     Add/Edit/Search dropdown fields)                                       cal” modifications to the defining SQL for the cor-
  Drill -down master/detail links (on the labels of Edit -                  responding Browse-mode view (see above), so as
                                                                   25
     form master/detail summary-counts)                                     to incorporate the requisite additional WHERE
Note that custom views with custom-drilldown specifica -                    clause (and any additional FROM-clause tables,
  tions are subject to “double” security mediation: If edit                 utilizing the same view -integration and alias-merg-
  permission to the custom view itself is withheld for a                    ing logic already employed within the reference
  given user, then all custom-drilldown links will also be         30       implementation in generating said view)
  disabled . But (even) if the custom -view edit permission               Function-oriented mediation (i.e., Browse/ Edit/Add/
  is granted , the user must also have the necessary rights to              Delete granularity) is supported via (optional )
  support each particular drilldown (e.g., edit or browse                   separate specifications (per table) for each function
  permission on an underlying table) before the corre-                      (and with a “default/override” hierarchy among
  sponding link will be enabled                                    35       these specifications—such that Browse rights
Separately (and assuming the necessary access rights have                   obtain for editing, for instance, unless explicit Edit
  been granted), all system add/edit activity can be time-                  rights have been specified). The Ul -generation
  and user-stamped at the table-record level (optionally,                   logic then compares record-presence across the
  on a per-table basis). Security-stamping is completely                    respective (resulting) views to resolve specific ren-
  automatic, and is governed (in the reference implemen-           40       dering and action decisions (i .e., is this record edit -
  tation) by the presence of four special columns within
                           _       _
  the table: EnteredJBy Users Key, Entry_Date, Modi -
                                                                            able?)
           _       _                _
  fied _By Users Key, and Last Modified _Date. If these
                                                                        COLUMN-LEVEL SECURITY allows user access to be gov -
                                                                          erned on a field -by -field basis:
  columns exist, then any “add” event causes the current
                  _
  USERS.Users Key (from the user’s session) to be                         Specifications are analogous to those described in the
                                        _     _
  recorded in both the Entered _By Users Key and Modi -
                                                                   45
                                                                            reference implementation for table-level security
                                                                                                                      _          _
           _       _
  fied _By Users Key columns, and the current system                        (see the discussion of SECURITY GROUP T-
  time to be stamped into both the Entry_Date and Last        _              ABLE, above), except that only “Browse” and
                                                                            “Edit” rights are meaningful on a per-column basis
  Modified _Date columns. “Edit” events, of course,
                                        _    _
  update only the Modified_By Users Key and Last              _    50
                                                                            (that is, there is no way to “Add” or “Delete” only
  Modified _Date columns. Note further that when they                       individual columns)
  exist in a table, these fields are visible only in Browse               Column-level specifications are treated as “subtrac -
  and Search displays ; they are hidden (but automatically                  tive overrides” to table-level specifications, such
  updated) from Add and Edit displays                                       that table-level specifications serve as “defaults”
Although not present in the reference implementation, the          55
                                                                            that can be further restricted—but not expanded —
  granularity of this model can be readily extended with                    by column-level specifications
  both row - and column-level access mediation:                           Application of column-level security to the Browse
  ROW -LEVEL SECURITY allows for the individual rows                        function consists of an additional “overlay” view
     (records) of any given table to be made visible or                     which hides additional columns as necessary
     invisible (and, therefore, accessible or inaccessible)        60     Edit-function mediation is processed by the UI on a
     to a given user:                                                       per-field basis, either (or both) during rendering
     In a sense, row -level security can be said to affect only             (where display conventions utilize read -only fields,
        “content” visibility, rather than “structural” visibil -            or otherwise signal non-editability via labeling
        ity (as with other security axes); a row -level secu -              conventions [such as italicized text]) and/or pro -
        rity filter impacts which particular table-entries are     65       cessing (where attempts to change non-editable
        presented, but never which classes or types of data                 fields are rejected , with an alert notification to the
        elements                                                            user)
             Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 48 of 227


                                                       US 7,885,981 B2
                              19                                                                     20
   Also incorporated into the preferred embodiment are both                    web -based reference implementation) the dialog
generalized and special -case exception-handling mecha -                       between client and server is “connectionless” (mean-
nisms, with integrated session-recovery support:                               ing that there can never be any automatic detection by
   The generalized exception-handling mechanism guaran-                        the server that a user has “quit” or “broken” a connec -
     tees a controlled recovery from any unanticipated error 5                 tion)—it is entirely possible that a user may try to
     condition. This mechanism:                                                continue or resume a session which appears perfectly
     Presents as much diagnostic information as possible,                      intact from his perspective (i .e., in his web -browser)
        within a paradigm-consistent UI display, comprising:                   but for which the system has discarded the corre-
        A pass -through errortext from the underlying pro -                    sponding user-session. In this case, a hill session-
            gram -execution environment                            10          reinitiation is still required —but it can at least be
        A complete “(program call -)stack dump” indicating                     delivered along with a meaningful explanation of
            the suspended (and nested) program -function calls                 what has occurred
            in effect at error-time                                      These special-case error handlers dovetail and integrate
        The entire current context-stack display                            smoothly with the generalized exception-handling facil -
     Permits user recovery either by:                              15       ity, and share many of the same features (including,
        Controlled reinitiation of a(n entirely) new session                when available, the session-stack display). Within the
        Navigation through the context-stack display to a pre-              reference implementation, these handlers are hard -
            error session context , thereby (generally) enabling            coded, but they describe the basis of a subsystem which
            the user to recover his session-in-progress (more-              can be readily extended—abstractly and dynamically—
            or-less) intact , vs. requiring a restart from scratch 20       in several ways:
   Special -case exception-handling mechanisms are defined                  Specific exceptions—and their corresponding, custom-
     separately for certain types of system errors which are                   ized error displays—can be defined and administered
     common or “normal” (such as authorization failures or                     via a central list (or table), and automatically detected
     session timeouts). In such cases, these “customized”                      (and their respective displays invoked) at runtime,
     exception-handlers can suppress unnecessary technical 25                  within the framework of a generalized facility and
     detail (which can be confusing or alienating to end-users                 without the need for custom programming
     and give the misimpression of software failure), and                   Information can be “mined” from the pass-through
     provide additional (end -user suitable) information spe-                  errortext—and , potentially, from the runtime environ-
     cific to the user’s particular error context. The reference               ment as well —according to the nature of the particu -
     implementation can identify and separately handle the 30                  lar error, and used (if appropriate) in the construction
     following common exceptions:                                              of dynamic error displays (via templates, for
     SESSION-SEQUENCE ERRORS: In the reference implementa -                    example)
        tion (which, again, is web-based ), it is important that            Custom follow -on actions can be associated with spe-
        the system govern the “flow” or sequence of pages                      cific errors, so that special-case recovery procedures
        passed back and forth between the (web -)server and 35                 can be specified. (For instance, a database-detected
        the client (web-browser) ; as a result, the system incor-              data -entry violation might cause a return to the previ -
        porates several mechanisms to track and enforce this                   ous data -entry form.) “Mined” runtime-environment
        flow (comprising back-button “defeat” logic, and                       information can also be used here to govern the
        incremental serialization of all URLs [such that the                   behavior of said follow -on actions
        system always knows what serial number to “expect” 40            A generalized, extensible, and data-driven “pop-up help”
        along with the user’s next page-submission] ). If the         facility is also included in the reference implementation. This
        user manages to violate this flow, either intentionally       facility allows for the specification of descriptive text which
        or inadvertently (perhaps by selecting a “favorite” or        can be associated both with specific on-screen navigational
        “bookmark”, or by clicking multiple links on the same         elements, and with (any) individual schema elements (i .e.,
        page before the server can respond ), the system can 45 table-columns). When the user positions his mouse over a
        detect this particular error, provide a detailed expla -      described object (or data-field) and pauses for a specified
        nation of how and why it might have occurred, and             timeout interval, the system will flash a pop -up window (or
        ( per above) allow the user to recover her session-in-        “balloon”) displaying the corresponding description. The
        progress without any loss of work                             system thereby becomes self -documenting with respect to
     SECURITY VIOLATIONS: Generally, the system proactively 50 both the UI paradigm itself, and the meaning of its data-fields.
        prevents the user from attempting access to any autho -       Within the reference implementation, the specifications are
        rized system modes or functions. However, in the              stored within back-end tables—so that they, too, may be
        (web -based) reference implementation, it is not              administered via the system UI—although any of the above-
        impossible for the user to navigate to a situation where      described annotational methods could alternatively be used .
        he might possibly attempt an illegal transition—or to 55         Except as noted, the detailed implementation of each of the
        manually adjust a URL so that it attempts such unau -         foregoing capabilities is set forth in full in the accompanying
        thorized access without triggering a session-sequence         source code, which represents the complete source code for a
        error (as described above). In these cases—and in the         working version of the reference implementation. A full dem-
        simpler case, when a user attempts access without any         onstration RDBMS schema upon which this system can oper-
        system rights whatsoever—the system provides a 60 ate has been provided , and accompanies this application and
        plain-English report of exactly what access rights the        is incorporated herein by reference (see FIG. 5 and the Cre-
        user has tried to violate                                     ateSchema .sql script ).
     SESSION TIMEOUT: Because the system maintains a “user               Numerous extensions of the above-described scheme are
        session” in which various context, sequence, and con-         of course possible:
        figuration information is tracked , and which (because 65        Most importantly, while the reference implementation is in
        it consumes system resources) can expire after a (con-              various instances custom -coded to the data -dictionary
        figurable) period of disuse—and also because (in the                architecture of its particular underlying RDBMS (i .e.,
         Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 49 of 227


                                                 US 7,885,981 B2
                          21                                                                 22
  OracleSi ), the scheme is nevertheless readily converted        Within the current ( World Wide Web -based) reference
  to a “generic” (or “RDBMS-agnostic”) architecture                 implementation, it is possible to select certain naviga -
  through the introduction of a platform -neutral “middle-          tional links (for example, from the context -stack display
  ware” layer. (The DatabaseMetaData class within the               or the mode-navigation bar) which will abandon the
  Java 2 Platform Standard Edition vl .3.1 API Specifica - 5        user’s current screen display and, with it , any data
  tion, for instance, is easily applied toward this end.) The       entries or modifications wliich may have been made but
  described invention, therefore, is by no means limited to         not yet committed to the database. Although this behav -
  a specific RDBMS product                                          ior is by design, it may be desirable to add a pop-up
A set of mechanisms, rules, and methods may be provided             “warning” mechanism for such cases, so as to alert the
  through which each end -user can evolve (and manage) 10           user to the imminent loss of data (and to provide a means
  personalizations to the UI architecture (with persistent          for aborting said action). Such a mechanism could uti -
  back-end storage and tracking by user and/or group)—              lize client-side Javascript logic to:
  including (but not limited to) preferred table-navigation         Set an internal flag each (and every) time any on-screen
  hierarchies; UI “entry points” based on usage-frequency              change is made
  patterns; default (or most-recent) searches/filters for 15        Invoke a “cover function”, each time a screen-abandon-
  each back-end table; default “page size” for Browse-                 ing link is clicked , which will display a confirmation
  mode lists (adjusted for the particular user’s screen reso -         dialog (pop-up window) if the “change flag” has been
  lution, for example) ; default sort -orders for each table;          set (or, if the flag is not set, will simply execute the
  and default “Power Edit” and “Power Add” settings.                   link)
  Because user-tracking is already integrated (for security 20      Proceed with the link action (and abandon the current
  purposes), it is a simple matter to add the supporting               screen) only if the user supplies explicit confirmation
  tables and UI -application “hooks” to collect, store, and       A variety of extensions can be made to the Browse-mode
  utilize such preference information                               display paradigm, comprising:
Expanded concurrency -control options are easily incorpo -          The ability to sort Browse-mode listings (by any com-
  rated into the scheme. Many database-related systems 25              bination of columns) by clicking on the correspond -
  offer a range of behaviors which extend from unfettered              ing column-headings. Successive clicks on the same
  write-back of edited table-records (offering maximum                 column-heading would invert the sort-order for that
  system perfomiance, at the cost of minimal overwrite                 column; successive clicks on different columns would
  protection), through competing-update detection with                 effectively produce “ordered sorting” (where the
  approval/abandonment of data overwrites (a blend of 30               most-recently clicked column is the “primary” sort ,
  perfomiance and protection, at the cost of added com-                and each successively less-recently clicked column is
  plexity), to full edit -record locking (offering maximum             the next “subordinate” sort )
  protection at the cost of performance); and while the             Support for “random-access” page navigation, wherein
  reference implementation incorporates only the first of              the table-header (which, in the reference implemen-
  these behaviors, the others can certainly be added— 35               tation, allows direct entry only for the number of rows
  along with a system-configuration mechanism for                      per page) would also allow direct entry of the desired
  choosing among them — in a straightforward manner                    page number. For instance, a Browse-mode display
A generalized journaling/auditing subsystem may also be                whose table-header said PAGE 5 OF 12 (TOTALING 300
  integrated . Such a subsystem could , for instance, utilize          RECORDS AT 25 ROWS PER PAGE) would thus render both
  database “triggers” to update a master table with a new 40           the “5” and the “25” as text -entry fields, so that in
  tuple (comprising table-name, record-key, column -                   addition to resizing the page length (by changing the
  name, old -value, new -value, user-key, and timestamp)               rows-per-page entry), the user could also “zoom” to a
  whenever any table-record is modified . Such a mecha -               specific page just by changing the page-number entry.
  nism would (at a cost in system performance, of course)              This would eliminate the need to scroll, page-by -
  permit complete backtracking/“rollback” to previous 45               page, from either the top or bottom of the result-set
  database states, and guarantee the ability to recover from        Similarly, another form of random-access page naviga -
  any rogue data modifications (whether accidental or                  tion could be introduced via the addition of phone-
  malicious) and identify the actors                                   book-style “tab” links (for instance, “AIBICID . . . ”)
A further extension to joumaling/auditing support is the               such that clicking a particular link would jump to the
  ability to require a user to explain his justification for 50        first record in the result-set whose corresponding-
  (only) certain data -field changes, and then either record           column entry began with that character:
  that explanation to the system journal or audit log (along           Said “corresponding column” could be (initially)
  with the other tuple information), or (possibly) roll-back              determined according to similar default -processing
  the transaction (if the user declines to supply an expla -              rules to those embodied in the reference implemen-
  nation). Such a facility could be implemented with addi - 55            tation for FK display -name resolution (for
  tional text-entry fields integrated into the primary Edit-              instance, the first column whose name ends in
  mode display, or alternatively, with “pop-up window”                     _
                                                                          “ NAME”, if any)
  logic (wliich, within World Wide Web presentation,                Alternatively, the corresponding column could simply
  could comprise additional browser windows or DHTML                   track the current ( primary) sort-order column (as
  “simulated” pop -ups, for instance). The specification of 60         described above), if implemented
  which data -fields should require such justification              Yet another option would be to allow explicit designa -
  would be considered a “business rule”, and could be                  tion of the corresponding column via an associated
  implemented via any of the annotational methods                      dropdown-list of all table-columns
  described elsewhere in this document. Such specifica -            However selected, any change in the corresponding col -
  tions could also be assigned at various levels of global 65          umn would then automatically regenerate the tab list ,
  vs. local “scoping” (i.e., perhaps automatically for all             according to the range of actual (sorted) leading char-
  date fields, or only for specifically assigned text fields)          acters appearing within that column. In this way,
          Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 50 of 227


                                                  US 7,885,981 B2
                           23                                                                  24
     numeric tabs would appear for a “social-security                    although the underlying table-column will (properly)
     number” column, vs. alphabetic tabs for a “last name”               be set to its default value if the corresponding Add -
     column                                                              form field is not explicitly set, the user has no indica -
A variety of extensions can be made to the Search-mode                   tion (prior to committing the new record ) of that
  display paradigm, comprising:                               5          default value. Instead , the form could automatically
  In the reference implementation, field -value filters are              pre-populate the appropriate fields with their corre-
     applied by default as prefix matches (i.e., as “starts              sponding default values (as determined through inter-
     with” comparisons), with optional support for explicit              rogation of the underlying column-constraints)
     relational -operator prefixing (comprising <, <=, >=,         In certain situations, it may be desirable during schema
     >, and exactly=). Relational options could be further 10        interrogation to “deduce” relational interdependencies
     extended to support ranges (“between x and y”),                 between tables where no explicit referential -integrity
     NULL/ NOT-NULL conditions, and other arbitrarily                constraints have been defined . In such cases, it is pos -
     complex transformations on the corresponding field-             sible to further compare field-names and associated
     values (such as field-value substitution into a complex         attributes across tables, so as to identify columns which
     string-manipulation or arithmetic expression )           15      (for instance) are identically named, and (only) one of
  The reference-implementation Search-form paradigm                  which is the primary key for its respective table. Under
     comprises a single set of fields (corresponding to the          these conditions, it could (optionally) be assumed that
     underlying table-columns), where any entered filter-            the other-table column is a foreign-key cross -reference
     values (for the respective columns) are logically               to the first column. Note that, in so doing, the UI para -
     “AND”ed together. A more general and flexible 20                digm would then enforce referential integrity for this
     search facility could:                                          relationship, even absent the explicit back-end con-
     Allow toggling between logical ‘AND” and “OR”                   straint.
        combination of a search form’s filter-values               Additional mechanisms for further customizing or adapt -
     Allow “stacking” of multiple search-form copies,                ing the baseline UI paradigm and software to meet non-
        such that the fields in each individual (sub -)form 25       standard and/or special requirements (“business rules”)
        comprise a parenthetical filter “phrase”, which is           are also indicated , such as:
        ‘AND”ed or “OR”ed together (selectably, as                   Specification and enforcement of correlations, interac -
        above) with the parenthetical phrases for other sub -            tions, or interdependencies between disparate data -
        fonns                                                            elements (either within or across base-tables), com-
A variety of extensions can be made to the Edit-mode and 30              prising:
  Add-mode display paradigms, comprising:                                “Context -sensitive dropdown controls”, whose drop -
  In the reference implementation, violations of any extant                 down-lists are filtered (or “constrained”) based on
     “unique” constraints on underlying table-columns are                   user-defined relations to superior stack-contexts
     intercepted and reported only upon violation, and                      (other than direct master/detail constraints, which
     then only via the generalized exception-handling 35                    already are included as a part of the core UI para -
     mechanism (in response to a back-end RDBMS                             digm). Such controls could be specified via any of
     exception “throw”). Alternatively:                                     the aforementioned annotational methods. Specifi-
     Special -case exception handling (as described above)                  cations would “attach” to the subordinate-level
        could still exploit the thrown back-end exception,                  table-column (i .e., the column whose dropdowns
        but provide clearer diagnostics (i.e., exactly—and 40               should be “filtered” or “sensitized”), and would
        only—the field-value that has violated a “unique”                   consist of tuples indicating (at least ) the superior-
        constraint), and then restore the data-entry form                   level table, relevant table-column, and a relation
        with the problem-field contents pre-selected; or                    between the superior and subordinate columns.
     Employ separate database-interrogation logic for                       Each tuple could (optionally) be further qualified
        each “unique”-constrained field , so as to “pre- 45                 so as to “scope” the relation—for instance, so that
        qualify” data-entries—and , thereby, allow for “in-                 the filter should consider only so many levels above
        place” duplicate-entry detection and signaling                      the current stack-context, or that the filter only
        (without ever leaving the data-entry form, and                      applies if certain other tables also do (or do not )
        without invoking formal exception-handling                          appear in intervening levels—and possibly, even,
        mechanisms)                                           50            only in a specific sequence. It would also, of course,
  Similarly—but more generally—violations of any arbi -                     be further possible to assign multiple such “sensi -
     trary' “check” constraints (such as imposed value-                     tivities” to the same target -column. Consider, as an
     ranges, or required satisfaction of algebraic expres-                  example, a project-management schema, in which
     sions) are intercepted and reported only upon                          both equipment and technicians are assigned to
     violation within the back-end RDMBS. Instead, such 55                  projects; technicians have specific equipment cer-
     constraints could be extracted from the back-end and                   tifications; and schedules apply both to projects and
     “projected” into the client -side UI display (for the                  to technicians. In assigning new technicians to a
     reference implementation, via custom-generated                         given project, one may wish to automatically “pre-
     Javascript routines). Doing so would allow the detec -                 qualify” the dropdown-list of available technicians
     tion and signaling of constraint violations irnmedi - 60               such that it only includes technicians who are cer-
     ately upon data-entry, without (additional) contact                    tified on (at least some of ) the project’s equipment ,
     with the back-end RDBMS (and this, in turn, would                      and who also are currently available during the
     obviate the need for any display/ session recovery                     lifetime of the project
     logic )                                                             “Interactive dropdown controls” are similar, but effect
  When adding new records, the reference-implementa - 65                    relations between multiple elements within a single
     tion Add-fonn logic does not “initialize” fields for                   mode-display, rather than across context-stack lev -
     which the back-end defines “default” values—that is,                   els. Using the above example, a single many -to -
          Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 51 of 227


                                                    US 7,885,981 B2
                           25                                                                    26
        many table might connect technicians to projects; if                 within the same tables, always share identical drop -
        the table is accessed directly (that is, at the topmost              down lists, and can (potentially) grow quite long over
        stack-level, rather than by drilling-down to it from                 time; logic to retrieve the shared list once from the
        the associated project record ), then each time the                  RDBMS—rather than twice—for use within both
        “projecf ’-dropdown is altered , the “technician” 5                  dropdown controls can effect meaningful gains in
        dropdown-list would be automatically regenerated                     system responsiveness.
        according to the above-described criteria . Again,                “Back-link” support , to provide functionality similar to
        (potentially multiple) specifications per target -col-               that of the standard web -browser “back” button, but
        umn would resemble those for context-sensitive                       without violating the integrity of the user-session or
        dropdowns, except (of course) that the “superior- 10                 the hierarchical context stack.
        level table” and “scoping extensions” would be                    “Bookmarking” support , to provide compatibility with
        irrelevant here. Note that although these two drop -                 standard web-browser “bookmarks” or “favorites”
        down -types are similar—and that, in some cases                      functions: By clicking a special button or link, users
        (namely, where context -sensitive dropdowns uti -                    can re-render their current display with a re-formed
        lize only direct drill -down relations), the former 15               URL, which completely describes the current user-
        could be simulated with the latter—each offers (or                   session and context-stack (or, alternatively, a limited
        lacks) functionality which makes it more suitable                    and “cauterized” subset of same) so as to allow book-
        for certain types of use                                             mark-based return to an equivalent display at a later
     “Context-sensitive and interactive column-level secu -                  date.
        rity” would allow data -entry fields to “lock” (or 20
        unlock) according to values of (and changes in)               Although      the preferred embodiment comprises a stand -
        other data-fields (for instance, once a project has               alone   application  which interacts (on a client/server
                                                                          basis ) with a back -end RDBMS, it may in some circum-
        reached a certain “status” designation). Again,
        specifications could be effected via any of the                   stances become desirable instead to integrate some or all
        aforementioned annotational methods, would 25                     of the invention directly into said RDBMS product (or a
        “attach” to the “target” table-column (i.e., the col -            tightly -coupled extension or utility to same). Of course,
        umn whose security is being mediated ), and would                 any such alternative embodiment would still conform to
        resemble those for context-sensitive and interactive              the principles of the described invention.
        dropdowns, respectively, except that the “relation”           Finally, the implementation described herein could be fur-
        specification would be supplanted by a Boolean 30 ther varied in numerous respects, but still be within the prin-
        evaluation on the controlling data -field . Note that      ciples herein illustrated. For instance, while the reference
        this same mechanism is easily generalized further          implementation uses a World Wide Web presentation mecha -
        to support the toggling of arbitrary column-level          nism, a more conventional client-server or native-GUI system
        constraints (by adding a “constraint definition”           could instead be delivered. Also, while the reference imple-
        field to the specification tuple).                      35 mentation depends on adherence to certain structural require-
  Triggering of custom software subprocesses—on the                ments and naming conventions in the design of any underly -
     front- and/or back-end — under specified data condi -         ing or “target” schema (comprising the use of a single unique,
     tions and/or at specified system-transition events,           auto-generated primary-key field for every table; the exist -
     such as the “data -change justification” pop -up mecha -      ence of a supporting “sequence” [ i .e., reference-implementa -
     nism described above in detail                             40 tion RDBMS mechanism for auto -generating primary keys]
Various mechanisms for enhancing web -client (or client/           for every table, and that each sequence be named for its
  server) user-interface performance and functionality can                                       _
                                                                   corresponding table plus a “ SEQ” suffix ; the reservation of
  be introduced, comprising:                                       “ VIEW”-suffixed names across the entire table/view
  “Buffered” dropdown controls, which maintain their               namespace [for use by auto -generated system views]; the use
     own separate connections to the back-end RDBMS, 45 of certain column-name suffixes as alternatives to or substi -
                                                                   tutes for direct datatype- or other attribute-driven discovery
     and allow the screen display to be rendered before
     their dropdown lists have been completely populated.                       _
                                                                   [such as a “ FLAG” suffix to connote “yes/no” or “binary”
     Such dropdowns can further be made “typeable”, so                          _
                                                                   fields, or a “ DATE” suffix to indicate time/date data]; and a
     that a user could begin typing a desired value and            specific complement of security -related tables, as described
     “home-in” on matching list-entries ; in this case, list- 50 below ), such requirements and conventions can be easily
     retrieval from the RDBMS can by dynamically                   supplanted , circumvented, or removed , and do not in any way
     revised to retrieve a successively smaller (i .e., closer-    define or limit the scope of the invention ,
     matching) result -set .                                          It is evident that the embodiment described above accom-
  “Caching” or “sharing” of duplicate dropdown lists,              plishes the stated objects of the invention. While the presently
     when such lists are lengthy and their retrieval signifi- 55 preferred embodiment has been described in detail , it will be
     cantly impacts front-end performance and network              apparent to those skilled in the art that the principles of the
     traffic . For instance, the user-stamping fields              invention are realizable by other implementations, structures,
                                    _       _
     described above (Entered _By Users Key and Modi -             and configurations without departing from the scope and
             _       _
     fied_By Users Key) generally appear together                  spirit of the invention, as defined in the appended claims.
            Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 52 of 227


                                        US 7,885,981 B2
                           27                                          28
Schemalive/AddEditFvSHh.jsp

<% i
       // Revision: 2.6 $

%>
            ^
       // $Date: 2001/10/30 08:54:22 $


<%@     page    import "dbutils.*" %>
                       3


<%@     page    import "HTMLUtils.* M %>
                       3


<%@     page    import=="sessionUtils.* M %>
                                           '


<%@     page    import "java.sgl.* II %>
                       3


<%@     page    import "java.util.*" %>
                       3


<%@     page    import "common.* *» %>
                       3




                            -
<%@ page autoFlush "false" buffer3"l000k" errorPage^"/Error500.jsp"
session= "true"%>

<% 1 public static final String version AddEditForm jsp           "$Revision: 2.6 $";
                                       ^                  ^

%>

<HTML>
   <HEAD>

       <% G include file="common/ EntryPoints.jsp" %>
       <%@ include file="common/GlobalHeaderVARS.jsp” %>
            include file="common / EmptyParamCheck.jsp" %>

       <%
            SLring unqStr=

                TableDescriptorDisplay.getNoCache(TableDescriptorDisplay.ForJavaScri
                Pt);
            if (request.getParameter(" unq" > != null &&
               request.getParameter("unq").equals {(String)
               session .getAttribute("unq"))) (
               /*
               if (Debug.areDebugging) {
               Debug.doLog("AddEditForm unq matchedI ",Debug .INFO);
               }
               */
               session .setAttribute("unq",unqStr);
            }
            else if (request. getParameter("stackLevel”) != null &&
               request.getParameter("stackLevel").equals{"0")) {
                /*
                if (Debug.areDebugging) {
                Debug.doLog("Chose to restart from header",Debug.INFO} ;
                )
                */
               session .setAttribute("unq" ,unqStr);
            }
                                                   =
            else if (request .getParameter("unq" ) ! null &&
               session.getAttribute("unq") == null) {
                                               -
               // *THIS* is a (real) expired session error . ..
               response.sendRedirect("/Schemalive/ExpiredSession.jsp");
                return;
            }
            else {
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 53 of 227


                                              US 7,885,981 B2
                      29                                            30
         /*
         if (Debug.areDebugging) {
         Debug ,dol.og("AddEditForm unq did not match",Debug.INFO);
         }
         */
                                                - -
         If *THIS* is actually an out of sequence error...
         response.sendRedirect("/Schemalive/OutOfSequence.jsp");
         return;
     )
     Connection con=null;
     Statement stmt=null;

                      -
     Statement sfmt^null;
     ResultSet rs null ?
     ResultSet sf=null;
     boolean canBrowseFlag;
     boolean canEditFlag;
     boolean canAddFlag;
     try {
        con=SQLUtil.makeConnection();
%>


                                  -
<%@ taglib uri="/WEB INF/taglib/stack.tld" prefix="sessionUtils" %>

<% response.setHeader("pragma "," no cache"); %> -
<% response.setHeader("Expires",new java.util . Date(new
                                          -
java.util.Date().getTime() 100).toString()); %>

                          =
<%@ include file "common/GlobalHeaderJavascript jsp" %>         .
<%
         if (request.getParameter("newPageSize”) i = null) {
            session.setAttribute {" pageSize",
            request.getParameter(" newPageSize"));
         }

         // session .setAttribute("powerAdd”, "No");

         String tableName=request.getParameter(” tableName")?
         if {tableName == null) {
            // entryPoints is defined in common/EntryPoints.jsp
            for (int i=0; i<entryPoints.length;i++) {
               if (Arrays.binarySearch {headerTableList,entryPoints[i]) >
               {
                                                                            —   0)

                  tableName=entryPoints ti];
                      break;
                  }
              }
              if (tableName == null) {
                 if (headerTableList.length > 0) {
                    tableName=headerTableList[0];
                  }
              }
         )
         String doProcess=request.getParameter("doProcess ” );
         if (doProcess == null) {
         }
            doProcess " new"; -
                                      -
         String stackLevel request.getParameter {"stackLevel");
          Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 54 of 227


                                     US 7,885,981 B2
                        31                                        32

          if (stackLevel       null) {
             stackLevel = " fi ";
          }
          String ruode=request.getParameter("mode");
                    -
          if (mode = null) {
             mode="search";
          }
          if (usersKey == null |1 tableName == null) {
                                         ,,
             throw new ServletException( <pxbr> <br> <br>"+

                "&nbsp;&nbsp; finbsp;&nbsp;&nbsp;&nbsp;Snbsp;&nbsp;finbsp;&nbsp;&
                nbsp; snbsp;"+
                "</b>YOU ARE <b>NOT AUTHORIZED</b> TO USE THIS SYSTEM<b><br>"+
                "& nbsp;&nbsp;&nbsp; knbsp;&nbsp;&nbsp ;&nbsp;& nbsp;&nbsp;Snbsp ? &
                nbsp;&nbsp;&nbsp;&nbsp;");
          }
%>

          <sessionUtils:stack tableName~"<% ® tableName %> " mode=" <%= mode %> "
                                 .




          stackLevcl=" <%= stackLevel %>** database^" <%= dbName % >" dbConn="< % =
          dbConnName %>">
          <%
             //   %= stacklnfo %
          %>
          </sessionUtils ;stack >

<%

     // First, check to see if we should be processing
     //Hashtable returnHash= null ;
     //DBConnectionManager connMgr*null;
     //Connection con=null;
     //Statement stmt =null;
     //ResultSet editResultSet=null;

     /*
     String returnTable=reque$t.getParameter("returnTable");
     if (returnTable != null) {
     session ,setAttribute("returnTable" rreturnTable);
     }
     */
     LinkedList 1=(LinkedList)session.getAttribute("sessionstack");
                             -                              -
     Hashtable tableVals ((StackElement)l.get {l.size() 1)).getFormValues();
     if (mode.equals("search") && doProcess.equals {"revised")) {

     )
                                                    —
        tableVals=((StackElement)l.get(1.size(} 1)).getSearchParams();


     DataDictionary ddl=DataDictionary.getlnstance(dbName, dbConnName);
     DataDictionaryTD ddtd=ddl.getDataDictionaryTD(tableName);

     Enumeration displayFieldsEnumeration = ddtd.displayFields();

     /*
     if (doProcess.equals("return"}) {
     int index=integer . parselnt(request. getParameter("index"));
     LinkedList 1-(LinkedList)session.getAttribute("LinkedList");
     returnHash=(Hashtable)l.get (index);
         Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 55 of 227


                                    US 7,885,981 B2
                    33                                            34

     1.remove(inde£
                        ^‘




     session.setAttribute("LinkedList” , X );
     doProcess=(String)returnHash.get("doProcess") ;
     }
     */
     if (mode.equals("edit")) {
        // build query String
        StringBuffer editQStr=new StringBuffer();
        Enumeration qStrFieldsEnumeration = ddtd.displayFields();
        while (qStrFieldsEnumeration.hasMoreElements {)) {

                                    __
           String fieldName = (String)qStrFieldsEnumeration.nextElement();
           if (fieldName.endsWith(” DATEn )) {
              editQStr.append("to char("+fieldName+", ’ MM/DD/YYYY * ) AS ");
              )
              editQStr.append(fieldName+" ,");
          )
                                                   -
          editQStr.deleteChorAt(editQStr.length() I);
          editQStr.insert(0, "SELECT ");
          editQStr.append(" FROM ” +tableName+" WHERE "+ddtd. getKeyField()+
             II I IT
                     +request.getParameter ("keyValue" ) + ii i it ) ;

          if (Debug.areDebugging ) {
             Debug.doLog("editQstr (with globalCon ): " -J editQStr, Debug.INFO);
          )

          //con=(Connection)pageContext.getAttribute("globalCon");
          //connMgr =D3ConnectionManager. getlnstance();
          //con = connMgr.getConnection(ddtd.getDBConnection())/ ’
          //con = DriverManager.getConnection {JDBCURL);

          stmt=con.createStatement();
          rs = stmt.executeQuery(editQStr.toString());
          rs.next() /
     }
%>

<jsp:directive.page session^"true"/>

<TITLE>Schemalive</TITLE>
<SCRIPT>
   function filterOperators(rawText ) {
   <%
      if (mode.equals("search")) {
         // return(rawText.slice(1+(Math.max(Math.max(rawText .search(">") r
         rawText.search("<")),rawText.search("=”)))));
   %>
         var i;
         for (i~0; icrawText.length ; i++) (
                                         -
            if (rawText.charAt(i ) ! " ") {
               break;
            }
         }
         rawText=rawText.slice(i);

              if ((rawText.search {"<=") == 0) || (rawText.search("<>")   = = 0)    fj
              (rawText.search(">=")     0) ) {
                 rawText=raWText.slice(2);
              }
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 56 of 227


                                   US 7,885,981 B2
                   35                                       36

         else if Tf
                  'rawText.search {,,<") == 0)
         M (rawText.search <          0)) {
            rawText=rawText.slice(1 );
         }
<%
     }
%>
         return(rawText);
}
             __
function checkNumeric() {
   var errorStr~""?
   with (document.numericFields) {
      for (i=0;i<elements.length;i++) {
         var chkStr =filterOperators {eval {"document. <%- tableName
         %> ."felements[i].name  !  ".value"));
         if (eval {" V "+ chkStr+"\" != \”\"") &&
         eval {11 isNaN(\ ,M'+chkStr+,,\")")) {
             errorStr+=" Vf +elements[i].value+"\n";
         }
         }
     }
     return(errorStr);
}

function checkNumericO {
   var errorStr- checkNumericO ;

     if (errorStr 1 = n »» ) {
        alert(" The following fields must have numeric values only:\n\n ” +
           errorStr);
        return( false);
     }
     else {
         return(true);
     }
]

function checkRequired {) {
   var errorStr= •I ii ,
   with (document.requiredFields) {
      for (i=0;i <elements.length ;i ++) {
         var chkStr~ Mdocument . <%= tableName %>."+elements[i].name;
         if (eval(chkstr+".type==\"select-one \ ii «i ) ) {
            //chkStr=chkStri".selectedIndex =0";    -
            chkStr=chkStrl".options[document.<%= tableName %>."+
               elements[i].name+".selectedlndex].text == \"\ II M .

              )
              else {
                 chkStr=chkStr+".value==\"\ n u .
              }
              //alert(chkStr);
              if (eval(chkStr)) {
                 errorStr+="\t"+elements[i].value+"\n";
              }
         }
     }
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 57 of 227


                                US 7,885,981 B2
               37                                          38

    var checkNiEWricStr =   _checkNumeric();g
    if (errorStr !=     11 checkNumericStr » = u »•) {
                               M H.
       var combinedErrorStr
       if (errorStr != "") {
                                —
          combinedErrorStr+="The following fields must be entered:\n\n"+
             errorStrf "\n";
        )
        if (checkNumericStr ’ = u ii) i
           combinedErrorStr+ ,,The following fields must have numeric '*+
                            -
              "values only:\n\n"+checkNumericStr;
        )
        alert(combinedErrorStr);
        return(false);
    }
    else {
        return(true);
    )
)

function checkDate(objName) (
   var datefield = objName ;
   if (chkdate(objName ) == false) {
      datefield.select();
      alert("Date is invalid
      datefield.focus();            —
                                 please try again...");

      return false;
    I
    else {
       return true;
    }
}

function chkdate(objName) {
   var strDatestyle   " US" ; //United States date style
   //var strDatestyle = "EU ” ; //European date style •
   var strDate;
   var strDateArray;
   var strDay;
   var strMonth ;
   var strYear;
    var intday;
    var intMonth;
    var intYear ;
    var booFound = false;
    var datefield = objName ;
    var strSeparatorArray = new Array("   -
    var intElementNr;
    var err = 0;
    strDate = filterOperators(datefield.value);
    // check for invalid chars
    var i;
    for (i=0; i<strDate.length ; i++) (
       if (strDate.charAt(i) 1 = " ") {
          break;
        }
    }
    strDate=strDate.slice(i);
    if (strDate.length < 1) {
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 58 of 227


                              US 7,885,981 B2
             39                                  40

           ?Re;
    return t
}
for (i=0; i<strDate.length; i++) {
   var chDate = strDate.charAt(i);
   if (chDate >= '0' && chDate <= ' 9' ) {
      continue;
    }
    var j;
    var foundSep=false
    for (j=0;j<strSeparatorArray.length;j++) {
       if (chDate == strSeparatorArray[j]) {
          foundSep=true;
          continue;
        }
    }
    if (!foundSep) {
       return false;
    }
}
for (intElementNr       -
                    0; intElementNr < strSeparatorArray.length ;
   intElementNr++) {
                                                          -
   if (strDate.indexOf(strSeparatorArray(intElementNr]} f = 1) {
      strDateArray =
         strDate.split(strSeparatorArray[intElementNr]J ;
      if (strDateArray.length != 3) {
         err = 1;
         return false;
        }
        else {
           strDay   = strDateArray[0];
             strMonth    = strDateArray[1];
             strYear    = strDateArray[2];
        }

    }
        booFound    — true;
}
if (booFound == false) {
   if (strDate.length>5) {
      strDay “ strDate.substr(0, 2);
      strMonth = strDate.substr(2, 2);
      strYear « strDate.substr(4);
    }
    else {
        strYear= I* fi .
        strDay="";
        strMonth=strDate;
    }
}
if (strYear.length === 1) {
    strYear        01 +strYear;
}
intYear = parselnt(strYear, 10);
if (isNaN(intYear} ) {
   err   4;
   return false;
)
if (strYear.length == 2) {
   if (intYear > 50) {
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 59 of 227


                                US 7,885,981 B2
           41                                             42


       }
       else {
               ”
           strYe
                    -
                    '
                            '19 * + strY ar;
                                       ^
          strYear       =   '20' + strYear;
       }
   }

   // US style
   if (strDatestyle  == "US") {
       strTemp = strDay;
       strDay = strMonth;
       strMonth = strTemp;
   }
   intday = parselnt(strDay, 10);
   if (isNaN(intday)) {
      err   2;
      return false;
   }
   intMonth     -
              parselnt(strMonth, 10);
   if (isNaN(intMonth)) {
      err = 3;
      return false;
   }
   if (intMonth >12 ) ) intMonthci) {
      err   5;
       return false;
   )
   if {(intMonth == 1 |
                      |intMonth      3 |l
                    —
      intMonth = 5 1 ] intMonth == 7 I|
                    | intMonth == 10 ( I
      intMonth == 8 |
      intMonth == 12) && (intday > 31 |
                                      | intday < 1)) {
      err = 6 ;
      return false;
   }
   if ((intMonth             4 |
                               1 intMonth      == 6 I I
       intMonth == 9|( intMonth            ==   11) &&
       (intday > 30 | \ intday < 1)) {
       err = 7;
       return false;
   }
   if (intMonth = 2) {
      if (intday < 1) {
                        -
         err    8;
         return false;
      }
      if (LeapYear(intYear) “ true) {
         if (intday > 29) {
             err = 9;
             return false ;
         }
       )
       else {
           if (intday > 28) {
              err = 10;
              return false;
           }
       )
   }
  Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 60 of 227


                              US 7,885,981 B2
               43                                      44

      /*
      if (strDatestyle == "US") {
         datefield.value  — intMonth + "/" +
         intday + "/" + strYear;
      }
      else {
         datefield.value = intday + ”/" +

      }
                    -
         intMonth 1 + *'/" + strYear;

      */
      return true;
  }

  function LeapYear(intYear) {
     if (intYear % 100    0) {
        if (intYear % 400 == 0) { return true; }
      }
      else {

      }
          if ((intYear % 4)   -- 0) { return true; }
      return false;
  )

  function doDateCheck(from, to) {
     if (Date.parse(from.value) <= Date.parse(to.value)) {
        alert("The dates are valid. 1’);
     )
     else {
                          =   |to.value == •I ti )
        if (from.value = ii n |
           alert('‘Both dates must be entered.");
          else
             alert("To date must occur after the from date.");
      }
  }

  function holdForPickList(whereTo,selectObject) {
     with (document.forms[1]) {
                                     —
        if (selectObject.value ! ii ii ) {
           keyValue.value=selectObject.value;
        }
        doProcess.value= * drillPickList';
        stackLevel.value="+";
          returnDropDown.value=selectObject.name ;
                         —
          tableName.value whereTo;
          submit();
      )
  }

  function holdForDetail(whereTo,masterKeyValue) {
     with (document.forms[1]} {
        keyValue.value=masterKeyValue;
        doProcess J value= 1 drillDetail * ;
          stackLevel.value="+";
          tableName.value=whereTo;
          submit();
      }
  }
</SCRIPT>
         Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 61 of 227


                                              US 7,885,981 B2
                    45                                                                       46
</HEAD>

<BODY bgcolor="<%= PAGEBKGD %> "
<%
     String focusField=request.getParameter("focusField");
     if (focusField ! ~ null) {
%>
         onLoad="javascript.
                           ’document.forms[1].<%= focusField
         %>.focus();javascript:if (document.forms[1 ] .< % = focusField %> .type
                    -
            'select one') { document.forms[1),<%~ focusField %>.select ()
         };javascript:history.forward(1);"
<%
     }
     else {
%>
         onLoad=”javascript thistory.forward(1);"
<%
     }
%>
>

<%@ include file="common/GlobaineaderHTML.jsp" %>
<%
         sf mt ~
           _ _                                             _                _
         con.createStatement(ResultSet.TYPE SCROLL INSENSITIVE, ResultSet.CONC
         UR READ ONLY);
         sf = sfmt.executeQuery(
             "SELECT "+
             II                                   _            __
                       DECODE(MAX {ABS(Can Browse Flag) ), NULL, 0,
                                      _                                         __
             MAX(ABS(Can_Browse Flag))} AS Can Browse Flag, "+
             ir
                       DECODE(MAX(ABS(Can _Edit_ Flag )), NULL, 0,
                                  _                        _
             MAX(ABS(Can _Edit Flag ))) AS Can Edit. Flag, ”+
                                                  _
                                                                        _
              VP
                       DECODE(MAX(ABS(Can Add_Flag)), NULL, 0,
                            _ _
             MAX(ABS < Can Add Flag > )) AS Can_ Add Flag "+        _
             "FROM "+
             //            H
                                    PEOPLE, STAFF, USERS, SECURITY GROUP USER,
             SECURITY
             H
                        _
                        GROUP_JTABLE                   _
                                     , SECURITY TABLE "+
                                                           _                _
                       PEOPLE, USERS, SECURITY GROUP USER, SECURITY GROUP TABLE,                 _   _
             SECURITY TABLE "+
             "WHERE "+
                                          _
                                                           __ _
             II        PEOPLE.Active Flag <> 0 AND "+
             //            ii
                                     PEOPLE.People Key = STAFF.People Key AND "+                 _
              /J           II
                                     STAFF.Staff Key = USERS.StaffJKey AND M +
             n                            __
                       PEOPLE.People Key = USERS.People_Key AND ” +
             ti                                                     _
                       USERS.Users Key = SECURITY GROUP USER. Users Key AND "+  _            _
             n                              _
                       SECURITY _GROUP USER.Security Group Key *=
                                                                        ___          _
                             _                        _
             SECURITY_GROUP TABLE.Security Group Key AND "4-
                                  _         _                                            _
                                                      __
                       SECURITY GROUP TABLE.Security Table_ Key =
              II



              «i
                                              _
             SECURITY_TABLE.Securi ty Table Key AND "+
                       SECURITY _TABLE.Security Table Name
                                                           _ _ i M
                                                                                     =
                                                                   +tableName+ it i AND
             "+
              t
              !                   _                            _
                       SECURITY GROUP_USER.Users Key = "+usersKey
             );
         sf. next();
         canBrowseFlag = sf.getBoolean(1);
         canEditFlag == sf:getBoolean(2);
         canAddFlag = sf.getBoolean(3);
       Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 62 of 227


                                     US 7,885,981 B2
                     47                                           48


       boolean rel KantFlag;
                     ^
       String modePhrase      =
                            null;
       if {mode.equals( nadd")) (
          relevantFlag - canAddFlag;
          modePhrase = "ADD TO";
        }
        else if (mode.equals("search")) {
           relevantFlag = canBrowseFlag ;
           modePhrase = "BROWSE";
        )
        else {
           relevantFlag = canEditFlag;
           modePhrase = "EDIT" ?
        }
        if (!relevantFlag) {
                                      ,                 ,,
           throw new ServletException(, <p><br><br> <br> +

              "& nbsp;&nbsp ? &nbsp; &nbsp ;&nbsp; £ nbsp;&nbsp; £ nbsp;6nbsp;&nbsp;£
              nbsp ? knbsp;"+
              " </b>YOU ARE <b > NOT AUTHORIZED</b> TO "+modePhrase+" THE
              < b> " + TableDescriptorDisplay.getDisplayLabel(tableName,
              TableDescriptorDisplay.AllUpper)+" < / b> TABLE <bxbr>"+

              "&nbsp;&nbsp; Snbsp;&nbsp;&nbsp; Snbsp;&nbsp;&nbsp; 5nbsp;&nbsp; &
              nbsp;&nbsp; Snbsp;&nbsp;”);
        )
%>


     TableDescriptorDisplay.displayStack((LinkedList)
     session.getAttribute("sessionStack" > ,unqStr)
%>
     <hr>
                                                           ,,
     <TABLE width ® "1 G 0%" cellpadding ® "0" cellspacing= 0">
        <tr valign="bottom" align ="right">
<%
        String titlePrefix = null;
        if {mode.equals("add" > ) {
           titlePrefix   "ADDING TO       ";
        1
        else if (mode.equals {"search")) {
           titlePrefix = "SEARCHING " ;
        }
        else {
            titlePrefix   =   "EDITING   ";
        }
%>

            <TD valign ="bottom"><font face="ARIAL,HELVETICA ” size="4 "> <%=
            titlePrefix %><b>
               <%
                 -
               TableDescriptorDisplay.getDisplayLabel(tableName,TableDescript
               orDisplay.AllUpper) %></b>
                 --           -                -
               <! iing src "images/logo width.gif

<%
        StackElement seB(StackElement)1.getLast();
        StackElement pe=null;
       Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 63 of 227


                                           US 7,885,981 B2
                      49                                                  50

                                           -
       if (se » getM*£tierColumn() ! null) {
          pe=(StackElement)1.get(1.size()~2);
%>
                 <brxfont size="4">FOR
                 <b> <%=
                 TableDescriptorDisplay.getDisplayLabel {pe.getTableName(),
                 TableDescriptorDisplay.AllUpper) %><%=
                 (TableDescriptorDisplay.getDisplayLabel(pe.getTableName(),Tabl
                 eDescriptorDisplay.AllUpper).equals("CUSTOM VIEW PROTOTYPE 3")
                 )I
             TableDescriptorDisplay.getDisplayLabel(pe.getTableName {),Table
             DescriptorDisplay.AllUpper).equals("CUSTOM VIEW PROTOTYPE 2")         _
             |1 TableDescriptorDisplay.getDisplayLabel(pe.getTableName {),
             TableDescriptorDisplay.AllUpper).equals {"CUSTOM VIEW
             PROTOTYPE 1"))?     #"+pe.getCurrentKey() %>< /fontx/b>

<%
                                            -
             <img src="images/logo width.gif">

        )
%>
           < / font></TD>
        </TR>
     </TABLE>

     <hr>
     <FORM METHOD="POST" NAME="<%= tableName % >" ACTlON= ” <%= URIPath %>
     / DoAddLEdit.jsp">
         <TABLE width=*"100%" cellpadding= n 0" cellspacing="0" >
            <tr valign~"middle" align          -”right"><TD   valign="top" align="left"
            WIDTH=100% ROWSPAN= 3>
            < %=

                 TableDescriptorDisplay.displayNavbar(tableName,unqStr,canBrows
                 eFlag, canAddFlag,(se.getSearchString()   null))
            %>
<%
        String buttonLabel = null;
        if (mode.equals("add")) {
           buttonLabel   "Add Record to
           doProcess = "insert";
        )
        else if {mode .equals("search")) {


        )
           buttonLabel
            doProcess      -   —
                          "Search for Records in ";
                               "filter";

        else {
           buttonLabel = "Update Record in ";
           doProcess = "update";
        J
        buttonLabel += TableDescriptorDisplay.getFormattedLabel(tableName);
%>

            </TD> <TD valign~"middle" align*="right">
               <INPUT TYPE= "SUBMIT" VALUE="<%~ buttonLabel %>"
               <%= (mode.equals {"search")?"onClick=\"return
               checkNumeric();\ H ii:,,onClick=\"return checkRequired();\ ii II ) %>
                 >
                 <!
                      —
                      %== ( mode.equals("search")?"":"onClick=\"return
                 checkRequired();\ II it ) % >   -
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 64 of 227


                                          US 7,885,981 B2
                     51                                                52

       c/TDXTD valign ="middle" align="right">
          <img src="images/logo-width.gif">
       </TD> </TR>
<%
     if (mode .equals {"search"} )| mode.equals("add")) {
%>
        <tr valign="top" align ="right" height=l> <TD valign="top"
        align="left">
        < /TD> <TD> </ TD> </TR>
        <tr valign 'top" align="right"XTD valign="top" align=" left">
                          ^
<%
        Balloon b=null;
        if (mode.equals("search”)) {
           b=bh.getNavBalloon("expressEditCheckbox");
%>
                         ,,
            <input name= expressEdit" type = "checkbox" < % if (b!= null) { %>
            onMouseOver="setHang( * <%= b.getID() %>', event,this, * navLink * );
            return true;" onMouseOut="clearHang(); return true;”
            onClick="clearHang{); return true;" <% ) %> value="Yes" <%=
            ((session .getAttribute(" expressEdit") != null) && (((String)
            session.getAttribute("expressEdit")).equals("Yes")))?"CHECKED"
            . i if %»
             (



<%
            if (b!=null) {
%>
                          -
            <A HREF H »» CLASS="notDecorated " onMouseOver="setHang ( * <%=
            b.getIDO %> ’ , event,this, 'navLink'); return true;"
            onMouseOut="clearHang {); return true ? ” onClick="clearHang();
            return false;">
<%
            )
%>
            Enable            express edit'<% if (b!=null) { %> </A ><% ) %>

<%
        )
        else if (mode.equals("add ")) {
           b=bh.getNavBalloon {"powerAddCbeckbox");
%>

                                                 -
            <input name="powerAdd" type "checkbox" < % if (b!=null) { %>
            onMouseOver="setHang('<%= b.getIDO %>',event ,this, ’navLink');
            return true;" onMouseOut="clearHang(); return true;"
            onClick="clearHang(); return true;" <% ) %> value "Yes" <%=
            ((request.getParameter(" powerAdd") != null) &&             -
            ((request.getParameter(" powerAdd")).equals("Yes")))?"CHECKED":
            ii   n   %»
<%
            if (b ! =null) {
%>

                          -           -
            <A HREF !1IT CLASS "notDecorated" onMouseOver="setHang(' < %=
            b.getIDO % > 1 ,event,thisnavLink'); return true;"


<%
            return false;">     -
            onMouseOut "clearHang(); return true;" onClick="clearHang();


            }
%>


                                                  —
            Enable 'power add ’ <% if (b ! null) { %> </A> <% ] %>
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 65 of 227


                                  US 7, 885,981 B2
                 53                                             54
<%
         }
%>
         </TDXTD valign="top” align="right">
                                      -
            <img src=" images/logo width.gif">
         </TD> </TR>
<%
     }
%>
     </TABLE>
     <br>
     <TABLE border= MlH width ="l 00% ” id="dataTable">
<%
     int columnNumber=l;
     int htmlEleinentNum=l;
     StringBuffer requiredFieldsForm^
                                                        ,,
        new StringBuffer(" <FORM name~\"requiredFields\ >\n");
     StringBuffer numericFieldsForm=
                                       ,
        new StringBuffer("<FORM name=\ 'nuniericFields\">\n");

     StringBuffer tableHelp = new StringBuffer ();
     while (displayFieldsEnumeration.hasMoreElements()) {
        String columnName=(String)displayFieldsEnumeration.nextElement();
        String formattedColumnName=
        ddtd.getFormattedField(columnNumber 1 ) ;       -
         if ((!mode.equals(11 search")) &&
                                                  _ _   J
            (columnName.equals("ENTERED BY USERS KEY ") |   _
                                              _
            columnName.equals(" ENTRY DATE") I I
                                                  _ _
            columnName.equals("MODIFIED BY JJSERS KEY") |
                                                        |   _
                                          _
            columnName.equals("LAST _MODIFIED DATE")))  _
         {
             columnNumber++;
             continue;
         }

         String value= n i t .

         value=request.getParameter(ddtd.getDatabase()
         +" "+ddtd.getTable()+" "tcolumnName);
         if (value == null) {
            if (tableVals.size() > 0) {
               value=(String)tableVals.get(ddtd.getDatabase(}
               +” "+ddtd.getTable()+" "+columnName);
             )
             else if (mode.equals("edit")) (
                value=rs.getString(columnNumber++);
             }
         )
         if (value    =
             value= »* *.
                      I
                          - null) {
         }
         String displayLabel =
            TableDescriptorDisplay.getDisplayLabelEdit(ddtd ,
            columnName,
            "document.forms[1]."+ddtd.getDatabase()+" "+
            ddtd.getTable()+" "icolunmName,1,unqStr,usersKey , con);
         int begTag =displayLabel.indexOf("<b> M );
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 66 of 227


                                      US 7,885,981 B2
                  55                                                  56

                                                   , "j
                  ^^'displayLabel . indexOf("</] |
                                                 jp j3£;r
         int endT    -                                 |
         String trimmedDisplayLabel=displayLabel;
         if (begTag >=0 && endTag >= 0) {
            tr±mmedDisplayLabel=
               trimmedDisplayLabel .substring(begTag+ 3, endTag);
         )
         ResultSetMetaData rsmd=ddtd.getMetaData( ) ;
         try {
            if ((rsmd.isNullable(ddtd - findColumnName(columnName)) !=
               ResultSetMetaData.columnNullable) &&
               ddtd.getKeyField < )       null £&
               !ddtd.getKeyField().equals(columnName) &&
               !columnName.endsWith(" FLAG"))
            {
               requiredFieldsForm.append("\t<INPUT type=\"hiddenV "+
                  "name=\ it « + ddtd.getDatabase()+" "+ddtd.getTable()+
                       "+columnName+"\" value=\ ** *i
                  trimmedDisplayLabel+"\">\n ”);
            }

             if
             (rsmd.getColumnTypeName(ddtd. findColumnName(columnName)).equal
             s("NUMBER") && ((ddtd.getKeyField {) ! null &&
             ddtd.getKeyField().equals(columnName)) |    ]
                                                            -
                                        _
             !(columnName.endsWith("^KEY")|
             columnName.endsWith(" FLAG ")))) {
                                               |

                numericFieldsForm.append("\t<INPUT type=\" hiddenV’ "+
                   "name=\ i ii +ddtd.getDatabase()+" "+ddtd.getTable()+
                   ti
                      ” +columnName+"\" value =\ I I n +
                   trinunedDisplayLabel+"\">\n");
             )
         }
         catch (SQLException sqle) {
            sqle.printStackTrace();
         )
%>
         <TR> <TD bgcolor="<% = DARKCELL % > " align="right" valign ="center">
            cfont size="2">
            < nobr>
            <%=
                displayLabel
            % >:
            </nobr>
            </font>
         </TD><TD bgcolor=,,<l    =   MIDLCELL %> " width= "lOO%">
            <%=
                  TableDescriptorDisplay.getDisplayFieldEdit(ddtd ,
                     // columnName,(returnHash != null)? "return":mode,value,
                     (LinkedList ) session.getAttribute("sessionStack"))
                     columnName,mode,value, 1, con)
                  // (LinkedList) session .getAttribute(" sessionStack"))
             %>
<°o
          Balloon tb = bh .getTableBalloon(ddtd.getTable(). toUpperCase {)
          +"."+columnName.toUpperCase());
          if (tb != null) {
             tableHelp. append("makeTableBalloon(\ » t n +tb. getID()+"\", \ II i» +
                tb.getMsg()+"\");\n");
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 67 of 227


                                          US 7,885,981 B2
                  57                                                                  58
%>
          </TDX/TR>
<%
      }
                                                -
      ((StackElement)l.get(l.size() l)).setFormValuec(new Hashtable())
                                                                      ;
      /*
                 =
      if (con ! null) (
         editResultSet.close();
         stmt. close();
         //connMgr.freeConnection(ddtd.getDBConnection(),con);
      }
      */
      MasterDetail md=MasterDetail.getlnstance(dbName,dbConnName);
      Vector detailTables=md.getDetailTables(tableName);
      if (detailTables != null & & mode.equals("edit")) {
                                           -
         Object[] detailTablesAry = detailTables.toArray();
         //Arrays.sort(detailTablesAry);
                          -
         for (int i 0;i <detailTablesAry . length;i++) {
            String detailTableInfo=(String)detailTablesAry[i];
            int dot=detailTable! nfo.indexOf(".” );
            String detailTable=detailTableInfo substring(0,dot);    .
            String detailTableFKey =detailTableInfo.substring(dot+1);
            String mdQStr«"SELECT COUNT(*) FROM "+detailTable+
                " WHERE "+detailTableFKey +    +
                request.getParameter("keyValue");

             if (Debug .areDebugging) {
                Debug doLog(" mdQStr: "+mdQStr, Debug .INFO);
                              -
             )

             //Statement masterStmt = masterCon.createStatement();
             rs = stmt.executeQuery(mdQStr);
             rs.next();
             int numEntries=Integer.parselnt(rs.getstrina(1));
             String entryStr=(numEntries == 1)?"entryf':"entries";
 %>
          <TRXTD align="right" bgcolor="<%= DARKCELL %>">
                            ,
             <font size="2 '>
             <!  —
                 A HREF M
                          <  %= URIPath %>/DoAddEdit.jsp?tableName= <%=
                                  -
             detailTable 9<> >&keyField < %= detailTableFKey %>&keyVal=<%=
                                                        -
             request.getParameter("key Value") %>&stackLevel= %2B&doProcess=
                                                            '




             drillDetail& <%=
             TableDescriptorDisplay getNoCache(TableDescriptorDisplay.ForUR
                                                    -
 <%
             L) %>" >

             sf      =
                          —
                       sfmt.executeQuery(
                     ”SELECT ” +
                                                                _
                             DECODE(MAX(ABS(Can Browse Flag)), NULL, 0,  _       __
                                               __
                     MAX(ABS(Can__ Browse Flag))) AS Can Browse Flag "+  _
                     "FROM "+
                     //                                PEOPLE, STAFF, USERS,
                     SECURITY GROUP USER, SECURITY GROUP TABLE, SECURITY TABLE
                     "+
                     "                _
                              PEOPLE, USERS, SECURITY GROUP USER,   __       _
                     SECURITY GROUPJTABLE, SECURITY TABLE *'+
                     "WHERE ".1
                              PEOPLE.Active Flag <> 0 AND "+
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 68 of 227


                                            US 7,885,981 B2
                       59                                                                              60


                   //   *           _
                   STAFF.People Key AND "+
                   //                      *       STAFF.Staff Key =
                                                                i


                   USERS
                   I
                        .Staff_ Key AND "+
                           PEOPLE.People_Key = USERS.People Key AND "+
                                                    _                         _            _                _
                   n       USERS.Users Key = SECURITY GROUP_USER.Users                                      Key AND
                   "+
                   ft                       _           __
                               SECURITY GROUP USER.Security Group Key =
                                _       _                           __            __           _
                   11                       _           _
                   SECURITY GROUP TABLE.Seeurity Group Key AND" +
                               SECURITY GROUP TABLE.Security Table Key =               _           _
                   SECURITY_TABLE.Security Table_Key AND "+ _            __            _
                   TI          SECURITY_TABLE.Security Table Name =
                    i it

                   »i
                         +detailTable+ ti i AND "+
                                            _           _
                               SECURITY GROUP USER.Users Key = "tusersKey .
                                                                              _
               );
               si.next();
               if (sf.getBoolean(1)) {
%>
               <A HREF= Mjavascript:holdForDetail {'< %= detailTable %> " ,
                                                                           <%*
               request.getParameter("keyValue") % > , < % = unqStr %>)">
               < % — TableDeseriptorDisplay . getFormattedLabel(detailTable)
                                                                              %>
               </A >:
<%
               )
               else {
%>
                                                                           >
               <%= TableDeseriptorDisplay.getFormattecLLabel(detailTable) % :
<%
               }
%>
              </font>
           </TDXTD bgcolor=" <%= MIDLCELL %>” >
              <nobr>
              < % = numEntries % > <% = entryStr %> </nobr >
           </TD></TR>
<%
           //masterRs.close();
           //masterStmt.close();
           //connMgr.freeConnection(dbConnName , masterCon);
           )
       }
%>
       </TABLE>
       <hr >
           —
       <! INPUT TYPE="SUBMIT" VALUE*"<%- buttonLabel %>"
                                                                            ;
       onClick ="document.forms[13 doProcess.value= * update * ; return true "
                                                    -                                                            —>
           —
       <! INPUT TYPE= '* SUBMIT" VALUE="<%= buttonLabel % >"     >                             —
       cINPUT type="hidden" name^HdoProcess" value=" <% doProcess %>">                     -
                                                —
       <INPUT type="hidden" name "holdDoProcess" value= "">
       <INPUT type="hidden" name="tableName" value "">                            -
       <INPUT type "hidden" name="keyValue" value=""> ,,
                            -
       CINPUT type^hidden" naine ="stackLevel ” values= @ >
                                                       B


       cINPUT type="hidden" name="returnDropDown" value=
                                                            ii ii


                                                 c = unqStr    %>">
                                                                                                   ^
       CINPUT type="hidden" name= " unq" value="  %
       c!  —%=
       TableDeseriptorDisplay.getNoCache(TableDeseriptorDisplay „ ForForm) %
       —   >
       Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 69 of 227


                                        US 7,885,981 B2
                      61                                         62

          </FORM><P>

     < %=
            requiredFieldsForm.toString()
     %>
            </FORM>

     < %=
            numericFieIdsForm.toString()
     %>
            </FORM>
            <!- jsp:Include page ="/ conunon / GlobalFooter.jsp" flush = ntruen — >
                -
                —
            <! /jsp:include
            <SCRIPT>
                                —   >                             x


                setTableCoords();
                setupNavHelp();
           < % = tableHelp.toString() % >
        </SCRIPT>
     </BODY>
</HTML>
     <%
            }
            catch (SQLException sqle) {
               sqle.printStackTrace {);
               throw sqle;
            }
            finally {
               try {
                            -
                  if (sf ! null)sf.close();
                  if (rs != null)rs.close();
                  if (sfmt != null)sfmt.close();
                  if (stmt != null)stmt.close();
                  if (con != null)con.close( );
                1
                catch (SQLException sqle) {
                   sqle.printStackTrace();
                }
            }
   %>
<%G include file="common/GlobalFooter.jsp" % >

Schemalive/BalloonHelp.jsp

<% J
       // $Revision: 2.3 $
       // $Date: 2001/10/30 01:35:53 $
%>

<%Q page import= HHTMLUtils.*" %>
<%@ page import= '
                 T
                   java.util.* »» %>

<HTML>
       <HEAD>
       <TXTLE>BalloonHelp</TITLE>
       </HEAD>

       <BODY bgcolor= M #FFFFFF” >
       <%
         Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 70 of 227


                                         US 7,885,981 B2
                          63                                             64


                           .
        //BalloonHelp Wfreshlnstance(out);
        String function=request.getParameter("function");
                           =
        if (function^ null) {
   %>
                      —
              <A HREF *'/Schemalive/BalloonHelp.jsp?function=rebuild">Rebuild
              BalloonHelp </A >
              <h 3> Navigation BalloonHelp < /h3>
              <TABLE B0RDER="1">
                  CTRXTH align= Mleft”> Help Object Name </THXTH align ="left">PopUp
                  Text</TH></TR>
   <%
              BalloonHelp bh = BalloonHelp.getlnstance();
              Enumeration nbi — bh.getNavBalloonIDs();
              Enumeration tbi = bh . getTableBalloonIDs();
              while (nbi.hasMoreElements()) {
                 String key = (String)nbi.nextElement();
                 Balloon b = bh.getNavBalloon(key);
   %>
                  <TRXTD align== ”left"><%= key %> </TD> <TD align="left"> <%=
                  showHTML(b.getMsg()> %> </TDX/TR>
   <%
              }
   %>
              </TABLE>
                 < h3>Table BalloonHelp</h3>
                 <TABLE border= "1” >
                      <TR ><TH align ="lef t ">TABLE.Column </THXTH align ="left">PopUp
                      Text </THX /TR>
   <%
                  while (tbi.hasMoreElements()) {
                      String key = {String)tbi.nextElement();
                      Balloon b = bh.getTableBalloon( key);
    %>
                      <TR> <TD align =” left"> < %= key %></TD> <TD align = ”left"><%=
                      ShowHTML(b.gctMsg()) %> </TDX/TR>
    <%
                  }
    %>
                  </TABLE>
    <%
      )
          else if (function.equals("rebuild")) {
              BalloonHelp.refreshlnstance(out);
    %>
                  < P>
                  < A HREF="/Schemalive/BalloonHelp.jsp">Browse BalloonHelp</A>
    <%
          >
   %>
   </BODY>
</HTML>
<% i
     public String showHTML(String msg) {
         StringBuffer sb = new StringBuffer(msg);
         int tagLoc= l;    -
         while (0 < (tagLoc =sb.toString().indexOf(" <"})) {
             sb.deleteCharAt(tagLoc);
             sb.insert(tagLoc,"&lt;”);
            Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 71 of 227


                                              US 7,885,981 B2
                            65                                                    66

                }                                      n  »tu.
                                                             r n. * it**- •
                                                                       i

                while (0 < (tagLoc=sb.toString(). indexOf(">"))) {
                    sb.deleteCharAt(taghoc);
                    sb.insert(tagLoc,"&gt;");
                }
                return(sb.toString());
       }
%>

Schemalive/Browse.jsp

< %!
     // $Revision: 2.5 $
     // $Date: 2001/10/30 08:26:33 $
%>

<%@    page import= MdbUtils.* i* %>
<%@    page import=” HTMLUtils.* ” %>
<%@    page import="sessionUtils.* M %>
<%@
<%@
                                 -
       page import= Mjava sql.* ” %>
       page import=’'java.util.* ” %>
<%@ page import="common.* M %>

<%@ page autoFlush="false" buffer=" 3000k.” errorPage="/Error500.jsp"

            —
session "true"%>

                                                    _
<%! public static final String version Browse_jsp
                                                                  — ^
                                                                    " Revision: 2.5        %>

<HTML>
   <HEAD>

       <%@ include file="common/EntryPoints.jsp" %>
       <%@ include file="comraon/GlobalHeaderVARS.jsp" %>
       <%@ include file="common/EmptyParamCheck .jsp" % >

       <%
                                                  -
            response.setHeader("pragma","no cache”);
            response.setHeader("Expires”,
               new java.util.Date(new java.util.Date().getTime() 100).toString());
                                                                              -
            String unqStr=

               TableDescriptorDisplay.getNoCache(TableDescriptorDisplay ForJavaSeri
               pt);
                                                                                       -
            if {request.getParameter("unq") != null & &
               request.getParameter("unq”).equals((String)
               session.getAttribute("unq")> )
            {
                    if (Debug.areDebugging) {
                                                                   .
                       Debug .doLog ("Browse unq matched 1 ",Debug INFO);
                    }
                    session.setAttribute("unq", unqStr);
            }
            else if (request. getParameter("stackLevel") != null &&
               request.getParameter {"stackLevel").equals("0"))
            {
                    if (Debug.areDebugging) {
                       Debug.doLog ("CJiose to restart from header” ,Debug.INFO);
                    }
         Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 72 of 227


                                  US 7,885,981 B2
                   67                                         68

        session.setAttribute(" unq ",unqStr);
     }
     else if (request.getParameter(" unq") != null &&
        session.getAttribute {"unq”) === null)
     {
        // *THIS* is a (real) expired - session error!!!
        response.sendRedirect(” /Schemalive/ExpiredSession.jsp");
         return;
     }
     else (
         /*
         if (Debug.areDebugging) {
            Debug.doLog("AddEditForm unq did not match" rDebug.INFO);
         }
         */
                                         -
         // *THIS* is actually an out-of sequence error...
         response.sendRedirect("/Schema live/OutOfSequence.jsp,f);
        return;
     }
                     -
     Connection con null;
     Statement stmt = null;
     ResultSet rs=null;
     boolean canBrowseFlag;
     boolean   canEditFlag;
     boolean   canAddFlag;
     boolean   BrowseTarget2Flag=true;
     boolean   BrowseTargetlFlag=true;
     boolean   EditTarget2Flag = true;
     boolean   EditTargetlFlag=true;
     boolean   loopCellFlag=true;
     try {
         con-SQLUtil.makeConnection();
%>


     <TITLE>Schemalive </TITLE>

<%@ include file="common/GlobalHeaderJavascript.jsp" %>
</HEAD>


<%
         int sequence=ManageSession.updateSequence(session);

         // session.setAttribute("powerAdd", "No”);
%>
<!—      BODY bgcolor="<%= PAGEBKGD % > "
onLoad="location.href='/Schemalive/CheckSequence.jsp?sequence=<%= sequence
%>&<%= TableDescriptorDisplay.getNoCache(TableDescriptorDisplay.ForURL)
    . it
%> ’;
         —  >
<BODY bgcolor=,, <%= PAGEBKGD %>" onLoad "history.forward (1);">
                                         -
<%@ include file= ncommon/GlobalHeaderHTML.jsp" %>
<%
         if (request.getParameter("newPageSize") != null) {
            session.setAttribute(" pagesize" ,
            request.getParameter(" newPageSize"));
         }
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 73 of 227


                                              US 7,885,981 B2
                   69                                                                     70


String tablWame^request.getParameter
if (tableName = = null) {
                                                                            cR
   // entryPoints is defined in common/EntryPoints.jsp
   for (int i=0;i<entryPoints.length;i++) {
      if (Arrays.binarySearch(headerTableList,entryPoints[i 3 ) >= 0)
          <
                  tableName=entryPoints[i];
                  break;
          )
     }
     if (tableName == null) {
        if (headerTableList.length > 0) {
           tableName=headerTableList[0];
        }
     )
 }
 String doProcess=request .getParameter("doProcess");
 if {doProcess == null) {
    doProcess="new";
 J
 String stackLevel=request.getParameter( " stackLevel");
 if (stackLevel    null) {
    stackLevel =
 )
                         —
 if (usersKey = null I 1 tableName     null) {
    throw new ServietException("<p> <br><br><br>"+
                                                       --
          "&nbsp;&nbsp;finbsp;& nbsp;&nbsp;&nbsp;&nbsp;&nbsp ;snbsp;Snbsp;&
          nbsp;&nbsp;"+
          " </b>YOU ARE < b>N0T AUTHORIZED </b> TO USE THIS 5YSTEM <b><br>"+

          ”&nbsp; & nbsp;&nbsp;&nbsp;& nbsp; snbsp;6 nbsp;&nbsp;&nbsp;&nbsp;&
          nbsp;Snbsp;&nbsp;&nbsp;"
     );
 }

 stmt =
                                                       _            _
 con.createStatement(ResultSet.TYPE SCROLL INSENSITIVE, ResultSet CONC                         -
     _        _
 UR READ ONLY);
 rs » stmt.executeQuery{
    "SELECT "+
                             _       _    _
    " DECODE( MAX(ABS(Can Browse Flag)), NULL, 0,
                                          _
                                                  _                     _
    II

                             _
                                  _
    MAX(ABS(Can Browse Flag)}} AS Can Browse Flag , ”+
                                _ _ __ _ _
         DECODE(MAX(ABS(Can Edit Flag)), NULL, 0,
    MAX(ABS(Can Edit Flag))) AS Can Edit Flag, " +
                             _ _       __ _
    " DECODE(MAX(ABS(Can Add Flag)), NULL, 0,
    MAX (ARS(Can Add Flag))) AS Can Add Flag ”+
    "FROM "+
    // " PEOPLE, STAFF, USERS, SECURITY GKOUP_USER,             _
                     _           _                    _
    SECURITY GROUP TABLE, SECURITY TABLE "+
     rr                                                    _
         PEOPLE , USERS, SECURITYJ3ROUP USER, SECURITY_GROUP TABLE,
                     _                                                                    _
    SECURITY TABLE "+
     " WHERE "+
     if
              PEOPLE.Active Flag <> 0 AND "+                                     __
     //
                                                  __
                       PEOPLE.People Key = STAFF.People Key AND "+
                                                                            _
                                         __
                       STAFF.Staff Key = USERS.Staff Key AND ”+
                                                               _ ___
              If
     //
     II
              PEOPLE.People Key = USERS.People Key AND "+                             _
     If
              USERS.Users Key = SECURITY GROUP USER. Users Key AND "+

                                                 64
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 74 of 227


                                   US 7,885,981 B2
              71                                                                   72


                   _       _                  _
                                                  _ ;_              -
     n

              ^
          SECUR FjT GR0UP USER.Security GrfU5jT K'fy,- “l
              _
                _
                  _
                    _
                                            _
     SECURITY GROUP TABLE.Security Group Key AND "+
                                                _
     " SECURITY_ GROUP TABLE.Security Table Key =
              _                    _        _
     SECURITY TABLE.Security Table Key AND "+
     // " SECURITYJTABLE.Security Table_ Name =
     i n

                   _
         irequest. getParameter("tableName")+" 1 AND "+
                                                   _
     " SECURITY TABLE.Security_Table Name = i n ttableNamet ii
                           _               _
                                                                                           i
                                                                                               AND ”+
     " SECURITY GROUP USER.Users Key = "+usersKey
);
rs.next();
canBrowseFlag = rs.getBoolean(1);
canEditFlag = rs.getBoolean < 2);
canAddFlag = rs.getBoolean(3};
if (!canBrowseFlag) {
   throw new ServletException("<pXbr> <br><br>"+

         "&nbsp;£ nbsp;finbsp;Snbsp;&nbsp;& nbsp ;&nbsp;&nbsp;snbsp; £ nbsp; &
         nbsp;&nbsp;"+
         //        "</b> YOU ARE < b > NOT AUTHOR
                                                ! ZED< /b> TO BROWSE THE
                                               -
         <b>"+TableDescriptorDisplay getDisplayLabel(request . getPa ramet
         er("tableName ”), TableDescriptorDisplay.AllUpper)+" </b>
         TABLE<b><br>"+
         " </b>YOU ARE <b>NOT AUTHORIZED< /b> TO BROWSE THE
         < b>"+TableDescriptorDisplay.getDisplayLabel(tableName,
         TableDescriptorDisplay.AllUpper)+" </ b> TABLE<b><br>"+

         " £ nbsp;&nbsp; &nbsp; Snbsp;Snbsp;& nbsp; £ nbsp ; finbsp;£ nbsp; £ nbsp; £
         nbsp;& nbsp;£ nbsp; &nbsp; " ) ;
}

//    if
(request.getParameter(" tableName").equals("CUSTOM VTEW _PROTOTYPE 1")      _      _                       _
) {
if (tableName.equals < " CUST0M_VIEW _PR0T0TYPE 1")) (
                                                               _
   rs = stmt.executeQuery(
      "SELECT "+
                       _
      " SECURITY TABLE.Security Table Name, ” +_           _
                               _               _           _
                       _
               DECODE(MAX(ABS(Can Browse Flag)), NULL, 0,
                                               _
      MAX(ABS(Can Browse Flag))) AS Can Browse Flag, "+
                                                       _   _            _
      n
               DECODE(MAX(ABS(Can Edit Flag )), NULL, 0,
                       _
      MAX(ABS(Can Edit _Flag ))) AS CanJEdit Flag "+           _
      " FROM "+
      //
                   _        PEOPLE, STAFF, USERS, SECURITY GROUP USER ,
                                                                                       _           _
         SECURITY GROUP_TABLE, SECURITY_TABLE "+
         vv

                 _     _               _      _
                 PEOPLE, USERS, SECURITY GROUP USER,
                                                       _
         SECURITY GROUP TABLE, SECURITY TABLE "+
         "WHERE "+
         VI                            _
                   PEOPLE.Active Flag <> 0 AND "+                  __                                  _
         //                        PEOPLE.People Key                        =   STAFF.People Key
         AND "+
         //                                STAFF.Staff_ Key = USERS.Staff Key AND              _
         "+
                               _ _
                                                     __
                  PEOPLE.People Key = USERS.People Key AND "+
                                                                        __ _               _
                           _ __ _
         ii
                  USERS.Users Key = SECURITY GROUP USER. Users Key AND "+
         II

                                                   _ __
                  SECURITY GROUP USER.Security Group Key =
         SECUPvITY_GROUP TABLE.Security Group Key AND "+
                                   __
                  SECURITY GROUP TABLE.Security Table_ Key =
         II


         SECURITY_jrABLE.Security Table Key AND "+ _
          Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 75 of 227


                                              US 7,885,981 B2
                             73                                                  74

                                         _TABLE SeCurit y           W3l
                                       _ • EDIT_TARGET_2 , DRILL_TARGET_1 ,
                                                                   !
                                                                   !
                                                                   :
                        «1
                               _SECURITY
                        ('DRILL TARGET 2',
                                                 .
                                                                 '   '                '
                        'EDIT_TARGET_1 ’)  AND"+           _             n
                        tv
                                SECURITY GROUP USER.Users Key = +usersKey+" "+

                           SECURITY _TABLE.
                        "GROUP BY " +
                                                   __Table_Name "+
                                             Security
                        "ORDER BY 1 ASC"
                   );
                   rs.next();
                   EditTarget2Flag = rs.getBoolean(3);
                   rs.next();
                   BrowseTarget2Flag = rs.getBoolean(2);
                   rs.next();
                   EditTargetlFlag = rs.getBoolean(3);
                   rs. next();
                   BrowseTargetlFlag = rs.getBoolean(2);
           }
%>


     —            ,,            ,,
<! %(§ taglib uri= view" prefix= view" % >              —
<%@ taglib uri="/WEB-INF/taglib/stack.tld ” prefix="sessionUtils”
                                                                  %>

<%
           // String tableNan\e=request.getParameter("tableName”);
           String keyE'ield=request.getParameter("keyField ");
           String keyVal=request.getParameter("keyVal");
           // String cioProcess=request.getParameter("doProcess");
           // String stackLevel-request.getParameter( nstackLevel");
           if (stackLevel == null) { stackLevel="@"; }
           if ((String)session.getAttribute("returnTable") !*= null) {
              session.removeAttribute ( "returnTable");
              )

              if (tableName == null) {
                 tableNaine=entryPoints[0];
              }

                                       -
              String origTableName null;
              tableName^tableName.toUpperCase();
                          if (dd.getDataDictionaryTD(tableName+' VIEW") != null) {
              //
                                                                             ^
              if (dd.getDataDictionaryTD( ViewGenerator.getViewName(tableName)
              null) (
                                                                              ) i=

                 origTableName=new String(tableName);
                 tableName=ViewGenerator.getViewName(tableName);
               )
               else {

               }
                                   -
                    origTableName tableName;

 %>
         <!
           — view:setVars defaultEntryPoint=" <%= entryPoints[0] %>" dbName=" < %=
         dbName %> ” dbConn=" <%= dbConnName %> " >         --
         <sessionUtils:stack tableName^" <%= origTableName %>" mode="browse"
         stackLevel=” <%= stackLevel %>" database="<%= dbName %>" dbConn ="<%=
         dbConnName %>">
            <%
            // Stacklnfo: %= stacklnfo %
            %>
         </sessionUtils:stack>
               Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 76 of 227


                                       US 7,885,981 B2
                         75                                        76
     <%=
          TableDescriptorDisplay.displayStack((LinkedList)
          session.getAttribute C'sessionStack"),unqStr)
     %>
     <hr>
                                       , M
     <TABLE width="100%" cellpadding= ’ 0 cellspacing ="0' >
                                                          T


        <tr valign="top align="
                       1*       right " > < td>
           <font face "ARIAL,HELVETICA ” size="4">BROWSING<b>
                          —
           <%=
                TableDescriptorDisplay.getDisplayLabel(origTableName,TableDescrip
                torDisplay.AllUpper) %></b>

<%
                    —                              —
                <! img src=”images/logo- width.gif" >

           LinkedList sessionStack=(LinkedList)
           session.getAttribute ("sessionStack");
           StackElement se=(StackElement)sessionRtack.getLast();

           //if (doProcess 1 = null &£ doProcess.equals("fullList")) {
     ,     if (doProcess.equals("fullList")) {
              /*
              String filterString=(String)session.getAttribute(origTableName);
              if ( filterstring !- null) {
              session.removeAttribute(origTableName);
                )
                */
                se.setSearchString(null);
                se.setSearchParams(new Hoshtable());
           )
           /*
           else if (!keyField . equals("null")) {
           session.setAttribute(origTableName,"A."+keyField
                                                          ! "="+keyVal);
           }
           */

           //String filterTarget = (String)
           session.getAttribute("filterTarget");
           //if (filterTarget != null && filterTarget.equals(origTableName)) {
           String filterString=null;
           //if (( fiIterString=(String)session.getAttribute(origTableName)) i
           null) {
                                                                               —
           StackElement pe=null;
           if (se.getMasterColumn() != null) {
              pe=(StackElement)sessionStack.get(sessionStack.size() 2); -
%>
                 <br>
                 <font size="4">FOR
                 <b> <%= TableDescriptorDisplay.getDisplayLabel(pe.getTableName(),
                 TableDescriptorDisplay.AllUpper) %><%=
                 (TableDescriptorDisplay.getDisplayLabel(pe.getTableName(),
                 TableDescriptorDisplay.AllUpper).equals("CUSTOM VIEW
                 PROTOTYPE 3 M ) |  |
                 TableDescriptorDisplay.getDisplayLabel(pe.getTableName(),
                 TableDescriptorDisplay.AllUpper).equals("CUSTOM VIEW
                 PROTOTYPE ") |    |
                         ^_
                 TableDescriptorDisplay.getDisplayLabel(pe.getTableName(),
                 TableDescriptorDisplay.AllUpper).equals("CUSTOM VIEW
                 P R0T0T Y P E 1"))   #"+p e.g e t C u r r e n t K e y() %> </b>
       Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 77 of 227


                                          US 7,885,981 B2
                      77                                             78


              </font>
              <img src=” images/logo“width .gif”>
<%
         }
         if (se.getSearchSLring() != null) {
%>
                                ,,
              cbrXFONT si2e=” 4 >(FILTERED)</font>
              <img src=" images/logo-width.gif">
< -%
          )
%>

              </fontx/TD>
          </TR>
       </TABLE>
       < hr>
         —
       <! FORM >
                  —                                                        ,,
       <FORM name="editForm " action="<%= URIPath % > / Browse.jsp” METHOD= POST"
       onSubmi.' "return validateRPP()">
               ^        ,,
           <TAB1E width= 100% ” cellpadding="0" cellspacings"0” >
              <tr valign="top" align="right" XTD valign= ” top" align=”left">
                  <%=

                        TableDescriptorDisplay displayNavbar(origTableName , unqStr,c
                                                   -
                        anBrowseFlag,canAddFlag,(se.getSearchString() != null))
                  %>
                               ,
              < /TDXTD valign = ’top" align="right">
              </TD>
              < /TR>
          </TABLE>
          <br>

 <%
          String3uffer qStr =new StringBuffer();
          StringBuffer paramStrBuf=new StringBuffer();
          StringBuffer tableHeaders=new StringBuffer();
          DataDictionaryTD ddtd = dd.getDataDictionaryTD(tableName);

          Enumeration displayFieldsEnumeration         - ddtd displayFields()
                                                            .               ;

          int colurrmlndex = 0;
          while (displayFieldsEnumeration.hasMoreElements()) {
             String columnName = (String)
             displayFieldsEnumeration . nextEleinent();

               /*

                                     __        _
               if (columnName.endsWith(" DATE” )) {
                  qStr.append("to char("+columnName+" MM/DD/YYYY ) AS ");
                                                                     1


               }
               */
               paramStrBuf.append(columnName+",");
               qStr.append(columnNamel",'* );
               if (ddtd.getKeyField() != null &&
                  ddtd.getKeyField ().equals(columnName))
               {
                  continue;
               }
                                                      ,          ,,
               //tableHeaders.append(" <TH b.gcolor= ? +DARKCELL+ xfont size=
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 78 of 227


                            US 7,885,981 B2
              79                                           80


               W
    \"2\">" +? )leDescriptor Display.get                       Sb£t45ii®in
        ,
    e)+ '</fontx/TH>");                 ,,
    tableHeaders.append("<TH bgcolor= +DARKCELL+"Xfont size     —
    \” 2\"> ” +ddtd.getFormattedField(columnIndex++)+"</font></TH>");
}

// delete last ,
qStr. deleteCharAt(qStr.length() 1);   -
paramStrBuf.deleteCharAt(paramStrBuf.length() 1);-
qStr.insert(0,"SELECT ");
qStr.append(" FROM B +tableName);

/*
else if (origTableName.equals(
                                      ')))
   session.getAttribute {"filterTarget'
{
   qStr.append(session.getAttribute(*'filterstring ” ));
}
*/
//if (keyField != null I I
origTableName. equals(session .getAttribute(” filterTarget"))) {
//String filterstring ?
//if ((filterString=(String)session.getAttribute(origTableName)) =
                                                                       t

null) {
if ((se.getMasterColumn { ) !» null)|1 (se.getSearchString() !=
null)) {
                               _
   if (tableName.endsWith(" VIEW ")) {
      DataDictionaryTD ddtd2       -
                                 dd . getDataDictionaryTD (tableName);
      qStr = new StringBuffer(ddtd2.getViewSelect().trim());
     >
    else {
       qStr.append(" A");
    )
}

if (se.getMasterColumn() i = null) {
   if (qStr.toString().indexOf(" WHERE") > 0) {
      qStr.append(" AND A ,”+se.getMasterColumn()
      i.ii
           =” +pe.getCurrentKey());
   }
   else {
      qStr . append(" WHERE A."+se.getMasterColumn()
      + n ="+pe.getCurrentKey());
     }
}
if (Debug.areDebugging) {
   Debug .doLog("Pre search string suffix: "iqStr, Debug.INFO);
                               -
   Debug.doLog("Search string: I "+se.getSearchString()
   +" I ",Debug.INFO);
)
if ((se.getSearchString() != null) & & (se.getSearchString().length()
> 0)) {
   if (qStr.toString().indexOf(" WHERE") > 0) {
        qStr.append(" AND "+se.getSearchString());
     }
     else {
         qStr.append(" WHERE   "+se.getSearchString());
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 79 of 227


                                            US 7,885,981 B2
                          81                                            82

     }
}
if (Debug.areDebugging) {
                                            -
     Debug.doLog("Pre search string suffix: "+qStr,Debug.INFO);
}
StringBuffer orderByStr = new
StringBuffer(TableDescriptorDisplay.getOrderBy(ddtd));

// check for sort order
String sortOrderName = null;
ResultSetMetaData rsmd
try {
                                    -
                         ddtd.getMetaData();

   for (int i^l;i<=rsmd.getColurnnCount();i++) {
      String curColName                 —
                          rsmd.getColumnName(i)/
      if (curColName.endsWith("SORT ORDER") II
         curColName.endsWith("SORT KEY")}
      {
         sortOrderName = curColName;
         break;
      }
     }
     if (sortOrderName ! null) {   -
        if (orderByStr.length() «=* 0) {
           orderByStr.append(sortOrderName);
        }
              else {
                      orderByStr.insert(0, sortOrdGrName+",");
              }
      }
}
catch (SQLException sqle) {
   sqle.printStackTrace();
}

if (orderByStr.length {) > 0) {
   qStr. append(" ORDER BY "+orderByStr);
}

          .           .
java util Date beginView = null;
if (Debug .areDebugging) {
   Debug.doLog("View qStr: "+qStr.toString(),Debug.INFO);
   beginView = new java.util.Date();
)

//stmt            =                                  _ _
con.createstatement(ResultSet ,TYPE SCROLL INSENSITIVE,ResultSet.CONC
UR_READ_ONLY);
rs = stmt.executeQuery(qStr.toString());
//ResultSetMetaData rsmd *= rs.getMetaData ();

if {Debug.areDebugging) {
      // Debug.doLog("newPageSize =
      "+request.getParameter("newPageSize"), Debug.INFO);
      // Debug.doLog("pageSize                  -
      "isession.getAttribute("pageSize"),Debug.INFO);
}

if (request.getParameter("newPageSize")                       null) {
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 80 of 227


                                  US 7,885,981 B2
                  83                                              84


                     Attribute("pageSize",

     }
          session.
                   ^
          request.getParameter{"newPageSize ” ))/

     int pageSize = ( session.getAttribute(" pageSize")      ==
     null)?10:Integer.parseInt(((String)
     session.getAttribute("pageSize")));
     String scroll = (String) request.getParameter(' * Scroll");
     if (scroll == null) { scroll       -
                                     i t i t.


     // /*
     rs.last();
     int rowCount
     / / */
                    -
                    rs.getRow {);

     /*
     int rowCount = 0;
     try {
        while (rs.nextO ) {
           rowCount++;
        }
     }
     catch (Exception ex) {
        // sqle.printStackTrace();
        if (Debug.areDebugging) {
           Debug . doLog ("Caught generic exception in Browse on
           rs.next()...", Debug.INFO);
          }
     }
     */
     rs.beforeFirst();
     int topRow = Math.rain(se.getRowPointer(),rowCount);

     // int topRow = 0;
     // StringBuffer[] sbAry =null;
     if (rowCount < 1) {
%>
          <br> <brxbr>
          <hr>
                                                 ,,
          <font face= ” ARIAL/ HELVETICA" size="4 Xcenter>

             &nbsp;&nbsp; Sabsp;& nbsp ;&nbsp;& nbsp;&nbsp;&nbsp;&nbsp; Snbsp;&n
             bsp;&nbsp;&nbsp;&nbsp;
             THERE ARE <b> NO RECORDS </b> WHICH SATISFY YOUR REQUEST
          </center> </font>
<%
     }
                                                    _   __
     else if (ddtd.getTable().equals("CUSTOM VIEW PROTOTYPE 3") &&
                                                                  _
                                   -
     (canAddFlag) && (rowCount = 1)) {
        if (rs.first()) {
           se.setMode("search ");
           se.setCurrentKey(null);
           se.setSearchString(null);
           // se.setSearchParams(new Hashtable) ;
           / / se.setFormValues(new Hashtable);
           //pageContext . forward("/AddEd itForm.jsp?"+
                                                .




                                    _       _
           response.sendRedirect("/Schemalive/AddEditForm.jsp?"+
               "tableName=SPECIAL TABLE 1 &"+
               "jnode=add&"+
               "doProcess^addS"4
               // "keyValue =0fi "4-
         Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 81 of 227


                                      US 7,885,981 B2
                        85                                      86
               ,,p3W ntKey T,+ rs.getString(3)+ & -‘
                    ^
                   ,,
                          =                    jP © ’



               // newPageSize="+pageSize+"&"+
                             -^
               "stackLevel 2B"+"&"+
               ddtd.getDatabase{)
                                              __        _
               +" SPECIAL TABLE 1 SPECIAL COLUMN l KEY= M +rs.getString(10


               //TableDescriptorDisplay.getNoCache(TableDescriptorDisplay.
               ForURL));
               "unq= M +unqStr
         );
     }
}
// else if ((canEditFlag) && (rowCount == 1) && (ddtd.getKeyField()
!= null)) {
else if ((canEditFlag) && (rowCount      1) &&
   ((ddtd.getKeyField() != null) \ \ (ddtd.getTDType() ==
   TableDescriptor.VIEW)) &&                _ __
   (!ddtd.getTable().equals(” CUSTOM VIEW PROTOTYPE l ")} &&
   ((session.getAttribute {"expressEdit”) != null) &&
                                                            _
   (((String) session , getAttribute("expressEdit")).equals("Yes"))))
{
     if (rs.first()) {
         /*
         se.setMode("search ”);
         se.setCurrentKey(null);
         se.setSearchString(null)/
         */
         // se.setSearchParams(new Hashtable);
         // se.setFormValues(new Hashtable);
         // pageContext.forward("/ AddEditForm.jsp?"+
                                  •




         response.sendRedirect(” /Schemalive/AddEditForm.jsp?" +
                             -
            "tableName " -forigTableName+"&" +
            "mode=edit&"+
                             -
            "doProcess update&"+
            // "keyValue="+rs .getString(ddtd.getKeyField())+"&"+
            // "keyValue="+rs.getString((ddtd.getTDType() =     =
            TableDescriptor.VIEW)?1:ddtd.getKeyField())+"&"+
            *’keyValue="+((ddtd.getTDType()        ~
            TableDescriptor.VIEW)?rs.getString(1):rs.getString(ddtd.get
            KeyField {)))+"&"+
            // "parentKey="+ rs.getString(3)+” &”+
            // "newPageSize=,,+pageSize+’’&"+
            // "stackLevel=%40"+"&"+
            // ddtd.getDatabase()
                                              _         _
            +,f SPECIAL TABLE 1 SPECIAL COLUMN l KEY="+rs.getString(10

               //
               TableDescriptorDisplay.getNoCache(TableDescriptorDisplay.Fo
               rURL));
               "unq="funqStr
          );
     }
}
/*
else {
// stmt     = con.createStatement();
rs   =   stmt.executeQuery(qStr.toString());
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 82 of 227


                                           US 7,885,981 B2
                       87                                             88

                rs.g
rsmd      —             ^   letaData();

/-
int rowCount = 0/
while (rs.nextO ) {
rowCount ++;
)
-/
)
*/
                    .
if (scroll startsWith("P")) {
         topRow     =   topRow   -   pageSize;
}
else if (scroll.startsWith("N")) {
   topRow = Math.min(topRow + pageSize , (rowCount                -   pageSize) + 1);
}
else if (scroll.startsWith(" B")) {

)
   topRow = (rowCount   pageSize) + 1;-
else if (scroll.startsWith("T")) {

)
   topRow   1;      —
else {
         topRow = Math.min(Math.max(1 , topRow), (rowCount            -    pageSize) +
         1 );
)
topRow          =   Math.max(topRow, 1);

StringBuffer[] sbAry= new StringBuffer[rsmd.getColumnCount()];

if (topRow <= 1) {
   rs.beforeFirst();
)
else {

 }
         rs.absolute(topRow 1);      -
 /*
 int rowNum = 1;
 while (rowNum < topRow) {
 rs . next();
 rowNum++ ;
    }
    */

    int rowNum = topRow;
    boolean firstRow = true;
    // while ((rowCount > 0) && rs.next() && (rowNum < topRow +
    pageSize)) {

    StringBuffer tableHelp                - new StringBuffer();
    while (rs.nextO && (rowNum < topRow + pageSize)) {
       if (firstRow) (
          int pageNumber              -
                           2+((topRow-2)/pageSize);
          int pageCount = (rowCount+pageSize 1)/pageSize;    -
          if (topRow -= 1) {
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 83 of 227


                                         US 7,885,981 B2
                     89                                               90

                   pa SNumber   =   1;
         }           ^
         else if ((topRow+pageSize) >= rowCount) {
            pageNumber «= pageCount;
             >
%>
         <TABLE border= "1" widths”100% *’ id="dataTable">
            <TR VALIGN =CENTER><TD ALIGN=CENTER COLSPAN="<%= •
            rsrod.getColumnCount() + 1 %>" BGCOLOR= " <%= MIDLCELL %>">
                 <TABLE BORDER=0 CELLPADDING=0 WIDTH=100%%>
                    <TR VALIGN=CENTER>
                       <TD WIDTH= 20%> </TD>
                       <TD AI»IGN=CENTER><font size=2>PAGE <%= pageNumber
                       %> OF <%~ pageCount %> (totaling <%= rowCount %>
                       records @ <INPUT TYPE=TEXT   MAXLENGTH=4 SI2E=3
                                                 ,,
                       NAME="newPageSize" VALUE;= <%:= pageSize %>"> rows
                       per page)</TD>
                       <TD ALIGN= RIGHT WIDTH=20%XINPUT TYPE*"SUBMIT"
                       NAME="Scroll" VALUE="Reset Rows"x/TD>
                    </TR>
                 </TABLE>
             < /TDX /TR>

                   <TR valign= Mbottom" align= leftM >
                                                 M


                      <TH bgcolor= *’ <% = DARKCELL %> *' olign= ” right"> # </TH>
                      <%= tableHeaders.toString() %>
<%

                firstRow = false;
       }
       //BalloonHelp bh=BalloonHelp.getlnstance();
       Balloon b= bh.getNavBalloon("editLink");
       StringBuffer linkstring = new StringBuffer("<A "+
          {(b!=null)?
             "onMouseOver=\"setllang( 1 "+b.getID()
             +"',event,this ,'navLink * > ; *’+
             "return true;\" n +
             "onMouseOut=\"clearHang(); return true;\" "+
             ”onClick=\"clearHang(); return true;\"

                 >+
                 "HREF=\""+
                 "javascript:edit( i *i
        );
        for (int i=l;i<=rsmd.getColumnCount();i++) {
           String rsStr=rs.getString(i} ;
                                                           __
                 if ((ddtd. getTable().equals("CUSTOM VIEW_PROTOTYPE 2") |I
                                                    _                _
                                                                             _
                                                           _
                 ddtd.getTable ().equals("CUST0M VIEW PR0T0TYPE 1")) && i= =l) {
                    loopCellFlag =
                                                                         _
                    (rs.getString(2).toUpperCase ().equals("DRILL CONTEXT l"))?B
                                                                                 __
                    rowseTargetlFlag:BrowseTarget2Flag;
                    b=bh.getNavBalloon("CVCommentsEditLink");
                    linkstring = new StringBuffer( " <A "+
                            -
                       ((b! null)?
                          ,,
                            onMouseOver=\"set Hang(' "+b.getID()
                          +" * , event,this, * navLink * ); "+
                          "return true;\" "+
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 84 of 227


                                              US 7,885,981 B2
                      91                                                      92

                     "onMouseOut=\"clearHangji’C1)!!;. iflejjtiJU       SPEKJLV
                                                                         " li!
                                                                             !lhi
                     ,,
                       onClick= "clearHang
                     If II
                               \          ();    return        ^
                                                              true;\" (.
                                                                       •

               )+
               ” HREF=\"Browse.jsp?” +

               ((rs.getString(2).toUpperCase().equals(”DRILLECONTEXT 1•'
                                                                                        _
               ))?
                                               _
                   ” tableName=EDIT JTARGET l&":
                                                       _
                   ntableName=EDIT TARGET 2&"
                >+
               "mode=browse&" +
                                     ,,
               "doProcess=browse& +
               "parentKey="+rs.getString(4 )+"& “+
                                  ,,
               "stackLevel=%2B +
                       ,, unqStr +"\">"
               ”&unq= +
         ) /
    }
    else if (ddtd - getTable().equals("CUSTOM VIEW PROTOTYPE 3") &&
                                                                   _      _         _
    i==l) {

          "tableName=SPECIAL TABLE l &"+       _       _
       linkstring = new StringBuffer {"<A HREF=\"AddEditForm.jsp?” +

          "niode=add &"+
          " doProcess=add&"+
          ,,
            parentKey=" +rs.getString(3)+"&"+
          "stackLevel=%2B"+"&"+
          ddtd.getDatabase()
                                      _       __               _
          +•' SPECIAL TABLE 1 SPECJ AL COLUMN l KEY="+rs.getString
                                                                       _ __
               ( 10 ) +
               "unq=             unqStr+ ,f V'> "
         );
     }
    else if ((ddtd.getTDType() = = TableDescriptor.VIEW && i==l)|
                "
                                                                |
       (ddtd.getKeyField() ! null &&               -
       ddtd.getKeyField().equals(rsmd.getColumnName(i))))
     {
         linkStrinq.append(rsStr+,M ,"+
            unqStr+
                 )   \ ** > **
         );
     }
     if (rsStr  == null) {
     }
         sbAry[i 1] null;- -
     else {

     }
                         -
        sbAry[i 1]=new StringBuffer(rsStr);

}

         </TR>
         <TR valign=,’bottom">
            <TD bgcolor="<%= MIDLCELL %>" align=” right">
               < %= (canEditFlag &&
               loopCellFlag)?linkstring.toString():IT ll % >
                                          -
               <%*= rowNumf f % > <%= (canEditFlag &&
               loopCellFlag)?"</A>": » IT %>               1



            </TD>
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 85 of 227


                                   US 7,885,981 B2
              93                                                     94



                                                  ^- ^
                    (int i=0;i<sbAry.lengt lEt f),/'
                   if (ddtd.getKeyField() != null &&
                   ddtd.getKeyField().equals(rsmd.getColumnName(i+1))) {
                      continue;
                   )
%>
<%
                   if
                   (rsmd.getColumnName(i+1).endsWith("OVERALL STATUS"))
                   {
                      String colorStr;
                      if (sbAry[i]==null) {
                         colorStr=LITECELL;
                      }
                      else {
                         int openParen=sbAry[i].toStringO .indexOf(”(");
                         int closeParen=
                         sbAry[i].toString().indexOf(")");
                         if (openParen >= 0 && closeParen     0) {
                            colorStr =
                            sbAry[iJ .substring(openParen+1,closeParen).t
                            rim();
                             }
                             else {
                                 colorStr   =   LITECELL;
                             )
                        )
%>
                        <TD bgcolor=" <%= colorStr %>">
<%
                   }
                   else {
%>
                        <TD bgcolor="< %= LITECELL %>">
<%
                   )
%>

                        <font size="2">
<%
                   CustomDrillDown cdd=ddtd.getCustomDrillDown(i);
                   if (sbAry[i] == null) {
                      //if
                      (rsmd.getColumnName(i+1}.endsWith(” OVERALL STATUS"
                                                                          _
                        ))   U
                        if (cdd != null) {
                             String targetTable =
                             cdd.getTableName(sbAry[1].toStringO .toUpperCas
                             e());
                                                            __       __
                             if (targetTable.equals("DRILL TARGET 1") &&
                             cdd.getMode{).equals("edit")) l
                                loopCellFlag = EditTargetlFlag;
                             )
                                                                 _
                             else if (targetTable.equals("DRILL TARGET 2")    _
                             && cdd.getMode().equals("edit")) (
                                loopCellFlag = EditTarget2Flag;
                             )
                             else if (targetTable.equals("EDIT TARGET ") &&
                                                                 ^


                                                                          ^
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 86 of 227


                                US 7,885,981 B2
              95                                                     96


                           cdd. getMode().         ("’S'b.rofe.pSlPBl

                           }
                              loopCellFlag
                                             —   BrowseTargetlFlag;
                                                                     _
                           else if (targetTable.equals("EDIT TARGET 2") &&
                                                                                  _
                           cdd.getMode().equals("browse” )> {

                           }
                              loopCellFlag
                                             —
                                             BrowseTarget2Flag;


                           if (canEditFlag && loopCellFlag) {
%>
                               <A HREF="AddEditForm.jsp?tableNarae= <%=
                               cdd.getTableName(sbAry[1].toString().toUpper
                               Cased ) %>&mode=<%= cdd.getMode() %>
                               &doProcess=update&keyValue= <%=
                                                             .
                               sbAry[cdd.getKeyColumn()) toString() %>
                               & parentKey=<%=
                                             i



                               sbAry[cdd.getParentColumn{)].toString() %>
                               &stackLevel*=%2B&focusField=<%=
                               ddtd.getDatabase() % > <%=
                               cdd.getTableName(sbAry[1].toString().toUpper
                               Case()) % > <%= cdd. getFocusField() %>& unq=
                               <%= unqStr % >"> NONE </A >
<%

                           else {
%>
                               &nbsp;
<%
                           }
                       }
                       else {
%>
                               &nbsp;
<%
                       }
                   }
                   else if ((sbAry[i].length () > 255) && (cdd               ==   null))
                   {
%>
                                                         -
                                <textarea><%= sbAry[ij toString() %>
                                </textarea>
<%
                   }
                   else {
                      if (cdd != null) {
                           String targetTable =*
                           cdd.getTableName(sbAry[1].toString().toUpperCas
                           e());
                                                                 _
                           if (targetTable.equals("DRILL TARGET 1") &&
                                                                             _
                           cdd.getMode().equals("edit")) {

                           }
                              loopCellFlag
                                             —
                                             EditTargetlFlag ;
                                                                         _            _
                           else if (targetTable.equals("DRILL TARGET 2")
                           && cdd.getMode().equals("edit ")) {
                              loopCellFlag = EditTarget2Flag;
                           }
                                                                     _
                           else if (targetTable.equals("EDIT TARGET 1") &&        _
                           cdd.getMode <).equals{"browse")) {
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 87 of 227


                                     US 7,885,981 B2
               97                                                          98


                                     loopCellFlag =PflEbv?se1rfejr   KPB?Fjla$;
                                 }
                                                            4



                                                                           _
                                                                            <


                                 else if (targetTable.equals("EDIT TARGET 2") &&
                                                                                      _
                                 cdd.getMode().equals("browse")) {
                                    loopCellFlag = BrowseTarget2Flag;
                                 )

                                 if (canEditFlag && loopCellFlag) {
%>
                                     <A HREF="AddEditForm.jsp?tableName <%=
                                                                                  —
                                     cdd.getTableName {sbAry[13 .toString().toUpper
                                     Case <)) %>&mode= <%= cdd.getMode() % >
                                     &doProcess=update&keyValue=<%=
                                                -
                                                    —
                                     sbAry[cdd getKeyColumn()].toString() %>
                                     fiparentKey <%«
                                     sbAry[cdd.getParentColumn()].toString() %>
                                     &stackLevel=%2B&focusField <%-
                                     ddtd.getDatabase() %> <%=
                                                                       —
                                     cdd.getTableName(sbAry[1].toString() toUpper     .
                                     Case()) %> <%= cdd.getFocusField {) %>&unq=
                                     <%= unqStr %> ">
<%
                                 }
                             }
%>
                                     <%=
                                        sbAry[i}.toString()
                                     %>
<%
                             if ((cdd       null) && canEditFlag && loopCellFlag)
                             {
%>
                                     </A>
<%
                             }
                        }
%>
                             < / £ont>
                             </TD>
<%
                    }
%>
                </TR>
<%
       ]
       String paramList=paramStrBuf.toString();
       java.util.Date endView = null;
       java.text.DateFormat df = null;
       if (Debug.areDebugging) {
          endView = new java.util.Date <);
          df ** java.text .DateFormat.getlnstance{);
       }

       if (rowCount > 0) {
%>

             </TABLE>   ..
<%
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 88 of 227


                                        US 7,885,981 B2
                        99                                             100

          )
       if (topRow >            1 topRow < (rowCount
                             1 |                       -   pageSize) + 1) {

                  <HR>
                  <DXV ALIGN =RIGHT>
<%
          }

          if (topRow >       1) {
%>
                  CINPUT TYPE="SUBMIT” NAME^"Scroll" VALUE='* Top of List">
<%
          }

          if (topRow > pageSize + 1) {
%>
                  CINPUT TYPE="SUBMIT" NAME="Scroll" VALUE="Previous <%=
                  pageSize %> Rows">
<%
          )

          if (topRow < (rowCount        (2* pageSize) > + 1) {
%>
                  CINPUT TYPE= nSUBMIT" NAME=” Scroll" VALUE ="Next < %= pageSize %>
                  Rows">
<%
          }


%>
          if (topRow < (rowCount       - pageSize
                                                ) + 1) {

                  CINPUT TYPE="SUBMIT" NAME="Scroll" VALUE= MBottom of List">
<%
          }

          if (topRow >       1 |I topRow c (rowCount   -   pageSize) + 1) {
%>
                  < /DIV>
<%
          }

          se.setRowPointer(topRow);
          // session.setAttribute("pageSize *’, new Integer(pageSize));
%>

                      <hr>
<!
     —/FORM
              —   >

<%
     /*
     [b][%*= TableDescriptorDisplay.gctDisplayLabel(origTableName) %][/b]
     options:
     [FONT size="2 n ][strong][A HREF="Browse.jsp?tableNaroe=[%= origTableName
     %]&mode=browse&doProcess=fullList"]FULL LIST[/A][/strong][/font],
                       -^
     [font size ' 1'][strong][A HREF="AddEditForm.jsp? tableName [%~
     origTableName %]&mode=search&doProcess=new"]NEW SEARCH[/a][/strong]
                                                                         -
     [/font],
     [font size="2"][strong][A HREF=" AddEditForm .jsp?tableName=[%=
     origTableName %]&mode=search&doProcess=revised"]REVISED SEARCH[/a]
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 89 of 227


                                           US 7,885,981 B2
                           101                                           102


       [/strong][/fonW/                             ,,
                                       f,                   "
       [font size= ”2"][strong][A HREF= AddEditForm!jsp?tai>ieName=[%=
                                                  ,,]ADD[/a][/strong][/font]
       origTableName %]&mode=add&doProcess=insert
       */
 %>
                     <SCRIPT>
                     function edit(keyValue) {
                        document .editForm.keyValue.value=keyValue;
                        document . editForm.action*" <%= URIPath %> /AddEditForm.jsp"
                        document.editForm.submit();
                     }
                     </SCRIPT>

                     <i
                          —          -
                          FORM name "editForm" action="<%= URIPath %>
                     /AddEditForm.jsp" METHOD= MPOST"..>
                          —
                     <! FORM name="editForm" action='7snoop" METHOD^"POST" >   —
                     <input type="hidden" name="tableName" value=" <%= origTableName
                     %>">
                                                                  ,,
                     <input type="hidden *' name="mode" value= edit">
                                                  ,
                     <input type="hiddcn” name='doProcess" value="update'        '>
                                  ,,
                     < input type= hidden" name= "keyValue" value=" *’>
                     <input type= *'hidden" name="topRow" value="<%= topRow %>">
                                  ,,                                     ,,
                     <input type= hidden ” name="pageSize'' value= <%= pageSize %> ">
                                                  ,,
                     <input type hidden"
                                     ^      name =  unq" value = " < % = unqStr %> ">
                     <!
                          —%«
                     TableDescriptorDisplay .getNoCache(TableDescriptorDisplay.ForFo
                     rm) %
                </FORM>
                              >  —

  <%
                <!— hr —         >

          if (Debug.areDebugging) (
  %>
                <!
                     —
                     Began DD getlnstance: < %= df.format(beginDD) %><br>
                     Ended DD getlnstance: <%= df.format(endDD) %> <p>

                         Began View: < %= df.format(beginView) %> <br>
                         Ended View: <%= df.format(endView) %> <p>

                         Total load time (ms): <%= endView.getTime()
                         beginDD.getTime(J %>

  <%
                —    >

           }
  %>
           <!  --</SCRIPT
                    view:setVars-->
                        >
                   setTableCoords();
                   sctupNavHclp();
                   <%«* tableHelp.toString() %>
                </SCRIPT>
  </BODY>
</HTML>
  <%
        }
        catch (SQLException sqle) {
           Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 90 of 227


                                          US 7,885,981 B2
                        103                                     104

                sqle.printsW:kTrace {);
                throw sqle;
           }
           finally {
              try {
                 if (rs != null)rs.close();
                 if (stmt != null)stmt.close();
                 if (con != null)con.close();
                 )
                catch (SQLException sqle) {

                 }
                        -
                   sqle printStackTrace();

           }
      %>
<%@ include file="common /GlobalFooter.jsp” %>

Schemalive/DataDictionary.jsp

< %!
      // $Revision: 2.3 $
      // $Date: 2001/10/30 01:35: 53 $
%>

<%Q page import="dbUtils.* ' %>
                           »



<HTML>
   <HEAD>
   <TITIiE>DataDictionary </ TITLE>
   <SCRIPT>
       function scrolllt() {
       parent.scrollTo(1,10000000);
       }
       </SCRIPT>
       </HEAD>
                     ,,       ,
       <BODY bgcolor= #FFFFFFT >
<%
       String buildDDMode = request.getParameter("buildDDMode");
       if (buildDDMode =~ null) {
           '


%>
           <FORM action=" DataDictionary .jsp">
              Build DataDictionary <br >
                                 * name=,,buildDDMode” value*" DDOnly ">
              < input type=”radio'
              Only <br>
              <input type="radio" name= "buildDDMode" value="DDViewCheck">
              and Views (with check)< br >
                                                             ,,
              <input type«"radioM name="buildDDMode" value= DDViewNoCheckn >
              and Views (without check)<br>
              <input type="submit" value="Build ">
           </FORM>
 <%
       )
       else {
%>
               <INPUT type= ” button" valuer” Scroll *'
               onClick="setTimeout('scrolllt()',1000)"> <p>
 <%
               //JspWriter out = pageContext.getOut();
               if (buildDDMode.equals("DDOnly ”)) {
             Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 91 of 227


                                            US 7,885,981 B2
                          105                                           106


                  DataDictionary.refreshlnstance("cnslt^crm","nomatter",true,false, out
                  );
             }
             else if (buildDDMode.equals("DDViewCheck")} {
                DataDictionary.refreshlnstance("cnslt crm","nomatter",
                   false, true, out);
             }
                                                          _
             else if (buildDDMode.equals("DDViewNoCheck")) {
                DataDictionary.refreshlnstance("cnslt crm","nomatter",
                   false,false,out);
             }
     )
%>
   </BODY>
</HTML>

Schemalive /DoAddEdit.jsp

< %!
     // $Revision: 2.3 $
     // $Date: 2001/10/30 01:35:53 $


         page      import=”dbDtils.*" % >
<%@
<% Q
<%@
<%@
         page
         page
         page
                         -
                   import " HTMLUtils " %>
                   import="sessionUtils. * » %>
                   import="java.sql.* n %>
<%@      page      import**'* java.u t i l %>
<%0      page      import="common.* »i %>

<%@ page autoFlush="false" buffer="50k" errorPage="/ErrorSOO.jsp" %>
                                                  _           _
<%! public static final String version DoAddEdit jsp = "$Revision: 2.3               %>


< %@ include file^"coimrion/EntryPoint3.jsp" %>
<%@ include file= "common/GlobalHeaderVARS.jsp" % >
<%0 include file="common/EmptyParainCheck . jsp" %>

<%
       String unqStr=

              TableDescriptorDisplay.getNoCache(TableDescriptorDisplay.ForJavaScript)

       if (request.getParameter("unq") != null &&
          request.getParameter("unq").equals((String)
          session.getAttribute("unq")))
       {
          if (Debug.areDebugging) {
             Debug.doLog("DoAddEdit unq matched !" , Debug.INFO);
          }
          session.setAttribute("unq",unqStr);



       {
         )
       else if (request.getParameter("unq") J null &&
          session.getAttribute("unq") == null)

                 if (Debug.areDebugging ) {
                                                      —
                                                                    -
                    Debug.doLog("DoAddEdit unq did not match ",Debug INFO);
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 92 of 227


                                     US 7,885,981 B2
                 107                                             108


    }
    response.sendRedirect('
                          '/Schemalive/ExpiredSession osp" ) f
    return;
}
else {
   response.sendRedirect("/Schemalive/OutOfSequence.jsp");
   return;
}

Connection con=mill;
Statement stmt=null;
ResultSet rs=null;
try {
   con^SQLUtil.makeConnection();
   String doProcess - request.getParameter(" doProcess");
   Enumeration parameterNames = request.getParameterNames();

    DataDictionary dd = DataDictionary.getlnstance(dbName,dbConnName);
    LinkedList 1=(LinkedList)session.getAttribute("sessionStack ");
                                              .            -
    Hashtable tableVals=((StackElement)l get(l.size() l > ).getFormValues();
    Hashtable filterVals=((StackElement)
    1.get(1.size < )-1)).getSearchParams();

    String tableName   = null;

    if (doProcess.equals("drillDetail")
    doProcess.equals{"drillPickList")) {

       // put all parameter values into session

       // get first legit parameter name to get at key
       while (parameterNames.hasMoreElements()) {
          String param=(String )parameterNames.nextElement();
                                 .
          // int dbSepl= pararu indexOf(" ");
          // if (dbSepl < 0) {
          if (param.indexOf(" ") < 0) {
             continue;
          )
          // }
          // int dbSep2=param.indexOf(" ",dbSepl+1);

       )
                                          -
          tableVais.put(param ,request getParameter (param));


        String mode= ” edit";
        String newProcess="update";
        if (request.getParameter("keyValue") == null M
           request.getParameter("keyValue").equals( »T I? ) )
        {
            mode="add";

            / /insert return field as if it had been selected. Actual key will
            be
            //put in below.
            tableVals.put(request.getParameter("returnDropDown"),"0");
            newProcess="insert";
        )
        String forwardPage=(doProcess.equals("drillDetail"))?
           "Browse.jsp" ;"AddEditForm.jsp";
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 93 of 227


                                  US 7,885,981 B2
                    109                                             110

                                                    ,,        ,
    pageContext WRrward("/"+forwardPage+ ff'„tLpbl'je‘Ntartj { .!j (
                '
                                                             ^^^^
                                                         ,

                                          ,
       request.getParameter("tableName")+‘ &keyValue="+
       request.getParameter("keyValue” )+"&mode="+mode+"6doProcess="+
       newProcess+"&stackLevel=%2B&"+
       "unq=''+unqStr
    );
}
else {
   Hashtable paramHash =new Hashtable();

    boolean setTableName=false;
    while (parameterNames.hasMoreElements ( )) {
       String param=(String)parameterNames.nextElement();

       if (param.indexOf("    ") < 0) {
          continue;
       }

       if (!setTableName) {
          setTableName=true;
          int dbSepl=param.indexOf(" ");
          int dbSep2=sparam.indexOf(" M ,dbSepl +l);
          tableName=param.substring(dbSepl +2,dbSep2);
       }

       /*
       if (doProcess.equals(" filter")) {
       filterVals.put(param , request.getParameter(param));
       }
       String value = null;
       */

       String value=request.getParameter(param);
       String[] values=null;
       if (doProcess.equals("filter")) {
          filterVals.put(param ,value);
                                  _
          if (param.endsWith(" FLAG")) {
             value=null;
             values^(String[])request.getParameterValues(param);
             if (values.length==l) {
                filterVals.put(param, values[0]);
                )
                else {
                   filterVals.put(param .   it ii
                                                    );
                )
            }
       }

       /*
                              _
       if (param.endsWith( M FLAG") && doProcess.equals("filter" )) {
       values=(String[])request.getParameterValues(param);
       )
       else {
       value=request.getParameter ( param);
        )
       */

       if (values != null j ) ! value.equals( it n )) {
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 94 of 227


                                           US 7,885,981 B2
                   111                                                           112


         int PRpl=param.indexOf(" ");
                 dl!
         int dbSep2=param.indexOf(
         if (param.endsWith.(" DATE")) {   __
                                         ", dbSepl+1);
                                                .
            paramHash.put(param substring(dbSep2+2),
               "to date('"+value+''1 , 1 MM/DD/RRRR 1 )");
         }
         else {
            if (values != null) (
               paramHash.put(param.substring(dbSep2+2),values);
             >
             else {
                paramHash.put(param.substring(dbSep2+2), value);
             )
         }
     )
}

String qStr= null;
Enumeration paramHa5hKeys=paramHash.keys();
String primaryKeyNanie=null;
String primaryKeyVal null;       -
// session , setAttribute("powerAdd ", "No");
if (doProcess.equals("insert")) {
   // session.setAttribute(" powerAdd",
   (request.getParameter("powerAdd") != nul1)?((String )
   request.getParameter("powerAdd")):"No");

    StringBuffer qStrStart-new StringBuffer();
    StringBuffer qStrEnd =new StringBuffer();

     while (paramHashKeys.hasMoreElements()) {
        String paramKey         (String )paramHashKeys.nextElement();
                                     -
        String paramVal              —
        if {!paramVal.startsWith(" to date")) {
                                                         _
                                (String)paramHash.get(paramKey);

                                                                                               .
           paramVal= ii i ii tSQLUtil.processSingleQuote(paramVal) + it *                     ti


         }
         qStrStart.append(paramKey+",");
         qStrEnd.append(paramVall" ,");
    }


                                         __ _       _
     Integer usersKey=(Integer)session.getAttribute("usersKey");
     // check for ENTERED jBY USERS KEY, ENTRY_DATE,
                                                                 _
                             _
     I} MODIFIED_BY USERS KEY, and LAST MODIFIED DATE                        _
     DataDictionaryTD ddtd = dd.getDataDictionaryTD(tableName);
                                                    _
     if (ddtd .findColumnName("ENTERED _BY USERSKEY") != 0) {_       _
                         .
        qStrStart append("ENTERED BYJJSERS KEY,");
        qStrEnd.append(usersKey + M ,");
     }

     if (ddtd.findColumnName("MODIFIED BY USERS KEY")
                                                        __ ___ _         _             0) {
        qStrStart.append("MODIFIED BY USERS KEY,");                  _
        qStrEnd.append(usersKeyt", ");
     }

     // get rid of trailing comma
     qStrStart.deleteCharAt(qStrStart.length() 1);                       -
     qStrEnd.deleteCharAt(qStrEnd.length {)!);                       -
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 95 of 227


                             US 7,885,981 B2
                113                                        114

            INS RT
    qStr=" ! into "+tableName+"("+ qFfeeS
                                    |    £ t ..l!)!!: : 5PS        "1


J
    ("+qStrEnd+")";                                 ^^ ^^     ]P


else if (doProcess.equals("filter”)) {
   session.setAttribute {"expressEdit" f
   (request.getParameter("expressEdit ") != null)?((String)
   request.getParameter{"expressEdit")):nNo");

    StringBuffer qStrBuff=new StringBuffer {);
    while (paramHashKeys.hasMoreElements()) {
       String paramKey = (String)paramHashKeys , nextElement[);
       String paramVal = null;
       String[] paramVals = null;
       String likePart = " LIKE ”;
                                     _
       if (paramKey.endsWith(" FLAG")) {
          paramVals^(String[])paramHash.get(paramKey);
       }
       else {
            paramVal= {(String)paramHash.get(paramKey)).trim();
            if (paramVal.startsWith("<=") )| paramVal.startsWith(           )
            I I paramVal.startsWith {">= H)) {
                likePart = " " +paramVal.substring {0,2)+" ";
                paramVal = paramVal.substring < 2).trim {);
                if (Debug.areDebugging) {
                   Debug.doLog( it ********** FOUND TWO-CHARACTER (NON-
                   DATE) RELATIONAL OPERATOR!", Debug.INFO);
                                 -
                   Debug.doLog( II -* ***•*•*•* * ** likePart:
                                         •



                   "+likePartf Debug.INFO);
                   Debug.doLog(n ********** paramVal ;
                   "+paramVal,Debug.INFO);
                 )
            )
            else if (paramVal.startsWith(,f <")|  |
            paramVal.startsWith("="} [ j paramVal.startsWith(">")) {
               likePart = " ,,+ paramVal.charAt {0)+"
               paramVal = paramVal.substring(1).trim();
               if (Debug.areDebugging) {
                                                       -
                  Debug.doLog( i *** **** *** FOUND ONE CHARACTER (NON
                  DATE) RELATIONAL OPERATOR!" r Debug.INFO);
                                                                        -
                  Debug.doLog(" ******* *** likePart:
                  niikePart,Debug.INFO);
                  Debug.doLog( i'********** paramVal:
                  "+paramVal,Debug.INFO);
                 )
            }
       }

       //DataDictionaryTD ddtd =
                                               __
       dd.getDataDictionaryTD(tableName+" VIEW ");
       DataDictionaryTD ddtd =
       dd.getDataDictionaryTD(ViewGenerator.getViewName(tableName));
       String outputKey = new String(paramKey);
       if (ddtd i = null) {
          outputKey="A."+outputKey;
        )

       // String likePart=" LIKE ";
       boolean skiplt=false;
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 96 of 227


                                             US 7,885,981 B2
                  115                                                  116

         if (pSRmKey.endsWith(" FLAG")) 4-,,
                                              _
            //special case; may have more than one
            if (paramVals.length != 2) {               ^
               //qStrBuff.append(pararaKeyf" M +paramVals[l]+" 0 AND ” );
               paramVal="0";
               likePart= ,f "fparamVals[0 J +" ri .
              }
              else {
                 skiplt^true;
              }
         )
         else if- (paramKey.endsWith(n KEY")) {
            if (likePart .equals < " LIKE ")) {    —
                  likePart="    =   it   ,

              ]
              paramVal=SQLUtil.processSingleQuote(paramVal);
         }
         else if (!paramVal.startsWith("to_date")) {
            if (likePart.equals(’• LIKE ")) {
               paramVal="OPPER( 1 "+SQLUtil.processSingleQuote(paramVal)

              }
              else {
                            =
                  paramVal ” UPPER( I u +SQLULH.processSingleQuote( paramVal)
                  + it i )
              )
              outputKey= " UPPER {"+outputKey + ”) ";
         1
         else {
            String dateStart = paramVal.substring(9).trim();
            if (dateStart.startsWith (" <= H )|j
            dateStart.startsWith("O")|
               likePart    fr "
                                           |dateStart.startsWith("> ")) {
                               + dateStart.substring(0, 2} +”
                                                                                   —
               paramVal    "to date( t « + dateStart.substring(2).trim();
            }
            else if (dateStart.startsWith {"<”) |1
            dateStart.startsWith(">") || dateStart.startsWith("=")) {
                likePart = " "IdateStart.charAt (0)+" * .          (



                paramVal                                       .
                           "to date( i *> + dateStart substring(1}.trim();
            }
         )
         if   < !skiplt) {
              qStrBuff.append(outputKey+likePart+paramVal+" AND              ");
         }
     )

    if (qStrBuff.length() > 4 ) {

    }
                                                           -
       qStrBuff.delete(qStrBuff.length() 4 ,qStrBuff.length {)!);            -
    StackElement se= ( StackElement)1.get(1.size()-1);
    se.setSearchstring(qStrBuff.toString());
)
else if (doProcess.equals("update")) { // edit
                                              .
   DataDictionaryTD ddtd - dd getDataDictionaryTD < tableName);
   StringBuffer qStrBuff *= new StringBuffer();
   ResultSetMetaData rsmd=ddtd.getMetaData();
                        -
   for (int i=l ;i < rsmd.getColumnCount();iff) {
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 97 of 227


                                            US 7,885,981 B2
                     117                                                           118

                aramKey = rsmd.getColumrP&{jjJ <jtL >';        £
                                                               '       '

        Strin
                    ^^
        String paramVal = (String)paramHash.get(paramKey);
                                                                           *




                                                  _ ___ __
        if (paramKey.equals("ENTERED BY USERS KEY") I i
           paramKey.equals("ENTRY DATE") |I
                                                                   _
           paramKey.equals(” MODIFIED BY USERS KEY")
                                                           _       _
           paramKey.equals("LAST MODIFIED DATE"))_
        {
                continue;
        }

        if (paramVal == null) {
           if (paramKey.endsWith(" FLAG")) {
                                                   __
              paramVal="0";
                }
                else {
                    paramVal= 1« «i .
                )
        }
        if (ddtd.getKeyField().equals(paramKey)) {
           primaryKeyName=paramKey;
           primaryKeyVal=paramVal;
           continue;
        }
        if (!paramVal.startsWith("to date")) {
                                                          -
           paramVal= «i * » +SQLUtil.processSingleQuote(paramVal)+ H
                               i                                                               I M   .
        }
        qStrBuff.append(paramKey+,'= ,,+paramVal+", ");
    }

                                        _    _          _
    // Check for MODIFIED BY_ USERS KEY, and LAST MODIFIED DATE                _          __
    Integer usersKey=(Integer)session.getAttribute ("usersKey ”);

    if (ddtd.findColumnName("M0DIFIEDJ3Y USERS KEY")
                                                  _       _
                                                              __ _
                                                           0) {
       qStrBuff.append("MODIFIED BY _USERS _KEY="+us ersKey+",");
    }
                                                      _
    if (ddtd.findColumnName(nLAST MODIFIED DATE") ! = 0) {
                                                                _
    )
       qStrBuff.append("LAST MODIFIED DATE SYSDATE,");
                                                               —
    qStrBuff.deleteCharAt(qStrBuff.length() 1);                    -
            —
    qStr "UPDATE "+tableName+" SET "+qStrBuff+" WHERE
       primaryKeyName+"=,'+primaryKeyVal;
                                                                                     "+

}

if (!doProcess.equals("filter")) {
   //DBConnectionManager connMgr =
    DBConnectionManager.getlnstance();
    //Connection con=connMgr.getConnection(dbConnName);

    //Connection con= (Connection)
    pageContext.getAttribute("globalCon");
    stmt = con.createStatement();
    stmt.executeUpdate(qStr);
    //stint.close()
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 98 of 227


                              US 7,885,981 B2
                  119                                   120


     StackEleiWRt se=(StackElement)1.getjpa
                                         ||>t"(Jp*
     se.setSearchString(null) /
     se.setSearchParams(new Hashtable());
}

// hit the last item in the save list or go back to view
// LinkedList 1=(LinkedList)session.getAttribute("LinkedList");

// String returnTable=(String)session.getAttribute {"returnTable");
/*
if (doProcess.equals("filter")) {   //  i ) 1 == null I ! 1.size() ==
0| | returnTable != null) {
   if (returnTable i = null) (
      pageContext.forward("/Browse.jsp?tableName="+returnTable+"&"+

         TableDescriptorDisplay.getNoCache(TableDescriptorDisplay.ForUR
         L ) );
     )
     else {
        pageContext.forward("/Browse.jsp?tableName=,,+tableNane+"&,,+

         TableDescriptorDisplay.getNoCache(TableDescriptorDisplay.ForDR
         L));
     )
}
else {
*/
II build return
StackElement se=(StackElement )1.getLast();
String mode null; -
String stackLevel-null;
String masterColumn=se.getMasterColumn();
tableName=se.getTableName();
II if ((doProcess.equals("insert")) & &
((session. getAttribute(" powerAdd ") != null) && (((String)
session.getAttribute("powerAdd")).equals("Yes ”)))) {
Debug.doLog {" powerAdd: "+ request getParameter ("powerAdd"),
Debug . INFO);
                                    -
if ((doProcess.equals("insert")) &&
((request.getParameter("powerAdd") != null) && (((String)
request.getParameter("powerAdd")).equals("Yes")))) {
   mode     "add"; // se.getMode();
   stackLevel =      ;
   se.setFormValues(new Hashtable());

    response.sendRedirect("/Schemalive/AddEditForm.jsp?tableName="+se
    .getTableName()+
       "&keyValue ="+se.getCurrentKey()+
       "&mode="+mode+
       "&powerAdd =Yes"+
       "&stackLevel=@&unq="+unqStr
     );
     return;
)
else if ((l.size() < 2) |
                        |(doProcess.equals( "filter"))) {
    mode = "browse";

}
    stackLevel
                      —
                 " Q ";
         Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 99 of 227


                                       US 7,885,981 B2
                         121                                       122


             else {
                se=(StackElement)1.get(l.size()-2);
                mode = se.getMode{);
                stackLevel =    ;
                if ((!mode.equals("browse")) && (masterColuran == null)) {
                   DataDictionaryTD ddtd = dd.getDataDictionaryTD(tableName);

                     // Insert proper value into saved return field entry
                     String keyFieldName = ddtd.getKeyField();
                     Hashtable formValues = (Hashtable)((StackElement)
                                   -
                     1.get(1.size() 2)).getFormValues();
                     Enumeration formValEnum = formValues.keys();
                     while (forrnValEnum.hasMoreElements()) {
                        String keyVal = (String)formValEnum.nextElement();
                        if {((String)formValues.get(keyVal)).equals("0")) {
                           formValues.put(keyVal,pararaHash . get(keyFieldName));
                           break;
                        )
                     )
                                                            i
                 )
             )
             String forwardPage=
             (mode.equals("browse"))?" Browse.jsp":" AddEditForm.jsp";
             pageContext.forward("/"+forwardPagel"? tableName="+se.getTableName()+
                "&keyValue="+ se.getCurrentKey()+
                "&mode="+mode+
                "&stackLevel="+stackLevel+"&unq="+unqStr);
         )
%>

<%
     }
     catch (SQLException sqle) {
        sqle.printStackTrace();
        throw sqle;
     }
     finally {
         try {
             if (rs != null)rs.close();
             if (stmt J = null)stmt.close();
             if (con != null)con .close();
         )
         catch (SQLException sqle) {
            sqle.printStackTrace();
         )
     )
%>

<%@ include file="common/GlobalFooter.jsp" %>

Schemalive/DoViewGenerator.jsp

<%.J
    // $Revision: 2.3 $
    // $Date: 2001/10/30 01:35:53 $
%>

                                             _              _
<%! public static final String version ViewGenerator jsp="$Revision: 2.3 $";
         Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 100 of 227


                                        US 7,885,981 B2
                    123                                               124



%>

<%@ page import
<%@
                    -"dbUtiIs.* »*
      page import="HTMLUtils.*•» %>
                                       %>

<%@   page import="sessionUtils.*" %>
<%@   page import="java.sql.* »* %>
<%0   page import="java.util.* it %>

<%
     DataDictionary dd^DataDictionary.getlnstance("cnsl           crm","anymore");
%>
<HTML>
                                                                  ^
   < BODY bgcolor="# ffffff">
<%
     if (request.getParameter("tableName") != null) {
        DataDictionaryTD ddtd=
           dd.getDataDictionaryTD(request.getParameter("tableName" ) ) ;
        if (ddtd != null) {
           new ViewGenerator(ddtd);
%>
              <h3>Built View for: <%= ddtd.getTable() %> </h 3>
<%
          }
          else {
%>
              <h3><%= request getParameter("tableName") %>
                               -
              is a bad table name!</h3>
<%
          >
     }
     else {
          Set ddtdSet
                         —
                        dd.tables();
          Object[] ddtdAry = ddtdSet.toArray();
          Arrays.sort(ddtdAry);
                     -
          for (int i 0;i<ddtdAry.length;i++) (
             DataDictionaryTD ddtd=dd.getDataDictionaryTD((String)ddtdAry[i]);
                                            —
             if (ddtd.getTDType() = TableDescriptor.VIEW) {
                continue;
              }
              ViewGenerator vg     =   new ViewGenerator(ddtd);
%>
              <h4>Built View for: <%= ddtd.getTable {) %></h4>
<%
          }
     }
%>
      </BODY>
< / HTML >


Schemalive/Error500.jsp

<%!
     // $Revision: 2.4 $
     // $Date: 2001/10/30 08:26:33 $
%>

<%@ page isErrorPage="true" %>
<%6 page import="dbUtils.* M %>
              Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 101 of 227


                                                  US 7,885,981 B2
                             125                                                        126


                   import=" HTMJ Kils.* ** % >
<%@
<%@
    page
    page                 -           ^
                   import "sessionUtils.* n %>
<%@
<%@
    page
    page
                   import^"java.sql *" %>
                           ,
                   import= r java.util * H %>
                                             --
<%@ page           import**"java.io.* *» %>
<%@ page           import=" common.* *» %>

<%! public static final String version Error500 jsp         _          _       =   "$Revision: 2.4 $"; %>

<%@ include flie          -"   corrimon/EntryPoints       .jsp"   %>

<%
     response.setHeader("pragma","no cache");
     response.setHeader("Expires",
                                                      -
                                 -
        new java.util Date(new java.util.Date().getTime()-100).toString());
     String unqStr*
     TableDescriptorDisplay.getNoCache(TableDescriptorDisplay.ForJavaScript);
     session.setAttribute("unq", unqStr);
     Connection con= null;
     Statement stmt null;
     ResultSet rs=null;
                             -
         try {
              con =SQLUtil.makeConnection();
%>

     e
<% include file              = "common/GlobalHeaderVARS.jsp"           %>
<HTML>
    <HEAD>
       <TlTLE>Schemalive</TITLE>
<% G include file=” common/GlobalHeaderJavascript.jsp" %>
    </HEAD>

<%
              int sftquence=ManageSession.updatcSequencc(session);
%>

         <BODY bgcolor="#FFFFFF" onLoad="history forward {1);">   .
<%@ include file="common/GlobalHeaderHTML.jsp" %>
                                     -
<% taqlib uri="/WEB INF/taglib/view.tld" prefix "view" %>
<%@ taglib uri="/WEB INF/taglib/stack.tld" prefix="sessionUtils" % >
                                     -
                                                                           =

              <view:setVars defaultEntryPoint="<%= entryPoints(0] % >" dbName=" <%=
              dbName %>" dbConn= ” <%= dbConnName %>">

          *
              <!
                   —
                   sessionUtils:stack tableName="<%= origTableName %>" mode="browse"
              stackLevel=" <%= stackLevel %>" database=" <%= dbName % >" dbConn="<%=
              dbConnName %>"
              <%
                                >
                                         —
              // Stacklnfo: %= stacklnfo %
              %>
              <j
              <br>
              <%=
                   —
                   /sessionUtils:stack
                                                  —   >


                   TableDescriptorDisplay.displaystack((LinkedList)
                   session.getAttribute("sessionstack"} ,unqStr)
              %>
              <hr>
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 102 of 227


                                     US 7,885,981 B2
                      127                                           128


                       K
       <TABLE width="
                      ^ %" cellpacLding="C "
          <tr valign bottom” align="right">
                      ^
             <TD valign="bottoin"xfont face="ARIAL,HELVETICA ” size=”4">THERE
             HAS BEEN AN <b>
                INTERNAL SERVER ERROR</b>
                <I
                     —
                    img src=”images/logo-width.gif” >
             </font></TD>
                                                        —
          </TR>
       </TABLE>
       <hr>

       <br><br>
                                            ,,
       <font face="ARIAL,HELVETICA ” size=”4 > <center>
       &nbsp;&nbsp ;&nbsp;&nbsp;tnbsp;&nbsp;& nbsp;&nbsp;& nbsp;&nbsp;&nbsp;&nbsp
       ; fcnbsp;&nbsp;
       PLEASE CALL THE <b>HELP DESK </b> WITH THE FOLLOWING INFORMATION ; <p>


       Snbsp; &nbsp;&nbsp;fcnbsp;Snbsp;& nbsp; &nbsp; snbsp;& nbsp;& nbsp;&nbsp;Snbsp
       ;&nbsp;&nbsp;
       <b><%= new java .util.Date().toString() %></bxbr>

       & nbsp; snbsp;& nbsp;&nbsp;Snbsp;& nbsp;&ribsp ;&nb$p;&nbsp;&nbsp; & nbsp; &nbsp
       ;inbsp;&nbsp;
       < b> < %- exception %></b><br>

        < pre>
<%
       if (0 > exception.toString().indexOf("NOT AUTHORIZED”)) {
          ByteArrayOutputStream ostr = new ByteArrayOutputStream {);
          exception . printStackTrace(new PrintStream(ostr));
          out.print(ostr);
       }
%>
        </pre>


          .enter>
        </r
        </view:setVars>
        <SCRIPT>
            setupNavHelp {);
        </SCRIPT>
     </BODY>
</HTML>

<%
        >
        catch (SQLException sqle) {
           sqle.printStackTrace();
        }
        finally {
            try {
                 if (rs != null)rs.close();
                                      -
                 if (stmt != null)stmt close();
                 if (con != null)con.close();
            }
            catch (SQLException sqle) (
               sqle.printStackTrace();
         Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 103 of 227


                                       US 7,885,981 B2
                          129                                           130
              }
          }
         System.gc();
%>

<%@ include file= "common/GlobalFooter.jsp" %>

Schemalive/ExpiredSession.jsp

                  —
<META HTTP EQUXV="Refresh" CONTENT="30;URL=/Schemalive/AddEditForm.jsp">

<%
     // $Revision: 2.4 $
     // $Date: 2001/10/30 08:26:33 $
%>
                                              _
<%! public static final String version ExpiredSession jsp
                                                           _ —              " Revision: 2.4
$"; %>
                                                          >


                                                               ^
<%@    page   import="dbUtils.* *' %>
<%@    page   import**"HTML Utils.*•» %>
<%0    page   import="sessionUtils.* »» % >
<%@    page   import="java.sql.* H %>
<% Q   page
                      —
              import "java.util.*’ %>

       page import^"common.* »» % >

<%
     String unq3tr=
                                                                        -
     TableDescriptorDisplay.getNoCache(TableDescriptorDisplay ForJavaScript );
     session.setAttribute("unq", unqStr);
     Connection con null; -
     Statement stmt null;
     ResultSet rs=null;
     try {
                          -
        con=SQLUtil .makeConnection();
%>

<% response.setHeader(’’pragma","no-cache”); %>
<% response.setHeader("Expires", new java.util.Date(new
                                -
java.util.Date().getTime() 100).toString()); % >

<%@ include file="common/GlobalHeaderVARS.jsp" % >
<HTML>
   <HEAD>
       <TITLE>Schemalive </TITLE>
      <%0 include file="common/GlobaIHeaderJavascript.jsp" %>
   </HEAD>

       <!
         —     include file-"common/GlobalHeaderVARS.jsp” %
       <%@ include file= "common/EntryPoints.jsp" %>            —   >


<%
          int sequence= ManageSession.updateSequence(session );
%>

       <BODY bgcolor="#FFFFFF" onLoad= "history.forward {1)">
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 104 of 227


                                    US 7,885,981 B2
                131                                       132



<%@ include file= Bmmon/GlobalHeaderHTML.j    0>I!
<%@ taglib uri="/WEB INF/taglib/view.tld" prefix=,,view" %>
                          -
<%@ taglib uri="/WEB INF/taglib/stack.tld" prefix «=,,sessionUtils" %>
                          -
                                              -
   <view:setVars defaultEntryPoint = n <% entryPoints[0] %>" dbName=” <% =

                              — —
   dbName %>" dbConn "<% dbConnName %> *’>
   <!-- sessionUtils:stack tableName="<%= origTableName % >" mode="browse"
   stackLevel=" <%= stackLevel %>" database="<%~ dbName %>" dbConn=” <%=
   dbConnName %>"
   <%
                     >
                      —
        // Stacklnfo: %= stacklnfo %       ** MPK (temporary delta)
  %>
     -
  <! - /sessionUtils:stack
  <br>
                                >   —
  <%=
      TableDescriptorDisplay.displayStack((LinkedList)
      session.getAttribute("se ssionStack"), unqStr)
  %>
  <hr>
  <TA3LE width-"100% *' cellpadding="0" cellspacing-” 0” >
      <tr valign="bottom" align="right,f >
         <TD valign=" bottom"Xfont face=" ARIAL, HELVETICA ” size="4">Y0UR
         SESSION HAS < b>
            EXPIRED</b>
                -                         -
            <! -img src= " images/logo width.gif” >
         </font></TD>
      </TR>
                                                      —
  < /TABLE>
  <hr>

  <br> <br>

  <font face= ” ARIAL, HELVETICA” size= ” 4">
  <center>
     THE SERVER <b>NO LONGER RETAINS</b> ANY INFORMATION <BR>
                                                  -
     REGARDING <b>YOUR</b> (APPARENTLY IN PROGRESS)<BR>
     <b> WORKING SESSION </b>
        <p>
        IT IS THEREFORE NECESSARY THAT YOU <b> RESTART</b> YOUR SESSION<BR>
        BY DOING <b>ANY ONE OF THE FOLLOWING:</b>
        <P>
     <BR>
     CHOOSE TO SEARCH OR BROWSE A TABLE FROM THE <b>HEADER SECTI0N</b>
     (ABOVE)</b> <BR>
           <BR>
     <b>WAIT</b>, AND THE SYSTEM WILL RESTART AUTOMATICALLY IN <b>30
     SECONDS</bXBR>
           <BR>
     CLICK <a href=” /Schemalive/ AddEditForm.jsp” >HERE </a> TO RESTART THE
     SYSTEM <b>IMMEDIATELY</b> <BR>
     <BRXBRXBR>
     <P>
     IF YOU HAVE ANY QUESTIONS , PLEASE CALL THE <b> HELP DESK </b>
  </center>
  </view:setVars>
  SSCRIPT>
     setupNavHelp();
       Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 105 of 227


                                   US 7,885,981 B2
                    133                                           134

        </SCRIPT>
   < / BODY >
</HTML>

<%
        }
        catch (SQLException sqle) {
           sqle.printStackTrace();
        }
        finally {
           try {
              if (rs != null)rs.close();
              if (stmt != null)stmt.close();
              if (con != null)con.close();
            )
            catch (SQLException sqle) {
                sqle.printStackTrace();
            )
        )
        System.gc();


<%@ include file ="common/GlobalFooter.jsp" %>

Schemalive/OutOfSequence.jsp

<META HTTP-EQUIV^" Refresh" CONTENT="30;URL=/Schemalive/AddEditForm.jsp">

<%
     // $Revision: 2.4 $
     // $Date: 2001/10/30 08 ; 26:33 $
%>

                                                       _
<% 1 public static final String version_ ExpiredSession jsp   =   "$Revision: 2^ 4
$ **; %>

<%@   page import ="dbUtils.*" %>
<%@   page import="HTMLUtils.* n % >
<%@   page import="sessionUtils.*" %>
<%@   page import= ” java.sql.* >• % >
<%@   page import=”java.util.* ii

      page import="common.*" %>

<%
     String unqStr=
     TableDescriptorDisplay.getNoCache(TableDescriptorDisplay.ForJavaScript);
     session.setAttribute("unq",unqStr);
     Connection con=null;
     Statement stmt=null;
     ResultSet rs=null;
     try {
        con=SQLUtil.makeConnection {);
%>

                                     -
<% response.setHeader("pragma"," no cache"); %>
<% response.setHeader("Expires", new java.util.Date(new
java.util.Date( ).getTime()-100).toString()); %>
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 106 of 227


                                       US 7,885,981 B2
                     135                                             136



<%
      int sequence=ManageSession.updateSequence(session);
%>
<%@ include file= ” common/GlobalHeaderVARS.jsp" % >

     <HEAD>
        <TITLE>Schemalive </TITLE>
        <%G include file="common/GlobalHeaderJavascript.jsp" %>
     </HEAD>




     <!—  %@ include f ile= " cominon/GlobalHeaderVARS.jsp” %
     <%@ include file= rcommon/EntryPoints.jsp" %>
                                                                —>
     <BODY bgcolor="#FFFFFF " onLoad=,,history.forward(1)">

        < %G include file="common/GlobalHeaderHTML.jsp" %>
                               -
        < %@ taglib uri="/ WEB INF/ taglib/ view.tld" prefix="view " %>
                               -
        <%0 taglib uri="/WEB INF/taglib/stack.tld" prefix= "sessionUtils % >
                                                                        ”

       <view:setVars defaultEntryPoint= ,,<%s= entryPoints[0] %>" dbName
                                   —
       dbName %> ” dbConn=" < % dbConnName %> ** >
                                                                         ="<%
                                                                               —
       <!   —
            sessionUtils:stack tableName ="< %= origTableName %> " mode="browse"
                  '<%= stackLevel % >” database=" <%= dbName %> " dbConn ,,<%
       stackLevel='
       dbConnName %>"
       <%
                        >
                           —
            // Stacklnfo: %= stacklnfo %
                                                                        =    ~



       %>
       <1   —/sessionUtils:stack
       <br >
       <%=
           TableDescriptorDisplay.displaystack((LinkedList )
          session.getAttribute("sessionstack "), unqStr)
       %>
       <hr>
       <TAELE width ="100%" cellpadding^"0" cellspacing= I,Off >
          <tr valign=,'bottom" align= "right">
              <TD valign= ,f bottom"xfont face=,f ARIAL, HELVETICA size="4"> YOU
                                                                  ”
              HAVE GENERATED A <b>
                           -
                 SESSION SEQUENCE ERROR</b>
                    —                        -
                 <! img src="images /logo width.gif" >
              </font></TD>
                                                         —
          </TR>
       </TABLE>
       <hr>

       <br><br>

       <font face= "ARIAL,HELVETICA" size= *'4 M >
       <center>
            THE SERVER HAS DETECTED AN <b>ILLEGAL PAGE TRANSITION , </b>
            WHEREIN<BR>
            <b>YOUR BROWSER</b> HAS SUBMITTED A PAGE <b>OTHER THAN </b> THE
                                                                            LAST
            PAGE <BR>
       Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 107 of 227


                                     US 7,885,981 B2
                    137                                             138




                                                             ^fiWSPBlOJZ
            THAT <b >THE   ;RVER </b> HAD PREVIOUSLY pEtJVJE
                                                                        n  i

            <p>
            THIS CAN RESULT FROM DOING A <b> 1 REFRESH ’ </b> (OR
            <b> ’RELOAD'</b>), <BR>
            FROM TRYING TO USE A <b> ’ FAVORITE * </b> (OR <b> 1 BOOKMARK * </b>),<BR>
            FROM USING THE <b> , BACK' BUTTON</b> ON YOUR BROWSER, OR BY <BR>    ‘




                       -
            <b>DOUBLE CLICKING </b> OR <b>EXECUTING MULTIPLE CLICKS </b> WHILE
             SUBMITTING A PAGE
             <p>
            IT IS THEREFORE NECESSARY THAT YOU <b>RESTART</b> YOUR SESSION<BR>
            BY DOING <b>ANY ONE OF THE FOLLOWING:< /b>
             <p>
             <BR>
            CHOOSE TO SEARCH OR BROWSE A TABLE FROM THE <b> HEADER SECTION </b>
            (ABOVE)</b> <BR>
                       < BR >
            <b> WAIT</ b> , AND THE SYSTEM WILL RESTART AUTOMATICALLY IN <b>30
            SECONDS</b><BR>
                       <BR>
            CLICK < a href-" /Schemalive/AddEditForm.jsp">HERE</a > TO RESTART THE
            SYSTEM < b> lMMEDIATELY</b><BR>
            <B R X B R X B R >
            <P>
            IF YOU HAVE ANY QUESTIONS, PLEASE CALL THE <b> HELP DESK </b>
        </center>
        </view:setVars>
        <S C R I P T >
            setupNavHelp();
        </SCRIPT>
   < / BODY >
</HTML>

<%
        )
        catch (SQLException sqle) {
           sqle.printStackTrace();
        )
        finally {
           try {
              if (rs != null)rs.close();
              if (stmt != null)stmt.close();
              if (con ! = null)con.close();
           }
           catch (SQLException sqle) {
              sqle.printStackTrace();
            }
        }
        System.gc();
%>

<%@ include file=’‘ common/GlobalFooter.jsp" %>

Schemalive/showSession.jsp

<%
     // $Revision: 2.4 $
     // $Date: 2001/10/30 08.
                            :26 ;33 $
%>
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 108 of 227


                                    US 7,885,981 B2
                   139                                         140



 <%@ page import="sessionUtils.* %>
 <%@ page import="java.util.* »•
 <HTML>
    <HEADXTITLE>Session Values </TITLE> </HEAD>
    <BODY bgcolor="#ffffff">
 <%
      if (request.getPararaeter("suicide") != null &&
         request.getParameter("suicide *').equals(,ryes,r ))
      {
         session.invalidate();
%>
          <HI> AARRRGHHH, I ’m dead!</Hl >
<%
      }
      else {
         LinkedList 1=(LinkedList)session .getAttribute("sessionStack );
                                                                      "
         if (request.getParameter {"pop") != null & & 1 != null) [
             1.remove(Integer.parselnt(request.getParameter("pop")));
         }
                           —
         Listlterator li null;
         if (1 != null) {
            •li= l.listlterator {0);

         }
%>

          <TABLE border= l >
<%
          int index=0;
          while (li!=null && li.hasNext()) {
%>
             <TR>
                <TD>
                   <TABLE border= l >
<%
                   StackElement se=(StackElement)li.next();
                   Hashtable formValues=se.getFormValues();
                   Hashtable searchParams=se.getSearchParams();
                   String mode=se.getMode();
                   String tableName=se. getTableName();
                   String searchString=se.getSearchString();
                   String currentKey=se.getCurrentKey {);
                                         .
                   String focusField=se getFocusField();
                   String masterColumn=se.getMasterColumn();
%>
                      <TR> <TD>
                         tableName
                      </TDXTD>
                         <%= tableName %>
                      </TD>
                      <td rowspan=8 valign = center align= center>
                         <A HREF="/Schemalive/showSession.jsp?pop= <% index
                                                                     =     ++
                         %>">pop </A>
                      </tdx/TR>
                      <TRXTD>
                         mode
                      </TDXTD>
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 109 of 227


                                  US 7,885,981 B2
              141                                               142
                       <%= mode %>
                    </TDX/TR>
                    <TRXTD>
                       searchstring
                    </TDXTD>
                       < %= searchstring %>
                    </TDX/TR>
                    <TRXTD>
                       currentKey
                    </TD><TD>
                       <%= currentKey % >
                    </TDX/TR >
                    <TRXTD>
                       focusField
                    </TDXTD>
                       <%= focusField %>
                    </TDX/TR>
                    <TRXTD>
                       masterColumn
                    </TDXTD>
                       <%= masterColumn %>
                    </TD></TR>
                    <TRXTD>
                       searchParams
                    </TDXTD>
                       <TABLE border=l>
                          <TR> <TH>Key</THXTH>Values</THX/TR>
<%
                          if (searchParams ! = null) {
                             Enumeration searchParamKeys=
                             searchParams.keys();
                             while (searchParamKeys.hasMoreElements()) {
                                String searchParainKey=(String)
                                searchParamKeys.nextElement();
                                String searchParamVal=
                                (String)searchParams.get(searchParamKey);
%>
                                   <TR> <TD> < %= searchParamKey % > < /TD >
                                   <TD><%= searchParamVal %></TDx/TR>
<%
                              }
                          }
%>
                       </TABLE>
                    </TDX/TR>
                    <TRXTD>
                       formValues
                    </TDXTD>
                       <TABLE border= l>
                          <TRXTH> Key </THXTH> Value s </TH></TR>
<%
                          if (formValues != null ) {
                             Enumeration formValueKeys =formValues. keys();
                             while (formValueKeys.hasMoreElements{)) {
                                String formValueKeys(String)
                                formValueKeys.nextElement();
                                   String formValueVal=
                                      (String)formValues.get(formValueKey);
         Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 110 of 227


                                                US 7,885,981 B2
                    143                                                      144



%>
                                                    <TRXTD><%= formValueKey %></TD>

<%
                                                         -
                                                    <TD><% formvalueval %x/TDx/TR>

                                                )
                                        )
%>
                           </TDX/TR>
                        </TABLE>
                     </TABLE>
                     </TD>
                  </TR>
                  CTRXTABLE border=l >
<%
              )
              Enumeration sessionVars-session .get/ittributeNames();
              while (sessionVars. hasMoreElements()) {
                                            -
                 String sessionVar (String)sessionVars.nextElement();
                 if (sessionVar.equals("sessionStack")) {
                    continue;
                  }
                  Object sessionVal=session.getAttribute(sessionVar);
%>

<%
                     <TR> <TD> <%   —   sessionVar %> </TD><TD> <% = sessionVal %></TD> </TR>

              )
%>
                 </TABLE>
              </TABLE>
<%
          )
%>
   </BODY>
</HTML>

Schemal.ive/common/EmptyParamCheck.jsp

< %!
     // $Revision: 2.3 $
     / / $ Date: 2001/10/30 01:35:53 $
%>

<%
     if (!request.getParameterNames().hasMoreElements()) {
        String headerUnqStr=

             TableDescriptorDisplay.getNoCache(TableDescriptorDisplay.ForJavaSeri
             pt);
          session.removeAttribute("sessionStack");
          session.removeAttribute("headerMode");
          session.setAttribute("unq", headerUnqStr);
          response.sendRedirect("/Schemalive/Browse.jsp?unq="+beaderUnqStr);
          return;
     }
%>

<%! public static final Stping version                  _common_EmptyParamCheck_jsp   =
• Revision: 2.3 $ M ; %>
^
       Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 111 of 227


                                     US 7,885,981 B2
                          145                                     146


Schemalive/coramon/EntryPoints.jsp

<%!
      // $Revision: 2.3 $
      // $Date: 2001/10/30 01:35:53 $
%>
<%
      String[] entryPoints=
      {

                          _
              "OPPORTUNITY ”,
              "CONTACT EVENT”,
              "PEOPLE"
      };
%>

Schema live/ common /GlobalFooter.jsp

                                            _
<%! public static final String version common _ GlohalFooter jsp _      =   "$Revision:
2.3     %>

Schemalive /common/ GlobalHeaderHTML.jsp

<%!


%>
          ^
     // Revision: 2.3 $
     // $Date: 2001/10/30 01:35:53 $

     <FORM narae="viewTable">


                                —
        <TABLE border="0" cellpadding=”0" cellspacings"0" width ”100%
           <TRXTD align "right ” valign="top">
                 Browse
                                                               =      ”>

                 < input type=” radio ” name ="headerMode" value="Browse.jsp"
                     onClick="document.viewTable.tableName.options 10].text=
                     'Select table to browse';”
                 <%
                     if (headerMode.equals("Browse.jsp")) {
                 %>
                      checked
                 <%
                      }
                 %>
                 >
                 Search
                 cinput type ="radio" name="headerMode" value="AdciEditForm.j
                                                                             sp”
                                                .
                    onCliek="document.viewTable tableName.options[0].text=
                    'Select table to search';"
                 <%
                    if (headerMode.equals(" AddEditForm.jsp )) {
                 %>
                                                           ”
                    checked
                 <%
                      }
                 %>
                 >

                <%
                // get balloon ..help for quickLinks
                 Balloon bl = bh.getNavBalloon("quickLink ”);
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 112 of 227


                                        US 7,885,981 B2
                       147                                        148


                   S =
     Balloon
                       ^     bh.getNavBalloon(

     //SELECT used to go below
     %>
     <SELECT name="tableNan\e"
                       —
     onChange “ showView(this.options[this.selectedlndex].value);" <%
     if (b2!= null) { %> onMouseOver="setHang( 1 <%* b2. getID()
     %> * ,event ,thisr * navLink 1 ); return true;" onMouseOut="clearHang();
                                    -
     return true;" onClick "clearHang()          <% } %>>
          <OPTION value="doNothing">Select table to <%=
          (headerMode.equals("Browse.jsp")?"browse":"search") %>
     <%
     /*
     Set tables=dd.tables();
     Object[J tableSet=tables.toArray();
     Arrays.sort(tableSet);

     for (int i=0;ictableSet.length;i++) {
        if (((String)tableSet[i]).endsWith(" VIEW")) {_
           continue;
        }
        else if (((TableDescriptor)dd.getDataDictionaryTD {(String )

                  continue;
                                             —
        tableSet[i])).getTDType() = TableDescriptor VIEW) {
                                                          -
          }
     */
     for (int i=0;i<headerTableList.length;i++) {
     %>
          <OPT! ON value="<%= headerTableList[i] %> ">
          <% = TableDescriptorDisplay.getDisplayLabel(headerTableList[i],
          TableDescriptorDisplay.AllUpper) %>
    <%
    }
    %>
    < /SELECT>
    <%// lint used to go here%>
    < % if (b2 != null) { %> <A HREF             -
                                            STYLE® ** color: <%« DARKCELL %>;
              -
    text decoration: none; 1* onMouseOver="setHang('<%= b2.getID()
    %> * / event,this,'navLink 1 ); return true;" onMouseOut= "clearHang{);
    return true;" onClick= "processAsterisk(); return false;" ><sup>
    <font size=+l>*</fontx/sup></A> <% ) %>
< /TD>
<%
                   —
for (int i 0;i<entryPoints.length;i++) {
    if (Arrays.binarySearch(headerTableList,entryPoints(i)) > 0) {
                                                                        -
%>
<TD valign="top">
   <nobr>&nbsp;&nbsp;<a href="javascript:showView( * < %      -
                                                 -
   entryPoints[i] %> 1 )" onMouseOver "showStatus(' <%=
   TableDescriptorDisplay.getDisplayLabel(entryPoints[i]
   ,TableDescriptorDisplay.AllUpper) %> * ); <% if (bli =null) { %>
   setHang( ’ <%= bl.getIDO %>',event,this, * navLink * ); <% ) %> return
                                        .
   true;" onMouseOut=" window status= * 1 ; <% if (bl!=null) { %>
   clearHang(); <% ) %> return true;" onClick="clearHang(); return
   true;"><%=
   TableDescriptorDisplay.getDisplayLabel(entryPoints[i],TableDescri
   ptorDisplay.AllUpper) % >< / aX/nobr>
</TD>
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 113 of 227


                                   US 7,885,981 B2
                    149                                      150
           <%
                }
           )
           %>
           <TD width8* ”100% *' valign="top"ximg src=,'images/logo.gif"
           align="right"></TD>
           </TR>
      </TABLE>
   </FORM>
<%!
                                          _      _
   public static final String version common GlobalHeaderHTML jsp  _       =
                                                                           *
   ”$Revision: 2.3
%>

Scheraalive/common/GlobalHeaderJavascript.jsp

< %!
     // $Revision: 2.3 $
     // $Date: 2001/10/30 01:35:53 $
%>

<%
     java.util.Date beginDD    = new java.util.Date();
     DataDictionary dd    = DataDictionary.getlnstance(dbName,dbConnName);
     BalloonHelp bh=BalloonHelp.getlnstance();

                          _
     // check for REMOTE USER match in database
     Integer usersKey = (Integer)session.getAttribute("usersKey");
                    =
     if (usersKey = null) {
       // String remoteUser-request.getRemoteUser();
       String remoteUscr=(request.getRemoteUser()==
       null)?"DEVONSHIREWmpk":request.getRemoteUser();
                                   _                                   _
       String qStr="SELECT USERS KEY FROM USERS WHERE UPPER(LOGIN ID)= i », +
       remoteUser.toUpperCase()+ » t » »» .

       if (Debug.areDebugging) (
          Debug.doLog("GHH: "+qStr, Debug.INFO);
       }

       //Connection myCon = SQLUtil.makeConnection();
       Statement myStmt=null;
       ResultSet myRs=null;
       try {
           myStmt = con.createStatement();
           myRs = myStmt.executeQuery(qStr);
           if (myRs.next()) {
              usersKey=new Integer(myRs.getString(1));
              session.setAttribute("usersKey" ,usersKey);
           }
       )
       catch (SQLException sqle) {
          sqle.printStackTrace();
       }
       finally {
          myRs.close();
          myStmt.close();
          Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 114 of 227


                                                          US 7,885 ,981 B2
                             151                                                                  152

      >
     if (Debug.areDebugging) {
                     .
        Debug doLog("remoteUser=                          "+remoteUser+" f usersKey=
        "+usersKey ,Debug INFO);              .
     )
)

java.util.Date endDD                      =    new java.util.Date();

/*

                                                   __ _
String headerSelectStr “ "SELECT SECURITY _ TABLE.Security Table Name "+
                             _        _
                                                                                            ___         _
                         _                _ _
"FROM SECURITY GROUP TABLF., SECURITY GROUP USER, SECURITY TABLE, "+
                                                         _
"USERS WHERE SECURITY GROUP TABLE.Can Browse Flag = 1 AND "+
                                            _    _      _
"USERS. Users Key = SECURITY GROUP USER .Users Key AND "+
                             _                __ __
"SECURITYGROUP USER.Security Group Key ~ "+
                 _           _
”SECURITY GROUP TABLE.Security Group Key AND "+
                             _
                                           _ ___ _
"SECURITY GROUP TABLE.Security Table Key = "+
                 _
”SECURITY TABLE.Security Table Key AND USERS.Users Key = "tusersKey;                _
*/

String headerSelectStr = "SELECT Security_Table_Name FROM SECURITY TA3LE
                                      _
                                                                                                            _
                                          __          _
WHERE Security Table Key IN "+
   TV
      (SELECT Security Table Key "+
   //           " FROM PEOPLE, STAFF, USERS, SECURITY GROUP USER,
   SECURITY GROUP TABLE "+
   ii

   If
                                                                   _
       FROM PEOPLE, USERS, SECURITY GROUP JJSER , SECURITY GR0UP TA3LE "+  _                _       _
       WHERE "+
   TV
           PEOPLE.Active Flag <> 0 AND "+

                             __
   //                          »r
                                       PEOPLE.People_Key =
   STAFF.People Key AND "+
   //
     AND    "+
                                       STAFF.Staff Key = USERS.StaffKey
                                                          Tl
                                                                                    _
     ii

                                          __
             PEOPLE.People Key = USERS.People Key AND "+                       __       _
     it

     II
             USERS.Users Key
                     _       _
                               _
         SECURITY GROUPJJSER. Security Group Key =-                _
                                SECURITY GROUP USER.Users Key AND "+   _
                                                                       _   _
     n
                             _
                               _
     SECURITY GROUP TABLE.Security Group Key AND "+
                 _
         Can Browse Flag <> 0 AND "+
                                      _
                                                               _
     «i                                                        _
         SECURITY GROUP USER.Users Key = ” +usersKey +") ORDER BY 1";

Statement myStmt =
con.creatcStatement(ResultSet.TYPE_SCROLL INSENSITIVE,ResultSet .CONCUR REA
 _
                                                                           _                                    _
D ONLY);
ResultSet myRs = myStmt.executeQuery(headerSelectStr);
myRs.last();
headerTableList = new String[myRs.getRow()];
myRs.beforeFirst();
int headerTableIndex=0;
while ( myRs.next()) {
 . headerTableList[headerTableIndex++]=myRs.getString(1)
                                                        ;
}
myRs.close();
myStmt.close();

String headerMode
if (headerMode == null |
                                  —
                    request.getParameter("headerMode");
                       |headerMode . equals(i« «1 )) {
     headerMode=(String)session .getAttribute("headerMode");
     if (headerMode == null) {
             Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 115 of 227


                                                     US 7,885,981 B2
                               153                                               154


               headerMode=           Powse.jsp";
         }
     }
     session.setAttribute("headerMode", headerMode);

     String checkHeader = request.getParameter("header");
     if (checkHeader != null && checkHeader.equals(" true") > {
        session.removeAttribute("sessionStack");
     }
%>
     <style type="text/css">
         <i
              —                      -
         .balloon {border width: thin; border-style:                   groove;
         border- color: <%= LITECELL %>;
        position: absolute; background- color: #877887;
                                     -
        padding: 3; layer background-color: #877887;
                  -            -                 -
        font size: x small; line height: 120%; text align: left;
                  -
        font family: sans-serif; font weight: bold;      -
                                                                       -
        visibility: hidden}
                               -
        .isTip {text decoration: none; color: yellow;}
                                             -
        .notDecorated { text decoration: none; color: black; cursor: default )
         —>
     </style>
     <SCRIPT Language^"JavaScript” >
        var agt=navigator.userAgent.toLowerCase();
                      _
                      __
        var appVer = navigator.appVersion.toLowerCase();
        var is minor = parseFloat(appVer);
        var is major = parseint(is minor);

         var is nav   _        -
                       {(agt.indexOf( 1 mozilla * )!= l ) &&      -
            (agt.indexOf( 1 spoofer • )== 1} &&
            (agt.indexOf( 1 compatible * } == -1) &&
                                                         -
            (agt.indexOf( ’opera • ) == l ) &&       -
                                         _
            (agt.indexOf( ’ webtv * )== 1));
         var isNav4up = (is nav && (is major > = 4));—   _
         var hangDocObj= null;
         var hangID= null;
         var hangTvpe=null;
         var hangX null;   -
         var hangY null;   -
         var ti.meID null; -
         var coluranWidth =50;
         var columnLeft=l;
         var tableTop=0;

         function keyPress()
         {
              if (hangID * = null) {
                 clearHang();
              }
         }

         function mouseDown()
         {
              mouseUp();
         }
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 116 of 227


                             US 7,885,981 B2
            155                                            156



function mouseUp {)
{
    if (hangID != null) {
       clearHang();
    }
    return true;
}

function processAsteriskO {
   if (isNav4up) {
      if (document.layers[hangID] != null &&
         document.layers[hangID].visibility=="hide") {
         showHelp();
        }
        else {
           clearHang();
        }
    }
    else {
       if (document.all[hangID] != null &&
          document.all[hangID].style.visibility == Mhidden”) {
          showHelp(} ;
       }
       else {
          clearHang();
        )
    }
}

function makeBalloon {id, message, width , type)
{
    var localWidth;
    if (type== ,,table") {
       localWidth =columnWidth;
    }
    else {
       localWidth =width;
    }
    var theString = * <STYLE TYPE=" text/css"> #'+id+
         width +localWidth+ ’ ; color: white; z-index: 1;]</STYLE>';
       theString += 1 <DIV CLASS="balloon" id^" * +id+ ’ ">' +message+ ’ </DIV
       >';
    //alert(theString);
    document.write(theString);
)

function raakeNavBalloon(id, message, width)
(
    makeBalloon(id,message,width, " nav ”);
}

function makeTableBalloon(id, message)
{
    makeBalloon(id , message,0,"table");
)

function setupNavHelp {)
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 117 of 227


                               US 7,885,981 B2
                   157                                    158

(
    //We want *just* the header and nav stuff set up here
    <%
    Enumeration e=bh.getNavBalloonIDs();
    while (e.hasMoreElements()} {
       String id =(String )e.nextElement();
       Balloon b=bh.getNavBalloon(id);
    %>
         makeNavBalloon(" <%= id %>","<%=
         TableDescriptorDisplay.processDoubleQuote(b.getMsg()> %> **,<%=
         b.getBSizeO %>);
    <%
    >
    %>
}

function setHang(id,event, docObj, type)
{
    hangID=id;
    hangDocObj=docObj;
               -
    hangType type;
    hangX=event.clientX;
    hangY =event.clientY ?
    timeID= setTimeout("showHelp {)",1500);
}

function clearHangO {
   if (timelD != null) {
      clearTimeout(timelD);
    )
    hideHelp(hangID);
}

function showHelp()
{
    var id =^hangID

    if (isNav4up) {
         if (document.layers [ id] “ null) {
             return;
         }

         if (hangType== ,,dataTable,') {
            document.layers[id).left = columnLeft;
            document.layers[id].top = tableTop+
            hangDocObj.parentElement.offsetTop;
            document.layers[id].width=columnWidth ;
         }
         else if (hangType= = MdataLink") {
            document.layers[id].left =
            document.body.scrollLeft+columnLeft;
            document.layers(id].top = document.body.scrollTop+hangY+10;
            document.layers[id].width = columnWidth;
         }
         else { // nav link
            document.layers(id].left = document.body.scrollLeft+hangX+10;
            document.layers[id].top = document.body.scrollTop+hangY+10;
         }
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 118 of 227


                                US 7,885,981 B2
               159                                            160


        document. yers[ id].color 'white";
                                     ^
        document.layers[id].visibility = "show";
    }
    else {
        if (document.all[id]    ==   null) {
            return;
        }

        if (hangType==,,dataTable,,) {
           document.all[id].style.pixelLeft =      columnLeft;
           document.all[id].style.pixelTop =
               tableTop + hangDocObj.parentElement . offsetTop;
            document.all[id].style.width^columnWidth ?
        )
        else if (hangType== ” dataLink”) {
           document.all[id].style.pixelLeft =
                        -
              document body.scrollLeft + columnLeft;
                                      -
           document.all[id].style pixelTop =
              document.body.scrollTop +hangY+10;
           document.all[id].style.width=columnWidth;
        }
        else { // nav link
           document. all[id].style. pixelLeft =
                        -
              document body.scrollLeft+ hangX +10;
           document. all[id].style.pixelTop =
              document.body.scrollTop+hangY +10;
        }

                            -
        document.all[id] style.color="white";
        document.all[id].style . visibility = " visible ” ;
    }
)

function hideHelp(id)
{
    if ( isNav4up) {
       if (document.layers[id] != null) {
           document.layers[id].visibilityaBl,hide,B;
       }
    }
    else {
       if (document.all[id] != null) {
           document.all[id].style.visibility^" hidden";
       }
    }
}

function validateTextarea(textareaObj, textAreaName, maxSize) {
   if (textareaObj.value.length > maxSize) {
      textareaObj.focus();
      alert("The " +textAreaName+ " field has a maximum length of "+
         maxSize+" characters , but is currently "+
         textareaObj.value.length+" characters long.");
      return (false);
    }
}

function validateRPP ) {
                       ^
   var inputObj=document.forms [1].newPageSize;
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 119 of 227


                            US 7,885,981 B2
             161                                   162


    // check foi
                   ^^
                  alid number; not 0
    if (isNaN(inputObj.value)) {
       alert(inputObj.value+" is not a valid number.\n"+
       "Please enter a numeric value.");
       inputObj.focus();
       inputObj.select();
       return(false);
    }
    else if (inputObj.value = = 0) {
       alert("Please enter a number greater than 0.");
       inputObj.focus();
       inputObj.select();
       return(false);
    }
    else {
        return(true);
    }
)

function showStatus(tableName) {
   var headerModeOb .iouument.viewTable.headerMode;
   var headerMode;
   if (headerModeOb;. [ 0].checked ) {
      headerMode=headerModeObj[0].value;
    }
    else {
       headerMode=headerModeObj[1].value;
    }
    var action;
                        —
    if (headerMode = "Browse.jsp”) {
       action= ” BROWSE";
    }
    else {
       action="SEARCH ”;
    }
    window.status=tableName+" ["+action+"]";
)

function showView (tableName) {
   var headerModeObj=document.viewTable.headerMode;
   var headerMode;
   if (headerModeObj[0].checked) {
      headerMode=headerModeObj[0].value;
    }
    else {
        headerMode= headerModeObj[1].value;
    )
    var mode;
    var doProcess;
    if (headerMode == "Browse.jsp") {
       mode="browse";
       doProcess="browse";
    }
    else {
       mode="search";
       doProcess="new";
    )
    if (tableName != "doNothing ") {
          Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 120 of 227


                                             US 7,885,981 B2
                         163                                            164


                    location ?  ?e f=he aderM ode + "?tab1eN O |SVl ’

                        "&mode="+mode+"&doProcess=,,+doProcess+"fistackLevel=0"+
                                        ,
                        "&headerMode= f +headerMode+"&header= true&unq=<%= unqStr %> ";
                }
          }

          function setTableCoords() {
             if (isNav4up) {
                fcableTop = document.layers['dataTabletop;
                columnLeft =
                   document.layers[ * dataTable'].left+
                document.layers[ 1 dataTable * ].rows[0]. offsetLeft;
                columnWidth = document.layers['dataTable * ].cells[0].offsetWidth;
                }
                else {
                   if (document.all("dataTable")==null) {
                      return;
                    )
                    tableTop = document. all("dataTable").offsetTop;
                    columnLeft =
                    document.all("dataTable"),offsetLeft+
                    document.all("dataTable").rows(0].of fsetLeft;
                    columnWidth = document.all("dataTable").cells[0].offsetWidth;
                    //columnWidth=200;
                }
          )

          //document.onmouseup=mouseUp;
          //document.omnousedown =mouseUp;
          document.onkeypress=keyPress;
       </SCRIPT>

<% l
       public String[] headerTableList=null;
%>

Schemalive /common/GlobalHeaderVARS . jsp

<%!
   // $Revision : 2.3 $
   // $ Date: 2001 / 1 0 / 30 01:35: 53 $
%>
<%

       String
       String
       String
                PAGEBKGD
                DARKCELL
                MIDLCELL
                           -
                           =
                           =
                               "#FFFFFF";
                               "# 60B2B2";
                               "#89BCBC";
                                             II "# B 5 A 0 B 5";
                                             / / "# D 5 C 0 D5 ";
       string   LITECELL   =   "#CEE5D4";    // "# F 5E 0 E5";

       String URIPath = "/Schemalive";

     String dbName = "cnslt crm "; _
     String dbConnName = "oraclev 8";

     response.setContentType("text/html");
     response.setHeader("pragma","no-cache");

     /*
 Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 121 of 227


                               US 7,885,981 B2
                 165                                              166

     if (!request.getP   dneterNames().hasMoreElempftCi
     String headerUnqStr=
     TableDescriptorDisplay.getNoCache(TableDescriptorDisplay.ForJavaScript);
     session.removeAttribute {"sessionstack");
     session.removeAttribute("headerMode''};
     session.setAttribute("unq",headerUnqStr);
     response.sendRedirect {"/Schemalive/AddEditForm.jsp?unq="+headerUnqStr);
     return;
     }
     */
%>

                                                      _
<%! public static final String version__common GlobalHeaderVARS jsp     _   =
" Revision: 2.3
^                   %>

Schemalive/WEB-INF/web.xml

                                          -
<?xml version="1.0" encodings"ISO-8859 1"?>

< 1 DOCTYPE web-app
      PUBLIC "“//Sun Microsystems, Inc.//DTD Web Application 2.2//EN"
                                          -       _
      "http : / / java.sun.com/j2ee/dtds/web app_2 2.dtd ">


      -
<web app>
    <servlet>
             -
   <servIet name>AddEditForm</servlet“name>
             -
   <servlet class>com.schemalive.AddEditForm </servlet-class>
    </servlet>
    <servlet>
             -                    -
   <servlet name>Browse</servlet name>
             -
   <servlet class>com , schemalive.Browse</ servlet class>
    </servlet>
                                                          -
    <servlet>
                                              -
   <servlet“name> BalloonHelpUtil </servlet name>
   <servlet-class> com.schemalive.BalloonHelpUtil </servlet-class>
    </servlet>
    <servlet>
             -                                    -
   <servlet narae>DataDictionaryUtil</servlet naine >
             -
   <servlet class> com.schemalive.DataDictionaryUtil </servlet-class>
    </servlet>
    <servlet>
   <servlet-name>DoAddEdit </servlet -*name>
             -
   <servlet class>com.schemalive.DoAddEdit< /servlet-class>
    </scrvlet>
    <servlet>
             -
   <servlet name>DoViewGenerator</servlet-name>
                                                              -
   <servlet-class> com.schemalive.DoViewGenerator </servlet class>
    </servlet >
      <servlet>
                                      -
     <servlet-name>Error500</servlet name>
             -
     <servlet class> com.schemalive.Error500 </servlet -class>
      </servlet>
      <servlet>
                                              -
     <servlet-name>ExpiredSession </servlet name>
             -
     <servlet class> com.schemalive.ExpiredSession </servlet class>
      </servlet>r
                                                              -
      <servlet>
             -                            -
     <servlet name>OutOfSequence</servlet name>
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 122 of 227


                                   US 7,885,981 B2
              167                                         168



              -
 <servlet class>coi?                                            WB
                       cheinalive.OutOfSequence< di!r Ie£Wfi! >’’ll
  </servlet>
  <servlet>
                          ^^                         ^^
              -
 <servlet name>showSession </servlet name>    -
                                                          -
 <servlet-class>com .schemalive.showSession</servlet class>
  </servlet>
  <servlet>
              -
 <servlet name>
    dbUtils.DataDictionaryServlet
 </servlet name>  -
              -
 <servlet class>
    dbUtils.DataDictionaryServlet
               -
 </servlet class>
      -
 <init param>
    <param-name>dbConn</param-name>
                  -
    <param value> oraclev8</param value>
 </init-param>
                                          -
      -
 <init param>
    <param-name>database </param - name>
                               _
    <param-value>cnslt crm</parani“value>
          -
 </init param>
  </servlet>
  <servlet>
              -
 <servlet name>
    dbUtils.MasterDetailServlet

              -
               -
 </servlet name>
 <servlet class>
    dbUtils.MasterDetailServlet
 </servlet-class>
      -
 <init param>
              -
    <param namc > dbConn </param -name>
    <param-value>oraclev8< /param value>  -
      -
       -
 </init param>
 <init param>
              -                _
    <param name> database </param name>  -
              -
    <param value>cnslt crm </param-value>
 </init-param>
  </servlet>
              -
  <servlet mapping>
              -
 <serviet name>
    dbUtils.DataDictionaryServlet
              -
 </servlet name>
     -
 <url pattern>
    dbUtils.DataDictionaryServlet
      -
 </url pattern>
                  -
  </servlet mapping>
  <servlet-mapping>
              -
 <scrvlet name >
    dbUtils.MasterDetailServlet
              -
 </servlet name>
 <url-pattern>
    dbUtils.MasterDetailServlet
      -
 </url pattern>
           -
  </servlet mapping>

               -
  <welcome-file list>

  </welcome-file- list>
                      *
                                  -
 <welcome-file>index.html</welcome file>
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 123 of 227


                                         US 7,885,981 B2
                 169                                                       170


    <taglib>
                         -
        <taglib uri>view </taglib uri>            -
             -                       -
   <taglib location>WEB INF/taglib/view.tld </taglib location>
    </taglib>
                                                                       -
    <taglib>
                     -
      <taglib uri>stack</taglib uri>          -
                     -
      <taglib location> WEB-INF/taglib/stack.tld </tag lib 1ocation >
    </taglib>
                                                                             -
    <security-constraint>
         - -             -
   <web resource collection>
                                 -
      <web resource name> Schemalive</web-resource
      <url-pattern>/</url~pattern>
                                                                  -nanie>


                 -
      <http method>GET</http~method>
                 -
      <http method>POST</http-method>
         -
   </web resource collection>-
         -
   <auth constraint>
      <role“name>Schemalive</role naine >
   </auth-constraint>
                                                  -
    </security“Constraint>
             -
    <login config>
   <auth-method> BA.SIC</auth method >    -
          --
   <realm name>Schemalive</realm name >
    </login config>
                                               -
    <security-role>
         -
   <rolc name>Schemalive </role-name>
    </security role> -
     -
</web app>

                     -
Schemalive/WEB INF/ dasses/Connection.properties

# $Revision: 1.1 $
# $Date: 2001/10/29 22:18:29 $

JDBCURL=jdbc:oracle:oci8:Oorcl.thetick
#JD3CURL=jdbc:oracle:oci8:@ora816
             _
user=cnslt crm
pwd = cOnsultlng
luser = schema
#pwd=sch3ma

Schemalive/l'JEB-INF/classes/comraon/Debug.java

// §Revision: 2.3 8
// $Date: 2001/10/30 01:35:53 $

package common;

// import weblogic.common.*;
import java.util.*;

public class Debug {

                                                           _
   public static final String version_dbUtils DataDictionary java                _   =
   "$Revision: 2.3 $";

   public static final boolean areDebugging                =   true;
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 124 of 227


                                US 7,885,981 B2
                  171                                      172


     public static fin   int INFO = 0;
     public static final int ERROR   1;
     public static final int WARN = 2;
                                       -
     private static Debug instance;
     // private LogServicesDef logHandle;

     private Debug() {
        //    T3ServicesDef t3s = T3Services.getT3Services();
        //    logHandle = t3s.log();
     }


     public static synchronized void doLog(String logMessage,
     int logType) {

         if (instance == null) {
            instance = new Debug();
         }
         try {
              switch (logType) {
                 case Debug.INFO:
                    // instance.logHandle.info(logMessage);
                    System.out.println(new Date().toString()+ ": INFO:
                    "IlogMessage);
                    break;
                 case Debug.WARN:
                    // instance.logHandle.warning(logMessage);
                    System.out.println (new Date().toString()+": WARN:
                    "llogMessage);
                    break;
                 default:
                    // instance.logHandle.error(logMessage);
                    System.out.println ( new Date().toString()+": ERROR: "+
                    logMessage);
                    break;
              }
         )
         /*
         catch (T3Exception t3e) {
            t3e.printStackTrace();
         */
         catch (Exception e) {
         >
     }
}

Schema live/WEB “INF/classes/dbUtils/CustomCaps.java

// $Revision: 2.4 $
// $Date: 2001/10/30 08:26:33 $

package dbUtils;

public class CustomCaps {
   public static final String[) customCaps=
   {
      "RFS" ,  "SGP” ,  ”PRT",      "MM",             "FPN",
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 125 of 227


                              US 7,885,981 B2
              173                                       174



         "RF",
         ” AR",
                    "TC",‘
                    "CR",
                             "FMA ",
                             "FAQ",
                                        "NE",
                                        "FAR",
                                                    -
                                                   P filftT /
                                                    "POC",
         "TandL",   "ID",    "DB",      "URL",      "ZIPcode",
         "HRTD”,    "MSM",   "PM",      "PO",       "OT",
         "DEV",     "US",    "USD”,     "NoCharge”, "CostTransfer",
         "PopUp",   "FS”,    "NDA",     "YTD"
    };
}

Schemalive/WEB-INF/classes/dbUtils/CustomDrillDown.java

// ORevision ; 2.3 $
I I $Date: 2001/10/30 01:35:53 $
package dbUtils;

public class CustomDrillDown implements java.io.Serializable {

                                         _      _
    public static final String version dbUtils CustomDrillDown java   =
    " Revision: 2.3
     ^
    private String tableName;
    private String mode;
    private int keyColumn;
    private int parentColumn;
    private String focusField;

    public CustomDrillDown ( String tableName,String mode,
       int keyColumn,int parentColumn,
       String focusField)
    {
         this.tableName= tableName;
         this.mode= mode;
         this.keyColumn=keyColumn;
         this.parentColumn= parentColumn;
         this.focusField=focusField;
    )

    public String getTableName() {
       return(getTableName(""));
    }

    public String getTableName(String prefix) {
       if (tableName.startsWith     ) {
          return(prefix+tableName);
         }
         else {
             return(tableName);
         )
    }

    public String getMode() {
       return(mode);
    }

    public int getKeyColumn() {
       return(keyColumn); ..
    )
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 126 of 227


                             US 7,885,981 B2
               175                                       176


     public int getParentColumn() {
        return(parentColumn);    .
     }

     public String getFocusField() {
        return {focusField);
     }
}

Schemalive/WEB-INF/classes/dbUfcils/CusfcomDropDown.java

// $Revision: 2.3 $
// $Date: 2001/10/30 01:35:53 $

package dbUtils;

import java.util.* ;

public class CustomDropDown implements java.io.Serializable {

                                        _       __               _
     public static final String version dbUtils CustomDropDown java =
     "$Revision: 2.3 $";

     private String SQLStr;
     // place CustomDropDownComponents into cddc
     private Vector cddc;

     public CustomDropDown() {
        cddc=new Vector();
     }

     public CustomDropDown(String mySQLStr) {
        this();
        SQLStr=mySQLStr;
     }

    public String getSQLStrO {
         return(SQLStr);
    }

    public void setSQLStr(String mySQLStr) {
                       .
       SQLStr = mySQI Str;
    }

    public void addCDDC(CustomDropDownComponent cddcElem) {
       cddc.add(cddcElem);
    }

    public void addCDDC(int index,CustomDropDownComponent cddcElem) {
       cddc.add(index,cddcElem)?
    }

    public CustoraDropDownComponent removeCDDC(int index) {
       return(( CustomDropDownComponent)cddc.remove (index ));
    )

    public boolean removeCDDC(CustomDropDown cddcElem) {
 Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 127 of 227


                                 US 7,885,981 B2
               177                                            178


        return(cddc.re   ve(cddcElem));
    ]
}

                 -
Schemalive/WEB INF/classes/dbUtils/CustomDropDownComponent.java

// $Revision: 2.3 $
// $Datc: 2001/10/30 01:35:53 $

package dbUtils;

public class CustomDropDownComponent implements java.io.Serializable {
                                          _        _
    public static final String version dbUtils CustomDropDownComponent java   =
    "$Revision : 2.3 $";
        private String tableName;
        private String columnName;
        private String separator;

        public CustomDropDownComponent(String myTableName, String myColumnName)
        {
            this(myTableName, myColumnName," ");
        J
        public CustomDropDownComponent(String myTableName , String myColumnName,
           String mySeparator)
        {

            tableName =myTableName;
            columnName=myColumnNarne;
            separator~mySeparator;
        }

        public String getTableName() {
           return(tableName);
        )

        public String getColumnName{) {
           return(columnName );
        )

        public String getSeparator {) {
           return(separator);
        )
}

                 -
Scheraalive/WEB INF/ classes/dbUfcils/DataDictionary. java

// $Revision: 2.3 $
// $Date: 2001 /10/30 01:35:53 $

package dbUtils;

import java.io.*;
import java.sql.*;
import java.util.*;
import common.* ;
       Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 128 of 227


                                    US 7,885,981 B2
                     179                                          180


                    W
import javax.servlet.
import javax.servlet.jsp.*;

//import com.customer.*;

public class DataDictionary implements java.io.Serializable {
                                            _       _
   public static final String version dbUtils DataDictionary java   _       =
   "$Revision: 2.3 $";

  private         static DataDictionary instance;
  private         static Hashtable ddtdHash= new Hashtable();
  private         static String saveFile="DataDictionary.save";
  private         static boolean buildDDOnly = false;
   private
  private
                  static boolean checkForViewExist
                  static JspWriter out = null;
                                                    - false;

  private                                       -
                  static boolean rebuild = falser
  private         static boolean buildingViews = false;

  private DataDictionary(String database, String dbConnection) {
     init(database,dbConnection);
  }

  public static DataDictionary refreshlnstance(String database,
     String dbConnection,
     boolean myBuildDDOnly,
     boolean myCheckForViewExist,
     JspWriter myOut)
     // throws ServletException {
   i
        out   =   myOut;
        return(refreshlnstance(database,
           dbConnection,myBuildDDOnly,myCheckForViewExist));
  }

  public static DataDictionary refreshlnstance {String database
     String dbConnection,
                                                                        .
     boolean myBuildDDOnly,
     boolean myCheckForViewExist)
     // throws ServletException {serial
  {

        buildDDOnly = myBuildDDOnly;
        checkForViewExist
        rebuild=true;         —
                            myCheckForViewExist;

        return(getlnstance(database, dbConnection ));
  }

  public static synchronized DataDictionary getlnstance(String database ,
     String dbConnection)
     // throws ServletException {
  {

        // check license
        //String unlockKeyString = "zrftuaxwouanxvveduvgqwkldlmkdivb";
        //B.rymu(unlockKeyString);
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 129 of 227


                                   US 7,885,981 B2
                    181                                      182


    //Fid licensevSSfier = new Fid();
    //boolean licenseOk =
    licenseVerifier.Pmdz("d:\\wls5.1.0\\Schemalive\\license");
    /*
    if ( IlicenseOk) {
       int errCode        -
                       XicenseVerifier.dsz();
       switch (errCode) {
             case 2:
                Exception fgn   = licenseVerifier.Ucao();
                if (fgn.toString().indexOf("NullPointerException") > = 0) {
                   throw new ServletException("No License File found");
                }
                else {
                   throw new ServletException(fgn.toString());
                }
             case 3:
                throw new ServletException < "License has expired");
             default:
                throw new ServletException {"License error code: "lerrCode);
         }
    )
    */
    if (instance == null||rebuild) {
       if (!buildingViews) {
          instance = new DataDictionary(database,dbConnection);
          rebuild=false;
         }
    }
    return(instance);
)

public static synchronized DataDictionary refreshlnstance {
   String database,String dbConnection)

    instance = new DataDictionary(database,dbConnection);
    return(instance);
}

                     -
// This will pre load the data dictionary into a hash of
// DataDictionaryTD objects keyed on the table name
private void init(String database, String dbConnection) {
   // Check to see if serialization file exists
   FilelnputStream filln =null;
   ObjectlnputStream objIn=null;
   try {
      if (rebuild) {
         throw new FileNotFoundException();
      }
                                          _
      saveFile ="DataDictionary."+dat'base + n.save" ;
      filln=new FilelnputStream(saveFile);
      objIn=new ObjectlnputStream(filln);
      ddtdHash =(Hashtable)objln.readObject() ;
      objIn.close();
         return;
    )
    catch (FileNotFoundException fnfe) {
       outputlnfo(" <b> About to build DataDictionary: first pass.</b><br> ");
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 130 of 227


                                         US 7,885,981 B2
                         183                                         184


         doDataDictiSRIry(database, dbConnectiorfiP;!      '



                                                                           .
         outputlnfo("<b>Done building DataDictionary: first pass </b><br>");
         if {IbuildDDOnly) {
             outputlnfo(
             "<b>About to call ViewGenerator for all Views.</b><br>");
             // build Views
             instance=this;
             buildingViews=true;
             rebuild=false;
             Set ddtdSet = tables();
             Objectf ] ddtdAry = ddtdSet.toArray();
             Arrays.sort(ddtdAry);
             for (int i=0;i<ddtcLAry .length;i++) {
                DataDictionaryTD ddtd=
                getDataDictionaryTD((String)ddtdAry[i])?
                               .
                if (ddtd getTDType() == TableDescriptor.VIEW) {
                   continue;
                     }
                     ViewGenerator vg = null;
                     if (checkForViewExist) {
                         vg    new ViewGenerator(ddtd ,true,true, out);
                     )
                     else {
                        vg = new ViewGenerator(ddtd ,out);
                     }
             }
             instance=null;
             buildingViews^false;
             outputlnfo(” <b> Done building Views.</bxbr>");
             outputlnfo(
             " <b>About to build DataDictionary: second pass.</b><br>");
             doDataDictionary(database,dbConnection);
             outputlnfo(
             "<b>Done building DataDictionary: second pass.</b><br>");
         )
         out     -
               null;
         this.serialize();
    )
    catch (IOException ioe) {
       ioe.printStackTrace()?
    }
    catch (ClassNotFoundException cnfe) {
       cnfe.printStackTrace();
    }
}

private void outputInfo(String infoStr) {
   try {
      if (Debug.areDebugging) {
         Debug.doLog(infoStr,Debug.INFO);
         }
         if (out !       —
                     null) {
             out.println(infoStr);

         }
                     -
             out flush();

    }
    catch (IOException ioe) {
       ioe.printStackTrace();
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 131 of 227


                                      US 7,885,981 B2
                    185                                          186

    }
)

public void doDataDictionary(String database, String         dbConnection) {
   Connection con = SQLUtil.makeConnection();

    try {
            Statement stmt    - con.createStatement();
                                       _                _
            outputlnfo(" < b>Building DataDictionary for tables.</b><br>");
            String qStr="SELECT TABLE NAME FROM USER TABLES ORDER BY "+
               "TABLE NAME DESC";
            ResultSet rs=stmt.executeQuery(qStr);
            outputlnfo( ” \t <blockquote>");
            while (rs.nextO ) {
               String tableName= rs.getString(1);
               //System.out.println("tableName: "+tableNarae);
                                                         H
               outputlnfo("\tAdding table: "+tableName+ to
               DataDictionary   . <br >");
               DataDictionaryTD ddtd =
                  new DataDictionaryTD(database,tableName,dbConnection,out);
               ddtd.setTDType(TableDescriptor.TABLE);
               ddtdHash.put(tableName,ddtd);
            )
            outputlnfo("\t </blockquote>” );
            outputlnfo(" <b>Building DataDictionary for views.</bxbr>");

                                  _
            outputlnfo(” \t <blockquote>");
                                              _                    _
            qStr= MSELECT VIEW NAME FROM USER VIEWS ORDER BY VIEW NAME DESC";
            rs=stmt.executeQuery(qStr);
            while (rs. nextO ) {
               String viewName=rs.getString (1);
               outputlnfo("\tAdding view: ” +viewName+" to DataDictionary.<br>");
                DataDictionaryTD ddtd =
                   new DataDictionaryTD(database, viewName, dbConnection ,out);
                ddtd.setTDType(TableDescriptor.VIEW);
                ddtdHash.put(viewName, ddtd);
            }
            outputlnfo("\t</blockquote>");
            outputlnfo {” <b>Building constraints in DataDictionary . </bxbr>");
                       - -
            // Micah 1 17 01
            Enumeration ddtdEnum=ddtdHash.keys();
            while (ddtdEnum.hasMoreElements()) {
               DataDictionaryTD ddtd=

                   (DataDictionaryTD)ddtdHash.get((String)
                   ddtdEnum .nextElement());
                ddtd.buildConstraints(dbConnection,this);
            )

            rs.close();
            stmt.close( > ;
        )
        catch (SQLException sqle) {
           sqle.printStackTrace();
        }
        catch (Exception e) {
           System.out. println("con "+con);
           e.printStackTrace.0;
        )
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 132 of 227


                                  US 7,885,981 B2
             187                                            188


        try {
            con.close();
        >
        catch (SQLException sqle) {
           sqle.printStackTrace();
        }
    }

    public DataDictionaryTD getDataDictionaryTD(String tableName) {
       return((DataDictionaryTD)ddtdHash.get(tableName .toUpperCase()));
    }

    public Set tables() {
       return(ddtdHash .keyset());
    }

    private void serialize() {
       ObjectOutputStream objOut= null;
       FileOutputStream filOut = null;

        try {
           filOut     =   new FileOutputStream(saveFile);
           objOut     =   new ObjectOutputStream(filOut);

            objOut.writeObject(ddtdHash);
            objOut.flush();
            objOut.close();
        }
        catch {IOException ioe) {
           ioe.printStackTrace();
        }
    }
}

                  -
Schemalive/WEB INF/classes/dbUtils/DataDictxonaryServlet.java

// $Revision: 2.4 $
// $Date: 2001/10/30 05:40:38 $

package dbUtils;

import java.io.*;
import java.util.*;
              .
import java sql *; .
import javax.servlet.*;
import javax.servlet.http.*;

import dbUtils.*;

public class DataDictionaryServlet extends HttpServlet {

    String dbConn=null;
    String database null; -
    private DataDictionary dd;

    public void init(ServletConfig config) {
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 133 of 227


                                US 7,885,981 B2
              189                                              190


    database=confi5® etInitParameter{"databaspjf’jj"
                     ^
    dbConn=config.getlnitPararaeter("dbConn");
    dd=DataDictionary.getlnstance(database,dbConn);
}

public void doGet(HttpServletRequest req, HttpServletResponse res) {
   // if not tableName param, return summary of all
   String tableName=req.getParameter{"tableNameM )/
   String refresh=req ,getParameter("refresh");

                                   -
    if (refresh i - null && refresh equals("yes” )) (
       dd=DataDictionary.refreshlnstance(database,dbConn);
    )

    if (tableName  == null) {
        showSummary(req,res);
    )
    else {
       showDetail(req,res,tableName);
    )
}

public void showSummary(HttpServletRequest req, HttpServletResponse res) {
   Set e=dd.tables();
   Object(] tableSet=e.toArray();
   Arrays.sort(tableSet);

    res.setContentType("text/html ”);
    StringBuffer outputstring - new StringBuffer();
                        ,
    outputstring.append( ,<HTML>\n\t"+
       "<HEAD>"+
       "<TITLE>DataDictionary </TITLE>"+
       "</ HEAD>\n")?

    outputstring.append("\t < BODY bgcolor=\"#ffffff\">\n");

    outputstring append(,? \t\tAvailable Tables for "+database+": <br>\ n");
                 .
    outputstring.append("\t\t <font size=\"-2\">Click table name to see "+
       "details.</font>\n"};

    outputstring.append("\t\t <TABLE width=\"600\" border=\” l\">\n");

    int columnCount=0;

    for (int iE=0;i<tableSet.length;i++) {
       if (columnCount == 5) {
          outputstring.append("\n\t\t\t</TR>\n");
          columnCount=0;
        }
        if (columnCount == 0) (
           outputString .append("\t\t\t <TR>\n\t\t\t\t");
        )
        String tName=(String)tableSet[i};
                     .
        outputstring append("<TD><A HREF=\"/Schemalive/dbUtils.•*+
           "DataDictionaryServlet?tableName= M +
           tName+"\">"+tName+ "'</A></TD>"
        );
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 134 of 227


                                 US 7,885,981 B2
                191                                         192

                   *
        columnCouati
    >
    while (columnCount < 5) {
       outputstring.append("<TD> &nbsp;</TD> ");
       columnCount++;
       if (columnCount == 6) {
          outputstring.append("\n\t\t\t</TR>\n") ;
        }
    }
    outputstring.append("\t\t</TABLE>\n");
    outputstring.append("\t</BODY>\n '
                                     * );
    outputstring.append("C/HTMLX );

    PrintWriter out=null;
    try {
        out=res.getWriter();
    }
    catch (XOException ioe) {
       ioe.printStackTrace();
    }
    out.printIn(outputString.toString());

}

public void showDetail(HttpServletRequest req, HttpServletResponse res
   String table)
                                                                         .
{
    res.setContentType("text/html");
    StringBuffer outputstring    =   new StringBuffer();

    outputstring.append(M <HTMT » > \n\t,,+
       "<HEAD>"+
       "<TITLE> DataDictionary < /TIT]jE> ”+
       "</HEAD>\n"
    );

    outputstring.append(, \t <BODY bgcolor^N r,#ffffff\">\nM);
                           f




    outputstring.append(
    *’<A HREF=\"/Schemalive/dbUtils.DataDictionaryServletM +
        M\
          "> Return to Table listing</AXp>\n");

    DataDictionaryTD ddtd=dd.getDataDictionaryTD(table);

    outputstring.append("\t\tDetails for table: Stabled" (key: "+
    ddtd.getKeyField()+")<p>\n");

    outputstring.append("\t\t<TABLE width= V'600V* border=\"l\,,>\n");

    String viewSelect = null;
    if (ddtd.getTDType() == TableDescriptor.VIEW) {
       viewSelect = ddtd.getViewSelect();
    }
    ResultSetMetaData rsmd=ddtd.getMetaData();

    outputs tring.append("\t\t\t<TRXTH>ColmnName </TH>"+
       "<TH> Null?</THXTH > ColumntType(Size)</TH>"+
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 135 of 227


                                     US 7,885,981 B2
                    193                                      194


     "<TH>Const      fnt Table/Key</TH>\n"
);

try {
     for (int i=l;i<=rsmd.getColumnCount();i++) {
        String columnName=rsmd.getColumnName(i);
        String formattedColumnName® ddtd.getFormattedField(i 1);
        String columnType=rsmd.getColumnTypeName(i);
                                                                 -
        outputstring.append("\t\t\t<TR>\n");
        outputstring.append("\t\t\t\t<TD>"+columnName+
           "<br >("+
           formattedColumnName+")</TD>\n"
        );

        outputstring.append {"\ t\t\t\t <TD>")/

        if (rsmd.isNullable(i) != ResultSetMetaData.columnNullable) {
           outputstring.append ("NOT NULL ");
        }
        else {
           outputstring.append("&nbsp;");
        }

        outputstring.append(" </TD><TD>");

        outputstring.append (columnType);
        if (!columnType.equals("DATE")) {
           outputstring.append {"(");
           if (columnType.equals("NUMBER")) (
              int precision=rsmd.getPrecision(i);
              int scale=rsmd.getScale(i);
                                 —
                   (precision ! 0 > {
              if -7i
                   outputstring.append(precision
                                               ! ", " tscale);
                }
            }
            else {
               outputstring.append(rsmd.getColumnDisplaySize(i));
            }
            outputstring.append(")</TD>\n");
        }
        outputstring.append("\ t\t\t\t <TD>");

        TableDescriptor td=null;
        if ((td=ddtd.getConstraint(coluranName)) !» null) {

            outputstring.append(" <A HREF=\"/Schemalive/dbUtils."+
               " DataDictionaryServlet?tableName="+
               td.getTable()+"\">!" td.getTable()+
               "</A> /"+td.getKeyFieId()
            );
        )
        else {
           outputstring.append(" Snbsp;");
        )

        outputstring.append {"</TD>\n");
        outputstring.append("\t\ t\t</TR>\n");
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 136 of 227


                                        US 7,885,981 B2
                    195                                           196

                )
            }
            catch (SQLException sqle) {
               sqle.printStackTrace {);
            }

                             -
            if (viewSelect ! null) {
               outputstring.append("<TRXTDXb>View Select:</bx/TD>\n");
                                                    ,,
               outputstring.append("<TD colspan =3>\ M +viewSelect);
               outputstring.append {"\'
                                      '</TDX/TR>\n");
            )
            outputstring.append( M \t\t</TABLEXp>\n");

            outputstring.append(
            "<A HREF=\"/Schemalive/dbUtils.DataDictionaryServlet"+
               "\">Return to Table llsting</Axp>\n");

            outputstring.append("\t</BODY> \n");
                                ,,          ,
            outputstring.append( </HTML> \ n ‘);


            PrintWriter out = nu!11 ;
            try {
               out=res.getWriter();
            )
            catch (IOException ioe) {
               ioe.printStackTrace();
            }
            out.printIn (outputstring. toString());

    J
}

Schemalive/WEB-INF/cla sses/dbU ti1s / Da taDic tionaryTD.j ava

// Revision: 2.3 $
    ^
// $Date: 2001/10/30 01:35:53 $

package dbUtils;

import java.io.*;
import java.sql.* ;
import java.util. *;

import common.*;
import javax.servlet.jsp.*;

//import dbPooltJtils.*;

public class DataDictionaryTD extends TableDescriptor implements java.io.
Serializable {
                                               _          __
    public static final String version dbUtils DataDictionaryTD java    _   =
    " Revision: 2.3 $ *';
        ^
    private static JspWriter out=null;

    public DataDictionaryTD(String database,String table,
       String dbConnection)..
    {
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 137 of 227


                                  US 7,885,981 B2
               197                                            198

    this(database* Eble,dbConnection,null);
)

public DataDictionaryTD(String database,String table    .
   String dbConnection,JspWriter out)
{
   super(database,table.toUpperCase(), dbConnection,out);
   this.out=out;

               - -
    // Micah 1 17 01
    //buildConstraints(dbConnection);
)


            - -
// Micah 1 17 01
public void buildConstraints(String dbConnection,DataDictionary dd) (
   // This class is going to automagically load up the TD stuff using
   // DataDictionary
                        -
   Vector constraints new Vector();
   try {
      Connection con * SQLUtil.makeConnection();

       if (con == null) {
          throw new SQLException("Can * t get connection: ,? +dbConnection);
       }
       Statement stmt   =   con.createStatement {),
                                                  *




       // first let's see if we are dealing with a view
                                              _
       String qStr="SELECT TEXT from USER VIEWS where "+
          "VIEW NAME= f * fgetTable()+ H i n ,
                        f



                            .
       ResultSet rs=stint executeQuery(qStr);
       if (rs.nextO ) { // dealing with a view
          outputlnfo("<b>Setting ViewSelect for rr +getTable()+
             "</b><br>" > ;
          setViewSelect(rs.getString(1));
          rs.close()/
               .
          stmt close();
              .
          con close();

           // check for column comments for CustomDrillDown
           Enumeration dfsEnum = displayFields();
           int index=0;
           while (dfsEnum.hasMoreElements()) {
              //con = connMgr.getConnection(dbConnection);
              con = SQLUtil.makeConnection();
              if (con === null) {
                 throw new SQLException < "Can 11 get connection: "+
                 dbConnection);
              }
                                                  _ _
              String df *= (String)dfsEnum.nextElement();
              qStr="select comments from user col comments r,+
                 " where comments is not null and table name= I M +
                                                  -
                 getTable()+ tl I and column name '"+df+ it tr .
                                                        (




              stmt   con.createStatement();
              rs=stmt.executeQuery(qStr)?
              if (rs.next()) {
                                   -
                 String eomments rs.getString(1);
                 if (Debug.areDebugging) {
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 138 of 227


                                  US 7,885,981 B2
             199                                        200



    JSebug.doLog("col comments pb£!ViiF/
      getTable()+'*."+df+": "+commeiits,Debug.INFO);
   )
   // parse
   // get tableName
   int beginTag=comments.indexOf("<tableName>") +
   "<tableName>".length();
   int endTag=0;
   if (beginTag >= "<tableName>".length()) {
      endTag=coraments.indexOf(" </tableName>");
      String tableMame=comments.substring(beginTag,endTag).
        toUpperCase().trim();

        // get mode
           ,,<
              mode>".length();
                              -
        beginTag= comments indexOf("<mode>")+

        endTag= comruents.indexOf(" </mode>");
                                                            .
        String mode=comments.substring(beginTag,endTag) trim();

        //get keyColumn
                                      f,
        beginTag=comments.indexOf( <keyColumn> '
                                               r
                                                 )+
                          .
           " <keyColuinn >" length();
        endTag= comments.indexOf("</keyColumn>");
        int keyColumn = Integer.parselnt(
             comments. substring(
             beginTag, endTag).trim()
        );

        //get parcntColumn
        beginTag=comments.indexOf(" <parentColumn>")+
           "<parentColumn> ".length();
        endTag =comments.indexOf("</parentColumn>");
        int parentColumn=Integer.parselnt(
           comments.substring {beginTag , endTag).trim ()


        //get focusField
        beginTag= comments.indexOf("<focusField>")+
           "<focusField> ".length();
        endTag=coraments.indexOf("</focusField>");
        String focusField =comments.substring(beginTag, endTag).
        toUpperCase().trim();
        if (Debug.areDebugging) {
           Debug.doLog("DDTD: tableName=" +tableName+”, mode=" +
                                   =
           mode+", keyColumn ”+keyColumn+", parentColumn="+
           parentColumn +" ,focusField="+focusField,Debug.INFO);
        )

        setCustomDrillDown ( new CustomDrillDown(
        tableName,mode,keyColumn,
        parentColumn , focusField), index++);
    )

    // parse for constraints
    beginTag=comments.indexOf("<foreignTableName>")+
       "<foreignTableName>".length();
    endTag= Q;
    if (beginTag >= r,<foreignTableName>".length()) {
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 139 of 227


                                      US 7,885,981 B2
                 201                                         202


                 BndTag=comments.indexOf
                 String foreignTableName=
                 comments.substring(
                 beginTag,endTag).toUpperCase().trim();
                 beginTag=comments.indexOf("<foreignKeyField>")+
                    ” <foreignKeyField> ".length();
                 endTag=cominents.indexOf("</foreignKeyField>");
                 String foreignKeyField^
                 comments.substring(
                 beginTag,endTag).toUpperCase().trim();

                 if (Debug.areDebugging) {
                    Debug.doLog("About to create new TD on   "+
                       getTable()+"."+df+" with "+
                       "foreignTableName: M +
                       foreignTableNamet
                       " foreignKeyField:
                       foreignKeyField,Debug.INFO
                    );
                 )
                 TableDescriptor td =
                    new TableDescriptor(getDatabase (),
                       foreignTableName,
                       getDBConnection(} ,out
                    );
                 td.setKeyField(foreignKeyField);
                 putConstraintFoiView (df,td);

                              -
                 /* Micah 1 17 01 -
                 TableDescriptor td       —
                 dd.getDataDietionaryTD(foreignTableName);
                 td.setKeyFieId( foreignKeyField);
                 putConstraintForView(df,td);
                  */

                  index ++;
             )
         }
         else {
             setCustomDrillDown(null , index++);
         )

         rs.close();
         stmt.close();
         //connMgr.freeConnection(dbConnection, con);
         con.close();
     )
   return;
} II end check for dealing with a view

II check for column comments on a table
Enumeration dfsEnum = displayFields();
int index=0;
while (dfsEnum.hasMoreElements {)) {
   String df = (String)dfsEnum.nextElement();
                                              _ _
   qStr="select comments from user col comments "+
      "where comments is not null and table name="'+
      getTable()+ n i and column name= * it +df+ i» » ii .
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 140 of 227


                                    US 7,885,981 B2
                  203                                             204

    rs=stmt.executeQuery(qStr)/
    if (rs.next()) {
       String comments=rs . getString(1) ;
       if (Debug.areDebugging) {
          Debug.doLog("col comments for "+
             getTable()+”."+df + ”: "tcomments,Debug.INFO
          );
          }

          // parse for customdropdown
          int endTag=0;
          int beginTag=0;
          if (0 < (endTag =comments.indexOf("</sql>")) > {
                                        ,,       ,,
             beginTag=comments.indexOf( <sql>") + <sql>".length();
             String
             customDropDownSQL=comments.substring(beginTag, endTag).
             toUpperCase().trim();
             if (Debug. areDebugging) {
                Debug.doLog("Setting ’ local' Foreign CDD to: " +
                customDropDownSQL,
                    Debug.INFO);
              }
              setForeignCDD(df , customDropDownSQL);
          )
    }
}
                                _            __   _
qStr="SELECT B.COLUMN NAME, C.TABLE NAME, C.COLUMN NAME •'+
                        _
   "FROM USER CONSTRAINTS A, USER CONS COLUMNS B, "+
   f,                   _
      USER_CONS COLUMNS C WHERE "+                    _
   " A.CONSTRAINT TYPE = 'R AND A . TABLE NAME
   n f AND A.CONSTRAINT NAME = B.CONSTRAINT NAME "+

   "AND A .R CONSTRAINT NAME = C.CONSTRAINT NAME";
                                                          _   -
                                                » ti igetTable()+




    -
rs stmt.executeQuery(qStr);
                                              -
outputInfo("<b>constraints for: "4 getTable ()+"</bxblockquote>");
while (rs.nextO ) {
   /* Micah 1-17 01         -
   TableDescriptor td=new TableDescriptor(getDatabase(),
      rs.getString(2),
      getDBConnection()
    );
   td.setKeyField(rs.getString(3));
   putConstraint(rs.getString (1),td);
   Micah 1-17 01 * /    -
        TableDescriptor td=dd.getDataDietionaryTD(rs.getString(2));
        td . setKeyField(rs.getString(3));
        putConstraint(rs.getString(1),td);

        outputlnfo(rs.getString(1)+"    > ”+
                                             —
           rs.getString(2)+"."+ td.getKeyField ()4-"<br>");

        if (getForeignCDD(rs.getString(1)) == null) {
           if (td.getPrimaryCDD() !«= null) {
              if (Debug .areDebugging) {
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 141 of 227


                                        US 7,885,981 B2
                     205                                            206


                           0ebug doLog(getTable()+".'IPfcE
                           ":
                                    -
                              Inheriting remote Primary
                                                           -
                                                         CDD
                                                              fejSS Sl'lLV'
                                                             as     ^
                                                                           '



                                                               : "+td.getPrimaryCDD
                           {).getSQLStr(),Debug.INFO);
                         }
                         setForeignCDD(rs * getstring(1),td.getPrimaryCDD().getSQLStr
                         ());
                     }
                 }
             }
             outputlnfo("</blockquote>");
                                        _   _ _
             qStr="SELECT B.COLUMN NAME FROM "+
                "USER_CONSTRAINTS A,USER CONS COLOMNS B WHERE "+
                                _       —             _
                "A.CONSTRAIKT TYPE 1 P' AND A.TABLE NAME = • it +getTable < > +
                it i
                                            —
                     AND A.CONSTRAINT NAME B.CONSTRAINT NAME”;

             rs=stmt.executeQuery(qStr);
             if (rs.next()) {
                setKeyField(rs.getString(1));
             J
             rs.close();
             stmt.close();
             //connMgr.freeConnection(dbConnection,con);
             con.close();
         }
         catch (SQLException sqle) {
            sqle.printStackTrace {);
         }
         catch (Exception e) {
            e.printStackTrace();
         }
    }

    private void outputlnfo(String infoStr) (
       try {
          if (Debug.areDebugging) {
             Debug.doLog(infoStr,Debug.INFO);
          }
          if (out    null) {
             out.println(infoStr);
             out.flush();
             >
         )
         catch (IOException ioe) {
            ioe.printStackTrace();
         }
    }
}

                     -
Schemalive/WEB INF/classes/dbUtils/MasterDetail.java

// $Revision: 2.3 $ * /
// $Date: 2001 / 10 /30 01:35:53 $ */

package dbUtils;

import java io *;. .
import java.sql.*;
import java.util.*;
   Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 142 of 227


                                    US 7,885,981 B2
                    207                                             208

public class MasterDetail {
                                          __       _
  public static final String version dbUtils MasterDetail_java            =
  " Revision: 2.3 $";
       ^
  private static MasterDetail instance;
  private static Hashtable mdHash=new Hashtable();

                                               .
   private MasterDetail(String database String dbConnection) {
           init(database,dbConnection);
   }

  public static synchronized MasterDetail getlnstance(String database
     String dbConnection)
                                                                              .
   i
           if (instance == null) {
              instance = new MasterDetail(database,dbConnection);
           }
           return(instance);
   }

   public static synchronized MasterDetail getInstance() (
      return(instance);
   }

   private void init(String database, String dbConnection) {
      try {
         Connection con ~ SQLUtil.makeConnection();
         if (con == null ) {
            throw new SQLException("Can't get connection: "+dbConnection);
         }

               Statement stmt = con.createStatement();
                                                                _
               String qStr="select table_name,comments from user tab_comments "+
                  "where comments is not null";
                           -
               ResultSet rs stmt.executeQuery(qStr);
               while (rs.next()) {
                  Vector detailVect=parseComments(rs. getString(2));
                  mdHash.put(rs.getString(1),detailVect);
               }
               rs.close ( ) ;
               stmt.close();
               con .close();
           )
           catch (SQLException sqle) {
              sqle.printStackTrace();
           }
   )

   private Vector parseComments(String comments) {

           Vector detailTables=new Vector();
           int begTag = c.*omments.indexOf("<deta ilTable>")+
              "<detailTable>".length();
           int endTag-comments.indexOf("</detailTable> ” , begTag) ?
                                ,,<detailTable> .length() 6& endTag > 0) {
           while (begTag                       "                     =
              detailTables.add(comments.substring {begTag,endTag).toUpperCase ().
         Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 143 of 227


                                             US 7,885,981 B2
                       209                                           210

                      trim());
                                               ,,
                      begTag=comraents.indexOf( <detailTable>",endTag)+
                         "<detailTable>".length{);
                      endTag=comments.indexOf(”</detailTable> ” / begTag);
    5             }
                  return(detailTables);
              }

              public Vector getDetailTables(String tableName) {
    ID
                 if (detailTables ~~ null) {
                    return(new Vector());
                                             —
                 Vector detailTables (Vector)mdHash.get(tableName.toUpperCase());


                  }
                  else {
    15               return(detailTables);
                  }
              }

              public Set tables() {
    20           return(mdHash.keyset());
              }
          >

    25
                             -
         Schemalive/WEB INF/classes/dbUtils/MasterDetailServlet.java

         // $Rcvision ; 2.4 $
         // $Date: 2001/10/30 05:40:38 $

         package dbUtils;
    30
         import java.io.*;
         import java.util.*;
         import java.sql.*;
         import javax.servlet.*;
'
    35
                                     -
         import javax.servlet http.* ;

         import dbUtils *;   .
         public class MasterDetailServlet extends HttpServlet {
    40
              String dbConn=null;
              String database=null;

              private MasterDetail md;
    45
              public void init(ServletConfig config) {
                 database=config.getlnitParameter("database");
                 dbConn=config.getlnitParameter("dbConn");
                 md=MasterDetail.getlnstance(database,dbConn);
    50        )

              public void doGet(HttpServletRequest req, HttpServletResponse res) {
                 String tab l.eNajne-req. getParameter("tableName");
                                 .




    55            String outputString= null;
                  if (tableName == null) {
                  )
                                         -
                     outputString showSummary(req,res);
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 144 of 227


                                   US 7,885,981 B2
                  211                                         212


     else {
        outputString=showDetail.{req,res,tableName);
     }

     res.setContentType("text/html");
     PrintWriter out=null;
     try {
        out=res.getWriter();
     }
     catch (IOException ioe) {
        ioe.printStackTrace();
     >
     out.println(outputstring);
}

public String showSummary (HttpServletRequest req,
HttpServletResponse res) {
   Set tables= md.tables();
   Object(] tableSet= tables.toArray();
   Arrays.sort(tableSet);

     StringBuffer outputstring = new StringBuffer();

     outputstring.append(" < HTML> \n \t"+
        M
          <HEAD>"+
        "<TITLE>MasterDetail</TITLE>"+
        n
          </HEAD> \ n"
     );

     outputstring.append(” \t<BODY bgcolor=\"#ffffff\">\n");

     outputstring.append( ” \t\tMaster tables for "+database*": <br>\n");
     outputstring.append("\t\t<font size=\,,~2\">Click table name to see "+
        "detail tables.</font> \n ");

     outputstring.append("\t\t< TABLE border=\"l\">\n");

     int columnCount=0;
     for (int i=0;i< tableSet.length;i++) {
        if (columnCount == 5) {
           outputString.append("\n\t\t\t</TR>\n”);
           columnCount=0;
         )
         if (columnCount == 0) {
            outputstring.append {"\t\t\t<TR>\n\t\t\t\t");
         }
         String tableName=(String)tableSet[i];
         outputstring ,append(" <TDXA HREF=\"/Schemalive/dbUtils. n +
            "MasterDetailServlet?tableName="+
            tableName+ ,r \"> "+tableName+,,</ax/TD> \n"
         );
         columnCou nt++;
     )
     while (columnCount < 5) {
        outputString.append("\t\t\t\t<TD>&nbsp;</TD> \n");
         columnCount**;
         if (columnCount == 6) {
              outputstring.append( M \ t\t\t</TR>\nM );
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 145 of 227


                                    US 7,885,981 B2
                  213                                                214

              )
         )
         outputstring.append {" XtAtC/TABLE n'’);
                                            ^
         outputstring.append{"\t</BODY >\ n”);
         outputstring append {"</HTML>");
                          ,




         return(outputstring.toString());
    }

    public String showDeta.il(HttpServletRequest req, HttpServletResponse res  .
    String table) {
       StringBuffer outputstring = new StringBuffer();

         outputstring.append(" <HTML> \n\t ”+
            "<HEAD>"+
                                           ,,
            "<TITLE>MasterDetail</TITLE> +
            "</KEAD>\n"
         );

         outputstring.append < "\t < BODY bgcolor= \"# ffffff \">\nn );
         outputstring.append(" <A HREF=\"/Schemalive/dbUtils.MasterDetailServlet ”

            "\">Return to Master Table Listing </AXp>\n");
         outputstring.append {” \t\tDetail tables for : ” +table+ M <p>\nM);
         outputstring .append("\t\t<TABLE border=\"l\">\n");
         Vector detailTables=md.getDetailTables( table);
         Enumeration e=detailTables.elements();

         while (e.hasMoreF.lements()) {
            outputString.append(” \t\t\ t <TR>\n\t\t\ t\t <TD> ” +
            (String)e.nextElement()+
            ” </TD>\n\t\t\t</TR>\n 11 );
         )

         outputstring.append(" \t\t\t < /TR>\n");
         outputstring.append(*'\t\t</TABLE>\n");
         outputstring.append {”\t</BODY>\n");
         outputstring.append("</HTML>");

         return(outputstring.toString())/
     )
)

                      -
Schemalive/WEB INF/classes/dbUtils/SQLUt:il.java

// $Revision: 2.3 $
// $Date: 2001/10/30 01:35:53 $

package dbUtils;

import java.util.*;
import java.sql.*;
import javax.sql.*;
import oracle .jdbc.driver.*;
                  -
import oracle jdbc.pool.*;

import common.*;
       Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 146 of 227


                                        US 7,885,981 B2
                     215                                                   216


//import    dbPoolUtilS
public class SQLUtil {

   public static final String version dbUtils_         _SOLUtil_java   =
   " Revision: 2.3 $";
    ^
   //public static final String JDBCDriver             " weblogic . jdbc.pool.Driver";
   //public static final String JDBCDriver           = "weblogic.jdbc20.pool.Driver";

   //public static final String JDBCURL          —
                                          "jdbc:weblogic:pool:oraclePool";
   //public static final String JDBCURL = "jdbc20:weblogic:pool:oraclePool";
   //public static final String JDBCURL = "jdbc:oracle:oci8:@orcl.thetick";
                                                       _
   //public static final String user » "CNSLT CRM"; // "schema";
   //public static final String pwd = "CONSULTING ” / // "sch3ma";

   //public static Driver oraDriver=null;

   public static OracleConnectionCachelmpl ods= null;

   public static String processSingleQuote(String str ) {
      int prevlndex=0;
      int cur
            ! ndex= Q;

                   —
        if (str = null) {
           return(str) ;
        )

        while ((curlndex=str.indexOf( IT f It fprevlndex)) >= 0) {
               -
           str str.substring(0,curIndex)+ IT t Rl +stx .substring(curIndex);
           prevIndex=ourIndex+2;
        >
        return(str);
   )

   public static Connection makeConnection() {
      Connection con =null;
      try {
         //if (oraDriver = = null) {
         if (ods == null) {
            String JDBCURL=null;
            String user=null;
            String pwd=null;

               Properties p = new Properties();
               p.load(ClassLoader.getSystemResourceAsStream(
               "Connection.properties"));
               JDBCURL = p.getProperty("JDBCURL");
               user = p.getProperty("user");
               pwd = p.getProperty("pwd");
                                                                       ,
               Debug.doLog("Connecting to: "+JDBCURL+", with : "+ user+ 7*****"      /


               Debug.WARN );

               ods     =   new OracleConnectionCachelmpl();
               ods.setURL(JDBCURL);
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 147 of 227


                                   US 7,885,981 B2
                   217                                    218

                  ods.setlWTr(user);
                  ods.setPassword(pwd);

                  ods.setMaxLimit(20);

                  //System ,out.println("oraDriver is null, setting to:
                  "+JDBCDriver);
                               —
                  //oraDriver (Driver)
                                         .           .
                  Class.forName(SQLUtil JDBCDriver) newlnstance();
               )
               //con DriverManager.getConnection(SQLUtil.JDBCURL);
                      -
               //condoraDriver.connect(SQLUtil.JDBCURL,null);
                          .
               con=ods getConnection();
             }
             catch (SQLException sqle) {
                sqle.printstackTrace();
             )
             catch (Exception e) {
                e.printStackTrace();
             }
             return(con);
    )

    /*
    public static Hashtable checkConnection (Connection con,
    String connName) {

    Hashtable h           new Hashtable();
    Boolean b;

    if (con       -
            = null) {
    DBConnectionManager connMgr= DBConnectionManager.getlnstance {);
    con=connMgr.getConnection(connName);
    b=new Boolean(true);
    }
    else {
    b=new Boolean(false)?
    }
    h.put("connection",con);
    h.put("needToClose",b);
    return(h);
    )
    */

    public static void main(String[] args) {
         -
       System.out.println("orig Str: "+args[0]);
       System .out.println("new Str: ” +processSingleQuote(args[0]));
       System.out.println("null Test: "+processSingleQuote(null));
    }
}

                      -
Schemalive/WEB INF/classes/dbUtils/TableDescriptor.java


    ^
// Revision: 2.3 $
// $Date: 2001/10/30 01:35:53 $

package dbUtils;
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 148 of 227


                                  US 7,885,981 B2
               219                                         220

import jaya.io.*;
import java.sql.*;
import java.util.*;

import common.*;

import HTMLUtils.*;
import jdvax.servlet.jsp.*;

public class TableDescriptor implements java.io.Serializable {

                                          _     _            _
   public static final String version dbUtils TableDescriptor java =
   "$Revision: 2.3 $";

   public static final int DisplayAllNotNullable=0;
   public static final int DisplayAllWritable=l ;

   public static final int TABLE=0;
   public static final int VIEW!
                               * ;8




   private String database;
   private String table;
   private String dbConnection;

   private String where;
   private String orderBy;
   private String keyField;

   private String viewSelect;
   private int    tdType;

   private ResultSetMetaData rsmd;
   private MetaData[] columns;

   private CustomDrillDown[] cdd;

   private Hashtable foreignCDDs;
   private CustomDropDown primaryCDD;

   private static JspWriter out       = null;
   // A list of fields to be shown. This is initialized because there will
   // always be a default list of displayFields
   private Vector displayFields= new Vector {);
   private Vector formattedFields^new Vector();

                                                      -
   // What gets shown in a constraint picklist (space delimited). This is
   // not initialized because it may not be used ,
   private Vector constraintFields=null;


   // A hash reference to constraints where key is a String (referenceing
   // a particular field) and value is a reference to another
   // TableDescriptor Object. This is not initialized because it may not
   // be used
   private Hashtable constraints=null;

   public TableDescriptor(String database, String table,
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 149 of 227


                                    US 7,885,981 B2
                   221                                            222


String dbConnectd T) {

}
                     ^^
   this(database,table,dbConnection,null);


public TableDescriptor(String database
String dbConnection, JspWriter out) {
                                            . String table,
    this.out=out;
    this.database=database;
    this.table=table;
    this.dbConnection=dbConnection;

    foreignCDDs=new KashtableO ;

    try {
       Connection con     =   SQLUtil.makeConnection();

       if (con == null) {
          throw new SQLException("Can't get connection.");
       )
       Statement stmt     =   con.createStatement();

      // let's see if there a table comments for ordering the
      // the rows
      ResultSet rs =
                          _                               _   _
      stmt.executeQuery("select comments from user tab comnients"+
         " where table name='"+table.toUpperCase()+ »« i and "+
         "comments is not null”);
      StringBuffer qStrBuff = new StringBuffer("SELECT * FROM "ftable);
      if (rs.next()) {
         String comments=rs.getString(1);
         int endTag =0;
         int begTag=comments.indexOf {" <cl>");
         if (begTag >= 0) {
            endTag =comments.indexOf("</cl>");
            qStrBuff = new StringBuffer("SELECT ");
            while (endTag > = 0) {
               String column=comments.substring(begTag +"<cl> ".length(),
               endTag);
               qStrBuff.append(column   ! ",");
               begTag =cominents . indexOf(" <cl> ” , endTag);
               endTag=comments .indexOf("</cl> ",endTag+1);
               }
               qStrBuff.deleteCharAt(qStrBuff.length() 1);
               qStrBuff.append(" FROM "ftable);
                                                          -
           )

           // parse for customdropdown
           if (0 < (endTag=comments.indexOf("</sql>"))) {
              begTag=cominents.indexOf("<sql>")+"<sql>”.length();
              String customDropDownSQL=comments.substring(begTag,endTag),.
              toUpperCase().trim();
              if (Debug.areDebugging) {
                 Debug.doLog(getTable()+": Setting Primary CDD to: "+
                 customDropDownSQL,Debug.INFO);
               }
               setPrimaryCDD(customDropDownSQL);
           }
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 150 of 227


                                  US 7,885,981 B2
                   223                                    224

        )
        if (Debug.areDebugging) {
           Debug.doLog("TableDesctiptor qStrBuff: "iqStrBuff,Debug.INFO);
        }
        // fill in metaData
        // More efficient query hack suggested by Rob
        rs = stmt.executeQuery(qStrBuff.toString());

        rsmd   =   new MetaData(rs.getMetaData());

        // set the displayFields
        setDefaultDisplayFieIds();
        setDefaultFormattedFields();

        cdd=new CustomDrillDown[displayFields.size {)];

        setDefaultConstraintFields();
        // don't need the database connection anymore
        rs.close();
        stmt.close {);
        con.close();
    }
    catch (SQLException sqle} {
       outputInfo(',<blockquote> <pre>"+sqlet, </pre></blockquote>");
                                             ,

       sqle.printStackTrace {);
    }
    catch {Exception e) {
        e.printStackTrace();
    }
)

public String getDatabase() {
   return(database );
}

public String getTable() {
   return(table);
)

public String getDBConnection() {
   return(dbConnection);
}

public int getTDTypeO {
   return(tdType);
}

public void setTDType(int tdType) {
   this.tdType= tdType;
)

public String getViewSelect() {
   return(viewSelect);
}

public void setViewSelect(String viewSelect) {
   this.viewSelect=viewSelect;
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 151 of 227


                       US 7,885,981 B2
          225                                   226

)

public String getKeyField() {
   return(keyField);
}

public boolean setKeyField(String keyField)
   throws SQLException
{
   // Make sure that the keyfield exists in this table
   if (findColumnName(keyField) == 0) {
      return(false);
    }
    this.keyField=keyField;
    return(true);
}

public String getOrderBy() {
   return(orderBy);
}

public boolean setOrderBy(String orderBy)
   throws SQLException
{
   // Make sure that the keyfield exists in this table
   if (findColumnName(orderBy) == 0) {
      return(false);
   }
   this.orderBy=orderBy;
   return(true);
}

public String getWhere() {
   return(where);
}

public void setWhere(String where) {
   this.where=where;
)

public CustomDrillDown getCustomDrillDown(int index) {
                 | index >= cdd.length) {
   if (index < 0 |
      return(null);
   }
   return(cdd[index]);
)

public void setCustomDrillDown(CustomDrillDown cdd, int index) {
                -
   if (index > 0 && index < this.cdd.length) {
      this.cdd[index]=cdd;
   }
}

public CustomDropDown getForeignCDD(String columnName) {
   return((CustomDropDown)foreignCDDs.get(columnName));
)

public void setForeignCDD(String columnName,String sqlStr) {
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 152 of 227


                               US 7,885,981 B2
              227                                                      228


    foreignCDDs.pd                                  6 gip(p iai4       SSffS|l
                                        CustomDrop[P|
                                                                             ^
                                                           '


                    ^^columnName,new
                                                       '       *
                                                                   '


}

public CustomDropDown getPrimaryCDD() {
   return(primaryCDD);
}

public void setPrimaryCDD(String sqlStr) {
   primaryCDD=new CustomDropDown(sqlStr);
}

public void addFormattedField(String field) {
   formattedFields.add(TableDescriptorDisplay.getFormattedLabel(field));
)

public void addDisplayField(String field)
   throws SQLException
{
    // normalize field
    String fieldupper   =   field.toUpperCase();

    // shouldn 't already exist in the displayFields vector
    if (displayFields.indexOf(fieldUpper) ! "I) { —
        return;
    }

    // must be a valid field in the table
    int index=0;
    if ((index=findColumnName(fieldUpper ))       ==   0) {
       return;
    }

    // must be writable
    if (!rsmd. isWritable(index)) {
       return;
    }

    // now we can add it
    displayFields.add(fieldUpper);
)

public String getFormattedField(int index) {
   return((String)formattedFields.elementAt(index));
}

public String getDisplayField (int index) {
                                    .
   return((String)displayFields elementAt(index ));
}

public boolean isFormattedField(String formattedField) {
   return {formattedFields.contains(formattedField));
}

public boolean isDisplayField(String displayField) {
   //normalize displayField
   String displayFieldUpper^displayField.toUpperCase();
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 153 of 227


                         US 7,885,981 B2
           229                                       230

                     elds.contains
 }
     return(displa
                   ^^              (displayFie


 public void clearFormattedFields() {
    formattedFields=new Vector();
 }

 public void clearDisplayFields() {
    displayFields=new Vector();
 }

 public Enumeration formattedFields() {
    return(formattedFields.elements {));
 }

 public Enumeration displayFields(} {
    return(displayFields.elements());
 }

 public String removeFormattedField(int index) {
    return((String)formattedFields.remove(index));
 }

 public String removeDisplayField(int index) {
    return((String)displayFields.remove(index));
 }

 public void addConstraintField(String field)
    throws SQLException
 {
     // normalize field
     String fieldUpper=field.toUpperCase();

     // shouldn' t already exist
     if (constraintFields != null &&
        constraintFields.indexOf(fieldUpper) !=     -1)
     {
         return;
     }

     // must be a valid field in the table
     if (findColumnName(fieldUpper)
         return;
                                      —0) {

     }

     // must be in the display vector
     if (displayFields.indexOf(fieldUpper)    ==   -1)   {
        return;
     }

     if (constraintFields == null) {

     }
                         -
        constraintFields new Vector();

     constraintFields.addElement(fieldUpper);
 )

 public String getConstraintField(int index) {
    return(
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 154 of 227


                               US 7,885,981 B2
               231                                      232

         (constraint5Welds==null)?
         null:
         (String)constraintFields.elementAt(index)
    );
}

public boolean isConstraintField(String constraintField) {
   //normalize constraintField
   String constraintFieldUpper=constraintField.toUpperCase {);
   return(constraintFields.contains(constraintFieldUpper));
}

public void clearConstraintFields {) {
   if (constraintFields != null) {
      constraintFields=new Vector();
    }
}

public Enumeration constraintFields() {
   return(
      (constraintFields== null)?
      null:
      constraintFields.elements()
    );
}

public void setDefaultConstraintFields()
   throws SQLException
{
    if (getConstraintField(0) != null) {
       / / constraintFields have already been set
       return;
    }

    // this   method will set constraint fields IF none
    // have
    //   1)
              already been set according to the following:

                           _                     _            _
              If there are columns named: first name, middle name,
    //          and/or last name they will all be added
    //   2)   If any column ends with name it will be added

    // check for first, middle, and/or last:
    boolean foundNamePart=false;
                                     _
    if (findColumnName("FIRSTNAME") != 0) {
       addConstraintField ("FIRST NAME");
       foundNamePart=true;
    }
    if (findColumnName("MIDDI>E NAME") != 0) {
       addConstraintField {"MIDDI NAME");
       foundNamePart=true;       ^
          findColumnName "LAST_NAME
    }
    if (                (          *') != 0) {
                                 _
         addConstraintField{"LAST NAME”);
         foundNamePart^true;
    }

    // if no name part was found, let's add the first column ending
    // in name
    if (!foundNamePart) {
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 155 of 227


                               US 7,885,981 B2
                233                                        234

        ResultSetM Kbata rsmd*getMetaData();
                   ^
        String constraintFieldName;
        for (int i~l;i<=rsmd.getColumnCount();i++) {
           if ((constraintFieldNams=
              rsrad.getColumnName(i)).endsWith {" NAME"))
            {
                addConstraintField(constraintFieldName);
                break;
            }
        }
    }
}


public String removeConstraintField(int index) {
   return(
      (constraintFields==null)?
      null:
      (String)constraintFields.remove(index)
   );
}

public ResultSetMetaData getMetaData() {
   return(rsmd);
}

public int findColumnName (String name) throws SQLException {
   for (int i=l ; i < =rsmd.getColumnCount();i++) {
      if (rsmd.getColumnName(i).equalsIgnoreCase(name)) {
         return(i);
      }
   }
   return(0);
)

public void setDefaultFormattedFields()
   throws SQLException
{
                       -
   for (int i=l;i< rsmd.getColumnCount(); i ++) {
      if {rsmd.isWritable(i)) {
                                   .
         addFormattedField(rsmd getColumnName(i));
      }
   }
}

public void setDefaultDisplayFields()
   throws SQLException
{
    setDefaultDisplayFields(TableDescriptor.DisplayAllWritable);
}

public void setDefaultDisplayFields(int mode)
   throws SQLException
{
    for ( int i = l; i <= rsmd.getColumnCount ();i+ + ) {
       if (rsmd.isNullable(i) != ResultSetMetaData.columnNullable &&
           rsmd.isWritable(i))
        {
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 156 of 227


                                        US 7,885,981 B2
                       235                                        236

                              ?Field(rsmd.getColumnName {jp Q!“
                }
                    addDisp
                             ^-
                else if (mode •= TablcDescriptor.DisplayAllWritable &&
                   rsmd.isWritable(i))
                {
                    addDisplayField(rsmd.getColumnName(i));
                }
        }
}

public TableDescriptor putConstraintForView(String columnName,
   TableDescriptor td)
   throws SQLException
{
        String columnNameUpper=columnName.toUpperCase();

        if (constraints        ==   null) {
                constraints   =   new HashtableO ;
        }
        return((TableDescriptor)constraints.put(columnNameUpper,td));
>
public TableDescriptor putConstraint(String columnName,
   TableDescriptor td)
        throws SQLException
I
        // normalize columnName
        String columnNameUpper= columnName.toUpperCase();

         int columnlndex ;
         // Check to see if columnName exists
         if ((columnIndex=findColumnName(columnNameUpper))          ==   0) {
            return(null);
         )
         // Make sure it is in the displayFields
         if (displayFields.indexOf(columnNameUpper) < 0) {
            return(null);
         )
         // Make sure that the key field exists and type matches
         String foreignKeyField= td.getKeyField();
         if (foreignKeyField == null) {
            return(null);
         )
         int foreignColumnIndex= td.findColumnName(foreignKeyField);
         int foreignColumnType=
         td.getMetaData().getColumnType(foreignColumnlndex);
         int columnType=rsmd.getColumnType(columnlndex);
         if (columnType != foreignColumnType) {
            return(null);
         }

            if (constraints    null) {
               constraints = new HashtableO ;
            )
            //setDefaultConstraintFields(td);
            return((TableDescriptor)constraints.put(columnNameUpper,td));
    }
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 157 of 227


                            US 7,885,981 B2
              237                                     238



                                                        BKt
public TableDescJ
                    ^Ptor
                       getConstraint(String
   //normalize columnName
   String columnNameUpper=columnName.toUpperCase()/

    return(
                     —
         (constraints null)?
         null:
         (TableDescriptor)constraints.get(columnNameUpper)
    );
}

public TableDescriptor removeConstraint(String columnName) {
   //normalize columnName
   String columnNameUpper=columnName.toUpperCase();
   return((TableDescriptor)constraints.remove(columnNameUpper));
)

public Enumeration constraintKeys() {
   return(constraints.keys());
}

public Enumeration constraintElements() {
   return(constraints.elements());
}

public String getNullableString(int isNullable) {
   if (isNullable == ResultSetMetaData .columnNullable) {
      return("columnNullable");
    )
    else if (isNullable == ResultSetMetaData.columnNoNulls) {
       return("columnNoNulls");
    }
    else if (isNullable == ResultSetMetaData.columnNullableUnknowri) {
       return( "columnNullableUnknown");
    }
    else {
       return("Invalid isNullable value");
    }
}

class MetaData implements ResultSetMetaData,java.io .Serializable {
   private int columnCount;

    private   String(] catalogNames;
    private   String!) columnClassNames;
    private   int[] columnDisplaySizes;
    private   String[] columnLabels;
    private   String[] columnNames;
    private   int[] columnTypes;
    private   String[) columnTypeNames;
    private   int[] precisions;
    private int[] scales;
    private String!) schemaNames?
    private String[] tableNames;
    private boolean!) isAutoIncrements;
    private boolean!) isCaseSensitives;
    private boolean[] isCurrencies;
    private boolean[] isDefinitelyWritables;
 Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 158 of 227


                                    US 7,885,981 B2
              239                                     240


private    int[]*®?Nullables;
private    boolean[] isReadOnlys;
private    boolean[] isSearchables;
private    boolean[] isSigneds;
private    boolean[] isWritables;

public MetaData(ResultSetMetaData rsmd) {
   try {
      columnCount = rsmd.getColumnCount {);

                        -
       catalogNames new String[columnCount];
                            -
       columnClassNames new String[columnCount];
                                    '




                                -
       columnDisplaySizes new int[columnCount];
       columnLabels=new String[columnCount];
       columnNames=new String[columnCount];
       columnTypes=new int[columnCount];
       columnTypeNames=new String[columnCount];
       precisions=new int[columnCount];
       scales=new int[columnCount];
       schemaNaines=new String[columnCount];
                    -
       tableNames new string[columnCount];
       isAutoIncrements=new boolean[columnCount];

                        — -
       isCaseSensitives new boolean[columnCount];
       isCurrencies new boolean[columnCount ];
                                        -
       isDefinitelyWritables new boolean[columnCount];
       isNullables=new int[columnCount]/
       isReadOnlys=new boolean[columnCount];
       isSearchables =new boolean(columnCount];
                    -
       isSigneds new boolean[columnCount],*
       isWritables= new boolean[columnCount ];

       for (int i=0; i <columnCount;i ++) {

            catalogNames[i]=rsmd.getCatalogName(i+1);
            columnClassNames[i] "dunno";
            //buggy bitch 1
                                        -
            //rsmd.getColumnClassName(i+1);
            columnDisplaySizes[i]=rsmd.getColumnDisplaysize(i+1);
                                -
            columnLabels[i] rsmd.getColumnLabel(i+ 1);
                                -
            columnNames[i] rsmd.getColumnName(i +1);
            columnTypes[i]=rsmd.getColumnType(i+1);
            columnTypeNames[i]=rsmd.getColumnTypeName(i+1);
                            -
            precisions[i] rsmdigetPrecision(i + 1);
            scales[i]= rsmd.getScale(i+1);
            schemaNames[i]=rsmd.getSchemaName(i+1);
            tableNames[i]=rsmd.getTableName(i +1);



                                -
                                            —
            isAutoincrements[i] rsmd.isAutoIncrement (i+1);
            isCaseSensitives[i] rsmd.isCaseSensitive(i+1);
                                            -
            isCurrencies[i] rsmd.isCurrency(i+1);
            isDefinitelyWritables[i]=rsmd.isDefinitelyWritable( i+1);
            isNullables[i ]=rsmd.isNullable(i +1);
            isReadOnlys[i]=rsmd.isReadOnly(i+ 1);
                                    —
            isSearchables[i] rsmd.isSearchable {i+1);
            isSigneds[i]=rsmd.isSigned(i+1);
            isWritables[i]=rsmd.isWritable(i+ 1);
       )
   }
   catch (SQLException sqle) {
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 159 of 227


                         US 7,885,981 B2
             241                                    242

             sqle.prSKstackTrace{};
         }
    }

    public int getColumnCount() {
       return(columnCount);
    )

    public String getCatalogName(int index) {
       return(catalogNairtes[index-1]);
    }

    public String getColumnClassName(int index) {
                                        -
       return(columnClassNames[index 1]);
    )

    public int getColumnDisplaySize(int index) {
       return(columnDisplaySizes[index 1]);     -
    }

    public String getColumnLabel(int index ) {
       return(columnLabels[index-1]);
    )

    public Siring getColumnName(int index) {

    )
                                  -
       return(columnNames[index 1]);


    public int getColumnType(int index) {
       return(columnTypes[index-1]);
    }

    public String getColumnTypeName(int index) {
       return(columnTypeNames[index 1]);-
    }

    public int getPrecision(int index) {

    }
                                -
       return(precisions[index 1]);


    public int getScale(int index) {

     }
                            -
       return(scales[index 1]) ;


     public String getSchemaName(int index) {
                                    -
        return(schemaNames[index 1]);
     }

     public String getTableNaiue(int index) {

     }
                                 -
        return(tableNames[index 1]);


     public boolean isAutoIncrement(int index) {
        return(isAutoIncrements[index-1]);
     }

     public boolean isCaseSensitive(int index) {
        return(isCaseSensitives[index 1]);  -
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 160 of 227


                          US 7, 885,981 B2
             243                                     244

         }

         public boolean isCurrency(int index) {
                                         —
            return (isCurrencies[index 1]);
         }

         public boolean isDefinitelyWritable(int index) {

         }
                                                 -
            return(isDefinitelyWritables[index 1]);


         public int isNullable(int index) {
            return(isNullables[index-1]);
         }

         public boolean isReadOnly(int index) {
            return(isReadOnlys[index-1]);
         )

         public boolean isSearchable(int index) {

         }
            return(isSearchables[index 1]);  -
         public boolean isSigned(int index) {
                                    -
            return(isSigneds[index 1]);
         )

         public boolean isWritable(int index) {
                                        -
            return(isWritables[index 1]);
         }
     }

     private void outputlnfo(String infoStr ) {
        try {
           if ( Debug .areDebugging) {
              Debug.doLog(infoStr,Debug .INFO);
              )
              if (out != null) {
                 out.printIn(infoStr);
                 out flush();
              }
         )
         catch (IOException ioe) {
            ioe.printStackTrace();
         }
     }
 }

 Schemalive/WEB-INF/classes/dbUtils/ ViewGenerator.java

 // $Revision: 2.3 $
 // $Date: 2001/10/30 01:35:53 $

 package dbUtils;

 import java.io.*;
 import java.sql.*;
 import java.util.*;
  Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 161 of 227


                                US 7,885,981 B2
               245                                     246

import common.*;

import javax.servlet . jsp.*;

//import dbPoolUtils.*;

public class ViewGenerator {
                                           _      _           _
   public static final String VGrsion dbUtils VievfGenerator java   =
   "$Revision: 2.3 $";
   public static final int MaxNameLen = 30;

   private TableDescriptor td;
   private StringBuffer columnList     -
                                      new StringBuffer();
   private StringBuffer froraList = null;
   private StringBuffer whereList
   private StringBuffer orderByList   ——
                                     new StringBuffer();
                                       new StringBuffer();
   private StringBuffer nextAlias = new StringBuffer("A ");
   private StringBuffer firstAlias = new StringBuffer < );
   private StringBuffer leftAlias = new StringBuffer();
   private StringBuffer rightAlias = new StringBuffer {);

   private boolean checkExist = false;
   private JspWriter out
                          —null;

   private void outputlnfo(String infoStr) {
      try {
         if < Debug.areDebugging) {
            Debug.doLog( infoStr,Debug.INFO);
         }
         if {out != null) {
            out.printin(infoStr);
            out .flush();
           }
       }
       catch (IOException ioe) {
          ioe.printStackTrace {);
       }
   }

   public ViewGenerator(TableDescriptor tdParm, JspWriter myOut) {
      this(tdParm, true,false, myOut);
   )

   public ViewGenerator(TableDescriptor tdParm) {
      this(tdParm,true,false, null );
   }

   public ViewGenerator(TableDescriptor tdParm, boolean executeSQL) {
      this(tdParm,executeSQL, false,null );
   }

   public ViewGenerator (TableDescriptor tdParm ,
      boolean executeSQL, boolean myCheckExist,
      JspWriter myOut)
   {
       out = myOut;
       td = tdParm;
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 162 of 227


                                 US 7,885,981 B2
                     247                                      248

    checkExist = i CheckExist;
    fromList ** new StringBuffer(td.getTable()+" A ");
                                                 _
    String qStr="SELECT view_name FROM USER VIEWS WHERE view name   _    '"+
       getViewName(td.getTable())+ ii i OR view name * ti +td.getTable {)+ ii i »i .


    if (checkExist) {
       try {
          Connection con = SQLUtil.makeConnection();
          Statement stmt ~ con.createstateraent();
          ResultSet rs = stmt.executeQuery(qStr);
          if (rs.next()) {
             rs.close();
             stmt.close();
             con.close();
                return;
             }
             else {
                 rs.close();
                 stmt.close();
                 con.close();
             }
         }
         catch (SQLException sqle) {
             sqle.printstackTrace();
         )
    }

    outputlnfo {"< blockquote>Generating view for table: "+td.getTable()+
       •* named : "+ getViewName(td.getTable())+" </blockquote>");
    buildView ();
    columnList new StringBuf fer(columnList.toString().trim());
                     -
    fromList new StringBuf fer(fromList.toString() ,trim (});
                 -
    whereList= new StringBuffer( whereList.toString().trim());
    orderByList new StringBuf fer(orderByList.toString().trim());
                     -
    if (executeSQL) {
         executeViewSQLO ;
    )
}


public static String getViewName(String baseTable) {
   String proposedName   baseTable+ " VIEW”;
   proposedName          -
                  proposedName.substring(Math.max(0,
                             -
   proposedName.length() MaxNameLen));
   return(proposedName);
}

public String getViewSQLO {
   return(getViewSQL(false));
)

public String getViewSQL(boolean createView ) {
   String viewSQL^="SELECT "+columnList+ ** FROM "+fromList;//+" WHERE
   *'+whereList;
   if (whereList.length() > 0) {
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 163 of 227


                                         US 7,885,981 B2
                  249                                        250


    }
         viewSQL+="
                      ^KERE   M
                                  + whereList;

    if (createView) {
       viewSQL="CREATE OR REPLACE VIEW "+getViewNanie(td.getTable())+" AS "+
       viewSQL;
    }
    return(viewSQL);
)

private void executeViewSQL() {
   try {
      String viewSQL® "CREATE OR REPLACE VIEW "4getViewName(td.getTable())+
      " AS SELECT "+columnList+" FROM "+fromList;//+" WHERE "twhereList;
      if (whereList.length() >0) {
         viewSQL+=" WHERE "twhereList;
      )

         if (Debug.areDebugging) {
            Debug.doLog("viewSQL: " + viewSQL,Debug.INFO);
         }
         Connection con
                          —
                          SQLUtiI.makeConnection();
         Statement stmt = con.createStatement();
              -
         stmt executeQuery(viewSQL);
         stmt.close {);
         con.close();
    }
    catch (SQLException sqle) {
         outputInfo("<blockquote><pre> n4sqle+"</pre> </blockquote>");
         sqle.printstackTrace();
    }
}

public static void main(String(] args) {
   DataDictionary dd = DataDictionary ;getlnstance(args[0],args[1]);
   if (args .length > 2) {

      if (ddtd != null) {
         new ViewGenerator(ddtd);
                                     —
      DataDictionaryTD ddtd dd.getDataDictionaryTD(args[2]);


         )
         else {
            System.out.println(args[2]+" is a bad table name!");
          )
    J
    else {
         Set ddtdSet * dd.tables(),       -
         Object[] ddtdAry = ddtdSet .toArray();
         for (int i=0;i<ddtdAry .length;i++) {
            DataDictionaryTD ddtd=dd.getDataDictionaryTD(( String)ddtdAry[i]);
            ViewGenerator vg = new ViewGenerator(ddtd);
          }
    }
)

private void buildViewO {
   Enumeration dfEnum=td.displayFields();
   while (dfEnum.hasMoreElements()) {
      String columnName = (String ) dfEnum.nextElement();
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 164 of 227


                              US 7,885,981 B2
            251                                    252


            ^-
DataDictio? y dd =
DataDictionary. getInstance (td.getDatabase(),
td.getDBConnection());

TableDescriptor tdF = null ;
String customColumnSQL = null;
TableDescriptor tdl   -
                      td.getConstraint(columnNaroe);
if (tdl != null) {
   tdF « dd.getDataDictionaryTD(tdl.getTable());

    // check for custom column
    CustomDropDown myCDD = td.getForeignCDD(columnName);
    if (myCDD 1 = null) {
       customColumnSQL    —
                          myCDD.getSQLStr();
       if (Debug. areDebugging) {
          Debug.doLog("Found custom column for •'+
                               ,,
             td.getTable()+ n . +columnName +"." ,Debug.INFO);
        }
    }
)
TableDescriptor td 2 = null ;
if (columnName.endsWith("ENTRY^DATE ") |( columnName.endsWith(
                  _
"LAST_MODIFIED DATE ”)) {
                              _
   columnList.append( MTO CHAR (A."+columnName+
      ", ' MM/DD/RRRR HH24:MI:SS 1 ) AS ");
   columnList.append(columnName+", ");
}
else if (columnName . endsWith(" DATE")) {
                              _
   columnList.append("TO CHAR(A."+columnName+
      ", ’ MM /DD/RRRR') AS ");
   columnList.append(columnName ! ", ");


                                  __ __
)
else if (columnName.endsWith(" FLAG ")) {
   columnList.append("Show Boolean(A ."+coluiunName+") AS ");
   columnList.append(columnName.substring(0,
      columnName.indexOf(" FLAG ”))+" , ");
)
else if (customColumnSQL != null) {
   // parse custoColumnmSQL and add to columnList,
   // fromList, whereList ( and orderByList?)

    // first , let 's break it up
    StringBuffer selectPart        =
                                new StringBuffer();
    StringBuffer fromPart = new StringBuffer();
    StringBuffer wherePart = new StringBuffer();
    StringBuffer orderByPart = new StringBuffer();
    int begPart = customColumnSQL.indexOf("SELECT")+
       "SELECT".length();
    int endPart = customColumnSQL.indexOf("FROM");
    selectPart.append(customColumnSQL.substring(
    begPart, endPart). toUpperCase().trim());
    begPart = endPartt"FROM ".length();
    endPart  = customColumnSQL. indexOf( " WHERE");
    if (endPart > begPart) {
       fromPart.append(customColumnSQL.substring (begPart,
          endPart).toUpperCase ().trim());
       begPart = endPart+"WHERE".length();
       endPart = • customColumnSQL.indexOf("ORDER BY");
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 165 of 227


                          US 7,885,981 B2
             253                                    254

    if (SRiPart > begPart) {
       wherePart.append(customColumnSQL.substring {begPart   /


          endPart).toUpperCase().trim());
       begPart = endPart+"ORDER BY".length();
        orderByPart.append(customColumnSQL.substring(
           begPart).toUpperCase().trim())?
    )
    else {
        wherePart.append(customColumnSQL.substring(begPart).
        toUpperCase().trim());
    }
)
else {
   endPart = customColumnSQL.indexOf("ORDER BY *');
   if ( endPart > begPart) {
      fromPart.append(customColumnSQL.substring(begPart , endPart).
       toUpperCase().trim());
       begPart = endPart+"ORDER BY ”.length();
       orderByPart.append(customColumnSQL.substring(begPart) „
       toUpperCase().trim());
    }
    else {
       f romPart.append(customColumnSQL.substring(begPart).
       toUpperCase().trim());
   }
}
if (Debug.areDebugging) {
   Debug .doLog("ViewGenerator.selectPart(324):
   "+selectPart , Debug .INFO);
   Debug.doLog(" ViewGenerator.fromPart(325): ” +fromPart,Debug.
   INFO);
   Debug.doLog(" ViewGenerator.wherePart(326): "+wherePart,Debug.
   INFO);
)

// now we need to map aliases
Hashtable aliasMap= new Hashtable();

int prevComma = 0;
int curComma = 0;

String fromString = fromPart.toString {).trim
while (0 < (curComma=fromString.indexOf( ’ , 1 ,prevComma))) {
   String keyAlias=null;
   StringTokenizer st = new StringTokenizer(fromString.substring(
   prevComma, curComma));
   while(st.hasMoreTokens()) {
      keyAlias=st.nextToken();
   )
   if (!aliasMap.containsKey(keyAlias)) {
      aliasMap.put(keyAlias, tt it );
    )
    prevComma=curComma+l;
}

// now we can replace aliases in the different parts
//Enumeration .aliasEnum    —
                          aliasMap.keys()?
Set aliasKeySet = aliasMap.keyset();
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 166 of 227


                                   US 7,885,981 B2
             255                                         256

Object[J
         .   ^
             lliasKeyArray =
Arrays sort(aliasKeyArray);
                                   aliasKeySejpi

for (int j=0;j<aliasKeyArray.length;j++) {
   String nAlias
                       —
                   getNextAlias().toString( > ;
   if (Debug.areDebugging) {
                                                    ,
      Debug.doLog("VicwGenerator(339)    origAlias f +aliasKeyArray
      [j]+
         ” maps to "4-nAlias,Debug.INFO);
     }
     aliasMap.put {aliasKeyArray [j], nAlias);
}

StringBuffer[] partAry=new StringBuffer(2];
partAry[0]=selectPart;
partAry[1]=wherePart;

   String keyAlias         —
                                         -
for (int j=aliasKeyArray.length 1;j>=0;j ) {
                      (String)aliasKeyArray[j];
                                                     —
   String valuestring = (String)aliasMap ,get(keyAlias);
   for (int i=0;i <partAry.length;i++) {
      int dot=0;
      while (0 <=
      (dot=partAry[i 3 toString().indexOf(keyAlias +".", dot))) {
                               -
         if (Debug.areDebugging) {
            Debug.doLog ("About to replace: "ipartAry[i].toString
            ().substring(dot,dot+1)+ M with: "+valueString,Debug .
            INFO);
          3

             partAry[i].replace (dot,dot+keyAlias.length(), valuestring
             );

         }
                   -
             dot+ valueString.length()+1;

     3
 )

if convert any INNER JOINS to OUTER JOINs...
int startJoin = 0;
int endJoin = wherePart.toString().indexOf("AND", startJoin ) ;
while (0 <= endJoin) {
   String joinPart = wherePart.substring(startJoin , endJoin);
   int equalSign = joinPart.indexOf("=");
   if ((j o i n P a r t. i n d e x O f ) < equalSign) &&
      (joinPart.lastlndexOf(".") > equalSign) &&

   {
      (joinPart.indexOf("(+)") == 1))        -
      wherePart.insert(endJoin, **(+) ");
      endJoin += 4;
     }


                 -—
     startJoin   endJoin + 3;
     endJoin   wherePart , toString().indexOf(" AND", startJoin);
 )
 if (startJoin < wherePart.length()) {
    String joinPart = wherePart.substring(startJoin);
    int equalSign = joinPart .indexOf("=" );
    if ((joinPart. indexOf {".") < equalSign) &&
       (joinPart.lastlndexOf(".") > equalSign) &&
       (joinPart.indexOf(" (+)")      1))    -
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 167 of 227


                              US 7,885,981 B2
               257                                   258
     {
          wherePart.append(" (+)•* );
     }
}

// need to replace aliases in fromPart
fromPart=new StringBuffer(fromPart.toString(). trim());

                                    -
for (int j=aliasKeyArray.length 1;j>=0;j ) {
   String keyAlias=(String)aliasKeyArray[j];
                                                —
   String valueString^(String )aliasMap. get(keyAlias);
   int preComma=0;
   int postComma=0;

   preComma))) { —
   while (0 < (postComma=fromPart.toString().indexOf

      // find space before alias
                                                           /




      int aliasLoc= fromPart.toString().substring(preComma /
      postComma).lastlndexOf(" "+keyAlias)+1 ;

          if (aliasLoc > 0) {
             fromPart.replace(aliasLocIpreComma,
                aliasLoc+ l +preComma, valuestring) ;
          }
          preComma=postComma +valueString.length()+1; // skip space
      }

      // get the last one
      int aliasLoc fromPart.toString().substring(preComma).
                     -
      lastlndexOf(" +keyAlias)+1;
      if (aliasLoc > 0) {
         fromPart.replace(aliasLoc+preComma ,aliasLoc+preComma+1,
         valuestring);
      )
)
if (Debug. areDebugging) {
   Debug .doLog("ViewGenerator.selectPart(423):
   "iselectPart,Debug .INFO);
   Debug.doLog("ViewGenerator .fromPart(424): "+fromPart,Debug.
      INFO);
      Debug.doLog(" ViewGenerator.wherePart(425): "+wherePart, Debug.
      INFO);
}

// need to strip first column out of selectPart
// this is key that will give us the right match
// for each record
int comma   selectPart.toString().indexOf(' / ');
String keyPart = selectPart.toString ().substring(0/ Comma);
selectPart.delete(0,comma+1);

/ / need to kill AS if it exists
int as = selectPart.toString().indexOf("AS ");
if (as > 0) {
    selectPart=new StringBuffer(selectPart.toString().substring(0,
    as));
)
/ / lop key off column name
int key = columnName.indexOf(" KEY");
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 168 of 227


                                                US 7,885,981 B2
                259                                                                   260

    selects     append(" AS "+
                    *

       (( key>0)?columnName.substring(0,key):columnName));


    columnList.append(" "+selectPart+", " );
    fromList.append( M , "+fromPart);
    whereList.append(" ' * + wherePart);
    whereList.append( *' AND A.,,+columnName+"                           ,,+keyPart+" (+ AND ");
                                                                     =                  >
}
else if (tdl != null) {
   // look for custom column information
   boolean foundName =* false;
   StringBuffer joinBuffer = new StringBuffer();

    try {

       firstAlias           =   new StringBuffer(getNextAlias {).toStringO );
       rightAlias           =   new StringBuffer( ii ii );

       while (!foundName) {
            ResultSetMetaData rsmdl    tdl.getMetaData();
                                            —
            for (int i= l ; i < rsmdl.getColumnCount(); i++) {
               if (rsmdl.qetColumnName(i).endsWith(" NAME")) {                    _
                  foundName = true;
                  break;
                }
            }

            if {'
                . foundName) {
               String qStr= "SELECT a.table name , "+        _
                                        _
                   "b.column name FROM "+
                                                                         __
                   "user_constraints a, user_cons columns b, "+
                                _
                   "user constraints c, user cons columns d •'+  _
                   "WHERE ” +       -
                   "a.constraint_type='P' AND "+
                   "c.constraint type='U 1 "+   _
                   "c.constraint name
                                            ^
                                                _    —
                   " AND c.table name . i n + tdl.getTable {)+ «i i AND "+

                                                                 _
                                            d.constraint name AND "4
                                                                              _             -
                   "b.column name    d.column name AND •'+
                   "b.constraint name = a.constraint name";
                Connection con = SQLUtil.makeConnection();
                Statement stmt    con.createStatement {);
                ResultSet rs = stmt . executeQuery(qStr);
                if (rs.next {)) {
                   String tableName=rs.getString {1);
                   String keyFieldName-rs.getString(2);

                        td2=dd.getDataDictionaryTD(tableName);

                        fromList . append(”, "4 tdl getTable()+" "+
                                                         *

                                                             -
                           (leftAlias = ( {rightAlias.length() == 0)?
                        firstAlias:rightAlias)));

                        whereList.append(leftAlias+". "+keyFieldName+
                           "    -
                               "+(rightAlias = getNextAlias())+"."+
                           td2.getKeyField()+ M (+) AND "
                        )
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 169 of 227


                                US 7,885,981 B2
             261                                            262


            tdl~dd.getDataDictionarj£j$4t$2                 ()..> gj
         }
         else {
             rs.close();
             stmt.close();

             con.close();
             break;
         }

         rs.close();
         stmt.close {);

         con.close();
     }
 }
 // now I am at a TD that has          NAME field(s)
                            -
 boolean foundNamePart false;

 if (tdl .findColumnName("LAST NAME") != 0 &&
    tdl.findColumnName("FIRST_NAME") 1 = 0 &&
    tdl.findColumnName("MIDDLE NAME") != 0)
 {
                                        _
     columnList.append("Formatted Name("tnextAliasl
        "."+tdl.getKeyField()+•') AS ");
     int keyIndex=columnName.indexOf(" KEY" );_
     if (keylndex >= 0) {
         columnList.append(columnName.substring(0,keylndex)+
         *•   ) /•
              \
            I

     )
     else {
        columnList.append(columnName+", ” );
     }
     fromList.append(", "+tdl.getTable()1" "fnextAlias);
     whereList.append("A."+columnName+" - "tfirstAlias+"."+
        tdF.getKeyField()+" (+) AND ");
     foundNamePart=true;
 }
 if ( \ foundNamePart) {
    ResultSetMetaData rsmd =tdl.getMetaData {);
                        -
    for (int i=l ;i < rsmd.getColumnCount();i ++) {
                                                   _
         if (rsmd.getColumnName(i).endsWith (" NAME")) {
            String localColumnName =
               rsmd.getColumnName(i).substring(0,

            int keylndex        =
                            columnName.indexOf(" KEY");
                                                       __
                  rsmd.getColumnName(i).indexOf(" NAME"));

            String asName       -
                             (keylndex > 0)?
               columnName.substring(0, keylndex):
               columnName;
            columnList.append(nextAlias+".”+
               rsmd.getColumnName {i)+" AS "+
               asName+",
            );
            fromList.append ( *•, "+tdl.getTable()+" "tnextAlias);
            whereList.append("A ."+columnName+" = "+
               firstAlias+ ".*'+
               tdF.getKeyField()+
               •



               " {+) AND "
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 170 of 227


                                          US 7,885,981 B2
                    263                                                   264

                                    );
                                    orderByList .append(locai'CoTumnNaiirtbr;
                                    foundNamePart^true;
                                    break;
                                }
                            }
                            if (IfoundNamePart) {
                               columnList.append(”A.,,+ coluranNaTne + M , ");
                            )
                        }
                }
                catch (SQLException sqle) {
                   sqle.printStackTrace();
                }
            }
            else {
                columnList.append("A.,'+columnName+" ,
            }
        }

        if (Debug.areDebugging) {
           Debug.doLog(" ViewGenerator.columnList(5 B 6):
           ,1 +
               columnList , Debug.INFO);
           Debug.doLog(" ViewGenerator froraList(587); "+fromList,Debug.INFO);
                                                -
           Debug . doLog(" ViewGenerator.whereList(588): "+ whereList, Debug . INFO);
        }

                                                         -
        columnList.delete(columnList. length() 2, columnList.length ());
        if (whereList.length() > 4 )

    )
                                                             -
           whereList.delete(whereList.length() 5, whereList .length ()-1);
                                                             *




    private StringBuffer getNextAlias() { '




                                      -
       int stub = nextAlias length() 1;         -
       char lastCharf ] = { nextAlias.charAt(stub) };
       if (lastChar[0) == '2')
          nextAlias.replace(stub, stub+1, " AA ");
       else {
          lastChar[0)++;
          nextAlias . replace(stub, stub+ 1, new String (lastChar));
        )
        return(nextAlias);
    )
)

                    -
Schemalive/WEB INF /classes/HTMLUtils /Balloon.java


    ^
// Revision: 2.3 $
// $Date: 2001/10/30 01:35:53 $

package HTMLUtils;

import javci.io.* ;
import java.sql.*;
import java.util.*;

import common.*;
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 171 of 227


                                       US 7,885,981 B2
                 265                                          266

import javax.servle      rJ SP • * r
public class Balloon implements java . io.Serial
                                               ! zable {
                                                _        _   _
     public static final String version HTMLUtils Balloon java      =
      ^
     ' Revision: 2.3 $";
     private static JspWriter out= null ?

     private String id;
     private String msg;
     private int bSize;

     public Balloon(String myld,int myBSize,String myMsg) {
        this(myld,myBSize, myMsg , null);
     1

     public Balloon(String myld , int myBSize,String myMsg,JspWriter myOut) {
        id=myld;
        bSize=myBSize;
        msg=myMsg;
        out=myOut;

          outputlnfo("Creating balloon with id: *’+id+ H , bSize: "+bSize+
          ", msg:\ n\t"+ msg );
     )

     public String getID() {
        return (id);
     )

     public int getBSize() {
        return(bSize) ;
     )

     public String getMsgO {
        return(msg);
     )

     private void outputlnfo(String infoStr) {
        try {
           if (Debug .areDebugging ) {
              Debug.doLog(infoStr, Debug.INFO );
             )
             if (out != null) {
                out.println(infoStr);
                out.flush();
             )
          }
          catch (IOException ioe) {
             ioe.printStackTrace();
          }
     }
}


                  -
Schemalive/WEB INF/classes/HTMLUtils/BalloonHelp. java


     ^
// Revision: 2.4 $
// $Date: 2001/10/30 08:26: 33 $
  Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 172 of 227


                            US 7,885,981 B2
              267                                       268


package HTMLUtils;

import   java.io.
import   java.sql.*;
import   java.util.*;
import   common.*;
import        .
         javax servlet.jsp.*;
import   java.sql.*;
import            -
         dbUtils *;

public class EalloonHelp implements java.io.Serializable {

                                      __        _             __
  public static final String version HTMLUtils BalloonHelp java =
  "$Revision: 2.4 $ *';

   private static BalloonHelp instance;
   private static JspWriter out  -null;
   private static boolean rebuild = false;

   private static Hashtable balloonNavHash=new Kashtable();
   private static Hashtable balloonTableHash =new Hashtable() ;

  private static String saveFile ="BalloonHelp.save";

  private BalloonHelp() {
     init();  ,

  }

  public static BalloonHelp refreshlnstance(JspWriter myOut ) {
     out = myOut;
     return(refreshinstance(5 );
  }

   public static BalloonHelp refreshlnstance() {
      rebuild= true;
      return(getlnstance());
  }

   public static synchronized BalloonHelp getlnstance () {
      if (instance == null |
                           | rebuild ) {
         instance = new BalloonHelpO ;
         rebuild= false;
       }
       return(instance);
   }

  private void init() {
     // Check to see if serialization file exists
     FilelnputStream filln=null;
     ObjectlnputStream objIn=null ;
     try {
        if (rebuild) {
           throw new FileNotFoundException();
          )
          filln=new FilelnputStream(saveFile);
          objIn=new ObjectlnputStream( filln);
          balloonNavHash =(Hashtable)objIn.readobject();
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 173 of 227


                             US 7,885,981 B2
           269                                           270


        balloonTabWiash=(Hashtable)objIn.readpbjjrecjp
        objln.close();
        return;
    }
    catch (FileNotFoundException fnfe) {
       outputlnfo("<b>About to build BalloonHelp</bxbr>");
       buildBalloonHelp();
       this.serialize();
    }
    catch (IOException ioe) {
       ioe.printstackTrace();
    }
    catch (ClassNotFoundException cnfe) {
       cnfe.printStackTrace();
    }
}

private void serialize() {
   ObjectOutputStream objOut null;
    FileOutputStream filOut=null; —
    try {
       filOut        new FileOutputStream(saveFile);
       objOut    =   new ObjectOutputStream {filOut );

        objOut.writeObject(balloonNavHash);
        objOut.writeObject ( balloonTableHash);
        objOut.flush();
        objOut.close();
    }
    catch (IOException ioe) {
       ioe.printStackTrace();
    }
}

public Balloon getNavBalloon(String id) {
   return((Balloon )balloonNavHash.get(id));
}

public Enumeration getNavBalloonIDs() {
   return(balloonNavHash.keys());
}

public Balloon getTableBalloon(String id) {
                                          .
   return((Balloon)balloonTableHash get(id));
)

public Enumeration getTableBalloonIDs() {
   return(balloonTableHash.keys());
}

private void buildBalloonHelp() {
   Connection con=null;
   Statement stmt=null;
   ResultSet rs=null;
    try {
       con = SQLUti1.makeConnection();
       stmt = con.createStatement();
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 174 of 227


                                          US 7,885,981 B2
                        271                                        272
    // get nav first
    String qStr          = "SELECT        _                 _                _
                                       Help Objectjame, PopUp Text FROM HELP OBJECT "
    +
                                   _          _
        "WHERE UPPER(Help Object Name) NOT LIKE '%. ASP% r          n,


    rs = stmt .executeQuery(qStr);
    Balloon b= null;

    outputlnfo(,,<blockquote>");

    while (rs.nextO ) {
       String id=rs.getString(1);
       String tip=rs.getString(2);
       if (id != null && tip != null) {
          // nav
          outputlnfo("Creating nav balloon : " +id +"            "+tip+ ,, < br>");
                b   =
                    new Balloon(id,150 ,tip);
                balloonNavHash.put(b.getID(), b);
        )
    }

    rs.close();

    qStr =

            _            _     _                  _    _
    "SELECT Help Schema Table , Help Schema Column, PopUp Text FROM _
    HELP SCHEMA";
    rs = stmt.executeQuery (qStr);

    while (rs.nextO ) {
        String idTable=rs.getString(1);
        String idColumn = rs.getString(2);
        String tip=rs.getString(3);

        if (idTable != null && idColumn != null && tip != null) {
           // data
           outputlnfo("Creating data ballon: "tidTable.toUpperCase()+"."+
           idColumn.toUpperCase()+
              " - "+tip+ " <hr>");
           b = new Balloon(idTable.toUpperCase()+"."+idColumn.toUpperCase
           (),150,tip);
           balloonTableHash.put(b.getID(), b);
        }
    }

   outputlnfo( u </blockquote >");
)
catch (SQLException sqle) {
    sqle.printStackTrace();
)
finally {
   try {
        rs.close();
        stmt.close();
        con.close();
    }
    catch(SQLException sqle) {
       sqle.printStackTrace();
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 175 of 227


                                   US 7,885,981 B2
                273                                         274
            }
        }
    }

    private void outputlnfo(String infoStr) {
       try {
          if (Debug.areDebugging) {
             Debug.doLog(infoStr,Debug.INFO);
            )
            if (out != null) {
               out.printIn(infoStr);
               out.flush();
            }
        }
        catch (IOException ioe) (
           ioe.printStackTrace();
        }
    }
}


                 -
Schemalive/WEB INF/classes/HTMLUtils/TableDescriptorDisplay.java   .




// $Revision ; 2.5 $
// $Date: 2001/10/30 08:26:33 $

package HTMLUtils;

import java.io.*;

import dbUtils.* ;
import sessionUtiIs.*;

import java.sql.* ;
import java.util.* ;

import common.*;

//import dbPoolUtils.*;

public class TableDescriptorDisplay {
                                          _                            _
    public static final String version HTMLUtils_ TableDescriptorDisplay java   =
    "$Revision: 2.5 $";

    public static final int AllUpper«=l;

    public static final int ForURL = 0;
    public static final int ForForm = 1;
    public static final int ForJavaScript     =   2;

                                                               .
    public static String getDisplayLabelView {TableDescriptor td
       String column)
    {
       int index=0;
       StringBuffer   splayLabelUpper=null;
                               =
       ResultSetMetaData rsmd null;
        try {
         Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 176 of 227


                                  US 7,885,981 B2
                  275                                       276

         index=td.f uColumnName(column);
         rsmd=td.getMetaData() ;
         displayLabelUpper^new StrinqBuffer(rsmd.getColumnName(index));
    }
    catch (SQLException sqle) {
       sqle.printStackTrace();
    }

    // does it exist?
    if (index == 0) {
       return(null);
    }

    return(getDisplayLabel(displayLabelUpper.toString()));
}

public static String getDisplayLabelEdit(TableDescriptor td
   String column  .                                            .
   String htmlElement,
   LinkedList sessionStack ,
   String unqStr,
   Integer usersKey ,
   Connection con )
   throws SQLException
{

    boolean keyField = false ;
    if (td.getKeyField() != null && td.qetKeyField(). toUpperCase().equals(
    column)) {
       keyField = true;
    )

    int columnlndex = 1;
    try {
                        -
       column
            ! ndex = td .findColumnName(column);
    }
    catch (SQLException sqle) {
       sqle.printStackTrace ();
    )

    StringBuffer displayLabel=
    //     new StringBuffer (getDisplayLabelView( td , column));
    new StringBuffer(td.getFormattedField(columnlndex-l));

    /*
    if (keyField) {
       int numIndex=displayLabel.toString().lastlndexOf(" Number *');
       if (numlndex >= 0) {
          displayLabel=new
          StringBuffer(displayLabel .toString().substring(0, numlndex)+"
          Key");
         }
    )
    */

    ResultSetMetaData rsmd=td.getMetaData();

    // deal with Required   fields
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 177 of 227


                                        US 7,885,981 B2
                  277                                                                  278

try {
    if (rsmd.isNullable(columnlndex) !=
    ResultSetMetaData.columnNullable) {
       displayLabel.insert(0, " <b>");
       displayLabel.append(" </b>");
    }
}
catch (SQLException sqle) {
   sqle.printStackTrace {);
)

// Deal with constraint fields
TableDescriptor tdl=null;

BalloonHelp bh =BalloonHelp.getlnstance();
Balloon b= null;

if {(tdl = td.getConstraint(column)) ! null) {    —
   int numlndex=displayLabel.toString().indexOf(" Number");
   if (numlndex >= 0) {
      displayLabel.delete(numlndex , " Number".length()+ numlndex);
    }

    if ((((StackElement)sessionStack.getLast()) getMasterColumn() = =
                                                                   -
    null) I I
       (! < (StackElement)sessionStack.getLast {)).getMasterColumn().equals
       (column )))
    {
        Statement sfmt=null;
        ResultSet sf= null;

        try {
           sfmt   con.createStatement(ResultSet.TYPE SCROLL INSENSITIVE,
           ResultSet.CONCUR READ ONLY);
           sf = sfmt.executeQuery(
              "SELECT "+
                                                      _        _
              n
                                _       _
                      DECODE(MAX(ABS < Can Edit Flag)), NULL, 0,
              MAX(ABS(Can Edit Flag))) AS Can_ Edit Flag, "+           _
              it
                                _   _                 _    _
                        DECODE(MAX(ABS(Can Add Flag )) , NULL, 0,
              MAX(ABS(Can Add Flag))) AS Can Add Flag ” +  _       _
              " FROM "+
              //                  ii
                                          PEOPLE, STAFF, USERS ,
              SECURITY GROUP USER, SECURITY GROUP TABLE, SECURITY TABLE
              "+
              tl
                      PEOPLE , USERS, SECURITY_GROUP USER,
                            _       _                      _               _
              SECURITY GROUP TABLE, SECURITY TABLE "+
              "WHERE "+
              " PEOPLE.Active_Flag <> 0 AND ” +
                                                                                       __
              //
              //        n                        __ _
                        " PEOPLE.People Key = STAFF.People Key AND "+
                           STAFF.Staff Key = USERS.Staff Key AND "+
                                                                       _       _
                                  _ __         _
              " PEOPLE.People Key = USERS.People Key AND "+
                                                                       _
              " USERS .(Jsers Key = SECURITY GROUP USER.Users Key AND "+
                                                                                            _
              »
              !         •   SECURITY_
                            _ _TABLE. _USERi.t __
                                            GROUP                          _
                                                          Security Group Key       _            =
              SECURITY GROUP                    Secur                  _
                                                          y Group Key AND "+
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 178 of 227


                                         US 7,885,981 B2
                   279                                                 280
              t»

                                     _         __
                      SECURITY__GROUP TABLE.Security Tab1e Key =   _         _
              SECURITY TABLE.Security Table Key AND '•+
                                         _             _
              »1                                           _       _
                      SECURITY TABLE.Security Table Name = t tl + tdl.
              getTable()+ ti i AND "+
                                               _               _
         );
              t>




         sf.next();
                                         _
                      SECURITY GROUP USER.Users Key    'HusersKey
                                                                   -
         b   = bh.getNavBalloon( 11 dr illLink");
         if (sf.getBoolean(1 ) |     | sf.getBoolean(2)) {
            displayLabel.insert(0,
               "<A HREF=\""+
               ”javascript:holdForPickList('” +
               tdl . getTable()+ M 1 , 11 thtmlElerr\ent+" ,"+
               unqStri")\" "+
               ((b != null)?
                  ”onMouseOver= V setHang( * "+b.getID()+
                   it t
                        z event,t h i s d a t a L i n k'); "+


                              "return true;\" onMouseOut =\"clearHang(); return
                              true;\" "+
                              "onClick= \ " clearHang(); return true;\" it .
                              u ti

                   )+
                   « » >> n

              );
              displayLabel.append(" < /A > ");
         }
    }
    catch (SQLException sqle) {
       sqle.printStackTrace();
       throw sqle;
     )
    finally {
       try {
             if (sf != null)sf.close {);
             if (s.fmt != null)sfmt.close();
         }
         catch (SQLException sqle) {
            sqle.printStackTrace {);
         }
    }
}

/*
if (((StackElement)sessionStack.getLast()). getMasterColumn()                    ==
null) {
   displayLabel.insert(0," <A HREF V'n +
      "javascript:holdForPickList( 1 •'+
      tdl.getTable()+" 1 ," + htmlElement+", "+
                                                   -
      unqStr+
      ")\ "> "
    );
    displayLabel.append( n < /A>");
}
else if
       Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 179 of 227


                                    US 7,885,981 B2
                       281                                   282

       (!((StackE!WPient)
       sessionStack.getLast()).getMasterColumn().equals(column)) {
          displayLabel.insert(0,"<A HREF=\""+
             11
                javascript:holdForPickList( 1 M +
             tdl.getTable()+" 1 "+html Element+" , 11 +
                                /


             unqStr+
                 )\">"
            );
            displayLabel.append("</A>’');
       )
       */
    }
    b=bh.getTableBalloon (td .getTable(). toUpperCase()+".''+column.toUpperCase
    ());
    if (b 1 = null) {
       displayLabel.insert(0,
       "<A HREF=\"\" onClick=\”processAsterisk(); return false;\" "+

          '
          It V
                   —
          "CLASS \"isTip\" "+
          'onMouseOver=\ "setHang( * "4b.getID()4
               ,event, thisdataLink'); return true;\" H +
          "onMouseOut=\" clearHang(); return true ; \" "4
          "Xsupxfont size^+ l>*</font></sup> </A>"
       )/

    return(displayLabel . toString());
}

public static String getFormattedLabel(String label) {
   StringBuffer retLabel=new StringBuffer(getDisplayLabel (label));
   // find all occurences of customCaps

    for (int i=0;i<CustomCaps.customCaps.length;i ++) {
       int customLoc=0;
       // Check startsWith
       if (retLabel.toString().toUpperCase().startsWith(
          (CustomCaps.customCaps[i]4” ” ).toUpperCase()))
       {
          retLabel.replace(0,
          CustomCaps.customCaps[i].length(),
          CustomCaps.customCaps[i]);
          customLoc+=CustomCaps.customCaps[i].length();
       )
       // Check within
       while ((customLoc= retLabel.toString().toUpperCase().indexOf(
          (" "+CustomCaps.customCaps( i]+" ").toUpperCase();
          customLoc)) > = 0)
       {
          retLabel.replace(customLoc+1,
          customLoc+ l +CustomCaps.customCaps[i].length(),
          CustomCaps.customCaps[i]);
          cus tomLoc4=CustomCaps.customCaps[i].length()+2;
       }
       // check for endsWith
       if (retLabel.toString().toUpperCase().endsWith(
          (" " +CustomCaps.customCaps [ iJ ).toUpperCase()))
       {
                        -
          customLoc retLabel.toString {).toUpperCase().lastIndexOf(
             (" "+CustomCaps.customCaps[i]).toUpperCase());
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 180 of 227


                                      US 7,885,981 B2
                    283                                     284

            retLabeWreplace(customLoc+1,
               custoitiLoc+l+CustomCaps.customCaps[i].length(),
               CustomCaps.customCaps[i]);
        )
        else if {retLabel.toString().toUpperCase().equals(
                                            .
           CustomCaps.customCaps[i] toUpperCase()))
        {
            return(CustomCaps.customCaps[i ]);
        }
    }
    return(retLabel.toString());
}

public static String getDisplayLabel(String label,int upper) {
   String str=getDisplayLabel(label);
   return(str .toUpperCase());
)

public static String getDisplayLabel(String label) {
   // check for KEY   _                          __
   int underScore=label.lastlndexOf(" KEYM ) ;
   if (underscore >= 0) {
      label^label.substring(0 , underscore )+" NUMBER ";_
    }

               __
    // Strip FLAG
                                            __
    underScore =label.lastlndexOf( " FLAG");
    if (underscore >= 0) {
       label=label. substring(0, underscore );
    )

    //lowercase it
    StringBuffer displayLabelLower=
    new StringBuffer(label.toLowerCase()) ;

    //replace all * ' with '
                              _and capitalize first letter
                                       1


    displayLabelLower.setCharAt(0, label.charAt(0));
    int underScorePos=0;
                                  -
    while {(underScorePos label.indexOf(    , underScorePos)) >
       displayLabelLower.setCharAt(underScorePos,' * );
                                                                  -   0) {

       underScorePos++;
       if (underScorePos < label.length()) {
          displayLabelLower.setCharAt (underScorePos,
          label.charAt(underScorePos));
       }
    }
    return(displayLabelLower.toString( > );
}

public static String getDisplayFieldKeyEdit(TableDescriptor td        .
   String column          .
   String doProcess ,
   String value,
   LinkedList sessionStack,
   Connection con)
{
    String s=null;
    if (doProcess.equals("search")) {
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 181 of 227


                                              US 7,885,981 B2
                       285                                                              286

        s = " < input HKie-\ i> «i +td.getDatabase ( )+ nJBr W 9*t3
                                                           ,,        &           fW& ttA'
              M
                  " + column.toUpperCase() +"\ M type = \ text \" > ";
    }
    // else If (doProcess. equals ("return") || doProcess.equals ( "edit " ) ) {
    else if ( { ( ( StackElement ) sessionstack.getLast ( ) ).getFormValues ( ).size ()
    > 0) I |
       doProcess.equals {" edit")}
    {
       s = value +” \n < input name =\" "+td.getDatabase ( ) +" "+
       td .getTable () +" "+ column .toUpperCase ( ) + "\" type = \"" +
       "hiddenV value =\""+ value *"\ " > " ?
    }
                               .
    else if ( doProcess equals ( "add" )) {
       Object seqVal** null;
       if ( td.getTable ().equals ("SYNCHED_ KEY _ TABLE") ) {
          if { ( ( StackElement ) sessionstack.getLast {) ).getMasterColumn () !=
          null ) {

                 seqVal = ((StackElement )
                                                              .
                 sessionstack. get ( sessionStack size { ) - 2 ) ) . getCurrentKey ( ) ;
            }
        }
        else {
           String qStr”"select " + td.getTable () + " _ SEQ.nextval from DUAL ";
           try {
               / / boolean needToClose — false;
               / / DBConnectionManager connMgr = null;
               if (con == null ) {
                    /*
                    DBConnectionManager .getlnstance ( ) ;
                    con = connMgr.getConnection ( td.getDBConnection ( ) ) ;
                    needToClose-true;
                    */
               }
               Statement stmt = con.createStetement ( );
               ResultSet rs = strat .executeQuery(qStr );
               rs.next ( );
               seqVal = rs.getObject ( 1 );
               rs.close ( );
                       .
               stmt close ( ) ;
               /*
               if ( needToClose ) {
               connMgr.freeConnection { td.getDBConnection ( ), con );
                 }
                 */
            }
            catch < SQLException sqle ) (
                 sqle.printStackTrace ();
            }
        >
        s = seqVal +"\ n < input name = \ ""+ td.getDatabase {) +" "+
             t d .g e t T a b l e () c o l u m n .t o U p p e r C a s e ( ) + " \ " type = \ ""+
             "hiddenV value — \"" + seqVal +"\"> ";
                           1


    }
    return (s ) ;
}

public static String getDisplayFieldEdit ( TableDescriptor td, String column,
            Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 182 of 227


                                            US 7,885,981 B2
                       287                                                        288

<
        String doProc"     S / String
                                                                              -
                                        value, LinkedListjPfcllgiS§5PDfe.jiJIR S

        //see if we are on the key field
        if (td.getKeyField() != null && td          .getKeyField().toUpperCase().equals(
        column.toUpperCase ())) {

             return(getDisplayFieldKeyEdit {td,column, doProcess,value,sessionstack
             ,con));
        }
        else {
             return < getDisplayFieIdNKeyEdit(td,column , doProcess , value,
             sessionStack,con));
        }
}

public static String getDisplayFieldNKeyEdit {TableDescriptor td,
   String column
   String doProcess ,
                       .
   String value,
   LinkedList sessionStack,
   Connection con)
{
   int index =0;
   try {
      index = td.findColumnNarne(column);
   }
   catch (SQLException sqle) {
      sqle printStackTrace();
                  -
        )

        ResultSetMetaData rsmd null;-
        // first, determine if the field is in the displayFields Vector
        if {!td. isDisplayField ( column)) {
           return(column! " not found ” );
        }

        // let ’s see if it has a constraint
         TableDescriptor tdl=td .getConstraint {column);

         if (tdl != null) {
            //build picklist

              return(buildPickList( column, td ,tdl,doProcess,value,sessionStack, con)
              );
         }
         else {
            //build normal field
            return(buildNormal(td,index , doProcess,value,sessionStack));
         }
    }

    private static String buildNormal(TableDescriptor td, int index                     .
       String doProcess, String value,
       LinkedList sessionStack)
    i

            StringBuffer sb=new StringBuffer();
  Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 183 of 227


                                   US 7,885,981 B2
               289                                            290


BalloonHelp b
                 ^KialloonHelp.     getlnstance ( ) ;f

try {
   ResultSetMetaData rsmd = td.getMetaData ();

   String fieldName = rsmd.getColumnName ( index );
   int precision = rsmd. getPrecision ( index );
   int scale = rsmd.getScale ( index );
   int displaySize - rsmd.getColumnDisplaySize ( index );
   String type = rsmd.getColumnTypeName ( index );

   Balloon b = bh.getTableBalloon (td.getTable ().toUpperCase { ) +" * "+
   fieldName.toUpperCase () );

   sb.append (" < input name-\""+ td.getDatabase ( ) + "      "+
   td.getTable ( ) +"_ "+ f ieldName -f "\" ");

   if ( bl = n u l l ) {
       sb.append ( "onMouseOver = \ " setHang ( " + b.getID() +
                                                    1


           » i , event, this,'dataTable' ); return
                                                      true; \" "+
          ,,
             onMouseOut = \" clearHang ( ) / return true ; \" " +
          ,,
             onClick = \ " clearHang ( ) ; return true;\" " );
   }

   sb. append ( "type = \ M M );

   if ( fieldName.endsWith ("_ FLAG ")) {
      sb. append ("checkboxV’ value =\ ii H );

       if   ( ! doProcess . equals ( " search ") & &
            value != null & &
            !value.equals( it II ) &&
            Integer.parselnt(value.trim()) !*= 0)
       {
            sb.append (" 1 \" CHECKED>");
       )
       else if ( doProcess.equals ("search " ) ) {
          sb . append (" NOT LIKE \" "+
               ( value ! = null & &
               value.equals ( "NOT LIKE") ?"CHECKED":"") +
               "> Yes < input name-\ "" +
               td.qetDatabase ( ) +" "+
               td.getTable ( ) +" " + fieldNamet
               "\" type = \"checkbox \" value*\"LIKE \ " "+
               ( value ! = null & & value.equals ("LIKE" ) ? " CHECKED":"" ) +
              "> No "
          );
       }
       else {
          sb.append (" 1 \" > ");
       }
   }
   else if ( type .equals ("NUMBER")) {
      if ( precision = = 0 ) {
         precision = 10;
       )
       sb.append ("text \" maxlength = \ it it +precision +
          I*
             \ ii size=\ II II + precision + "\ " " );
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 184 of 227


                                           US 7,885,981 B2
                     291                                            292

                                                               ,:
                     ?
                sb.a l

      }
           );         ^^                  =
                                nd("value \ ii n +value+"\">   1!

      else if (type.equals("VARCHAR2”)) {
         if (displaySize < 100) {
            sb.append("text\" maxlength=A ""-J-displaySizet”\" "+
               "size=\" 11 +( {displaySize>60)?60:displaySize)+ ”\ ”
            );
            sb.append {,,value=\""+processDoubleQuote {value)        );
         }
         else {
            sb=new StringBuffer(” <textarea riaine=\ ii ti +
               td.getDatabase()+” "+
               td .getTable {)+" "-ffieldName+
               "\" COLS=\ n 60\" ROWS=\"5\'* WRAP=\"SOFT\”
               onBlur= \"validateTextarea(this, » » +
                                                     ,,
                                                         -
               td.getFormattedField(index 1)+ » » * , +displaySize+")\" "
                );

                if (b!=null) {
                   sb. append("onMouseOver=\"setHang { 1 "tb * getID()+
                        » , event,this ,'dataTable' ) ; return true;\
                           ii
                                                                     " "
                   );
                   sb.append(uonMouseOut=\"clearHang {); return true; V ");
                   sb.append("onClick=\,,clearIIang(); return true;\" ");
                }

                sb.append(">");
                sb.append(processDoubleQuote(value));
                sb.append("</textarea>\n");
           1
       )
      else if {type.equals(” DATE")) {
         sb.append("text\" maxlength=\"10\" size=\"10\" ");
         sb.append("value=\""+value+,,\" ");
         // if (!doProcess.equals("search")) {
         sb.append(” onBlur=\ ” checkDate(this)\"");
         // )
         sb.append(” >");
       )

       sb.append("\n");
    }
    catch (SQLException sqle) {
       sqle.printStackTrace();
    }
    return(sb.toString());
}


private static String buildPickList(String fieldName,
   TableDescriptor td,
   TableDescriptor tdl,
   String doProcess,
   String value,
    LinkedList sessionStack,
    Connection con)
{
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 185 of 227


                               US 7,885,981 B2
                293                                      294

//first,    geneWce sql

                =
BalloonHelp bh BalloonHelp.getlnstance();
                                                               .
Balloon b=bh.getTableBalloon(td.getTable().toUpperCase {)+" "+fieldName.
toUpperCase());
StringBuffer sb=
new StringBuffer("<select namea\" "+
   td.getDatabase()+" "+
   td.getTable()+" "+fieldName+"\” "
);


        -
if (b! null) {
   sb.append("onMouseOver=\" setHang( i ** +b.getID()+
      i» »
           ,event,this,'dataTable'); return true; V
      "onMouseOut=\"clearHang()   ; return true;\" n +
      "onClick=\"clearHang();\ ,r "
   );


sb.append(">");

if (((StackElement)sessionStack.getLast {)).getMasterColumn()   null) {
   sb.append {"<option>\n");
}
else if (!((StackElement)sessionStack.getLast()).getMasterColumn().
equals(fieldName)) {
   sb.append {"<option>\ n");
}

boolean foundName=false;
boolean foundNamePart=false;
boolean specialView=
                                   __       _
   (td.getTable ().equals("CUSTOM VIEW PROTOTYPE__2 M ) |
                                                        1
                                        _
      td.getTable().equals("CUST0M VIEW __PR0T0TYPE_3") |
                                        _ _
      td.getTable().equals ( "CUSTOM VIEW PROTOTYPE_l")
                                                          |

   )?true:false;

DataDictionary dd     =
DataDictionary.getlnstance(td .getDatabase(),
td.getDBConnection());

String tdlSaveTableName = tdl.getTable ();
String fullQuery *= (td.getForeignCDD(fieldName) != null)?td.
getForeignCDD(fieldName).getSQLStrO :null;
StringBuffer selectPart = new StringBuffer();
StringBuffer fromPart = new StringBuffer();
StringBuffer wherePart = new StringBuffer();
StringBuffer orderByPart = new StringBuffer();

if (Debug.areDebugging) {
     Debug.doLog("fieldName ; "+fieldName,Debug.INFO);
                               -
     Debug.doLog("fullQuery: "H fullQuery,Debug.INFO);
}

try {
                      -
     if (fullQuery ! null) {
                          -
        int begPart = fullQuery.indexOf("SELECT")+"SELECT".length();
        int endPart «= fullQuery.indexOf("FROM");
  Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 186 of 227


                               US 7,885,981 B2
                295                                       296


                                  .
  selectP t.append(fullQuery substrdp|
  toUpperCase().trim());
                                                   |  R
                                       *gj][S> <igpifcJl        -
                                                         3E;S.x:t‘)|
                                                                   Ifs[
  begPart = endPart+"FROM".length();
  endPart = fullQuery.indexOf("WHERE");
  if (endPart > begPart) {
     fromPart.append( fallQuery.substring(begPart,endPart).
     toUpperCase().trim());
     begPart = endPart +"WHERE".length();
     endPart     -
               fu]lQuery.indexOf("ORDER BY");
     if (endPart > begPart) {
        wherePart.append(fullQuery.substring(begPart,endPart).
        toUpperCase().trim ());
        begPart = endPart+"ORDER BY".length < );
        orderByPart.append(fullQuery.substring(begPart).toUpperCase
        ().trim());
     }
     else {

             wherePart. append(fullQuery.substring(begPart).toUpperCase()
             .trim());
      }
  }
  else {
     endPart = fullQuery.indexOf("ORDER BY");
     if (endPart > begPart) {
         fromPart.append(fullQuery.substring (begPart,endPart).
         toUpperCase().trim());
         begPart = endPart+"ORDER BY".length {);
         orderByPart.append(fullQuery.substring(begPart).toUpperCase
        ().trim());
      }
      else {
         fromPart.append(fullQuery.substring(begPart) . toUpperCase().      .
             trim());
      }
  1
  if (Debug.areDebugging) {
     Debug.doLog("selectPart: "twherePart,Debug.INFO);
     Debug.doLog ("fromPart: " tfromPart, Debug.INFO);
     Debug.doLog(" wherePart: "twherePart, Debug.INFO) ;
     Debug .doLog ("orderByPart: "+ wherePart ,Debug.INFO);
  }
}
else {
  selectPart.append(tdl.getTable()+"."4- tdI.getKeyField());
  fromPart.append(tdl.getTable());
  if (speciaiview) {
     orderByPart.append(tdl .getKeyField());
  }

   while (!speciaiview && !foundName) {
      ResultSetMetaData rsmdl= tdl.getMetaData();
      for (int i=l;i<=rsmdl.getColumnCount();i++) {
                                                  _
         if (rsmdl.getColumnWame(i).endsWith(" NAME")) {
                         -
            foundName true;
            break;
         }
         )
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 187 of 227


                                     US 7,885,981 B2
             297                                                          298
    if ( JfoundName) {
       String qStr="select a.table name, b.colunrn name from "+       _
                   _               ^
           "user constraints a, user cons columns b, "+_   _
           "user_constraints c, user cons columns d "+
            "where "+
                                _
            "a.constraint type= P and c.constraint type='U' "+
                                          1                           _
            "and c.table name- i ti 4-tdl.getTable {) + »» and "+ i


            "c.constraint name^d.constraint name and "+
                        _
            "b.column_ name=d.column name and "+  _
            "b.constraint           name^a .constraint name";

        boolean needToClose false;   -
        if (con == null) {
           /*
           DBConnectionManager.getlnstance{);
           con=connMgr.getConnection(tdl.getDBConnection());
           needToClose=true;
           */
        }

                            -
        Statement stmt con.createstatement();
        ResultSet rs=stmt.executeQuery(qStr);
        if (!rs , next()) {
           break;
        )
        if (rs.getstring(1).startsWith("MICAH")) {
           rs.next();
        }
        String tableName=rs.getstring(1 );
        String keyFieldName^rs.getString(2);

        td=dd.getDataDictionaryTD(tdl.getTable());
        tdl^dd.getDataDictionaryTD(tableName);

        wherePart.append(td.getTable()+"."+keyFieldName+"=" +
           tableName+"." +tdl.getKeyField()+" and ");
           fromPart.append(” , "+tdl.getTable());

        rs.close();
        stmt.c1ose();
        if (needToClose) {
           //connMgr.freeConnection(tdl.getDBConnection(),con);
        }
    }
)

// now I am at a TD that has NAME field(s)    _
foundNamePart«false;
if (!specialView && tdl.findColumnName("LAST_ NAME") 1 = 0) {
   selectPart.append(", "+tdl.getTable()+".bAST NAME");
                                      .
   orderByPart.append(tdl getTable()+'•.LAST NAME,");          _ __
   if (tdl.findColumnName("FIRST NAME") != 0) {   __
      selectPart.append(" f "+tdl.getTable{)+".FIRST_NAME");
      orderByPart.append(tdl.getTable()+".FIRST_ NAME,");             _
   }
   if (tdl.findColumnName("MIDDLE NAME") 1 « 0) {     _
      selectPart.append(","+tdl.getTable()+".MIDDLE^NAME" );
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 188 of 227


                                        US 7,885,981 B2
                         299                                                300

                       IrByPart.append(tdl.getTab( /4
          }
                  03


          foundNamePart=true;
                                                     ^
    }
    if (!specialView && !foundNamePart) {
       ResultSetMetaData rsmd-tdl.getMetaData();
       for (int i=l;i<=rsmd.getColumnCount(} ;i++) {
                  if (rsrad.getColumnName(i).endsWith C NAME")) {
                                                              ^
                     selectPart.append(" f "+rsrad.getColuranNarae(i) );
                     orderByPart.append(rsmd.getColumnName(i));
                     break;
                  }
          }
    }
    else if (foundName) {
       orderByPart.deleteCharAt(orderByPart.length() 1);                -
}
                                                                  ,,+selectPart+" FROM "+
StringBuffer qStrBuf=new StringBuffer("SELECT
fromPart);

if (( (StackElement)sessionStack.getLast()).getMasterColumn() 1 =
mill) {
   if (((StackElement)sessionstack.getLast()).getMasterColumn().
   equals(fieldName)) {
                                                         __
       if ( ((StackElement)sessionStack.get(sessionStack.size() 2))
                                                 _
       getTableName().equals("CUSTOM VIEW PROTOTYPE 1”) j|
                                                                        _                 -   -
                                                     _
          ((StackElement)sessionStack.get(sessionStack.size() 2) ).
          getTableName().equals ("CUSTOM VIEW PROTOTYPE 2") I|
                                                              _             _     -
          ((StackElement)sessionStack.get(sessionStack.size() 2)).
                                                                            __    -
                                   ,,                _
          getTableName().equals( C0ST0M VIEW _PR0T0TYPE 3"))
       {
          if (fullQuery == null) {                               ,,
              where Part.append( tdlSaveTableName +"."+fieldName+ = "+((
                                                                                      j




             StackElement)sessionStack.get(sessionStack.size() 2)).                   -
              getCurrentKey()+" AND ");
                   }
                   else {
                      wherePart.append(" AND A."+ £ieldName+ ="+((StackElement)
                                                            M


                      sessionStack.get(sessionSta ck.size() 2       -
                                                              )).getCurrentKey
                      0 );
                   }
              1
              else {
                   if (fullQuery    —
                                    = null) {
                        wherePart.append(((StackElement)sessionStack.get(
                        sessionStack.size() 2)).getTableName()+ . +
                                                                 M   M
                                             -           sessionSta    ck.get(
                           fieldName+ ="+((StackElement
                                     M                  )

                        );
                                       .
                           sessionStack size () 2-
                                                 )).getCurrent Key ()  +” AND **

                   }
                   else {                                      ,,
                      wherePart.append(" AND A''+"."+fieldName+ = "+((
                      StackElement)sessionstack.get(sessionStack.size() 2)).              —
                      getCurrentKey());
                   }
              }
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 189 of 227


                                 US 7,885,981 B2
                 301                                       302
}

±f (wherePart.length() != 0) (
   if (fullQuery == null) {
                                               -
      wherePart.delete(wherePart .length() 5,wherePart.length()-1);
    }
    qStrBuf.append(" WHERE "+wherePart);
}

if (fullQuery == null) {
   String sortOrderName = null;
   ResultSetMetapata rsmd - tdl.getMetaData();
   for (int i=l;i<= rsmd.getColumnCount() ; i++) {
      String curColName = rsmd.getColumnName(i);
                                         _
      if (curColName.endsWith("SORT ORDER") |  |
         curColName.endsWith("SORT KEY” ))
       {
            sortOrderName   =   curColName;
            break;
        )
     }
     if (sortOrderName 1 = null) {
        if (orderByPart.length()    0) {
           orderByPart.append(tdlSaveTableNamef ”."+sortOrderName);
        }
        else (

            orderByPart.insert(0,tdlSaveTabl eName + "."+sortOrderNaiTie+",”
            );
        }

}

if (orderByPart.length() ! = 0) {
   qStrBuf.append (" ORDER BY "forderByPart);
}

if (Debug.areDebugging) {
   Debug.doLog("TableDescriptorDisplay qStrBuf:
     "fqStrBuf, Debug.INFO);
)
boolean needToClose=false;
//DBConnectionManager connMgr=null ?
if (con == null) {
   /*
   DBConnectionManager.getlnstance() ;
   con =connMgr.getConnection ( tdl.getDBConnection {));
   needToClose=true;
    */
)
Statement stmt=con.createStatement();
ResultSet rs=stmt.executeQuery(qStrBuf. toString());
ResultSetMetaData rsn\d=rs.getMetaData();
while (rs .nextO ) {
   String optVal=rs.getString(1);
   String curTableName = td . getTable();
   sb.append("<option value=\"");
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 190 of 227


                                    US 7,885,981 B2
                      303                                      304


                                                 __ _
                                                      _
            if (cur bleName.equals {” CUSTOM VIE.W P.RaTQ      >n    U
               curTableName.equals("CUSTOM VIEW PftOTCfT
                                                              _
                                                                 •
                                                                     n
                                                               )
                                -
               curTableName equals "CUSTOM VIEW
                                  (               PROTOTYPE 3")

                 sb.append(rs.getString(1));
            }
            else {
               sb.append {optVal);
            )
            sb.append("\" ” +
                                                 »» «
               (optVal equals(value)?” SELECTED”: ) +
                 ti   ri
                            -
            );
            if (foundNamePart && rsmd.getColumnCount() == 4) {
               String lastName = rs.getString(2);
               String firstName = rs.getString(3);
               String middleName = rs.getString( A );

                 String apStr=(lastName == null? :lastName+" , ")+
                                                     »T tl

                 (firstName == null? :firstName+" ")+
                                     I ft
                                    (


                 (middleName == null? II II rmiddleName );

                 sb .append(apStr);
            )
            else if ((!foundName) && (fullQuery == null)) {
               sb.append(rs . getString( 1));
            }
            else {
                 for (int i =2; i <=rsmd.getColumnCount() ;i++) {
                                             —
                    if (rs.getString(i) ! null) {
                       sb.append(rs.getString(i)+" ");
                    }
                 }
                 sb.aeleteCharAt(sb.length () 1);-
             }
           sb.append("\n");
        )
        rs.close();
        stmt.close();
        if ( needToClose) {
           //connMgr.freeConnection(tdl.getDBConnection(),con);
        )
    )
    catch (SQLException sqle) {
       sqle.printStackTrace();
    }

    sb.append("</select>\nu);

    return(sb. toString());
)

public static String getOrderBy(TableDescriptor td) {
   StringBuffer orderByBuff=new StringBuffer();
   boolean foundNamePart= false;
   try {
                                         _
      if (td.findColumnName("LAST NAME") != 0) {
         orderByBuff.append("LAST NAME, ");
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 191 of 227


                                                  US 7,885,981 B2
                                      305                               306

                 foundN lPPart=true;
        }                         ^
        if (td.findColumnName("FIRS NAME") != 0) {
           orderByBuff . append("FIRST NAME,");
           foundNamePart=true;
                                                   ^_
        )
        if (td.findColumnName(" MIDDLE_NAME") 1 = 0) {   _
           orderByBuff - append("MIDDLE NAME,");
           foundNamePart=true;
        }
        if (!foundNamePart) {
           ResultSetMetaData rsmd = td.getMetaData();
           String nameColumn;
           for (int i=l ;i <^rsmd.getColuranCoiint();i++) {
                                                               _
              if ((nameColumn=rsmd.getColumnName(i)).endsWith(" NAME"))
                                                                        {
                 orderByBuff.append ( nameColumn  );
                                  foundNamePart= true;
                                  break;
                              )
                 }
        }
        else {
                 orderByBuff.aeleteCharAt ( orderByBuff.length() 1);-
            )
    }
    catch (SQLException sqle) {
       sqle.printstackTrace();
    }
    if (foundNamePart) {
       return(orderByBuff.toString());
    }
    else {
       return("");
    }
)


                                                                      ) {
public static String displayStack(LinkedList 1, String unqStr ,,
   StringBuffer s tackListB  uf f= new StringBuf fer( " < TABLE width=\ 100%\" " +
      "cellpadding=\"0\” "+
                        ,,
      "cellspacing=\"0\ >\n");
   stackListBuff. append(  "<TR><TD align=\"left\” valign=\"bottom\">\nn);
   String targetName=null;
    String doProcess=null;
    int i=0;
    BalloonHelp bh = BalloonHelp.getlnstance();
    Balloon b = bh.getNavBalloon("stackLink");
    String bString =
       ((b! null)?
                     -
          " onMouseOver=\"setHang(' "+b.getID()+
          ii t ,
                 event,this , * navLink * ); return true;\" " +
          "onMouseOut \"clearHang(); return true;\" "+
                                            -
          "onClick=\"clearHang(]; return true;\" ":
                     H   *i
                );
                while (1 != null && i < l.size()) {
                   StackElement se =(StackElement)1.get(i);
                   targetName="AddEditForm.jsp";
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 192 of 227


                                  US 7,885,981 B2
                        307                                 308


         if (se. fbHodeO .equals('’browse”)|
                                           } f&
                      ^
            targetName="Browse.jsp";
            doProcess=”browse";
         )
         else if (se.getMode().equals("add”)) {

         }
                              -
            doProcess "insert” ;

         else if (se.getMode().equals("edit ”)) {
            doProcess=” update&keyValue="+se.getCurrentKey();
         }
         else if (se.yetMode().equals("search
                                          ,,
                                              ")) {
                                                    _   _         _
            if (se.getTableName().equals { CUSTOM VlEW PROTOTYPE 3")) {
               doProcess="revised" ;
            }
            else {
               doProcess= ” filter";
              }
         )
                                                         ,,
         stackListBuff.append("<A HREF=\"” + tarqetName+ ?tableName="4
            se.getTableName()+"&mode= +"  sc .getMode()+
            "&doProcess=" +doProcess+ "& stackLevel="+i+
                  ,,
                         -
            " &unq +unqStr+ t'\" "+
            bStringt
                  ,
              1« v tl


         );
         stackListBuff.append(TableDescriptorDisplay.getDisplayLabel(
             se.getTableName()).toUpperCase()+
             " ["+se.getMode().toUpperCase()+")</A> --&gt;\n"
         );
         i ++ ;
      }
      if (1 != null) {
         stackListBuff = new StringBuffer(stackListBuff.substring(0,
         stackListBuff.length()-7));
      }
      stackListBuff.append("</TDXTD valign=\"bottom\" align=\"rightV > ");
                                                                     *

      stackListBuff.append("^C /TDX/TRX /TABLEV );
      return(stackListBuff.toString {));
}

public static String displayNavbar(String origTableName, String unqStr ,
boolean canBrowseFlag ,boolean canAddFlag,boolean isFiltered ) {

    BalloonHelp bh = BalloonHelp . getlnstance();
    Balloon b = null;

    StringBuffer navbarBuff = new StringBuffer();
    navbarBuff.append("<b>"+TableDescriptorDisplay.getFormattedLabel(
    origTableName)+"</b> options : \n");
    if (canBrowseFlag) {
       b= bh.getNavBallooh("navFullBrowseLink ” );
                                                    ,,
       navbarBuff.append("<font slze=\"2\"><strong> +
           "< A HREF=\"Browse.jsp?tableName="+
           origTableName+"&mode=browse&doProcess=fullList&"+
           "unq ="+unqStr+
           »•\ »' "+
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 193 of 227


                                                        US 7,885,981 B2
                                  309                                              310

     ((b 1 =      ID ?
        ,'onMouseOver \',setHang( 1 +fo.getID(} +
                         =               ”
         i< i
              ,event, this, 1 navLink 1 ); return true;\” "+
         nonMouseOut=\"clearHang (); return true;\" '* +
                                        —
        "onClick \"clearHang (); return true;\" ii .
                 ii II

     )+
                                                                          ,,
     ">FULL&nbsp;BROWSE</A></strong></font>
);


                   __ __
if {(!isFiltered) && ((!canAddFlag)|
                            |
*'CUSTOM VIEW PROTOTYPE l"} |
                                                    _
                                     |origTableName ,equals(
                                                              _ _              _
                                                    |origTableName.
    origTableName.equals("CUSTOM VIEW PROTOTYPE 2") |
     equals("CUSTOM_VIEW_PROTOTYPE_3")))
{
     navbarBuff.append {'
                        * or");
}
else {
     navbarBuff.append(",");
)

if (isFiltered) {
   b= bh.getNavBalloon("navFilteredBrowseLink");
   navbarBuff.append(" <font size=\,'2\" Xstrong>"+
       " <A HREF=\"Browse . jsp?tableName="+
       origTableName " tmode=browse&doProcess=filter&,,+
       "unq="+unqStr+                       ^
       " \ ” «1 4.
                 ( ( b 1 = null)?
                      " onHouseOver=\"setHang( * "+b.getID()+
                      t »
                          ,event , this, ’ navLink'); return true;\H "+
                                                -
                       * onMouseOut \"clearHang(); return true;\" "+
                      * onClick= \"clearHang(); return true;\" i* .
                              *   it


                 )+

                 ">FILTERED&nbsp;BROWSE</A> </strong></font>,"
     );
)

b=bh .getNavBalloon("navNewSearchLink");
navbarBuff.append(" <font size=\ ” 2\,,><strong>"+
   "<A HREF=\"AddEditForm .jsp?tableName "+
   origTableName+" 6tmode=search&doProcess new&"+
                                                                      -=
   "unq= M +unqStr+
     II
          \ If      U
                         __
                         J


     ((b != null)?

        ti i
                                            -
        "onMouseOver \ 11 set Hang ( 1 +b.getID()+
             ,event,this, 1 navLink'); return true;\" "+
                                                             11




        "onMouseOut=\"clearHang (); return true;\'   f
                                                       "+
        "onClick=\"clearHang(); return true;\" »t                              .
                 II II

     )+

     "> NEW & nbsp;SEARCH </aX/strongX/font>"
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 194 of 227


                                                      US 7,885,981 B2
                            311                                                        312

        );

        if (isFiltered) {
           b=bh.getNavBalloon("navRevisedSearchLink");
           navbarBuff.append
           if ((!canAddFlag) 1| origTableName.equals(
                                ___ ___               __
           "CUSTOM VIEW PROTOTYPE l ") ) } origTableName.equals(
           "CUSTOM VIEW PROTOTYPE 2") |
           "CUSTOM VIEW PROTOTYPE 3")) {               _
                                       i origTableName.equals(
              navbarBuff ,append(" or");
             }
             navbarBuff.append(" <font size=\,'2\"><strong>,,+
                "<A HREF= \"AddEditForm.jsp?tableName ="+
                origTableNameu"&mode=search&doPror.ess=revised&"+
                "unq~"+unqStr+
                  »             t»

                       ^
                  ((b !«
                                     4


                                         null)?
                           "onMouseOver= \"setHang( * ” +b.getID{)+
                           11 t
                                , event,this, * navLink * ); return true;\" "+
                           " onMouseOut =\'* clearHang(); return true;\" " +
                           ,,
                              onClick=\,,clearHang {); return true; \ ” n ,
                           1 1 1»


                  )+

                  ">REVISED&nbsp;SEARCH </a></strong> </font>"
             );
        }
    }
                                                                                   _         _   _
    if <! ((!canAddFlag ) |
                                            __             _   _
    11 origTableName.equals("CUST0M VIEW PR0T0TYPE 2 M ) [ f origTableName.
                                     _
                                                                           _
                          | origTableName.equals(" CUSTOM VIEW PROTOTYPE 1")
                                                                               _
    equals("CUSTOM VIEW PROTOTYPE 3")) ) {
       b= bh.getNavBalloon("navAddLink");
       if (canBrowseFlag) {
           navbarBuff.append{", or");
        }
        navbarBuff.append(" <font size \"2\,,><strong> ,,+             -
           "<A HREF=\ "AddEditForm.jsp?tableName="+
                                                  -
           origTableNameP"&mode add&doProcess=insert £" +
           "unq==,'+ unqStr+
             *» \ «• «4

             ( < b != null)?
                  "onMouseOver“\"setHang { "+b.getID()+            1

                  ti 1
                       ,event, this, ’ navLink'); return true ; \" •'+
                  "onMouseOut=\"clearHang(); return true;\" " +
                  "onClick=\ "clearHang(); return true;\" 11.
                  if   n

             )+

             ">ADD</a></strong> </font>\n"
        );
    }

    return navbarBuff.toString();
}

public static String getNoCache(int forType) {
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 195 of 227


                                  US 7,885,981 B2
                 313                                         314

                    -
        long curDate Ww java.util.Date().getTim  pyjjr
                                                     ^
                                                         *


        if (forType -= TableDescriptorDisplay.ForForm) {
                                  =                 ^V
           return("<input type \"hiddenV ” name 'unqV'
            value=\",,+curDate+ MV'>");
        )
        else if (forType    TableDescriptorDisplay.ForJavaScript) {
           return(""+curDate);
        }
        else { // (forType == TableDescriptorDisplay.ForORL)
           return("unq="+curDate);
        }
    ]

    public static String processDoubleQuote(String str) {
       StringBuffer retStrBuf = new StringBuffer {);
       int prevQuotc=0;
       int curQuote=0;
       while ((curQuote=str.indexOf ( t ti i ,prevQuote)) > = 0) {
          retStrBuf.append(str.substring(prevQuote,curQuote));
          retStrBuf.append(” &quot;");
          prevQuote = curQuote+ 1;
        }
        retStrBuf.append(str.substring (prevQuote));
        return(retStrBuf.toString ()) ;
    )
}

Schemalive/WEB -INP/classes/sessionUtils/ ManageSession.java

// Revision: 2.3 $
    ^
// $Date: 2001/10/30 01:35:53 $

package sessionUtils ;

import javax.servlet.* ;
import javax.servlet.http ,*;

import java.util.* ;
import java.io.*;

public class ManageSession {
                                           _             _           _
    public static final String version sessionUtils ManagcSession java
    ' Revision: 2.3
                                                                         =
    ^
    public static int getCurSequence( HttpSession session) {
        Integer curSequence   -
           (Integer)session.getAttribute("sessionSequence");
        if (curSequence != null) {
           return(curSequence.intValue () );
        }
        else {
            ManageSession.updateSequence(session);
            return(1);
        }
    1
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 196 of 227


                                US 7,885,981 B2
                315                                               316

    public  static JL  upaaresequence(HttpSessiorjpsjjgjsj]XpaLHB
        Integer curSequence = (Integer)session.getAttribute("sessionSequence");
        int nextSequence;
        if (curSequence
                        —
           nextSequence=l ;
                            null) {

        }
        else {
           nextSequence = curSequence.intValue()+1;
        )

        session.setAttribute("sessionSequence",new Integer(nextSequence));
        return(ManageSession.getCurSequence(session));
    }

    public static boolean checkSequence(HttpSession session,int sequence) {
       if (sequence != ManageSession.getCurSequence(session)) (
           return(false);
        1
        else (
           return(true);
        }
    )
}

Schemalive /WEB INF / classes /sessionUtils/StackElement . java
                -
// Revision: 2.3 $
    ^
// $Date: 2001/10/30 01:35:53 $

package sessionUtils;

import java.util.*;
import java.io.*;

public class StackElement implements Serializable {
                                         _             _
    public static final String version sessionUtils SlackElement java   _
                                                                            —
    "$Revision: 2.3

    private
    private
                                  —
              Hashtable formValues new HashtableO ;
              Hashtable searchParams=new HashtableO ;
    private   String mode= null;
    private   String tableName=null;
    private   String searchString=null;
    private   String currentKey= null ?
    private   String focusField=null;
    private   String masterColumn=null;
    private   int rowPointer=0;

    public StackElement() {

    }

    private synchronized void writeObject(java .io.ObjectOutputStream out)
    throws lOException {
       out.defaultWriteObject();
       out.writeObject(formValues);
       out. writeObject(searchParams);
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 197 of 227


                                 US 7,885,981 B2
               317                                 318
        out.writeObj W(mode);
        out.writeObject(tableName);
        out.writeObject(searchstring);
        out.writeObject(currentKey);
        out.writeObject(focusFieId);
        out.writeObject(masterColumn);
}
private synchronized void readObject(java.io.ObjectlnputStream in)
throws IOException, ClassNotFoundException {
   in.defaultReadObject();

                                     _
        formValues=(Hashtable)in.readObject();
        searchParams=(Hashtable)in readObject();
        mode=(String)in.readObject();
        tableName=(String)in.readObject ();
        searchString=(String)in . readObject();
                             -
        currentKey=(String)in readObject();
        focusField=(String)in.readObject();
        masterColumn=(String)in.readObject();
}

// get accessor methods
public String getCurrentKey() {
   return(currentKey);
}

public String getSearchString() {
   return(searchstring);
}

public String getTableName() {
   return(tableName);
)

public String getMode() {
   return (mode);
)

public String getFocusField() {
   return(focusField);
    }

    public Hashtable getSearchParams ( ) {
       return (searchParams);
    )

    public Hashtable getFormValues() {
       return(formValues);
    }

    public String getMasterColumn() {
       return(masterColumn) ;
    }

    public int getRowPointer() {
       return(rowPointer);
    }
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 198 of 227


                          US 7,885,981 B2
            319                                      320

 //set accessor iMPhods
 public void setCurrentKey(String myCurrentKey) {
    currentKey= myCurrentKey;
 }

 public void setSearchstring(String mySearchString) {
    searchString=mySearchstring;
 )


 public void setTableName(String myTableName) {
    tableName=myTableName;
 }

 public void setMode(String myMode) {
    mode=myMode;
  }

  public void setFocusField(String myFocusField) {
     focusField= myFocusField;
  }

  public void setSearchParams(Hashtable mySearchParams) {
     searchParams=mySearchParams;
  }

  public void setFormValues(Hashtable myFormValues) {
                  .




     f ormValues=inyFormValues;
  }

  public void setMasterColumn(String myMasterColumn) {
     masterColumn = myMasterColumn ;
  )

  public void setRowPointer(int myRowPointer) {
     rowPointer=myRowPointer;
     }

  //Specific settings for the hashtables
  public boolean searchParamsContains(Object o) {
     return (searchParams.contains(o));
      }

     public boolean formValuesContains(Object o) {
        return(formValues.contains(o));
      }

      public Enumeration searchParamsElements() {
         return(searchParams.elements());
      }

      public Enumeration formValuesElements() {
         return(formValues.elements());
      }

      public Object searchParamsGet(Object key) {
         return(searchParams.get(key));
      }
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 199 of 227


                                US 7,885,981 B2
               321                                         322

    public Object formValuesGet(Object key) {
       return(formValues.get(key));
    }

    public Enumeration searchParamsKeys() {
       return(searchParams.keys());
    )

    public Enumeration formValuesKeys() {
       return(formValues.keys());
    1

    public Object searchPararasPut(Object key,. Object value) {
       return(searchParams.put(key, value));
    J

    public Object formValuesPut(Object key ,Object value) {
       return(formValues.put(key , value));
    }

    public void copyFormToSearch() {
                                 - -
       // Hashtable fomValues se getFormValues();

                            -
                                  -
       // Hashtable searchParams new Hashtable();
       this.searchParams new Hashtable();
        deepClone(this.searchParams, this.formValues ) ;
        // setSearchParams(searchParams);
    1

    public void copySearchToForm() {
       // Hashtable formValues= new Hashtable();
                        -
       this.formValues new Hashtable();
                                    -
       // Hashtable searchParams se.getSearchParams();
       deepClone(this.formValues, this.searchParams);
       // setFormValues(formValues);
    }

    public void deepClone(Hashtable dst,Hashtable sre) {
       // Hashtable dst=new Hashtable();
       Enumeration srcKeys=src.keys();
       while (srcKeys.hasMoreEleirtents()) {
          Object srcKey=srcKeys.nextElement ();
          Object srcVal*src.get(srcKey);
          dst.put(srcKey,srcVal);
       }
       // return(dst);
    >
)


                -
Schemalive/WEB INF/classes/sessxonUtxls/StackTag.java

// $Revision: 2.5 $
If $Date: 2001/10/30 08:26:33 $
package sessionUtils;

import javax.servlet.*;
import javax.servlet.http.*;
   Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 200 of 227


                                   US 7,885,981 B2
                 323                                            324

import javax.servle1 j*P - *;
import javax.servlet.jsp.tagext.*;

import java.util.*;
import java.io.*;

import dbUtils.*;
// import dbPoolUtils.*;

import common.* ;

public class StackTag extends BodyTagSupport {
                                         _           _
   public static final String version sessionUtils StackTag java
                                                                 _     —
   "$Revision: 2.5 $";

   private String mode=null ?
   private String tableName=null;
   private String stacklievcl - null;
                             =
   private String database nuli;
   private String dbConn =null;

   public int doStartTag() {
      pageContext.setAttribute("stackError” , );
                                             tl H

                                             »»
      pageContext.setAttribute("stacklnfo", )?
                                                ii




        // Check mode to determine what to do
        /*
        if (mode.equals("add")) {
        buildAdd();
        }
                                    | mode.equals("hold")) {
        else if (mode.equals("edit")|
        buildEdit();
        }
        else if (mode.equals("search")) {
        buiidSearch();
        }
         */
        if (node.equals("add") 1 ) mode.equals("edit")   II   mode.equals("search"))
        {
            buildAddEdit (mode);
        }
        else if (mode.equals("browse")) {
           buildBrowse();
        }
        else {
           pageContext .setAttribute("stackError","StackError: mode "+
               mode+" not recognized");
        )

        return(EVAL BODY TAG);
    )



    public int doAfterBody() {
        try {
           BodyContent body = getBodyContent();
           JspWriter out® body.getEnclosingWriter();
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 201 of 227


                                       US 7,885,981 B2
                    325                                      326

       out.print flBPhy.getString ( ));
    }
    catch (IOException ioe) {
       ioe. printStackTrace();
    }
    return(SKIP BODY);
}

public int endEndTag() {
   return(EVAL PAGE);
)

private void buildAddEdit(String mode) {

    LinkedList sessionStack =getSessionStack();
    boolean pushFlag      =   false;
    if (isPush ()) {
            StackElement se= new StackElement();
            sessionStack.add(se);
            pushFlag = true;
            // se.setMode("edit" ) ;
            // se.setTableName(tableName);
    )

    clearStackChildren(sessionStack);
    StackElement se=(StackElement )sessionStack.getLast();
    se.setMode(mode);
    if ((se.getTableName() != null) &&
    (!se.getTableName().equals(tableName))) {
       se.setRowPointer(0);
       se.setSearchString(null);
       se.setSearchParams(new Hashtable());
    }
    se.setTableName(tableName);
    se.setCurrentKey(pageContext.getRequest().getParameter("keyValue"));

    setMasterColumn(sessionStack, se, pushFlag);

    pageContext.setAttribute("stackInfo” , "buildAddEdit(\
                                                             ft
                                                                            "\") for "+
                                                                  *1 H- modet

    tableName);
)

private void buildBrowse() (
   if (Debug.areDebugging) (
      Debug .doLog("In buildBrowse()...", Debug .INFO);
   )

        LinkedList sessionStack=getSessionStack();
        boolean pushFlag = false;
        if (isPushO ) {
           StackElement se=new StackElement();
           sessionStack.add(sc);
           pushFlag = true;
           // se.setMode("browse");
           // se.setTableName(tableName);
        )

        clearStackChildren(sessionStack);
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 202 of 227


                                    US 7,885,981 B2
                  327                                               328

    StackElement    f=(StackElement)sessionSLaip;k[f"ge[jrLa'qfc{ f
    se.setMode ("browse");
    if ((se. getTableName() != null) & &
    (!se.getTableWame ().equals(tableName))) {
         se.setRowPointer(0);
         se.setSearchstring (null);
         se.setSearchParams( new Hashtable < ));
    }
    se.setTableName(tableName) ?
    se.setCurrenLKey(null);
    // This is probably a hack, and should really be happening elsewhere
    ( ? ). - .
    se.setFormValues(new Hashtable());

    setMasterColumn(sessionStack, se, pushFlag);

    String doProcess=
       pageContext.getRequest().getParameter("doProcess");
    String curTableName=se.getTableName ();

    if (Debug . areDebugging) {
       Debug.doLog("curTableName:       " +curTableName+,,   tableName: "-ftableName ,
       Debug.INFO);
    )

    se.setMode(" browse");
                                                              |
    if ((doProcess ! = null & & doProcess.equals("fullList")) |
       !tableName.equals(curTableName))

         // frag any filters
         se.setSearchParams(new Hashtable());
         se.setSearchString (null);
         se.setTableName(tableName);
    }

    pageContext.setAttribute("stacklnfo"," buildBrowse() for
    tableName);
}

private boolean isPush() {
   int curStackLevel=getSessionStack().size {) 1;
   return(getStackLevellnt() > curStackLevel);
                                                      -
)

private LinkedList getSessionStack() {

     HttpSession session= pageContext.getSession();
     LinkedList sessionStack=
        (LinkedList)session.getAttribute("sessionStack");
     if (sessionStack == null) {
        if ( Debug . areDebugging) {
           Debug.doLog("Need to create L i n k e d L i s t D e b u g.I N F O);
         }
         sessionStack    new LinkedList();
         session .setAttribute( " sessionStack",sessionStack );
         StackElement se=new StackElement ();
         sessionStack.add(se);
         se.setMode("browse");
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 203 of 227


                              US 7,885,981 B2
               329                                     330

        se » setTabT fame(tableName);
    )
    return(sessionStack);
}

private int getstackLevellnt() {
                                                -
    int curStackLevel=getSessionStack() * size() l;
    if (Debug.areDebugging) {
       Debug.doLog( curStackLevel= n4curStackLevel+,,\nstackLevel ,,+
                    ,l
                                                                  -
       stackLevel+"\nM ,
       Debug.INFO);
    }
    if (stackLevel " null | j   stacklevel.indexOf('0') >= 0) {
       return{curStackLevel ) ;
    }

    if (stackLevel.indexOf(' +') >
       return(curStackLevel+1)?
                                     —   0) {


                                   -
    else if (stackLevel.indexOf(' ') >= 0) {

    }
                              -
       return((curStackLevel 1 < 0)?0:curStackLevel!
                                                   * );




    try {
        curStackLevel=Integer.parselnt(stackLevel);
    )
    catch (NumberFormatException nfe) {
       curStackLevel=0;
    )
    return(curStackLevel);
)


public void setMode(String myMode) {
   mode=n\yMod.e;
}

public void setTableName(String myTableName) {
   tableName=mylableName /
}

public void setStackLevel(String myStackLevel) {
   stackLevel^myStackLevel;
1

public void setDatabase(String myDatabase) {
   database=myDatabase;
}

public void setDbConn(String myDbConn) {
   dbConn= myDbConn;
)

public String getMode() {
   return(mode ) ;
}

public String getTableName() {
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 204 of 227


                                   US 7,885,981 B2
                    331                                       332

    return(tableNWTe);
}

public String getStackLevel() {
   return(stackLevel);
}

public String getDatabase() {
   return(database);
)

public String getDbConn() {
   return(dbConn);
)

public static String getParentTableName(LinkedList sessionStack) {
   return(getParentTableName(sessionStack,sessionStack.size()-1));
)

public static String getParentTableName(LinkedList sessionStack,
int stackLevel) {
                                        | stackLevel < 1 ) {
   if (stackLevel > sessionStack.size() |
      return("");
    )

)
                                                         -
    return(((StackElement) sessionStack.get(stackLevel 1)).getTableName());


private void setMasterColuran(LinkedList sessionStack, StackElement se,
boolean pushFlag ) {
   if (sessionStack.size() > 1) {
      StackElement
                                                                -
      pe =(StackElement)sessionStack.get(sessionStack .size() 2);

         MasterDetail md=MasterDetail.getInstance (database,dbConn);
         Vector detaiITables= md.getDetailTables( pe.getTableName());
         Enumeration dtEnum=detaiITables.elements();
         se.setMasterColumn(null);
         while (dtEnum . hasMoreElements( )) {
            String detailTable^(String)dtEnum.nextElement();
            if ( Debug.areDebugging) {
               Debug .doLog("table: "+tableName+", detailTable: " -fdetailTable,
               Debug.INFO);
            )



            int dot=detailTable.indexOf('.');
            if (detailTable.startsWith(tableName+".")) {
               se.setMasterColumn ( detailTable.substring(dot+1));
               if (pushFlag && (pe.getTableName().equals(
                          _   _        _
               MCUST0M VIEW PR0T0TYPE 1") |  |pe.getTableName().equals(
                          _   _        __                _
               '* CUST0M VIEW PR0T0TYPE 2" ) I ,I,
                                                     _
                    pe.getTableName().equals( CUSTOM VIEW PROTOTYPE_3" )))
                {
                    pe.setCurrentKey(pageContext.getRequest().getParameter(
                    '’parentKey"));
                )
                break;
            }
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 205 of 227


                                     US 7,885,981 B2
                     333                                          334

                J
           }
      }

      private void clearStackChildren(LinkedList sessionStack) {
                                   l nt();
         int curLevGl= getStackLeve!
                                       -
         while (sessionStack.size() 1 > curLevel) {
            sessionStack.removeLast();
         }
      }
>
Schemalive /WEB-INF/classes/ sessionUtils/StackTagExtralnfo.java

/* $Revision: 2.3 $ */
/* $ Date: 2001/10/30 01:35:53 $ */

package sessionUtils;

import javax .servlet.jsp ;
import javax.servlet . jsp.tagext.*;

public class StackTagExtralnfo extends TagExtralnfo {

      public static final String version sessionUMJs_StackTagExtralnfo java
                                                                           _     =
      "$Revision: 2.3 St     -              ^




      public Variablelnfo( 1 getVariablelnfo(TagData data) {
         return( new Variablelnfo[] {
            new Variablelnfo("stackError”,’’String ” , true,Variablelnfo.AT_BEGIN),
                                                                          _
            new Variablelnfo("stacklnfo” , ” String " , true,Variablelnfo.AT BEGIN),
         });
      }
)

Schemalive/ WEB- XNF/ classes /tagUtils/ViewTag.java

// $Revision: 2.3 $
// $Date: 2001/10/ 30 01:35:53 $

    package tagUtils;

    import javax.servlet.*;
    import javax.servlet.http.*;
    import javax.servlet.jsp.*;
    import javax.servlet.jsp.tagext.*;

    import dbUtils.*;

    public class ViewTag extends TagSupport {

          private String entryPoint;
          private String dbName;
          private String dbConn;

          public int doStartTagO {

               ServletRequest request=pageContext.getRequest();
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 206 of 227


                                     US 7,885,981 B2
                    335                                          336

                                           .           ,
                                                       £
                           sion=pageContext getSessiep!(
         HttpSession
                       ^
         String   tableName-request.getPararoeter("tableNaine ”);
         String   keyField=request. getParameter("keyField ");
         String   keyVal=reguest.getParameter("keyVal");
         String   doProcess=request.getParameter("doProcess");
         String   stackLevel^request.getParameter("stackLevel");

         pageContext.setAttribute("tableName",
            (tableName ==null)?"null": tableName);
         pageContext.setAttribute("keyFieId ",
            (keyField== null)?"null ":JceyField)
         pageContext.setAttribute {"keyVal",
            (keyVal== null)?"null":keyVal);
         pageContext. setAttribute(" doProcess" r
            (doProcess== null)?,,nullr,:doProcess);
         pageContext.setAttribute("stackLevel",
            (stackLevel==null)?"@":stackLevel);
         if ((String ) session.getAttribute(" returnTable") ! = null) {
            session.removeAttribute(" returnTable" );
         }

         if (((String)pageContext.getAttribute("tableName")).equals("null")) {
            pageContext.setAttribute("tableName" ,entryPoint.toUpperCase());
         )
         else {
             pageContext.setAttribute(" tableName",
                ((String)pageContext.getAttribute("tableName")).toUpperCase());
         )


         tableName^(String)pageContext.getAttribute("tableName");

                                                  _
         DataDictionary dd = DataDictionary.getInstance(dbName,dbConn);
                                                           -
         if (dd.getDataDictionaryTD(tableName+" View") ! null) {
            pageContext.setAttribute("origTableName ",tableName);
            pageContext.setAttribute("tableName", tableName+" VIEW");
         }
         else {
            pageContext.setAttribute("origTableName ",tableName);
         }

         return(EVAL BODY INCLUDE);
    I

    public void setDefaultEntryPoint(String entryPoint) {
       this.entryPoint=entryPoint;
    }

    public void setDbName(String dbName) {
       this.dbName =dbName /
    )

    public void setDbConn(String dbConn) {
       this.dbConn=dbConn ;
    }
)
 Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 207 of 227


                                 US 7,885,981 B2
                 337                                              338

Schemali*ve/WEB-iwt'/wa ss es/tagUti1s/ ViewTagExtrgaft&fci!.
                                                         ’   ''




// $Revision: 2.3 $
// $Date: 2001/10/30 01:35:53 $

package tagUtils;

import javax.servlet.jsp.*;
import javax.servlet.jsp.tagext.*;

public class ViewTagExtralnfo extends TagExtralnfo {

    public Variablelnfo[] getVariablelnfo(TagData data) {
       return( new Variablelnfo[] {
          new Variablelnfo("tableName" , "String ", true, Variablelnfo.AT BF.GIN),
                                                                                      _
          new Variablelnfo(" keyField","String", true , Variablelnfo.AT BEGIN),
                                                                                 __
          new Variablelnfo("keyVal","String",true,Variablelnfo.AT BEGIN),
                                                                            __
          new Variablelnfo("doProcess","Strinq",true,Variablelnfo. ATBEGIN),
          new Variablelnfo("stackLevel", "String" , true, Variablelnfo.AT BEGIN),
                                                                                          _
           new
              Variablelnfo("origTableName", "String ",true, Variablelnfo.AT BEGIN),
                                                                                      _
        ));
    }
)

Schemalive/WEB-INF/taglib /stack. tld

                                 =     -    -
<? xml version2"1.0" encoding "ISO 8859 1" ?>
<!DOCTYPE taglib
    PUBLIC " //Sun Microsystems, Inc .// DTD JSP Tag Library l.l//EN "
                -
                                           -          __
    "http://java.sun .com/j2ee/dtds/web jsptaglib l l.dtd">
                                                                        .




<taglib>
    < tlibversion > l.0</tlibversion>
    <jspversion>l.1</jspversion>

    <tag>
       <narae>stack</name>
       <tagclass>3CssionUtils.StackTag </tagclass>
       <teiclass>sessionUtils.StackTagExtralnfo </teiclass>
       <bodycontent>JSP< /bodycontent >
       <attribute>
           <name>mode </name>
           <required> true</required>
           <rtexprvalue>true</rtexprvalue>
       </attribute>
       <attribute>
           <name> LableName</narae>
           <required>true</required>
           <rtexprvalue> true</ rtexprvalue>
       </attribute>
       <attribute>
           <name>stackLevel< /name>
           <required>fa 1 se </required >
           <rtexprvalue>true </rtexprvalue>
       </attribute>
        <attribute>
           <name> database</name>
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 208 of 227


                          US 7,885,981 B2
          339                                         340
                          ue </required>
                      ^
              <required
            <rtexprvalue>true </rtexprvalue>
        < /attribute>
        <attribute>
            <naroe >dbConn</name>
            <required> true</required>
            <rtexprvalue> true </rtexprvalue>
        </attribute>
     < /tag>
  </taglib>

  Schemalive/WEB-INF/taglib/view.tld

                                     -    -
  <?xml version="1.0" encoding^'’ISO 8859 l" ?>
  < 1 DOCTYPE taglib
                                                   __ _
       PUBLIC "-//Sun Microsystems, Inc.//DTD JSP Tag Library 1.1/ /EN”
       "http://java.sun.com/j2ee/dtds/web-jsptaglib l l.dtd">

  <taglib>
     <tlibversion > l.0 </tIibversion>
     <jspversion >l.! < /jspversion >

     <tag >
         <name>setVars </name>
         ctagclass> tagUtils.ViewTag </ tagclass>
         <teiclass>tagUtils.ViewTagExtralnfo </ teiclass>
         <bodycontent> JSP < /bodycontent>
         <attribute>
             <name>defaultEntryPointc/name>
             <required > true < /requircd >
             <rtexprvalue> true</rtexprvalue>
         < /attribute>
         <attribute>
             <name>dbName</nanie>
             <required>true</required >
             <rtexprvalue> true</rtexprvalue>
         </attribute>
         <attribute>
             <name>dbConn</name>
             <required> true</required >
             <rtexprvalue> true </rtexprvalue>
         </attribute>
      </tag>
   </taglib>
           Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 209 of 227


                                                         US 7,885,981 B2
                             341                                                                            342
         Run-Time Environment for the Schemalive
                Reference Implementation                                                                  -continued
                                                                                          +sessionUtils
    Overview                                                                                    -ManageSession ,class
    Hie Schemalive Reference Implementation (SRI ) is a web 5                                   -StackEl ement.class
application which conforms to Sim Microsystems’ J2EE                                            -StackTag.class
(Java 2 Enterprise Edition) Platform, which in turn incorpo-                                    -StackTagExtralnfo.class
                                                                                          +tagUtils
rates the JSP (Java Server Pages) 1.2, Servlet 2.3, and JDBC                                    -ViewTag.class
( Java Database Comiectivity) 2.0 specifications on which the                                   -ViewTagExtralnfo.class
SRI explicitly depends. More information on the structure of 10                      +taglib
web applications can be found at http://jcp .org/aboutJava/                               -stack tld  ,




communityprocess/first/jsr053/index.html. The web applica-                                -view.tld
tion can be placed in any J2EE-compliant container (i.e.,
application-server software), including such products as                Deployment Descriptor
BEA WebLogic, Macromedia JRun, and Apache Tomcat.                 15    The deployment descriptor (web.xml ) is an XML (exten-
    Directory Structure                                              sible Markup Language) file which contains all pertinent
    A root directory named Schemalive is required; the sys-          configuration information for running the web application.
tem’s JSP files and static content (i .e., images) are located in    The SRI relies on the following portions of the deployment
this directory. A subdirectory Schemalive/WEB-INF is also            descriptor: servlet definitions; tag library references; and
required , and must contain a file named web.xml , which is the 20 security constraints. The XML parsing rules for this file are
deployment descriptor (see below) for the application. Sup-          contained in a DTD (Document Type Definition) which can
porting classes for the JSP are located in a subdirectory Sche-      be found at http://java.sun.com/j2ee/dtds/web-app 2
malive/ WEB-INF/classes. The web.xml references the appli-           2.dtd. Refer to the JSP specification (above) for more infor-
cation’s custom tag libraries (see below) through tag library        mation on deployment descriptors.
descriptor files. These XML descriptors are located in a sub- 25        Servlet Definitions
directory Schemalive/WEB-INF/taglib, and have a .tld file               The SRI incorporates a number of utility servlets (server-
extension. Following is a tree diagram for the SRI directory         side Java applets which conform to the CGI specification).
structure:
                                                                     Servlets are identified in a <servlet > section within web.xml .
                                                                     A name is assigned to each servlet (which is used in creating
                                                                  30
                                                                     a servlet mapping, described below), and this name is equated
       +Schemalive                                                   with the appropriate class-file name (specified relative to the
           -AddEditForm.jsp                                          Schemalive/WEB-INF/classes subdirectory). For example, a
           -BalloonHelp.jsp                                          given servlet might be identified as follows:
           -Browse.jsp
           - DataDictionary.j sp                                  35
           -DoAddEdit.jsp
           - DoViewGenerator   . j sp
           -Error500.jsp                                                   <servlet>
           -ExpiredSession.jsp                                                  <servlet-name> DataDictionaryServlet</servlet-name>
           -OutOfSequence.3sp                                                   <servlet-class >
           -showSession.jsp                                                          dbUtils. DataDictionaryServlet
                                                                 40                </servl et-name>
          +common
              -EmptyParamCheck.jsp                                            </servlet>
              -EntryPoints.jsp
              -GlobalFooter.jsp
              -GlobalHeaderHTML.jsp                                     By this definition, the following path should exist:
              -GlobalHeaderJavascript.jsp                              Schemalive/ WEB-INF/classes/dbUtils/DataDictionary-
              -GlobalHeaderVARS.jsp                              45
          +images
                                                                          Servlet .class
              -logo.gif                                                 Note that the <servlet-name> does not represent the actual
              -logo-width.gif                                         URL (Uniform Resource Locator) for the servlet ; a separate
          +WEB-INF
              -web.xml                                                mapping from <servlet-name> to URL occurs in a <servlet-
              +classes                                           50   mapping> section:
                   -Connection.properties
                   +common
                        -Debug-class
                   +dbUtils                                                   <servlet-mapping >
                        -CustomCaps.class                                          <servlet-name> DataDictionaryServlet</servlet-name>
                        -CustomDrillDown.class                   55                <url-pattern >DataDictionaryServlet</servlet-name>
                        -CustomDropDown.class                                 </servlet-mapp ing>
                        -CustomDropDownComponent.class
                        -DataDictionary.class
                        -DataDictionaryServlet.class                    By this definition (and assuming the root directory is Sche-
                        -DataDictionaryTD.class
                        -MasterDetail.class                           malive), the URL:
                                                                 60
                        -MasterDetailSend et.class                     http://<host name>: <port>/Schemalive/DataDictionary-
                        -SQLUtil.class                                    Servlet
                        -TableDescriptor.class
                        -Vi ewGenerator.class                          would cause the J2EE container to execute the code found
                   + HTMLUtils                                        in
                        -Balloon, class                                    Schemalive/ WEB-INF/classes/dbUtils/DataDictionary-
                        -BalloonHelp.class                       65
                        -TableDescriptorDisplay.class                        Servlet .class
                                                                           Tag Library References
                Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 210 of 227


                                                              US 7,885,981 B2
                                  343                                                                       344
   A tag library contains Java code that implements custom         application (which is governed by the role names to which the
HTML tags for use within JSPs. When the JSP engine                 user is assigned). The assignment of users to roles, however,
encounters such tags, it makes corresponding Java calls into       is the responsibility of the J2EE container, and is handled
the tag libraries. For more information, refer to the JSP speci-   differently by the different containers. The <security-con-
fication.                                                        5 straint> section controls what is protected , and establishes the
   A <taglib> section within web.xml maps a URI (as used           corresponding role name, while the <login-config> section
from within the JSP) to a tag library descriptor (which con-       establishes the user-authentication method. Here is a sample:
tains information about the associated class name, method
calls, tag parameters). Below is a sample <taglib> section:
                                                                       10
                                                                                 <security-constraint
                                                                                            <web-resource-collection>
                                                                                            <web-resource-name>Schemalive<:/web-resource-name>
    <taglib >                                                                                    <url -p attem>/*</url-pattern>
         <taglib-uri>view </taglib-uri>
         <taglib-location >WEB-INF/taglib/view.tld</taglib-location>
                                                                                            <http-method>GET</http-method >
                                                                                                 <http-metho d> POST</ http-method >
    </taglib>                                                          15
                                                                                      </web-resource-collection>
                                                                                            <auth-constraint >
                                                                                            <role-name>S chemalive</ro le-name>
   See http://java .sun.com/j2ee/dtds/web-j sptaglib 1 1.                                   </auth-constraint>
1.dtd for the XML DTD for taglib.                                                </security -constraint
   The following is the contents of Schemalive/WEB-INF/                          <login-config>
                                                                       20             <auth-method>BASIC</auth-method >
taglib/view.tld:                                                                          <realm-name>S chemalive</ realm-name>
                                                                                 </login-config>


      <taglib>                                                                 Within the <web-resource-collection< section, the <url-
           <tlibversion > l .0</tlibversion >                          25   pattem> tag protects the entire application (i .e., “/*”) for the
           <jspversion>1.2 </ jspversion >
           <tag >
                                                                            GET and POST methods. The <auth-constraint > tag refer-
                <name>setVars </name>                                       ences a role named Schemalive; somewhere within the con-
                <tagclass>tagUtils.ViewTag </tagclass>                      tainer’s configuration, this role is defined and a set of userids
                <teiclass>tagUtils.ViewTagExtraInfo</teiclass>              and passwords associated with it. The <login-config> section
                <b odycontent> JS P</ bo dy content >                  30
                <attribute>
                                                                            establishes BASIC as the authentication method; this is what
                      <name>defaultEntryPoint </name>                       will cause the userid/password prompt to pop-up when first
                      <required>true</ required >                           accessing the site.
                      <rtexprvalue>true</rtexprvalue>
                                                                               Connection Pooling
                </attribute>
                <attribute>                                                    The SRI accomplishes database comiectivity through the
                                                                       35
                      <name>dbName</name>                                   use of connection pooling, as defined in the JDBC 2.0 speci-
                      <required>true</ required >                           fication. (For documentation, see http://java .sun.com/j2se/
                      <rtexprvalue>true</rtexprvalue>
                </attribute>
                                                                            1.3/docs/guide/jdbc/index.html.)
                <attribute>                                                    In connection pooling, a specified number of connections
                      <name>dbCoim </ name>
                                                                       40
                                                                            are pre-made to the underlying RDBMS (Oracle, in the ref-
                      <required>true</ required >
                      <rtexprvalue>true</rtexprvalue>
                                                                            erence implementation) at container start-up time. Connec-
                </attribute>                                                tions are “borrowed”—that is, checked in and out of this
           </tag >                                                          pool—by program threads on an as-needed basis, without
      </taglib>                                                             being opened, initialized , closed each time. This provides a
                                                                       45
                                                                            dramatic improvement in the application’s performance. The
   The important part are the <name>, <tagclass>, and                       mechanics of the connection pool are largely hidden from the
<attribute> tags. The classes referenced in <taglclass> must                software; the standard API calls for opening and closing
he along the J2EE-container’s CLASSPATH (note that the                      connections are used, although in actuality the corresponding
SCHEMALIVE/ WEB-INF/classes directory is automati-                          connections are merely being checked in and out of the pool .
cally included in the CLASSPATH). Combined with <taglib-               50
                                                                            The particular interfaces used for connection pooling can be
uri >, there is enough information now to use the custom tag                found in the API documentation at http://java .sun.com/prod-
within a JSP. One such invocation would look like this:                     ucts/jdbc/jdbc20.stdext.javadoc/. (The pertinent classes are
                                                                            javax.sql.ConnectionPoolDataSource and javax.sql.Pooled-
                                                                            Connection. )
                                                                       55      A static handle to the connection pool is managed through
<view :setVars defaultEntryPoint= “ <%= entryPoints[0] %>” dbName=“         the dbUtils.SQLUtil class, which is implemented in
     <%= dbName %>” dbConn= “ <%= dbConnName %>”>
</view:setVars >                                                               Schemalive/ WEB-INF/classes/dbUtils/SQLUtil.java.
                                                                            This class obtains handles to pool comiections using the
                                                                            Oracle JDBC 2.0 driver interface; the Javadocs for this API
   Notice the use of <taglib-uri>, <name>, and <attributes>                 can be found at http://downIoad.oracle.com.otn/utilities-
within the custom tag. Also, it is perfectly legal to use JSP
                                                                       60
                                                                            __drivers/jdbc/817/javadoc .tar.
inline variables, such as <%=entryPoints[0] %>, as the                         A file named Schemalive/ WEB-INF/classes/Connection-
example shows.                                                              .properties will need to be customized for each particular
   Security Constraints                                                     installation JDBCURL contains a (properly formatted ) string
   web.xml contains information about how the SRI web                  65   to reference the Oracle database-server instance. The SRI
application should handle security. This includes specifying                currently references the Type 2 JDBC driver, and the corre-
what to secure, and how—as well as who can access the                       sponding URL is in the fonnaljdbx.oracle.oci .8.@ <ns
           Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 211 of 227


                                                    US 7,885,981 B2
                            345                                                                 346
name>. The user and pwd properties refer to the credentials        modes regenerate these views on the fly; the “with check”
the SRI will use for database access; if/when these values         mode checks to see if a given view (for a corresponding table )
need to change, the server must be restarted in order for those    already exists, and rebuilds the view only if it is not found.
changes to take effect.                                            The “without check” option does a brute-force rebuild of all
   Run-Time Maintenance                                         5 system-generated views, regardless of whether or not they are
   To enhance system performance (by reducing the need for         already defined.
real-time database queries), the SRI maintains two caches of          Note that while the DataDictionary is being rebuilt (which
information.                                                       can be a lengthy process, depending on the size of the
   The first is called the DataDictionary, and contains all of     schema), users will be blocked from accessing the applica-
the metadata derived by interrogating the schema (compris- to tion.
ing table and column names, column datatypes and sizes,               BalloonHelp is rebuilt by referencing the JSP Balloon-
referential-integrity constraints, check constraints, and view     Help.jsp. The current contents of the BalloonHelp object are
definitions). The second is called BalloonHelp, and contains       displayed along with a link to rebuild. When the link is
all of the help information specified in the base-tables           clicked, the cached object is refreshed from the base-tables.
HELP OBJECT and HELP SCHEMA.                                    15
   When changes are made to the schema structure, or to the           Changes that are stored to these cached objects are imme-
records in the help tables, these cached objects must (vari-       diately reflected within the application.
ously) be refreshed. This can be done dynamically, without            Summary
having to restart the container.                                      Because of its adherence to various open-standard specifi-
   The DataDictionary is rebuilt by referencing the JSP Data- 20 cations, the SRI is not dependent on any one container, but
Dictionary) sp . There are three options when rebuilding the       rather, can operate in any J2EE compliant container. The only
DataDictionary: Only, Views (with check), and Views (with-         customization that should be required to run the SRI in a
out check). The “Only” option simply rebuilds the DataDic-         particular environment are the variables (mentioned above
tionary object (i.e., re-interrogates the database) without        and) defined within the Schemalive/ WEB-INF/classes/
rebuilding any (system-generated ) views. The other two            dbUtil s/SQLUtil.java.file.
  Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 212 of 227


                                                 US 7,885,981 B2
                    347                                                      348
REM **** * CreateScWta.sql
REM *****
REM * * ***
REM **** SAMPLE SCHEMALIVE SCHEMA FOR CONSULTANCY CRM                  —   CREATE TABLES
REM ***** vO.5
REM ***** 10/30/01


CONNECT INTERNAL/ORACLE0ORA816;
                    _
DROP USER CNSLT CRM CASCADE;        __
DROP TABLESPACE CNSLT CRM INCLUDING CONTENTS;
                                                                              _
CREATE TABLESPACE CNSLT CRM DATAFILE 'd:\orant\database\cnslt crm.dat' SIZE
10M REUSE AUTOEXTEND ON MAXSIZE UNLIMITED;

                            _
CREATE USER ” CNSLT CRM" IDENTIFIED BY "CONSULTING" DEFAULT TABLESPACE
”CNSLT_CRM";
GRANT "CONNECT" TO "CNSLT CRM";          _
GRANT "RESOURCE" TO "CNSLTJ3RM" ;
GRANT "DBA” TO "CNSLT CRM";


CONNECT CNSLT CRM/CONSULT1 NG0ORA 816;


CREATE TABLE USERS {
   Users_Key                                                NUMBER(*,0) PRIMARY KEY NOT NULL
);


CREATE TABLE CONTRACTUAL_ RELATION5HIP(  _   _
                 __
   Contractual Relationship Key
   Contractual Relationship_Name
                                                            NUMBER(*,0) PRIMARY KEY NOT NULL,
                                                            VARCHAR2(50) NOT NULL,
   Description
              _ _
   Entered By Users Key
                        _
                                _                           VARCHAR2(255),
                                                            NUMBER(*,0) REFERENCES
     USERS(Users_ Key) NOT NULL,
          _
   Entry Date
               _
   Modified By _Users Key       __                          DATE DEFAULT SYSDATE NOT NULL,
                                                            NUMBER(*,0) REFERENCES
     USERS(Users Key) NOT NULL,
                        ^
      Last Modified Date                                    DATE DEFAULT SYSDATE NOT NULL
 >;
CREATE SEQUENCE CONTRACTUAL_ RELATIONSHIP_SEQ INCREMENT BY 1                  START WITH       1
  NOKAXVALUE MINVALUE 1 NOCYCLE CACHE 10 NOORDER;



               __
CREATE TABLE PRIORITY(
   Priority Key                                             NUMBER(*,0) PRIMARY KEY NOT NULL,
      Priority Name                                         VARCHAR2(50) NOT NULL,
             _ _ _ __
      Description
      Entered J3y Users Key
                                                            VARCHAR2(255),
                                                            NUMBER(*,C ) REFERENCES
        USERS(Users Key) NOT NULL,
           _   _
      Entry Date
                    _
      Modified By Users Key
                                    _                       DATE DEFAULT SYSDATE NOT NULL,
                                                            NUMBER(*,0) REFERENCES
        USERS(Users_Key) NOT NULL,
      Last Modified Date                   DATE DEFAULT SYSDATE NOT NULL
);
CREATE SEQUENCE PRIORITYJSEQ INCREMENT BY 1 START WITH     1 NOMAXVALUE
   MINVALUE 1 NOCYCLE CACHE 10 NOORDER ;
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 213 of 227


                                                US 7,885,981 B2
                          349                                                     350

            __
CREATE TABLE REGION(
    Region Key                                             NUMBER {*,0) PRIMARY KEY NOT NULL,
    Region Name                                            VARCHAR2(50) NOT NULL,
            _ _ _ _
    Description
    Entered By Usexs Key
                                                           VARCHAR2(255),
                                                           NUMBER {*,0) REFERENCES
           _ _ _ _
       USERS(Users Key) NOT NULL,
    Entry Date                                             DATE DEFAULT SYSDATE NOT NULL,
    Modified By Users Key                                  NUMBER(*,0) REFERENCES
                _
       USERS(Users Key) NOT NULL,
    Last Modified Date                                     DATE DEFAULT SYSDATE NOT NULL
);
CREATE SEQUENCE REGION_SEQ INCREMENT BY 1                  START WITH     1       NOMAXVALUE
  MINVALUE 1 NOCYCLE CACHE 10 NOORDER;
COMMENT ON TABLE REGION IS
   ’ <detailTables>
       <detailTable>
         COUNTRY.Region Key         _
       </detailTable>
        <detailTable>
          OPPORTUNITY.Region Key            _
        </detailTable>
      </detailTables> ' ;




      Country Key_
CREATE TABLE COUNTRY(
                                                           NUMBER(* ,0) PRIMARY KEY NOT NULL,
      Country_Name                                         VARCHAR2(50),
      Region_ Key                                          NUMBER(*,0) REFERENCES
        REGION(Region_Key) NOT NULL,
              _ _          _
      Entered By _ Users__Key                              NUMBER(* , 0} REFERENCES
           _
        USERS(Users Key) NOT NULL,
      Entry Date
                     _    __    _                          DATE DEFAULT SYSDATE NOT NULL,
      Modified By Users Key                                NUMBER < *,0) REFERENCES
        USERS(Users Key) NOT NULL,
      Last Modified Date                                   DATE DEFAULT SYSDATE NOT NULL
) ?
                                        _
CREATE SEQUENCE COUNTRY SEQ INCREMENT BY 1                  START WITH        1    NOMAXVALUE
  MINVALUE 1 NOCYCLE CACHE 10 NOORDER;
COMMENT ON TABLE COUNTRY IS
  * <detailTablcs>
      <detailTable>
        CITY.Country Key        _
      </detailTable>
      <detailTable>
                         _ _
          STATE OR PROVINCE.Country Key          _
        </detailTable>
      </detailTables> • ;



                   __
CREATE TABLE STATE_OR PROVINCE(    _
           __
   State Or Rrovince Key         _                          NUMBER(*,0) PRIMARY KEY NOT NULL,
           _      _
   State Or Province__ID
   State Or Province Name
                 _
                                 _                          VARCHAR2(2),
                                                            VARCHAR2(50) NOT NULL,
   Country Key                                              NUMBER(* ,0) REFERENCES
                 _ _
     COUNTRY(Country _Key) -NOT NULL,
   Entered By Use rs Key        _                           NUMBER(* ,0) REFERENCES
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 214 of 227


                                                            US 7,885,981 B2
                        351                                                              352

        USERS(Users K9
          _
                         _    pr      NOT NULL,
     F.ntry Date                                                         DATE DEFAULT SYSDATE NOT NULL,
                  _     __
     Modified By Users Key        _                                      NUMBER(* , 0) REFERENCES
       USERS(Users Key) NOT NULL,
     Last Modified Date                                                  DATE DEFAULT SYSDATE NOT NULL

                          STATE_ _       _
);
CREATE SEQUENCE        OR PROVINCE SEQ INCREMENT BY I START WITH                                  1
  NOMAXVALUE MINVALUE 1
COMMENT ON TABLE
                                _ NOCYCLE
                           STATE _ _
                                    CACHE 10 NOORDER;
                        OR PROVINCE IS
  '<hints>
    < aetailTables>
       <detailTable>
         CITY.State_Or_Province Key                         _
       </detailTable>
    </detailTables>
  </hints> * ;



         __
CREATE TABLE CITY(
   City Key                                NUMBER(*,0) PRIMARY KEY NOT NULL,
   City Name
              _ ___ __
   State Or Province Key          _        VARCHAR2(50) NOT NULL,
                                                    _       _
                                           NUMBER(*,0) REFERENCES
                                                                     _
     STATE OR PROVINCE(State Or Provinee Key },
   Country Key    _               _        NUMBER(*,0) REFERENCES
                  __ _
     COUNTRY(Country Key) NOT NULL,
   Entered By Users Key
                          _   _            NUMBER( *,0) REFERENCES
     USERS(Users Key) NOT NULL,
   Entry Date _       _ __ _               DATE DEFAULT SYSDATE NOT NULL,
   Modified By Users Key                   NUMBER(*,0) REFERENCES
     USERS(Users Key) NOT NULL,
   Last Modified Date                      DATE DEFAULT SYSDATE NOT NULL
);
                                  _
CREATE SEQUENCE. CITY SEQ INCREMENT BY 1 START WITH                                  I   NOMAXVALUE
  MINVALUE 1 NOCYCLE CACHE 10 NOORDER;
COMMENT ON TABLE CITY IS
  * <hints>
     <sql>
        SELECT
         A.City Key,
         A.City Name Il_ _ _                    _
     DECODE(B.State Or Province ID,
        NULL,
            DECODE(B.State or Province Name,_ __      NULL,      _
               DECODE(C.Country Name, NULL, NULL,
                            « i t »,
                                       NULL,
                            « »    * , NULL,
                            « i
                                /
                                   i »
                                       | ) C.Country Name),               __
                              t i i i
                                                    _
                      DECODE {C.Country Name, NULL, NULL,
                                    « » « «
                                            , NULL,
                                    » i » 1 , NULL,
                                    » *     i i
                                                I I C.Country Name),      _
                              «   1   i t

                                                    _
                      DECODE(C.Country Name, NULL, NULL,
                                   i
                                     * i i , NULL,
                                              ii

                                              i »
                                              .
                                                    »
                                                   , NULL,
                                                        i

                                                   ' |( C.Country Name),  _
                              i i       !•I
                                                |
                                                I B.State or Province Name
       Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 215 of 227


                                                                               US 7,885,981 B2
                                 353                                                                                 354

                ),
      t i l l
                r
                DECODE(B.State or Province Name,  _     NULL, __                   _
                  DECODE(C. Country Name, NULL, NULL,
                                i i i i , NULL,

                                ? i   i t
                                          , NULL,
                                i i     i i
                                            |C.Country Name),
                                            |                 /
                                                                                                    __
                                  » t   i i
                                              r
                         DECODE(C.Country Name, NULL, NULL,         _
                                      i i t i , NULL,

                                      i t

                                      •i
                                            i i
                                                , NULL,
                                                '|| C.Country Name),
                                                                /
                                                                                                    _
                                  it        II

                         DECODE(C.Country Name, NULL, NULL,
                                                                    _
                                          i i i i,
                                                      NULL ,
                                            t

                                          i i
                                                i i
                                                    , NULL,
                                                  i i
                                                       |
                                                          i


                                                       | C.Country Name),
                                                                                                    _
                                t i
                                    f
                                      t i
                                            I I .State or Province Name
                                                  B
                    ),
       i i      i
                     f

                    DECODE(B.State _or Province Name, _  NULL,  __                 __
                      DECODE(C.Country Namc, NULL, NULL,
                                    i » » i
                                            , NULL,
                                                          t i       i i
                                                                          , NULL,
                                                                         i t
                                                                           || C.Country Name),      _
                                   i i i i
                                                  r
                          DECODE(C.Country Name, NULL, NULL,        _
                                         i i i
                                               , NULL,    i

                                       i i

                                       i i
                                           /
                                               1

                                               11
                                                 , NULL,
                                                   II C.Country Mame),
                                                                                                     _
                                   i i


                          DECODE(C.Country Name, NULL, NULL,
                                                                    __
                                           i t » i
                                                   , NULL,
                                           »       ' , NULL ,
                                           ’ ', ' * |
                                                              i


                                                       | C.Country Name),
                                                                                   _                 _
                                  t i ,
                                        '* |  | B.State or Province Narae               _                _
        i i
                    ),
                    i i                           _
                          |I B.State Or_Province ID                                _
  )                  AS City
         FROM
                                        _
         CITY A , STATE OR PROVINCE B, COUNTRY C  _
         WHERE
                                                              _
         A .State or_Province Key = B.State or Province Key (+ >
                                                                                            _       _        _
         AND                 ^_
         A.Country Key = C.Country Key (+)                                     _
             ORDER BY
             2
   <!sql >
 </hints>';


CREATE TABLE COMPANY(
   Company Key       _                      NUMBER(*, 0) PRIMARY KEY NOT NULL,
   Company Name      _                      VARCHAR2(50) NOT NULL,
   ND7
     \ Flag                                 NUMBER(1,0) DEFAULT 0 NOT NULL,
                             _
   Contractual Relationship Kcy             NUMBER(*,0) REFERENCES •_
     CONTRACTUALRELATIONSHIP < Contractual Relationship Key) NOT NULL,
                         _                                                                      _                _
   Priority Key                             NUMBER {*,0) REFERENCES
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 216 of 227


                                           US 7,885,981 B2
                         355                                                 356

                 _                 _
       PRIORITY(Pnos ty Key) NOT NULL,
     Address l                                                 VARCHAR2(80),
         __
     Address 2
     City Key
                                                               VARCHAR2(80),
                                                               NUMBER {*,0) REFERENCES
            _        _
       CITY(City_Key),
     State Or Province Key
                 __ _
                               _           _            _
                                             NUMBER(*,0) REFERENCES
                                               _
       STATE OR PROVINCE(State Or Province Key),
     Postal Code                             VARCHAR2(10),
     Country Key _                           NUMBER(*,0) REFERENCES
       COUNTRY(Country Key),   _
     Phone
                 _                           VARCHAR2(80),
     Company URL
     Notes
                 _
              _ __
     Entered By Users_Key_
       USERS(Users Key) NOT NULL,
                                             VARCHAR2(255)r
                                             VARCHAR2( 3 000),
                                             NUMBER(*,0) REFERENCES     -
     Entry Date                                                DATE DEFAULT SYSDATE NOT NULL,
     Modified By Users Key                                     NUMBER(*,0) REFERENCES
       USERS(Users_ Key) NOT NULL,
     Last Modified Date                                        DATE DEFAULT SYSDATE NOT NULL
);
                                       _
CREATE SEQUENCE COMPANY SEQ INCREMENT BY 1                      START WITH    1    NOMAXVALUE
  MINVALUE 1   NOCYCI.E CACHE 10 NOORDER;
COMMENT ON TABLE COMPANY IS
  * <hints>

     <detailTables >
       <detailTable>
         PEOPLE.Company Key        _
       </detailTable>
     </detailTables>
  < /hints> ';



   People Key
         __
                _
CREATE TABLE PEOPLE(
                                             NUMBER {*,0) PRIMARY KEY NOT NULL,
   Last Name                                 VARCHAR2(30) NOT NULL,
   First Name
   Middle Name  __                           VARCHAR2(30) NOT NULL,
                                             VARCHAR2(30) ,
   Coinpany Key
                               _                       _
                                             NUMBER(*,0) REFERENCES
     COMPANY(Company Key) CONSTRAINT nn company NOT NULL,
        _
   Job Title                                 VARCHAR2(50),

   Address l
            __ _
   Salutation Nan\e                          VARCHAR2(30) ,
                                             VARCHAR2(80),
   Address 2
         _
   City Key
          _ __
   State Or Province Key       _
                                                   _
                                             VARCHAR2(80) ,
                                             NUMBER(*,0) REFERENCES
     CITY(City_Key) CONSTRAINT nn city NOT NULL,
                                             NUMBER(*,0) REFERENCES
                                           _ _
     STATE OR PROVINCE(State Or Province _Key),            _
   Postal Code                               VARCHAR2(10),
   Country Key
                     -         _                       __
                                             NUMBER(*,0) REFERENCES
     COUNTF t (Country Key) CONSTRAINT nn country NOT NULL,
   Work Phene                                VARCHAR2(80),
         ___
   Cell Phone
   Work Fax
                                             VARCHAR2(80),
                                             VARCHAR2(80),
           __ _
   Work Pager
   Work Email
                                             VARCHAR2(80),
                                             VARCHAR2(80),

   Login ID  __
   Active Flag                               NUMBER(1,0) DEFAULT 0 NOT NULL,
                                             VARCHAR2(30),
   Notes                                     VARCHAR2(1000),
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 217 of 227


                                                 US 7,885,981 B2
                       357                                                        358
               _ _ _
      Entered By userSRey
            __
        USERS(Users Key) NOT NULL,
      Entry Date                                             DATE DEFAULT SYSDATE NOT NULL,
                   _ _
      Modified By CJsers_Key                                 NUMBER(* , 0) REFERENCES
        USERS(UsersJKey) NOT NULL,
      Last Modified Date                                     DATE DEFAULT SYSDATE NOT NULL
);
                                     _
CREATE SEQUENCE PEOPLE SEQ INCREMENT BY 1                    START WITH      1     NOMAXVALUE
  MINVALUE 1 NOCYCLE CACHE 10 NOORDER ?


                __
CREATE TABLE OPPORTUNITY STATUS(
                                 __      _
   Opportunity Status Key                                    NUMBER(*,0) PRIMARY KEY NOT NULL,
   Opportunity Status Name                                   VARCHAR2(50) NOT NULL,
              ___
      Description
      Entered By Users Key   _                               VARCHAR2(255),
                                                             NUMBER(*,0) REFERENCES
        USERS(Users Key) NOT NULL,
            _ _ _
      Entry Date
                                 _                           DATE DEFAULT SYSDATE NOT NULL,
      Modi ied By Users Key
           £                                                 NUMBER(* ,0) REFERENCES
        USERS(Users_Key) NOT NULL,
      Last Modified Date                                     DATE DEFAULT SYSDATE NOT NULL
) ?
CREATE SEQUENCE OPPORTUNITY TATUSjSEQ INCREMENT BY 1                       START WITH
                                             ^
  NOMAXVALUE MINVALUE 1 NOCYCLE CACHE 10 NOORDER;
                                                                                               1




   Opportunity Key
                       __
CREATE TABLE OPPORTUNITY(
                                                             NUMBER(* ,0) PRIMARY KEY NOT NULL,
   Opportunity Title                                         VARCHAR2(50) NOT NULL,
                  __
   Opportunity Date    _                                     DATE NOT NULL,
   Contact Person_Key                                        NUMBER(* ,0) REFERENCES
                             _
     PEOPLE(People Key) NOT NULL,
              _
      Region Key
               _             _
        REGION(Region Key) NOT NULL,
                                                             NUMBER(* ,0) REFERENCES

      Revenue Potential                                      NUMBER(*,2),
              _ ___ _
      Profit Potential
      Amount Spent YTD
                                                             NUMBER(* , 2),
                                                             NUMBER(* , 2),
                    _
      Probability Of Saccess
        (Probability Of__ Success BETWEEN D AND
                 _
                                                             NUMBER(2, 0) NOT NULL CHECK
                                                             99),
      Referred By__Key                                       NUMBER(* , 0) REFERENCES
        PEOPLE(People_Key) NOT NULL,
                    _
      Opportunity Status Key
                                                     _      _NUMBER(*, 0) REFERENCES

      Notes   _ _JJsers_ _
        OPPORTUNITY STATUS(Opportunity Status

      Entered By       Key
        USERS(Users Key) NOT NULL,
                                                             Key) NOT NULL,
                                                             VARCHAR2(1000),
                                                             NUMBER {*,0) REFERENCES
            _
               _ _
      Entry Date
                          _
      Modified By Users Key
                                                                DATE DEFAULT SYSDATE NOT NULL,
                                                                NUMBER(* r 0 ) REFERENCES
        USERS(Users^Key) NOT NULL,
      Last Modified Date                                     DATE DEFAULT SYSDATE NOT NULL
) ?
                                             _
CREATE SEQUENCE GPPORTUNITY SEQ INCREMENT BY 1                       START WITH         1   NOMAXVALUE
  MINVALUE 1 NOCYCLE CACHE 10 NOORDER;
COMMENT ON TABLE OPPORTUNITY IS
      ' <hints>
         <sql>
          SELECT
           A.Opportunity Key     _
        Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 218 of 227


                                                                US 7,885,981 B2
                             359                                                               360
                                       _
          A.Opportuni
          FROM
          Opportunity A
                                  ^^   Title


          WHERE
                                   _
          A .Opportunity Key IS NOT NULL
          ORDER BY
          1
       </sql>
       <detailTables>
         <deta.ilTable>
           CONTACT_EVENT.Opportunety Key                         _
         </detailTable>
         <detailTable>
                                  __
           OPPORTUNITY TYPE.Opportunity Key                          _
         </detailTable>
        </detailTables>
      </hints> * ;


CREATE TABLE CONTACT TYPE(             _
   Contact_Type Key      _                                                NUMBER(* ,0) PRIMARY KEY NOT NULL,
                _
   Contact Type_Name                                                      VARCHAR2(50) NCT NULL,
                                                                          VARCHAR2(255),
   Description
                __ _
   Entered By Users Key
                                   _                                      NUMBER(* , 0) REFERENCES
                              _
     USERS{Users Key) NOT NULL,
   Entry_Date
                 _
   Modified By Users Key
                         _             _
                                                                          DATE DEFAULT SYSDATE NOT NULL,
                                                                          NUMBER(* ,0) REFERENCES
     USERS(Users^Key) NOT NULL,
   Last Modified Date                                                     DATE DEFAULT SYSDATE NOT NULL
) ?
                                           _
CREATE SEQUENCE CONTACT TYPE SEQ INCREMENT BY 1
                                                        _                         START WITH     1   NOMAXVALUE
  MINVALUE 1 NOCYCLE CACHE 10 NOORDER;


                _
CREATE TABLE CONTACTJiVENT <
   Contact Event _Key                          NUMBER(*,0) PRIMARY KEY NOT NULL,
   Contact Event Title                          VARCHAR2(25 5),
    Opportunity Key      _                      NUMBER(*,0) REFERENCES
                 _                                      _
    Contact Type Key         __
       OPPORTUNITY < Opportunity Key) NOT NULL,
                                                NUMBER(*, 0) REFERENCES

                 _   _
       CONTACT TYPE(Contact Type Key) NOT NULL,
                     _
    Previous Event _ Key                        NUMBER(* , 0) REFERENCES
                                                    _           _
    Event Date_
       CCNTACT EVENT(Contact Event Key),
                                                DATE,
                                                VARCHAR2(4000),
     Notes
    Entered   By_ _ _ _
                  Users  Key                    NUMBER(*,0) REFERENCES

              _ _
       USERS(Users Key) NOT NULL,
     Entry Date
                        __
                                                DATE DEFAULT SYSDATE NOT NULL,
     Modif ied B y _
                   U sexs Key                   NUMBER(*,0) REFERENCES
       USERS(Users Key) NOT NULL,
     Last Modified Date                         DATE DEFAULT SYSDATE NOT NULL
);
                                           _
 CREATE SEQUENCE CONTACT EVENT SEQ INCREMENT BY 1 START WITH_          1 NOMAXVALUE
   MINVALUE 1 NOCYCLE CACHE 10 NOORDER;
 COMMENT ON TABLE CONTACT EVENT IS
                                               __
   1
     <detailTables>
         < detailTable>
                         __
              CONTACT PARTICIPANTS.Contact Event_Key
                                                                     _
  Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 219 of 227


                                                         US 7,885,981 B2
                          361                                                         362

        </detailTable
      </detailTablcs>';          ^
CREATE TABLE CONTACT PARTICIPANTS(
                                     _
              __
   Contact Participant_Key
   Contact Event Key
                      _     _
                                             NUMBER(*,0) PRIMARY KEY NOT NULL,

                                                     _     __
                                             NUMBER(* ,0) REFERENCES
     CONTACT EVENT(Contact _Event Key ) NOT NULL,
   People_Key                                NUMBER *,0) REFERENCES          *
                                 _
               _ _ _
     PEOPLE(People Key) NOT NULL,
   Entered By _Users Key                     NUMBER(* ,0) REFERENCES
     USERS(Users Key) NOT NULL,
             _                               DATE DEFAULT SYSDATE NOT NULL,
   Entry Date
                _ __
   Modified By User s Key            _       NUMBER(*,0) REFERENCES
     USERS(Users Key) NOT NULL,
   Last Modified Date                        DATE DEFAULT SYSDATE NOT NULL
)•
                                             _
CREATE SEQUENCE CONTACT PARTICIPANTS SEQ INCREMENT BY 1
                                                                    _                START WITH       1
   NOMAXVALUE MINVALUE 1 NOCYCLE CACHE 10 NOORDER;
COMMENT ON TABLE CONTACT PARTICIPANTS IS         _
   * <detailTabies>
       <detailTable>
                          __ _
         FOLLOW UP ACTIONS.Contact_Participant Key
                                                                        _
       </detailTable>
     </detailTables>';



              __ _
CREATE TABLE FOLLOW UP ACTIONS(
   FOLLOW UP Act ions_ Key                 NUMBER < *,0) PRIMARY KEY NOT NULL,
                                             _
   Contact       __
            Participant  Key
     CONTACT PARTICIPANTS(Contact Participant Key) NOT NULL,
                                                                _
                                           NUMBER * ,0) REFERENCES               *
   Description                             VARCHAR2(255),
         _                                 DATE,
   Due Date
   Completed Datc  __                _     DATE,
                 _ _
   Eatered _B y Users Key                  NUMBER(*,0) REFERENCES
     USERS(Users_Key) NOT NULL,
   Entry Date_ _           __            _ DATE DEFAULT SYSDATE NOT NULL ,
                                                  (*,0) REFERENCES
   Modified   By Users Key                 NUMBER
     USERS(Users Key) NOT NULL,
   Last Modified Date                      DATE DEFAULT SYSDATE NOT NULL
 >;                                          _                  _
 CREATE SEQUENCE FOLLOW UP_ ACTIONS SEQ INCREMENT BY 1 START WITH
  _                                                                                               l
   NOMAXVALUE MINVALUE 1 NOCYCLE CACHE 10 NOORDER;


 CREATE TABLE PRODUCTS_AND_SERVICES(
                      _     _
    Products And Services Key
                                                 __                     NUMBER(*,0) PRIMARY KEY NOT NULL,
                      _     __
    Products _And Services Name                                         VARCHAR2(50) NOT NULL,
                                                                        VARCHAR2(255),
       Description
                   _ _
       Entered By Users Key          _                                  NUMBER(*, 0) REFERENCES
             _                  _
         USERS(Users Key) NOT NULL ,
                                                                        DATE DEFAULT SYSDATE NOT NULL,
       Entry Date
                           _
       Modified_By Users Key             _                              NUMBER < * , 0) REFERENCES
         USERS(Users_Key) NOT NULL ,
       Last Modified Date                                               DATE DEFAULT SYSDATE NOT NULL
 );
                                                     _ _
 CREATE SEQUENCE PRODUCTS AND SERVICES SEQ INCREMENT BY 1                              START WITH         1
   NOMAXVALUE MINVALUE 1 NOCYCLE CACHE 10 NOORDER;
     Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 220 of 227


                                          US 7,885,981 B2
                    363                                                  364

CREATE TABLE OPPORTUNITY TYPE(
   Oppo rtun it y _ _ T y pe _ Ke y                     NUMBER ( *,0 ) PRIMARY KEY NOT NULLr
   Opp o rtun it y _ _Ke y                              NUMBER ( *, 0 ) REFERENCES
      OPPORTUNITY (OpportunityJKey ) NOT NULL,
   Products _ And_ Services _ Key                       NUMBER ( *,0 ) REFERENCES
      PRODUCTS _ AND_ SERVICES ( Products _ _ And _ £ ervices _ Key ) NOT NULL,
   En te red _ By_ Us e r s _Key                        NUMBER ( *, 0 ) REFERENCES
      USERS < Users _ Key) NOT NULL,
   Entry_ _ Date                                        DATE DEFAULT SYSDATE NOT NULL,
   Modif ied_ By_ _ Users_ _ Key                        NUMBER ( *, 0 ) REFERENCES
      USERS ( Users _ Key) NOT NULL,
   Last Modified Date                                   DATE DEFAULT SYSDATE NOT NULL
);
CREATE SEQUENCE OPPORTUNITY _ TYPE_ SEQ INCREMENT BY 1 START WITH                  1
  NOMAXVALUE MINVALUE 1 NOCYCLE CACHE 10 NOORDER;

ALTER TABLE USERS ADD (
— Users Key ^
                                                   NUMBER ( *, 0 ) PRIMARY KEY NOT NULL,
   People_ Key                                     NUMBER ( * , 0 ) UNIQUE REFERENCES
     PEOPLE ( People_ _ Key ) CONSTRAINT nn _ peopie NOT NULL,
   Login _ ID                                      VARCHAR 2 ( 30 ) NOT NULL,
   Entered _By_ Users_ Key                         NUMBER ( * , 0 ) NOT NULL CONSTRAINT
     fk _ users _to _ entered _ by REFERENCES USERS( Users _ Key),
   Entry _ Date                                    DATE DEFAULT SYSDATE NOT NULL,
   Modified _ By_ _ Users_ _ Key                   NUMBER ( *, 0 ) NOT NULL CONSTRAINT
     fk _ users _ to _ modified _ by REFERENCES USERS ( Users _ Key ),
   Last Modified Date                              DATE DEFAULT SYSDATE NOT NULL
)?
CREATE SEQUENCE USER.5 _ SEQ INCREMENT BY 1 START WITH               1 NOMAXVALUE
  MINVALUE 1 NOCYCLE CACHE 10 NOORDER;
ALTER TABLE USERS DISABLE CONSTRAINT nn _ people;
ALTER TABLE USERS DISABLE CONSTRAINT fk_ users_ to_ entered_ by;
ALTER TABLE USERS DISABLE CONSTRAINT fk _ users _to_ modified _ _ by ?
INSERT INTO USERS
    ( Users _ Key, Login _ ID, Entered _ By_ Users __ Key, Modified_ By_ Users _ Key )
VALUES
    ( USERS _ SEQ.NextVal, ’ DEVONS HI RE\ mpjc 1 , USERS _ SEQ.NextVal,
    USERS _ SEQ.NextVal );
ALTER TABLE USERS ENABLE CONSTRAINT fk _ users _ to_ enteredjby;
ALTER TABLE USERS ENABLE CONSTRAINT fk users to modified by;
                                                       _


COMMENT ON TABLE USERS IS
  • < hints>
       < detailTables >
             < detailTable >
                 SECURITY _ GROUP _ USER.Users _ Key
             < / detailTable>
         < / detailTables >
     < / hints > * ;
ALTER TABLE      PEOPLE DISABLE CONSTRAINT nn _company ?
ALTER TABLE      PEOPLE DISABLE CONSTRAINT nn _city;
ALTER TABLE      PEOPLE DISABLE CONSTRAINT nn _ country;
INSERT INTO      PEOPLE
   ( People _ _ Key, Last _ Name, First _ Name , Middle _ Name , Active _ Flag,
   Entered _ _By_ Users_ Key, Modified _ By_ Users_ Key )
VALUES
   (PEOPLE_ SEQ.NextVal, ''Kaufman', ' Michael', 'Philip', 1, ( SELECT
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 221 of 227


                                                             US 7,885,981 B2
                        365                                                              366

                _      USERS), (SELECT MIN(Use MKeJ) \./raWli £&$•)                            »
                                                                             ^_
                                                                  •                            "
   MIN(Users Key)
UPDATE USERS SET People Key = (SELECT MIN
                                         _
                                         (People Key)
                                                     _  FROM PEOPLE ) WHERE
Users^Key « (SELECT MIN(Users Key) FROM USERS);
ALTER TABLE USERS ENABLE CONSTRAINT nn people;
                                                                     _
                ____ _
CREATE TABLE SECURITY TABLE(
   Security Table Key                                                    NUMBER(*,0) PRIMARY KEY NOT NULL,
              _ _ __
   Security_ Table Name
   Entered_By Users Key
                                                                         VARCHAR2(50) UNIQUE NOT NULL,
                                                                         NUMBER(* ,0) REFERENCES
     USERS(Users Key) NOT NULL,
          _
   Entry Date
                     _                                                   DATE DEFAULT SYSDATE NOT NULL,
            _ _
   Modified By Users Key                                                 NUMBER(*,0) REFERENCES
                         _
     USERS(Users Key) NOT NULL,
   Last Modified Date                                                    DATE DEFAULT SYSDATE NOT NULL
);
                                             _           _
CREATE SEQUENCE SECURITY TABLE SEQ INCREMENT BY 1 START WITH                                       1
  NOMAXVALUE MINVALUE 1 NOCYCLE CACHE 10 NOORDER;
COMMENT ON TABLE SECURITY TABLE IS
  ’ <hints >
     <detailTables>
         < detailTable >
                         _
            SECURITY GROUP_ TABLE.Security_Table Key
                                                                         _
          </detailTable>
        </detailTables>
     < /hints>';


CREATE TABLE SECURITY GROUP(
                                     _
                 _
      Security Group_Key                                                 NUMBER (*,0) PRIMARY KEY NOT NULL,
      Security_Group Name    _                                           VARCHAR2(50) UNIOUE NOT NULL,
                _ _
      Entered By Users Key       _                                       NUMBER(*,0) REFERENCES
        USERS(Users_Key) NOT NULL,
           _
      Entry Date                                                         DATE DEFAULT SYSDATE NOT NULL,
      Modified By Users^Key                                              NUMBER(*,0) REFERENCES
        USERS(Users_Key ) NOT NULL,
      Last Modified Date                                                 DATE DEFAULT SYSDATE NOT NULL
 );
                                             _               _
 CREATE SEQUENCE SECURITY GROUP_ SEQ INCREMENT BY 1 START WITH                                     1

                                                 _
   NOMAXVALUE MINVALUE I NOCYCLE CACHE 10 NOORDER;
 COMMENT ON TABLE SECURITY GROUP IS
   ’ <detailTables>
       <detailTable >
                         _           _
         SECURITY GROUP USER.Security Group_Key                  _
       </detailTable>
       <detailTable>
                         _           _
         SECURITY GROUP TABLE.Security Group Kcy                     _   _
       </detailTable>
               !
     </detailTab es>';



                          _
 CREATE TABLE SECURITY GROUP USER(   _               _
                    _     _
    Security Group User Key              _  NUMBER(*,0)                               PRIMARY KEY NOT NULL,
                    _                                    _
                                            NUMBER < * ,0)                            REFERENCES
    Security Group Key
                        _
      SECURITY GROUP(Security Group Key) NOT NULL,               _
            _
    Users Key                               NUMBER(*,0)                               REFERENCES
                             _   _
    Entered By Users Key
                        _ _
      USERS(Users Key) NOT NULL,
                _                           NUMBER(*,0)                               REFERENCES
      USERS(Users Key) NOT NULL,
       Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 222 of 227


                                                              US 7,885,981 B2
                              367                                                                                   368

              __ _
      Entry Date
                          _
      Modified By _Users^Key                                                           NUMBER(* 0) REFERENCES
                                                                                               /

        USERS(Users^Key) NOT NULL,
      Last Modified Date                                                               DATE DEFAULT SYSDATE NOT NULL
) ?
CREATE SEQUENCE SECURITY_GROUP USER SEQ INCREMENT BY 1    _            _                                       START WITH     1
  NOMAXVALUE MINVALUE 1 NOCYCLE CACHE 10 NOORDER;

                 __
CREATE TABLE SECURITY GROUP TABLE(
                               __
                                          __      _
   Security Group Table Key                     NUMBER(* ,0) PRIMARY KEY NOT NULL,
                      _
      Security Group Key       _                NUMBER(* ,0) REFERENCES
                                                  _
        SECURITY GROUP(Security Group__Key ) NOT NULL,
                 _    _
      Security Table Key       _                                   __
                                                NUMBER(*,0) REFERENCES
                                                  _
        SECQRITY TABLE(Security Table Key) NOT NULL ,


                __ _
      Can_Browse_Flag                           NUMBER(1 ,0) DEFAULT 0 NOT NULL,
          _
      Can Edit Flag                             NUMBER(1,0) DEFAULT 0 NOT NULL,
         __
      Ca n Add Fiag
                _ _ _
      Can Delefce Flag
                                                NUMBER(1,0) DEFAULT 0 NOT NULL,
                                                NUMBER(1,0) DEFAULT 0 NOT NULL,
      Entered By Users Key                      NUMBER(*,0) REFERENCES
         USERS(Users^Key) NOT NULL,
      Entry Date
                 _ __ _
      Modified JBy Users Key
                                                DATE DEFAULT SYSDATE NOT NULL,
                                                NUMBER(*,0} REFERENCES
        USERS(Users Key) NOT NULL,
      Last Modified Date                        DATE DEFAULT SYSDATE NOT NULL
);
                                              _
CPvEATE SEQUENCE SECURITY GROUPJTABLE SEQ INCREMENT BY 1
                                                                           _                                     START WITH       1
  NOMAXVALUE MINVALUE 1 NOCYCLE CACHE 10 NOORDER ;

                 __ _ _ _
INSERT INTO SECURITY TABLE
                                                               _
   (Security Table Key , Security Table Namef Entered By Users Key,
                                                                                   _               _   _             _
   Modified By Users Key)
SELECT
                 _ _
   SECURITY TABLE SEQ.NextVal, Table_ Name, (SELECT MIN(Users_Key) FROM
                                                      _
   USERS), (SELECT MIN(Users Key ) FROM USERS)
FROM
   USER TABLES;




                 _
INSERT INTO SECURITY GROUP
                                    _   _                      _
   (Security_Group Key , Security Group Name, Entered By _Users Key,
   Modi £ied By Users Key)_
                                                                                   _               _       _         _
VALUES
                      _
   (SECURITY GROUP_SEQ.NextVal, 'Administrator ', (SELECT MIN(Users Key) FROM

                                        _
   USERS), (SELECT MIN(UsersKey ) FROM USERS));
                                                                      ^




                 _ __
INSERT INTO SECURITY GROUP
                      _                 ___
   (Security Group__Key , Security_ Group Name, Entered_By_Users _Key,
   Moai £ied By Users Key)
                                                                                   _                                 _
VALUES
                                    _
      (SECURITYJ3ROUP SEQ.NextVal, 'Regular 1 , (SELECT                                        MIN(Users Key) FROM
                                                                                                                    _
      USERS), (SELECT MIN(Users Key) FROM USERS));


INSERT INTO SECURITY GROUP_JJSER        _
                  _                                                            _        _              _
                __ _
   (Security Group_User Key, Security Group Key, Users Key,
   Entered By Users_ Key , Modified By Users Key)                  _       _           _
VALUES
                 __                 _         _
    < SECURITY GROUP USER SEQ.NextVal, (SELECT MIN(Security Group Key) FROM
   SECCJRITY GROUP), (SELECT MIN( Users JKey ) FROM USERS ) , ( SELECT         _
                                                                                                                _         _
      Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 223 of 227


                                                 US 7,885,981 B2
                        369                                                       370

                _                                                       I)\.,E    ,© Efsr)
     MIN(Users Key)
                          ^      iM USERS), (SELECT MIN(Userp
                                                                   ^^ ^          |



                _  _ _ __ _
INSERT INTO SECURITY GROUP_TABLE
                                          _ __
                                                               __ _
   (Security Group Table Key, SecurityGroupKey , Security Table Key,
       _ _ _
   Can 3rowse Flag, Can Edit Flag, Can Add Flag , Can_ Delete_Flag,
              _     _              _ _
   Entered By Users Key, Modified By Users Key)
                    %


SELECT
   SECURITY _GROUP_TABLE
                         _ .NextVal_, SELECT
                                 SEQ                   (      _       _
                                                                MIN(Security Group Key) FROM
                                                                              _
   SECURITY _GROUP            _Table__
                          ), Security        ,           SELECT
                                                     Key, 1   1, 1, 0, (       MIN(Users Key)
   FROM  USERS ,    )         Users
                         (SELECT MIN(      FROM USERS
                                                    Key)            )
FROM
   SECURITY_TABLE;
                      _GROUP_TABLE _ _
             _ _Table                                 Securi _Table__
INSERT   INTO SECURITY
                                                                 _           ,
                    _ y, Modified__ _ _
                            _
      (Security Group
                   , Can
      Can Browse^Flag
                         _ _  _
                              ,           Key Seenrity Group Key ,
                                          _    _ Flag   _
                                         Edit Flag, Can Add       Flag
                                                                          ty
                                                                 , Can Delete               ,
                                                                                             Key

   En L r _By_U
         e ed     sers Ke                          By User s Key)
SELECT
   SECURITY _GROUP_TABLE_ _
                         SEQ. NextVal (                       _
                                             MAX {Security Group Key)
                                        , SELECT
                                                                       __ _FROM
            _                          _                                                           Key)
   SECURITY GROUP
                                     _    ,  ,
                 ) r Security Table Key 1 0, 0, 0, (
   FROM USERS), (SELECT MIN(Users Key) FROM USERS)
                                                          SELECT(  MIN   Users

FROM
   SECURITY TABLE;


CREATE TABLE HELP SCHEMA(
                          _
                 _
   Heip_Schema Key                                            NUMBER(*, 0) PRIMARY KEY NOT NULL,
          _
   Help Schema_Table                                          VARCHAR2(30),
          _ _
   Help Schema Column                                         VARCHAR2(30),
            _
   PoprJp Text                                                VARCHAR2(4000),
              _ _
   Entered By Users Key          _                            NUMBER(* ,0) REFERENCES
                         _
           __ _ _ _
      USERS(Users Key) NOT NULL,
   Entry Date                                                 DATE DEFAULT SYSDATE NOT NULL,
   Modified By Users Ke y                                     NUMBER(*,0) REFERENCES
                 _
      USERS(Users Key) NOT NULL,
   Last Modified Date                                         DATE DEFAULT SYSDATE NOT NULL
);
                                     _      _
CREATE SEQUENCE HELP SCHEMA SEQ INCREMENT BY 1                     START WITH           1    NOMAXVALUE
  MINVALUE 1 NOCYCLE CACHE 10 NOORDER ?


CREATE TABLE HELP OBJECT(    _
          ___ __
   Help_Object_Key
   Help Object Name
                                                              NUMBER < *,0) PRIMARY KEY NOT NULL,
                                                              VARCHAR2(255),
                                                              VARCHAR2(4000),
   PopUp Text
             _
   Entered By_Users_Key
           _ _
                                                              NUMBER(*,0) REFERENCES
     USERS(Users Key) NOT NULL,
      Entry Date                                              DATE DEFAULT SYSDATE NOT NULL,
      Modified_By_Users Key          _
                          _
        USERS(Users Key) NOT NULL, *
                                                              NUMBER(*,0) REFERENCES

      Last Modified Date                                      DATE DEFAULT SYSDATE NOT NULL
 );
                                     _       _
 CREATE SEQUENCE HELP OBJECT SEQ INCREMENT BY 1 START WITH      1 NOMAXVALUE


                        ___ _ __
   MINVALUE 1 NOCYCLE CACHE 10 NOORDER;
 INSERT INTO HELP OBJECT
            _   _                                  _
    (Help Object Key , Help_Object Name, PopUp_Text, Entered By Users Key,
                                                                                   __ __       _
    Modified By Users Key)
 VALUES
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 224 of 227


                                                      US 7,885,981 B2
                     371                                                                372

        _        _
  (HELP OBJECT SElRextVal, 'stackLink', • Thef@> B?W    ifePSLlflfilk i SCSWWS
  and/or master detail links
               /            )  You     "
                                          -
                                        jump"
                                                   -
  "stack" of pending table sessions (which result from following drill down
                             .     can        back   up to   any   previous
                                                                              '
                                                                            stack
                                                                                            ^^            -
                                                                                                              -
                                                               _
   level (and abandon all intervening levels) by clicking on the
   corresponding link ’ , (SELECT MIN(Users JKey) FROM USERS), (SELECT
                                 ,


   MIN(Users Key) FROM USERS));

        _ _ _
INSERT INTO HELP_OBJECT
                                     __               _            _
   (Help Object Key, Help 0bject Name, PopUp Text, Entered By Users Keyr            _ _           _
VALUES  _ __
   Modified By Users Key)

   (HELP OBJECT SEQ.NextVal, 'powerAddCheckboxr , 'When enabled, "power add"
   locks you into ADD mode for the current table (rather than returning you
   to BROWSE mode after you add the current record).<p>This is useful when
                                                                           -
   you need to add multiple records to the same table <p>When you turn "power
   add" on, it remains on only until you leave ADD mode, navigate to another   __
   table, or explicitly turn it off. 1 , (SELECT MIN(Users Key) FROM USERS),
                             _
   (SELECT MIN(Users Key) FROM USERS));

        _
INSERT INTO HELP_OBJECT
                     _               _                _            _
   (Help Object Key, Help Object Name, PopUp Text , Eritered_ By Users Key,
                 _
                                                                                        _         _
   Modified By _ Users Key)
VALUES
                     _                        _
   (HELP_OBJECT SEQ.NextVal , ’ navAddLink', Adds a new record to this
                                                                                              _
   table. ’ , (SELECT MIN(Users Key) FROM USERS ), (SELECT MIN(Users Key) FROM
   USERS));

INSERT INTO HELP OBJECT  _
                     _       _                        _            _
   (Help_Object Key , Help _Object Name, PopUp Text , Entered_By_ Users Key,                      _
             _ _
   Modified By Users Key)
VALUES
        _            __
   (HELP OBJECT SEQ.NextVal, 1 navFullBrowselink 1 , 'Browse the current table
             _
   in its entirety (removing any filters currently in effect).
   MIN(Users Key) FROM USERS), (SELECT MIN(Users Key) FROM USERS));
                                                                       _
                                                                    (SELECT



        _        __ _ _
INSERT INTO HELP OBJECT
                                     _                _            _
   (Help Object Key, Help Object Name, PopUp Text , Entered _By__Users Key,
             _
                                                                                    _             _
   Modified By Users Key)
VALUES
        _          _
   (HELP OBJECT SEQ.NextVal, ? drillLink', 'Allows you to "drill down" to the
   underlying table for the dropdown to the right. If the dropdown shows a
   value, this link will edit the corresponding record. If the dropdown is
   empty, this link will add a new record to the corresponding table.
   (SELECT MIN(Users^Key) FROM USERS), (SELECT MIN(Usersjey) FROM USERS));


        _    __ __ _ _
INSERT INTO HELP OBJECT
                                                                   _
   (Help Object Key , Help Object Name, PopUp Text, Entered By__Users Key,
   Modified By Users Key)
                                 ^
                                                                                    _                 _
VALUES
        _
   (HELP OBJECT_SEQ.NextVal, 'editLink', 'Takes you to EDIT mode for this
                                                                                                  _
                                                  _
   record.', (SELECT MIN < Users_ Key) FROM USERS), (SELECT MIN(Users Key) FROM
   USERS));


             _   ___
                    _
INSERT INTO HELP OBJECT
        _                    _                        _            _
   (Help Object Key , Help_Object Name, PopUp Text , Entered_By l)sers Key,
   Modified By Users Key)
                                                                                        _             _
VALUES
        __           _
   (HELP OBJECT SEQ.NextVal, 'navNewSearchLink', 'Specify a new search filter
    Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 225 of 227


                                          US 7,885,981 B2
                     373                                              374

  (from scratch)   r this table. , (SELECT
  (SELECT MIN(Users Key) FROM USERS));


        _    __ __
INSERT INTO HELP_OBJECT
                                  _        _             _                _
   (Help Object Key, Help Object Name , PopUp /Text, Entered_By Users _Key,
                              _
                                                                                     _
   Modified By Users Key)
VALUES
        _
   (HELP OBJECT_SEQ.NextVal, ’ navFilteredBrowseLink , ’ Browse the current
                                                              1




                                      _
   table without resetting any current filters.', (SELECT MIN(Users Key) FROM        _
   USERS), (SELECT MIN (Users Key) FROM USERS));

INSERT INTO HELP OBJECT   _       _                                   _
                     __                                  __
   (Help_Object Key, Help Object Name, PopUp Text, Entered By Users Key,  _          _
             _
   Modified_ By_Users Key)    _  ^


VALUES
        _
   (HELP OBJECT_SEQ.NextVal, 'expressEdi tCheckbox ’, 'When enabled, ’’express
   edit” will skip directly from SEARCH mode to EDIT mode ( bypassing BROWSE
   mode) if your search finds exactly one matching record.<p>This also
   applies when master/detail drill downs find exactly one child record.<p>
                                               -
   Once you turn ’’express edit” on , it remains on until you explicitly turn
   it off.', (SELECT MIN(Users_Key ) FROM USERS ), (SELECT MIN(Users Key) FROM
                                                                                    __
   USERS));


        _
INSERT INTO HELP OBJECT
                _
                          _       _        _             _                               _
   (Help Object Key, Help Object Name, PopUp Text, Entered_By _Users Key,
             _ _
   Modified By Users Key)     _
VALUES
        __
   (HELP OBJECT__SEQ.NextVal, ’quickDrop ’ , ’Pvestarts your session on the
   selected table (in either BROWSE or SEARCH mode, according to your
   selection from the radio buttons above).', (SELECT MIN(Userc Kcy) FROM      __
   USERS), (SELECT MIN(Users Key) FROM USERS)) ;

                     __
                                      ^


        __
INSERT INTO HELP OBJECT
                                  _        _             _            __ _
   < Help Object Key , Help Object Name, PopUp Text, Entered By Users Key,
             _
                                                                                         _
   Modified By Users_Key)
VALUES
        _            _
   (HELP OBJECT SEQ. NextVal, ’quickLink', ’Restarts your session on this

   the radio buttons to the l e f t).
                                                                  _
   table (in either BROWSE or SEARCH mode # according to your selection 'from
                                       (S E L E C T MIN(Users Key) FROM USERS),
   (SELECT MIN( Users_Key) FROM USERS));


        _ __ __
INSERT INTO HELP OBJECT
                                  _        _             _            _
   (Help Object Key , Help Object Name, PopUp Text, Entered By Users Key,
                              _
                                                                          __             _
   Modified By Users Key)
VALUES  _            _
   (HELP OBJECT SEQ . NextVal , ’ mdLink ’, ’Allows you to "drill down" to a
   detail (or child) table for the current (master, or parent) table.<p>When
                 -
   you drill down to a child table, your entire working context is
   constrained so that only records belonging to the current master table                -
                                                     _
   record are visible. ’ , (SELECT MIN(Users Key) FROM USERS), (SELECT
   MIN((Jsers Key) FROM USERS));
             ^




             _ ___
INSERT INTO HELP OBJECT
        _                                  _
   (Help Object Key, Help_Object Name , PopUp_Text, Entered_ By_ Users Key,              _
   Modified By Users_ Key)
VALUES  _
   (HELP OBJECT_SEQ. NextVal , ’navRevisedSearchLink ’, ’ Revise the current
   search filter for this table. , (SELECT MIN(Users Key ) FROM USERS),
                                           1
Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 226 of 227


                               US 7,885,981 B2
           375                                             376
   (SELECT MIN(Use    Key) FROM USERS));

                                       _
 CREATE OR REPLACE FUNCTION FORMATTED NAME (RecordID IN NUMBER ) RETURN
 VARCHAR2 AS
     CURSOR cl IS SELECT DISTINCT LAST NAME, FIRST_NAME, MIDDLE NAME FROM
                        _
     PEOPLE WHERE People Key = RecordID;
     retval VARCHAR2(32767);
 BEGIN
             _
     retval := » i .
     FOR name rec IN cl LOOP
                       _          _                   _
             _
         retval := name rec.LAST NAME |
                           _
         name rec.MIDDLE NAME;
                                       | * , ' 1| name rec.FIRST NAME (| ' * ]|

     END LOOP;
     RETURN retval;
     EXCEPTION
                 _ _
         WHEN NO DATA FOUND THEN
             RETURN retval;
 END FORMATTED NAME ;

                                  __
 CREATE OR REPLACE FUNCTION SHOW BOOLEAN ( BooleanValue IN NUMBER) RETURN
 VARCHAR2 AS
 BEGIN
     IF (BooleanValue <> 0) THEN RETURN 1 <center> Stimes;</center>'; END IF;
     RETURN t t .
 END SHOW BOOLEAN;


 REM ***** Must complete data-entry for "lead user" before executing following
 modifications ;                             _
   - ALTER TABLE PEOPLE ENABLE CONSTRAINT nn company;
   -
   -                                         _
     ALTER TABLE PEOPLE ENABLE CONSTRAINT nn^city;
     ALTER TABLE PEOPLE ENABLE CONSTRAINT nn country;
            Case 1:20-cv-06879 Document 1-1 Filed 08/25/20 Page 227 of 227


                                                       US 7,885,981 B2
                              377                                                                      378
   We claim:                                                                    face paradigm comprising a set of modes for interacting
  1. A method for operating a server comprising a processor                     with a given database table, said modes comprising cre-
for automatically generating an end-user interface for work -                   ate, retrieve, update and delete, and a corresponding
ing with the data within a relational database defined within a                 display format for each mode;
relational DBMS whose data is stored in machine-readable 5                   ( b) machine-readable routines for scanning said database
media and which is accessible to said server, wherein said                      and applying a body of rules to determine the table
relational database comprises a plurality of tables, constraints                structures, constraints and relationships of said data
and relationships stored in said DBMS in accordance with a                      model, and for storing representations thereof ; and
data model comprising said tables and their column-comple-                   (c) machine-readable routines for using said representa -
ments and datatypes, said constraints, and the relationships 10                 tions to construct a corresponding client application,
across said tables, and wherein said relational database may                    wherein said client application provides a connection to
be of any arbitrary size or complexity, said method compris-                    said database, provides displays of the table contents of
ing                                                                             said database for each of said modes in accordance with
   (a ) providing an output stream from said server, for user                   the display formats of said paradigm, integrates into
       display and input devices, defining a user interface para -   15         each said mode display processes for representing, navi -
       digm comprising a set of modes for interacting with a                    gating, and managing said relationships across tables,
       given database table, said modes comprising create,                      for selecting among said modes, and for navigating
       retrieve, update and delete, and a corresponding display                 across said tables and interacting in accordance the
       format for each mode;                                                    selected mode with the data in the tables that are reached
   (b) causing said server to scan said database and apply a         20         by said navigation, while observing and enforcing rela -
       body of rules to determine the table structures, con-                    tional interdependencies among data across said tables.
       straints and relationships of said data model, and store              5. A computer-readable storage medium containing a set of
       representations thereof in machine-readable media                  instructions for a general purpose computer, for automati -
       accessible to said server; and                                     cally generating an end -user interface for working with the
   (c) causing said server to use said representations to con-       25   data wjthin a relational database, wherein said relational data -
       struct a corresponding client application for access               base comprises a plurality of tables, constraints and relation-
       through said user display and input devices, wherein               ships in accordance with a data model comprising said tables
       said client application provides a connection to said              and their column-complements and datatypes, said con-
       database, provides displays of the table contents of said          straints, and the relationships across said tables, and wherein
       database for each of said modes in accordance with the        30   said relational database may be of any arbitrary size or com-
       display formats of said paradigm, integrates into each             plexity, said set of instructions comprising:
       said mode display processes for representing, navigat -               (a) a routine for providing a user interface paradigm com-
       ing, and managing said relationships across tables, for                  prising a set of modes for interacting with a given data -
       selecting among said modes, and for navigating across                    base table, said modes comprising create, retrieve,
       said tables and interacting in accordance the selected        35
                                                                                update and delete, and a corresponding display fonnat
       mode with the data in the tables that are reached by said                for each mode;
       navigation, while observing and enforcing relational
       interdependencies among data across said tables.
                                                                             (b) a routine for scanning said database and applying a
                                                                                body of rules to determine the table structures, con-
   2. The method of claim 1, further comprising incorporating
within said client application components for revealing and          40
                                                                                straints and relationships of said data model, and for
                                                                                storing representations thereof ; and
enforcing non-relational constraints defined within said data -
base for each individual table-column.                                       (c) a routine for using said representations to construct a
   3. The method of claim 1, wherein said relational interde-                   corresponding client application, wherein said client
pendencies are embodied in referential -integrity constraints                   application provides a connection to said database, pro -
within the underlying database.                                      45         vides displays of the table contents of said database for
   4. A computer-implemented system for automatically gen-                      each of said modes in accordance with the display for-
erating an end -user interface for working with the data within                 mats of said paradigm, integrates into each said mode
a relational database defined within a relational DBMS whose                    display processes for representing, navigating, and man-
data is stored in machine-readable media and which is acces-                    aging said relationships across tables, for selecting
sible to said system, wherein said relational database com-          50         among said modes, and for navigating across said tables
prises a plurality of tables, constraints and relationships in                  and interacting in accordance the selected mode with the
accordance with a data model comprising said tables and their                   data in the tables that are reached by said navigation,
column-complements and datatypes, said constraints, and the                     while observing and enforcing relational interdependen-
relationships across said tables, and wherein said relational                   cies among data across said tables.
database may be of any arbitrary size or complexity, said            55      6. The computer-readable medium of claim 5, wherein said
system comprising a server comprising a processor, said                   set of instructions are integrated with an RDBMS also pro -
server further comprising:                                                vided in machinereadable form .
   (a ) machine-readable routines to provide an output stream
       for user display and input devices, defining a user inter-
